Exhibit 10.4

 

 

PURCHASE, SALE AND CONTRIBUTION AGREEMENT

 

Among

 

625 MADISON AVENUE ASSOCIATES, L.P.

 

Partnership

 

LAURIE G. RUDEY

 

TRUST F/B/O LAURIE G. RUDEY
U/W OF ROBERT L. GINSBERG DTD 5/31/84

 

TRUST F/B/O DAVID A. SNIDER, RACHEL P.
SNIDER, SARAH L. SNIDER AND JESSICA P.
GINSBERG U/W OF MORRIS GINSBERG

 

EXEMPT TRUST F/B/O SUSAN G. SNIDER
U/W OF MORRIS GINSBERG

 

FUND A TRUST U/W OF DANIEL R. GINSBERG

 

SUSAN G. SNIDER

 

RONA F. JAFFE

 

DEBORAH S. WILLIAMS

 

LOUISE WEINBERG

 

STEVEN D. ROBINSON REVOCABLE TRUST
DATED AUGUST 18, 1992

 

JM SNIDER IRREVOCABLE INSURANCE TRUST

 

Sellers

 

HORTENSE GINSBERG

 

SYLVIA G. KAPLAN

 

TRUST U/W OF ELSIE ROBINSON

 

RELATED-MADISON ASSOCIATES LIMITED PARTNERSHIP

 

RONA F. JAFFE


Contributors

 

and

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

Acquirer

 

 

--------------------------------------------------------------------------------


 

PURCHASE, SALE AND CONTRIBUTION AGREEMENT

 

PURCHASE, SALE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of the ___
day of August 2004 by and among 625 MADISON AVENUE ASSOCIATES, L.P., a New York
limited partnership, having an office at 625 Madison Avenue, Suite 10B, New
York, New York 10017 (the “Partnership”) and LAURIE G. RUDEY, having an address
at 1030 Fifth Avenue, New York, New York 10021, TRUST F/B/O LAURIE G. RUDEY U/W
OF ROBERT L. GINSBERG DTD 5/31/84, having an address at 1030 Fifth Avenue, New
York, New York 10021, TRUST F/B/O DAVID A. SNIDER, RACHEL P. SNIDER, SARAH L.
SNIDER AND JESSICA P. GINSBERG U/W OF MORRIS GINSBERG, having an address at 69
Baxter Road, Brookline, Massachusetts 02146, EXEMPT TRUST F/B/O SUSAN G. SNIDER
U/W OF MORRIS GINSBERG, having an address at 69 Baxter Road, Brookline,
Massachusetts 02146, FUND A TRUST U/W OF DANIEL R. GINSBERG, having an address
at c/o David L. Katsky, Esq., Esanu, Katsky, Korins & Siger, 605 Third Avenue,
New York, New York 10158, SUSAN G. SNIDER, having an address at 69 Baxter Road,
Brookline, Massachusetts 02146, RONA F. JAFFE, having an address at 201 East
62nd Street, New York, New York 10021, DEBORAH S. WILLIAMS, having an address at
304 Creekshire Drive, Signal Mountain, Tennessee 37377, LOUISE WEINBERG, having
an address at 208 Eliot Street, Chestnut Hill, Massachusetts 02167, STEVEN D.
ROBINSON REVOCABLE TRUST DATED AUGUST 18, 1992, having an address at 9999
Collins Avenue, No. 26B, Bal Harbour, Florida 33154-1839, and JM SNIDER
IRREVOCABLE INSURANCE TRUST, having an address at 69 Baxter Road, Brookline,
Massachusetts 02146 (each, a “Seller”; collectively, the “Sellers”) and HORTENSE
GINSBERG, having an address at 1100 Park Avenue New York, New York 10128, SYLVIA
G. KAPLAN, having an address at 1130 Park Avenue, New York, New York 10128,
TRUST U/W OF ELSIE ROBINSON, having an address at c/o Sun Bank/Miami N.A., 201
Alhambra Circle, 14th Floor, Coral Gables, Florida 33134, RELATED-MADISON
ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership, having an
address c/o The Related Companies, L.P., 625 Madison Avenue, New York, New York
10022 and RONA F. JAFFE, having an address at 201 East 62nd Street, New York,
New York 10021 (each, a “Contributor”; collectively, “Contributors”, each Seller
and Contributor are individually a “Transferor” and collectively,
“Transferors”), and SL GREEN OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, having an office at 420 Lexington Avenue, New York, New York 10170
(“Acquirer”).

 

W I T N E S S E T H:

 

WHEREAS, the Partnership is the owner of the leasehold interest (the “Leasehold
Estate”) in the land described in Exhibit A attached hereto and made a part
hereof (the “Land”) and the building and other improvements thereon (the
“Building”), which Leasehold Estate was created by that certain ground lease
(the “Ground Lease”) described in Exhibit B attached hereto and made a part
hereof;

 

WHEREAS, Related-Madison Associates Limited Partnership, a Delaware limited
partnership (“R-M”), was a limited partner of the Partnership;

 

WHEREAS, R-M was dissolved and The Related Companies, L.P., a Delaware limited
partnership (“TRCLP”), is its successor-in-interest;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, TRCLP assigned all of R-M’s right, title and interest in the
Partnership to Fisher-NYC Limited Partnership, a Michigan limited partnership
(“Fisher-NYC”);

 

WHEREAS, it is contemplated that prior to the Closing, Fisher-NYC will be
admitted to the Partnership as a substitute limited partner in place and stead
of TRCLP (as successor-in-interest to R-M);

 

WHEREAS, it is contemplated that prior to the Closing, Laurie G. Rudey and the
Trust f/b/o Laurie G. Rudey u/w Robert L. Ginsberg dtd 5/31/84, will assign (x)
their limited partnership interests in Six Madison, L.P. and 625 Partners, L.P.
and (y) their membership interest in Six Associates GP Co., LLC to Rudey Timber
Company, LLC, a Delaware limited partnership;

 

WHEREAS, it is contemplated that immediately prior to the Closing (as
hereinafter defined) the Partnership will contribute the Leasehold Estate and
certain other assets of the Partnership to Green 625 Lessee LLC (the “Company”),
a Delaware limited liability company, the operating agreement of which is set
forth on Exhibit C attached hereto and made a part hereof in exchange for all of
the membership interests (the “Membership Interests”) in the Company;

 

WHEREAS, the Leasehold Estate is encumbered by a mortgage loan (the “Mortgage
Loan”) in the original principal amount of $102,000,000 from New York State
Teachers’ Retirement System (the “Lender”) to the Partnership evidenced by that
certain Note Consolidation, Modification and Extension Agreement (the “Note”),
dated as of October 10, 2003, between the Partnership and Lender and secured by,
inter alia, that certain Consolidation, Modification and Extension of Leasehold
Mortgage and Security Agreement and Fixture Filing, (the “Mortgage”), dated as
of October 10, 2003, between the Partnership and Lender and as further evidenced
and/or secured and/or documented by certain other loan documents (the “Other
Loan Documents”; the Note, Mortgage and Other Loan Documents are collectively,
the “Loan Documents”);

 

WHEREAS, subject to the consent of Lender and the terms and conditions of this
Agreement, Transferors and Acquirer agree that the Company shall at Closing
assume the Mortgage Loan, Note, Mortgage and Other Loan Documents, and the
Leasehold Estate shall remain encumbered by the Mortgage and Other Loan
Documents;

 

WHEREAS, it is contemplated that prior to the Closing and immediately after the
contribution to the Company, the Partnership will distribute all of the
Membership Interests in the Company to Six Madison, L.P., a New York limited
partnership, to 625 Partners, L.P., a New York limited partnership and to
Fisher-NYC;

 

WHEREAS, it is contemplated that prior to the Closing and immediately after the
contribution described above, Six Madison, L.P. and 625 Partners, L.P. will
distribute all of the Membership Interests in the Company they acquired from the
Partnership to certain of the Transferors, Six Associates GP Co., LLC, a New
York limited liability company, and 625 GP, L.P., a New York limited
partnership;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, it is contemplated that prior to the Closing, Six Associates GP Co.,
LLC will distribute all of the Membership Interests in the Company it received
from Six Madison, L.P. to certain of the Transferors;

 

WHEREAS, it is contemplated that prior to the Closing, 625 GP, L.P. will
distribute all of the Membership Interests in the Company it received from 625
Partners, L.P. to the Trust u/w of Elsie Robinson and 625 GP, Inc. a New York
corporation;

 

WHEREAS, it is contemplated that prior to the Closing, 625 GP, Inc. will
distribute all of the Membership Interests in the Company it received from 625
GP, L.P. to Steven D. Robinson Revocable Trust dated August 18, 1992 (the
contributions and distributions as described in the second WHEREAS clause and
the four (4) immediately preceding WHEREAS clauses being referred to herein as
the “Interim Transactions”);

 

WHEREAS, Sellers desire to sell and Acquirer desires to purchase all of the
Membership Interests in the Company now owned or to be owned by them in
accordance with the terms of this Agreement; and

 

WHEREAS, Contributors desire to contribute all the Membership Interests which
they now own or will own in exchange for a partnership interest in Acquirer in
accordance with the terms of this Agreement.

 

NOW THEREFORE, to provide for the purchase and sale of the Membership Interests
in consideration of ten ($10.00) dollars and the mutual covenants and agreements
set forth herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 


SECTION 1.                                            SALE AND PURCHASE AND
CONTRIBUTION. 


 


1.1.                              THE SELLERS AGREE TO SELL, TRANSFER AND ASSIGN
TO ACQUIRER AND ACQUIRER AGREES TO PURCHASE FROM THE SELLERS ALL THEIR
MEMBERSHIP INTERESTS (THE PHRASE “MEMBERSHIP INTEREST” SHALL INCLUDE ALL OF THE
RESPECTIVE RIGHT, TITLE AND INTEREST OF THE OWNER THEREOF IN AND TO THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ALL OF THEIR RIGHT, TITLE AND INTEREST IN THE
ASSETS, CAPITAL, PROFITS, LOSSES, GAINS, CREDITS, DEDUCTIONS, AND OTHER
ALLOCATIONS AND CASH FLOW AND OTHER DISTRIBUTIONS (ORDINARY AND EXTRAORDINARY)
OF THE COMPANY IN RESPECT OF ALL PERIODS ON AND AFTER THE CLOSING) FOR A PORTION
OF THE CONSIDERATION (AS HEREINAFTER DEFINED) AND ON AND SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT ACQUIRER IS NOT
ASSUMING ANY OBLIGATIONS WITH RESPECT TO SUCH ITEMS IN RESPECT OF THE
INTERMEDIATE ENTITIES.  THE PRINCIPAL ASSET OF THE COMPANY WILL CONSIST, WITHOUT
LIMITATION, OF THE LEASEHOLD ESTATE IN (A) THE LAND, (B) BUILDING, (C) ALL
EASEMENTS, RIGHTS OF WAY, RESERVATIONS, PRIVILEGES, APPURTENANCES AND OTHER
ESTATES AND RIGHTS OF COMPANY PERTAINING TO THE LAND AND/OR THE BUILDING, IF
ANY, (D) ALL RIGHT, TITLE AND INTEREST OF COMPANY, IF ANY, IN AND TO ALL
FIXTURES, MACHINERY, EQUIPMENT, SUPPLIES AND OTHER ARTICLES OF PERSONAL PROPERTY
ATTACHED OR APPURTENANT TO THE LAND OR THE BUILDING, OR USED IN CONNECTION
THEREWITH (OTHER THAN THOSE BELONGING TO TENANTS OF THE BUILDING) (COLLECTIVELY,
THE “PERSONAL PROPERTY”), (ACQUIRER ACKNOWLEDGES THAT THE PERSONAL PROPERTY HAS
NO VALUE AND THAT NO PORTION OF THE CONSIDERATION ALLOCATED TO THE PERSONAL
PROPERTY) (E) ALL DEVELOPMENT RIGHTS, OIL, GAS AND MINERAL RIGHTS OF COMPANY, IF
ANY, IN AND TO THE LAND, (F) ALL LICENSES, FRANCHISES, CERTIFICATES AND PERMITS
HELD BY COMPANY IN CONNECTION WITH THE OPERATION OF THE LAND AND BUILDING, (G)
THE LEASES (AS HEREINAFTER DEFINED), GUARANTEES OF THE LEASES AND ALL SECURITY


 

3

--------------------------------------------------------------------------------


 


DEPOSITS ASSOCIATED THEREWITH, (H) THE CONTRACTS (AS HEREINAFTER DEFINED) AND
(I) ALL RIGHT, TITLE AND INTEREST OF COMPANY, IF ANY, IN AND TO THE TRADE NAMES
OF THE BUILDING (THE LAND, TOGETHER WITH ALL OF THE FOREGOING ITEMS LISTED IN
CLAUSES (A)-(I) ABOVE BEING HEREINAFTER SOMETIMES COLLECTIVELY REFERRED TO AS
THE “PROPERTY”).  ALL CASH, CASH EQUIVALENTS, SECURITIES, BANK ACCOUNTS AND
FUNDS (INCLUDING, WITHOUT LIMITATION THE LENDER’S ESCROWS (AS HEREINAFTER
DEFINED)) OF THE PARTNERSHIP, THE INTERMEDIATE ENTITIES (AS HEREINAFTER DEFINED)
AND THE COMPANY ARE NOT BEING SOLD, CONTRIBUTED OR TRANSFERRED PURSUANT TO THIS
AGREEMENT, NOR SHALL SAME BE CONTRIBUTED TO THE COMPANY, BUT SHALL BE
DISTRIBUTED TO THE TRANSFERORS AT OR PRIOR TO CLOSING.


 


1.2.                              THE CONTRIBUTORS AGREE TO CONTRIBUTE, TRANSFER
AND ASSIGN TO ACQUIRER AND ACQUIRER AGREES TO RECEIVE FROM THE CONTRIBUTORS ALL
THEIR MEMBERSHIP INTERESTS IN EXCHANGE FOR A PARTNERSHIP INTERESTS IN THE
ACQUIRER FOR A PORTION OF THE CONSIDERATION AND ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


SECTION 2.                                            CONSIDERATION; EARNEST
MONEY. 


 


2.1.                              THE CONSIDERATION TO BE PAID BY ACQUIRER FOR
THE MEMBERSHIP INTERESTS IS TWO HUNDRED THIRTY MILLION FOUR HUNDRED EIGHTY
THOUSAND DOLLARS ($230,480,000.00), SUBJECT TO SUCH APPORTIONMENTS, ADJUSTMENTS
AND CREDITS AS ARE PROVIDED HEREIN, PAYABLE AS SET FORTH BELOW IN SECTIONS
2.1.1, 2.1.2, 2.1.3 AND 2.1.4 (THE “CONSIDERATION”).  A PORTION OF THE
CONSIDERATION SHALL BE PAYABLE BY ACQUIRER OR ITS DESIGNEE IN THE FOLLOWING
MANNER, REFLECTING THE ACQUISITION OF THE MEMBERSHIP INTERESTS BY ACQUIRER OR
ITS DESIGNEE:  (A) THE ISSUANCE BY ACQUIRER OF OP UNITS (AS HEREINAFTER DEFINED)
TO CONTRIBUTORS, AS DESCRIBED IN SECTION 2.1.3, IN CONSIDERATION FOR
CONTRIBUTORS’ CONTRIBUTION OF THE MEMBERSHIP INTERESTS OWNED THEREBY (THE
“CONTRIBUTED INTERESTS”), AND (B) THE PAYMENT BY ACQUIRER OR ITS DESIGNEE OF THE
EARNEST MONEY (AS HEREINAFTER DEFINED) AND CASH COMPONENT (AS HEREINAFTER
DEFINED), AS DESCRIBED IN SECTIONS 2.1.1 AND 2.1.4, IN CONSIDERATION FOR THE
SALE BY THE TRANSFERORS OTHER THAN CONTRIBUTORS TO ACQUIRER OR ITS DESIGNEE OF
THE NON-CONTRIBUTED PORTION (AS HEREINAFTER DEFINED).  ACQUIRER OR ITS DESIGNEE
IS ACQUIRING THE MEMBERSHIP INTERESTS IN THE COMPANY WHOSE INTEREST IN THE
PROPERTY IS SUBJECT TO THE MORTGAGE LOAN (AS HEREINAFTER DEFINED), AS DESCRIBED
IN SECTION 2.1.2.


 


2.1.1.                     TWENTY MILLION DOLLARS ($20,000,000.00), WITHIN ONE
(1) BUSINESS DAY OF THE DATE ACQUIRER RECEIVES A FULLY EXECUTED ORIGINAL OF THIS
AGREEMENT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS TO THE
ATTORNEY TRUST ACCOUNT OF JENKENS & GILCHRIST PARKER CHAPIN LLP AS ESCROW AGENT
AT JP MORGAN CHASE (“ESCROW AGENT”) MAY DESIGNATE.


 


2.1.2.                     ON THE CLOSING DATE, BY THE ACCEPTANCE BY ACQUIRER OR
ITS DESIGNEE OF THE MEMBERSHIP INTERESTS IN THE COMPANY, SUBJECT TO, AND THE
ASSUMPTION BY THE COMPANY (SUBJECT TO THE NON-RECOURSE PROVISIONS THEREOF), OF
THE OUTSTANDING PRINCIPAL BALANCE, AS OF THE CLOSING DATE, UNDER THE MORTGAGE
LOAN (THE “MORTGAGE LOAN COMPONENT”).


 


2.1.3.                     ON THE CLOSING DATE, ACQUIRER’S ISSUANCE TO
CONTRIBUTORS OF CLASS B COMMON UNITS OF LIMITED PARTNERSHIP INTEREST OF ACQUIRER
(THE “OP UNITS”) HAVING A VALUE, DETERMINED IN ACCORDANCE WITH THIS SECTION
2.1.3, IN AN AMOUNT ELECTED BY CONTRIBUTORS PURSUANT HERETO WHICH DOES NOT
EXCEED 15% OF THE DIFFERENCE BETWEEN $230,480,000.00 AND THE OUTSTANDING
PRINCIPAL BALANCE OF THE MORTGAGE LOAN AS OF THE CLOSING DATE, SUCH DIFFERENCE
TO BE


 

4

--------------------------------------------------------------------------------


 

increased or decreased for Contributors’ share (such share to be determined by
Transferors) of such apportionments, adjustments and credits as are provided in
this Agreement (the amount so elected, the “OP Unit Amount”).  Not less than
five (5) business days prior to the Closing, Contributors shall advise Acquirer
as to the OP Unit Amount which Contributors elect to have issued.  If
Contributors fail to notify Acquirer of the amount of OP Units to be issued to
Contributors on or prior to such date, Contributors shall be deemed to have
elected to receive no OP Units and the OP Unit Amount shall be zero (0). 
Contributors shall at Closing receive that number of OP Units which is equal to
the ninety seven percent (97%) of the quotient of (a) the OP Unit Amount divided
by (b) the average daily closing price on the New York Stock Exchange of the
common stock of SL Green Realty Corp. (“SLG”) for the twenty (20) Trading Days
(as hereinafter defined) immediately preceding the second (2nd) business day
immediately prior to the Closing Date (the “Average Share Price”); provided,
however, that any fractional OP Units shall be eliminated by rounding down to
the nearest whole number and cash paid in lieu of such fractional amount
calculated on the basis of the Average Share Price.  The OP Units shall be
entitled to such dividends, have such voting, redemption and other rights, and
be subject to the terms, conditions and restrictions set forth in that certain
First Amended and Restated Agreement of Limited Partnership of SL Green
Operating Partnership, L.P., dated as of August 20, 1997, as amended by (v) that
certain First Amendment to the First Amended and Restated Agreement of Limited
Partnership of SL Green Operating Partnership, L.P., dated as of May 14, 1998,
(w) that certain Second Amendment to the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Partnership, L.P., dated as of June 3,
2002, (x) that certain Third Amendment to the First Amended and Restated
Agreement of Limited Partnership of SL Green Operating Partnership, L.P., dated
as of December 12, 2003, (y) that certain Fourth Amendment to the First Amended
and Restated Agreement of Limited Partnership of SL Green Operating Partnership,
L.P., dated as of July 15, 2004 and (z) any further amendments thereto entered
into after the date hereof which do not materially or disproportionately
adversely affect Contributors’ rights in and to the OP Units (collectively, the
“Partnership Agreement”), including, without limitation, the rights and terms of
redemption set forth in Section 8.6 of the Partnership Agreement.  In the event
the terms of this Agreement relating to OP Units conflict with any term or
provision of the Partnership Agreement, the terms of this Agreement shall
prevail.  Contributors shall at Closing execute and deliver to Acquirer the OP
Unit Recipient Agreement in the form attached hereto as Exhibit D and made a
part hereof (the “Recipient Agreement”) for the OP Units.  As used herein,
“Trading Day” means a day on which the New York Stock Exchange is open for the
transaction of business.  At Closing, Acquirer shall, if Contributors have
elected to receive OP Units, (i) issue the OP Units to Contributors, (ii)
execute and deliver to Contributors a counterpart of the Counterpart OP
Signature Page (as hereinafter defined), and (iii) take all steps necessary and
appropriate to amend the records of the Partnership to reflect the admission of
Contributors to the Partnership, as provided in Section 12.3 of the Partnership
Agreement.


 


2.1.4.                     ON THE CLOSING DATE, BY PAYMENT TO TRANSFERORS (OR AS
TRANSFERORS MAY DIRECT) OF THE AMOUNT BY WHICH THE CONSIDERATION EXCEEDS THE SUM
OF (A) THE OUTSTANDING PRINCIPAL BALANCE OF THE MORTGAGE LOAN ON THE CLOSING
DATE PLUS (B) THE OP UNIT AMOUNT PLUS (C) THE EARNEST MONEY (BUT EXCLUDING ANY
INTEREST THEREON), BY WIRE TRANSFER OR WIRE TRANSFERS OF IMMEDIATELY AVAILABLE
FEDERAL FUNDS TO SUCH ACCOUNT OR ACCOUNTS AS TRANSFERORS MAY DESIGNATE (THE
“CASH COMPONENT”).

 

5

--------------------------------------------------------------------------------


 

2.1.5                        Whenever in this Agreement Acquirer is entitled to
a return of the Earnest Money, Acquirer shall be entitled to the return of the
Earnest Money actually being held by Escrow Agent pursuant to this Agreement,
together with all interest earned thereon.  Whenever in this Agreement Seller is
entitled to retain the Earnest Money, Seller shall be entitled to the Earnest
Money actually being held by Escrow Agent pursuant to this Agreement, together
with all interest earned thereon.

 


2.2.                              ACQUIRER AGREES THAT IF ACQUIRER SHALL FAIL TO
WIRE TRANSFER IMMEDIATELY AVAILABLE FEDERAL FUNDS COMPRISING THAT PORTION OF THE
CONSIDERATION SET FORTH IN SECTION 2.1.1 TO THE ATTORNEY TRUST ACCOUNT
DESIGNATED BY ESCROW AGENT WITHIN ONE (1) BUSINESS DAY OF THE DATE OF DELIVERY
OF A FULLY EXECUTED ORIGINAL OF THIS AGREEMENT TO ACQUIRER, THEN SUCH EVENT
SHALL BE A DEFAULT BY ACQUIRER HEREUNDER ENTITLING TRANSFERORS TO TERMINATE THIS
AGREEMENT IN ACCORDANCE WITH SECTION 19.2.  AS USED IN THIS AGREEMENT, THE TERM
“EARNEST MONEY” SHALL MEAN THAT PORTION OF THE CONSIDERATION SET FORTH IN
SECTION 2.1.1 TO THE EXTENT COLLECTED BY ESCROW AGENT (TOGETHER WITH ALL
INTEREST ACCRUED THEREON, IF ANY).


 


2.3.                              THE EARNEST MONEY SHALL BE HELD IN ESCROW BY
THE ESCROW AGENT IN AN INTEREST-BEARING, DAY OF DEPOSIT TO DAY OF WITHDRAWAL,
BANK ACCOUNT IN NEW YORK CITY, NEW YORK.  THE EARNEST MONEY (A) SHALL BECOME THE
PROPERTY OF THE TRANSFERORS (I) UPON THE CONSUMMATION OF THE CLOSING, OR (II)
AFTER PROPER DEMAND BY THE TRANSFERORS WITHOUT WRITTEN OBJECTION FROM THE
ACQUIRER IN THE MANNER DESCRIBED BELOW; (B) SHALL BE RETURNED TO THE ACQUIRER
AFTER PROPER DEMAND BY THE ACQUIRER WITHOUT WRITTEN OBJECTION FROM THE
TRANSFERORS IN THE MANNER DESCRIBED BELOW; OR (C) SHALL BE DELIVERED TO EITHER
THE TRANSFERORS OR THE ACQUIRER IN ACCORDANCE WITH A FINAL JUDGMENT, WHICH IS NO
LONGER SUBJECT TO, OR THE SUBJECT OF, AN APPEAL, OF A COURT OF COMPETENT
JURISDICTION DIRECTING THE DISPOSITION OF THE EARNEST MONEY.


 

It is understood and agreed that the Escrow Agent’s sole duties hereunder are as
provided herein and that the Escrow Agent in the performance of its duties
hereunder is hereby released and exculpated from all liability except for
willful malfeasance or gross negligence and shall not be liable or responsible
for anything done or omitted to be done in good faith as herein provided.  If
either the Transferors or the Acquirer makes a written demand upon the Escrow
Agent setting forth the basis for such demand, for payment of all or a portion
of the Earnest Money, the Escrow Agent shall give at least five (5) business
days’ written notice to the other party of such demand and of its intention to
pay over the amount demanded on a stated date.  If before the proposed payment
date the Escrow Agent does not receive a written objection to the proposed
payment setting forth the basis for such objection, the Escrow Agent is hereby
authorized and directed to make such payment.  If before the proposed payment
date such other party (or its counsel) delivers to the Escrow Agent a written
objection to such payment setting forth the basis for such objection, the Escrow
Agent shall promptly deliver a copy of such objection to the party originally
demanding payment, and shall continue to hold such amount until otherwise
directed by the joint written instruction of the Transferors and the Acquirer or
by a final judgment of a court which is no longer subject to, or the subject of,
an appeal.  In the event that a dispute does arise as to the disposition of all
or any portion of the Earnest Money, Jenkens & Gilchrist Parker Chapin LLP will
not be obligated to withdraw as the Transferors’ attorneys due to any conflict
of interest between said firm’s role as attorneys for the Transferors and as the
Escrow Agent, both the Transferors and the Acquirer hereby waiving any such
conflict of interest.  In the event that a dispute shall arise as to the
disposition of all or any

 

6

--------------------------------------------------------------------------------


 

portion of the Earnest Money held by the Escrow Agent, the Escrow Agent shall,
at its option, either (a) commence an action of interpleader and deposit the
same with a court of competent jurisdiction, pending the decision of such court,
and shall be entitled to rely upon the final judgment of any such court with
respect to the disposition of all or any portion of the Earnest Money provided
that such judgment is no longer subject to, or the subject of, an appeal or (b)
hold the same pending receipt of joint instructions from the Transferors and the
Acquirer and shall be entitled to rely upon such joint instructions with respect
to the disposition of all or any portion of the Earnest Money.  The Escrow Agent
shall be entitled to consult with counsel and be reimbursed for all expenses of
such consultation with respect to its duties as Escrow Agent and shall be
further entitled to be reimbursed for all out-of-pocket expenses incurred in
connection with such activities.  All such expenses shall be paid by the party
whose position shall not be sustained.

 

The Escrow Agent may act or refrain from acting in respect of any matter
referred to herein, in full reliance upon and by and with the advice of counsel
which may be selected by the Escrow Agent (including any member of the Escrow
Agent’s firm) and shall be fully protected in so acting or so refraining from
acting upon the advice of such counsel.  The Escrow Agent shall have the right
to rely upon the certificates, notices and instruments delivered to it pursuant
hereto, and all the signatures thereto or to any other writing received by the
Escrow Agent purporting to be signed by any party hereto, and upon the truth of
the contents thereof.  The Escrow Agent shall not be bound by any modification
of this Agreement which affects the rights or duties of the Escrow Agent unless
it shall have given its prior written consent thereto.  The Escrow Agent may,
but shall not be required to, institute or defend any action or legal process
involving any matter referred to herein which in any manner affects the Escrow
Agent or its duties or liabilities hereunder, unless or until requested to do so
by the Transferors or the Acquirer and then only upon receiving full indemnity
in an amount, and of such character, as the Escrow Agent shall reasonably
require, against any and all claims, costs, liabilities, judgments, attorneys’
fees and other expenses of any kind in relation thereto.

 

The Transferors and the Acquirer agree, severally, to indemnify and save the
Escrow Agent harmless from any losses, claims, liabilities, judgments,
attorneys’ fees and other expenses of every kind and nature which may be
incurred by the Escrow Agent by reason of its acceptance of, and its performance
under, this Agreement.

 

The Escrow Agent may at any time resign hereunder by giving notice of its
resignation to the Transferors and the Acquirer at least fifteen (15) days prior
to the date specified for such resignation to take effect and, upon the
effective date of such resignation, the Earnest Money shall be delivered by the
Escrow Agent to such person or entity as the Transferors and the Acquirer may
have jointly designated in writing or to such person or entity as may be
designated as hereinafter provided as the successor Escrow Agent, whereupon all
duties and obligations of the Escrow Agent named herein shall cease and
terminate.  If no such person or entity shall have been designated by both the
Transferors and the Acquirer by the date which is five (5) days prior to the
date specified for such resignation to take effect then the Escrow Agent may
designate a law firm or bank in New York City, New York to act as escrow agent
hereunder.

 

7

--------------------------------------------------------------------------------


 

The Acquirer represents that its Federal Taxpayer I.D. No. is 13-3960938.  The
Escrow Agent shall not be responsible for any diminution in value of the Earnest
Money, loss of any principal or interest thereon, or penalties incurred with
respect thereto, for any reason whatsoever, provided the Earnest Money has been
invested by the Escrow Agent as hereinabove provided.

 

If the Closing shall occur, Transferors shall be entitled to retain the Earnest
Money and all interest earned thereon, and such interest shall not be credited
against the Consideration.  The party or parties receiving the Earnest Money and
the interest earned thereon pursuant to this Agreement shall pay any income
taxes on such interest.

 


SECTION 3.                                            FINANCING. 


 


3.1.                              ACQUIRER ACKNOWLEDGES THAT TRANSFERORS HAVE
INFORMED ACQUIRER THAT THE MORTGAGE LOAN IS NOT PRESENTLY PREPAYABLE AND THAT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT REQUIRE THE CONSENT OF LENDER
UNDER THE MORTGAGE.  IF LENDER DOES NOT GRANT ITS CONSENT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THIS AGREEMENT SHALL TERMINATE, THE EARNEST
MONEY SHALL BE RETURNED TO ACQUIRER AND NEITHER PARTY SHALL HAVE ANY FURTHER
OBLIGATION TO THE OTHER EXCEPT PURSUANT TO SECTIONS 10, 13 AND 18 HEREOF. 
TRANSFERORS AGREE TO SEEK LENDER’S CONSENT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN GOOD FAITH AND TO KEEP ACQUIRER PROMPTLY INFORMED OF THE
PROGRESS OF SUCH APPLICATION.


 

In furtherance thereof, Transferors shall cause the Partnership to provide a
Property Transfer Notice (as defined in the Mortgage) to Lender, and make an
application pursuant to Section 3.20 of the Mortgage for Lender’s consent to the
transactions contemplated by this Agreement promptly after the execution of this
Agreement.  Acquirer agrees to promptly cooperate in connection with the
solicitation of Lender’s consent to this transaction.  In furtherance and not in
limitation of the foregoing, Acquirer agrees to provide all necessary
information and documentation (not including loan documents evidencing and/or
securing the Mortgage Loan which are governed by the next succeeding paragraph)
required pursuant to Section 3.20 of the Mortgage and as may otherwise be
required by Lender unless such documentation is (a) neither reasonable nor
customary in connection with the processing by an institutional lender of an
application for assumption of a commercial loan or (b) in excess of that which
Partnership was required to provide in connection with the making of the
Mortgage Loan.  The Partnership agrees to pay an amount equal to one percent
(1%) of the outstanding principal balance of the Mortgage Loan (the “Transfer
Fee”) which shall be submitted to Lender together with the Property Transfer
Notice and if Lender disapproves the proposed Permitted Property Transfer (as
defined in the Mortgage) the Transfer Fee when returned by Lender shall be the
property of the Partnership.  If Lender approves the proposed Permitted Property
Transfer, at Closing, Acquirer shall reimburse Transferors for the Transfer Fee
which obligation shall not exceed one percent (1%) of the outstanding principal
balance of the Mortgage Loan.

 

Except for the Transfer Fee (the treatment thereof is set forth in the preceding
paragraph)(and any additional transfer fee and the cost of any lender’s title
insurance policy and endorsement which may be required by Lender in connection
with the assumption of the Mortgage Loan by Acquirer, which costs shall be
payable by Transferors, provided Acquirer purchases an owner’s leasehold title
insurance policy if necessary for Transferors to obtain the benefit of a
“simultaneous rate”), Transferors may require that Acquirer make payment of the

 

8

--------------------------------------------------------------------------------


 

premium for the lender’s title insurance policy or endorsement with funds made
available by Transferors), Acquirer agrees to pay all of Lender’s actual
out-of-pocket costs and expenses associated with Permitted Property Transfer,
including, without limitation, attorneys’ fees and expenses charged by Lender’s
outside counsel, which amount shall be payable upon demand whether or not Lender
consents to the transactions contemplated by this Agreement. Acquirer, shall
execute all documentation and have Acquirer’s counsel provide all opinions which
may be required by Lender in connection with the granting of Lender’s consent
pursuant to Section 3.20 of the Mortgage, whether or not prescribed in Section
3.20, provided that such documentation evidencing and/or securing the Mortgage
Loan shall impose on Acquirer liability that is substantially the same as that
which exists under the Mortgage Loan on the date hereof.  Acquirer and SLG shall
execute an environmental indemnification agreement and an indemnification and
guaranty agreement in favor of Lender either in the same form as executed by
Partnership, Steven D. Robinson and Six Madison, L.P. (collectively, the
“Guarantors”) in favor of Lender or in such other form as Lender may require
provided, that, such other form shall impose on Acquirer and SLG liability that
is substantially the same as that which exists under the Environmental
Indemnification and Guaranty.  If Lender fails at Closing to release the
Guarantors from all liability under the Environmental Indemnification Agreement
(the “Environmental Indemnification”), dated as of October 10, 2003, in favor of
Lender and/or the Indemnification and Guaranty Agreement (the “Guaranty”), dated
as of October 10, 2003, in favor of Lender, Acquirer and SLG shall be required
to execute and deliver the indemnification agreement (the “Indemnification
Agreement”) in the form set forth in Exhibit E attached hereto and made a part
hereof.

 


3.2.                              THE PROVISIONS OF THIS SECTION 3 SHALL SURVIVE
THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.


 


SECTION 4.                                            CLOSING ADJUSTMENTS;
APPORTIONMENTS. 


 


4.1.                              THE FOLLOWING SHALL BE APPORTIONED BETWEEN THE
TRANSFERORS AND ACQUIRER AT THE CLOSING AS OF MIDNIGHT OF THE DAY IMMEDIATELY
PRECEDING THE CLOSING DATE (AS DEFINED BELOW IN SECTION 5.1):


 

(A)                                  CURRENT RENT PAID OR PAYABLE UNDER THE
GROUND LEASE;

 

(B)                                 CURRENT RENTS AND ADDITIONAL RENTS (AS
DEFINED BELOW IN SECTION 4.4) AND OTHER AMOUNTS PAYABLE BY TENANTS UNDER (I) THE
LEASES, LICENSES OR OTHER OCCUPANCY AGREEMENTS LISTED IN THE LEASE SCHEDULE
ANNEXED HERETO AND MADE A PART HEREOF AS EXHIBIT F (THE “SCHEDULE OF LEASES”)
AND (II) ANY NEW LEASES, LICENSES OR OCCUPANCY AGREEMENTS, OR RENEWALS,
EXTENSIONS OR MODIFICATIONS OF LEASES, LICENSES OR OCCUPANCY AGREEMENTS, IF
PERMITTED UNDER SECTION 6.1 BELOW, (THE LEASES, ETC. DESCRIBED IN BOTH CLAUSES
(I) AND (II) ABOVE ARE HEREINAFTER REFERRED TO INDIVIDUALLY AS A “LEASE” AND
COLLECTIVELY AS THE “LEASES”), IF, AS AND WHEN SAID RENTS AND SUCH OTHER AMOUNTS
SHALL HAVE BEEN RECEIVED;

 

(C)                                  REAL ESTATE TAXES, DUE AND PAYABLE FOR THE
CURRENT FISCAL TAX YEAR TOGETHER WITH (AS PER SECTION 4.6) ALL INSTALLMENTS OF
SPECIAL ASSESSMENTS AND INTEREST THEREON DUE AND PAYABLE THEREWITH, WATER
CHARGES, SEWER RENTS, VAULT CHARGES, AND PERSONAL PROPERTY TAXES, IF ANY, ON THE
BASIS OF THE FISCAL PERIODS, RESPECTIVELY, FOR WHICH SAME HAVE BEEN ASSESSED;

 

9

--------------------------------------------------------------------------------


 

(D)                                 INTEREST UNDER MORTGAGE LOAN;

 

(E)                                  SALARIES, WAGES, VACATION PAY AND ANY OTHER
FRINGE BENEFITS (INCLUDING, WITHOUT LIMITATION, SOCIAL SECURITY, UNEMPLOYMENT
COMPENSATION, EMPLOYEE DISABILITY INSURANCE, SICK PAY, WELFARE AND PENSION FUND
CONTRIBUTIONS, PAYMENTS AND DEPOSIT, IF ANY) OF PERSONNEL EMPLOYED BY
PARTNERSHIP AT THE PROPERTY;

 

(F)                                    PAYMENTS UNDER (I) THE CONTRACTS AND
AGREEMENTS LISTED IN THE SCHEDULE ANNEXED HERETO AND MADE A PART HEREOF AS
EXHIBIT G (THE “SCHEDULE OF CONTRACTS”) AND (II) ANY NEW CONTRACTS OR
AGREEMENTS, OTHER THAN LEASES, OR RENEWALS, EXTENSIONS OR MODIFICATIONS OF
CONTRACTS OR AGREEMENTS, IF PERMITTED UNDER SECTION 6.1 BELOW (THE CONTRACTS,
ETC. DESCRIBED IN BOTH CLAUSES (I) AND (II) ABOVE ARE HEREINAFTER REFERRED TO
COLLECTIVELY AS THE “CONTRACTS”);

 

(G)                                 ANY PREPAID ITEMS, INCLUDING, WITHOUT
LIMITATION, OPERATIONAL PERMIT AND INSPECTION FEES, AND FEES FOR LICENSES
TRANSFERABLE AT CLOSING;

 

(H)                                 UTILITIES, INCLUDING, WITHOUT LIMITATION,
TELEPHONE, ELECTRICITY, WATER AND GAS, BASED UPON THE SUPPLIER’S LATEST BILL
THEREFORE, APPORTIONED TO THE DATE OF CLOSING;

 

(I)                                     DEPOSITS WITH ELECTRIC, WATER AND GAS
UTILITY COMPANIES OR OTHER PERSONS OR ENTITIES WHO SUPPLY GOODS OR SERVICES IN
CONNECTION WITH THE PROPERTY IF NOT RETURNED TO TRANSFERORS AT CLOSING; AND

 

(J)                                     PREMIUMS OR EXISTING TRANSFERABLE
INSURANCE POLICIES AS RENEWALS THEREOF; AND

 

(K)                                  ANY OTHER ITEMS WHICH ARE CUSTOMARILY
APPORTIONED UPON THE TRANSFER OF PROPERTIES SIMILAR TO THE PROPERTY IN THE STATE
AND COUNTY IN WHICH THE PROPERTY IS SITUATED.

 


4.2.                              IF THE CLOSING SHALL OCCUR BEFORE A NEW REAL
ESTATE OR PERSONAL PROPERTY TAX RATE IS FIXED, THE APPORTIONMENT OF TAXES AT THE
CLOSING SHALL BE UPON THE BASIS OF THE OLD TAX RATE FOR THE PRECEDING FISCAL
YEAR APPLIED TO LATEST ASSESSED VALUATION.  PROMPTLY AFTER THE NEW TAX RATE IS
FIXED, THE APPORTIONMENT OF TAXES SHALL BE RECOMPUTED.  ANY DISCREPANCY
RESULTING FROM SUCH RECOMPUTATION AND ANY ERRORS OR OMISSIONS IN COMPUTING
APPORTIONMENTS AT CLOSING SHALL BE PROMPTLY CORRECTED AND THE PROPER PARTY
REIMBURSED.  THE OBLIGATIONS OF THE PARTIES CONTAINED IN THIS SECTION 4.2 SHALL
SURVIVE THE CLOSING.


 


4.3.                              IF ON THE CLOSING DATE ANY TENANT IS IN
ARREARS IN THE PAYMENT OF FIXED RENT COMMENCING IN RESPECT OF THE PERIOD
SEPTEMBER 1, 2004 THROUGH THE LAST DAY OF THE CALENDAR MONTH IMMEDIATELY
PRECEDING THE CLOSING DATE (THE “RENT ADJUSTMENT PERIOD”) OR HAS NOT PAID THE
RENT PAYABLE BY IT FOR THE MONTH IN WHICH THE CLOSING OCCURS, ANY FIXED RENTS
RECEIVED BY COMPANY, PARTNERSHIP, ACQUIRER OR TRANSFERORS FROM SUCH TENANT AFTER
THE CLOSING SHALL BE APPLIED TO AMOUNTS DUE AND PAYABLE BY SUCH TENANT DURING
THE FOLLOWING PERIODS IN THE FOLLOWING ORDER OF PRIORITY: (A) FIRST, TO
TRANSFERORS AND ACQUIRER ON A PRORATED BASIS IN PAYMENTS OF FIXED RENTS FOR THE
MONTH IN WHICH THE CLOSING OCCURRED, (B) SECOND, TO UNPAID FIXED RENT DURING THE
RENT ADJUSTMENT PERIOD FOR ALL TENANTS AND LEASES EXCEPT VERY LTD. (AU BAR), AND
(C) THIRD, TO THE MONTHS SUCCEEDING THE MONTH IN WHICH THE CLOSING OCCURRED. 
THE COMPANY SHALL BILL TENANTS


 

10

--------------------------------------------------------------------------------


 


WHO OWE RENTS FOR PERIODS PRIOR TO THE CLOSING ON A MONTHLY BASIS FOR ALL
ARREARS FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS FOLLOWING THE CLOSING DATE. 
THE TRANSFERORS AND THE PARTNERSHIP ON BEHALF OF TRANSFERORS SHALL EACH HAVE THE
RIGHT TO PURSUE VERY LTD. (AU BAR) (BUT NO OTHER TENANTS UNDER THE LEASES) TO
COLLECT ANY RENT DELINQUENCIES (INCLUDING, WITHOUT LIMITATION, THE PROSECUTION
OF ONE OR MORE LAWSUITS, PROVIDED ANY SUCH LAWSUITS ARE NOT IN THE NATURE OF A
LANDLORD-TENANT PROCEEDING SEEKING DISPOSSESSION, EVICTION OR THE LIKE). 
ACQUIRER AGREES TO REASONABLY COOPERATE (AT NO COST OR LIABILITY TO ACQUIRER)
WITH ALL EFFORTS BY TRANSFERORS TO COLLECT RENT AND ADDITIONAL RENTS (OTHER THAN
THE ADDITIONAL RENT DESCRIBED IN SECTION 12.1(D)(D) AND TO TAKE ALL STEPS
WHETHER BEFORE OR AFTER THE CLOSING DATE AS MAY BE NECESSARY TO CARRY OUT THE
INTENTION OF THE FOREGOING, INCLUDING WITHOUT LIMITATION, THE EXECUTION AND
DELIVERY TO TRANSFERORS AND/OR THE PARTNERSHIP UPON DEMAND OF (A) ASSIGNMENT BY
THE COMPANY OF SUCH ARREARAGES AND THE RIGHT TO COLLECT SAME, (B) ANY BOOKS AND
RECORDS (INCLUDING RENT AND ADDITIONAL RENT STATEMENTS), RECEIPTED BILLS AND
COPIES OF TENANT’S CHECKS USED IN PAYMENT OF SUCH RENT OR ADDITIONAL RENT AND
ANY AND ALL CONSENTS OR OTHER DOCUMENTS NECESSARY FOR THE COLLECTION OF SUCH
RENTS AND ADDITIONAL RENT BY TRANSFERORS.  THE PROVISIONS OF THIS SECTION 4.3
SHALL SURVIVE THE CLOSING.  IF RENTS OR ANY PORTION THEREOF RECEIVED BY COMPANY,
PARTNERSHIP, TRANSFERORS OR ACQUIRER AFTER THE CLOSING ARE DUE AND PAYABLE TO
THE ANOTHER PARTY BY REASON OF THIS ALLOCATION, THE APPROPRIATE SUM, LESS A
PROPORTIONATE SHARE OF ANY REASONABLE ATTORNEYS’ FEES AND COSTS AND EXPENSES
EXPENDED IN CONNECTION WITH THE COLLECTION THEREOF, SHALL BE PROMPTLY PAID TO
THE OTHER PARTY.  THE PROVISIONS OF THIS SECTION 4.3 SHALL SURVIVE THE CLOSING
WITHOUT REGARD TO THE LIMITATION SET FORTH IN SECTION 4.12 BELOW.


 


4.4.                              IF ANY TENANT UNDER A LEASE IS REQUIRED TO PAY
PERCENTAGE RENT, ESCALATION CHARGES FOR REAL ESTATE TAXES, PARKING CHARGES,
OPERATING EXPENSES AND MAINTENANCE, ESCALATION RENTS OR CHARGES, ELECTRICITY
CHARGES, COST-OF-LIVING INCREASES OR OTHER CHARGES OF A SIMILAR NATURE OTHER
THAN FIXED RENT (COLLECTIVELY, “ADDITIONAL RENTS”) AND ANY ADDITIONAL RENTS ARE
COLLECTED BY THE COMPANY AFTER THE CLOSING DATE WHICH ARE ATTRIBUTABLE IN WHOLE
OR IN PART TO ANY PERIOD PRIOR TO THE CLOSING (PURSUANT, IN CASES OF
REIMBURSEMENT OF EXPENSES, TO AN ALLOCATION ON THE BASIS OF THE RESPECTIVE
PERIODS IN WHICH SUCH EXPENSES WERE INCURRED OR TAXES WERE PAYABLE), THEN THE
ACQUIRER SHALL PROMPTLY PAY TO TRANSFERORS THE PROPORTIONATE SHARE THEREOF.  IF,
UNDER THE TERMS OF ANY LEASE, ANY ADDITIONAL RENTS PAID BY THE TENANT THEREUNDER
PRIOR TO CLOSING FOR ANY PERIOD ENDING PRIOR TO THE CLOSING ARE TO BE ADJUSTED
BETWEEN THE LANDLORD AND THE TENANT THEREUNDER AFTER THE CLOSING, THE ACQUIRER
SHALL BE REIMBURSED WITH RESPECT TO SUCH ADJUSTMENTS WHICH ARE IN FAVOR OF ANY
SUCH TENANT FOR THE AMOUNT OF SUCH ADJUSTMENTS ATTRIBUTABLE TO THE PERIOD PRIOR
TO THE CLOSING WHICH THE LANDLORD UNDER SUCH LEASE IS OBLIGATED TO PAY OR CREDIT
TO SUCH TENANT.  IF RENTS OR ANY PORTION THEREOF RECEIVED BY PARTNERSHIP,
COMPANY, TRANSFERORS OR ACQUIRER AFTER THE CLOSING ARE DUE AND PAYABLE TO THE
OTHER PARTY BY REASON OF THIS ALLOCATION, THE APPROPRIATE SUM, LESS A
PROPORTIONATE SHARE OF ANY REASONABLE ATTORNEYS’ FEES AND COSTS AND EXPENSES
EXPENDED IN CONNECTION WITH THE COLLECTION THEREOF, SHALL BE PROMPTLY PAID TO
THE OTHER PARTY.


 


4.5.                              IF THERE IS A WATER METER ON THE PROPERTY,
TRANSFERORS SHALL FURNISH A READING TO A DATE NOT MORE THAN THIRTY (30) DAYS
PRIOR TO THE CLOSING DATE, AND THE UNFIXED WATER CHARGES AND SEWER RENT, IF ANY,
BASED THEREON FOR THE INTERVENING TIME SHALL BE APPORTIONED ON THE BASIS OF SUCH
LAST READING.


 


4.6.                              IF, ON THE DATE OF THIS AGREEMENT, THE
PROPERTY OR ANY PART THEREOF SHALL BE ENCUMBERED BY ANY ASSESSMENT OR
ASSESSMENTS WHICH ARE OR MAY BECOME PAYABLE IN INSTALLMENTS,


 

11

--------------------------------------------------------------------------------


 


OF WHICH THE FIRST INSTALLMENT IS NOW A CHARGE OR LIEN, OR HAS BEEN PAID, THEN
(A) TRANSFERORS SHALL BE OBLIGATED TO PAY ALL INSTALLMENTS OF ANY SUCH
ASSESSMENT WHICH ARE DUE AND PAYABLE PRIOR TO THE CLOSING DATE, AND (B) ACQUIRER
SHALL BE OBLIGATED TO PAY ALL INSTALLMENTS WHICH ARE DUE AND PAYABLE ON OR AFTER
THE CLOSING DATE.  FOR THE PURPOSES OF THIS AGREEMENT, BOTH (I) THE LIEN OF SUCH
UNPAID ASSESSMENTS, AND INSTALLMENTS THEREOF, WHETHER DUE AND PAYABLE ON OR
AFTER THE CLOSING DATE AND (II) THE LIEN OF ALL UNPAID ASSESSMENTS WHICH FIRST
ENCUMBER THE PROPERTY OR ANY PART THEREOF SUBSEQUENT TO THE DATE OF THIS
AGREEMENT, AND INSTALLMENTS THEREOF, WHETHER DUE AND PAYABLE PRIOR TO, ON OR
AFTER THE CLOSING DATE, SHALL NOT BE DEEMED TO BE LIENS UPON THE PROPERTY AND
THE PAYMENT THEREOF SHALL BE ASSUMED BY ACQUIRER WITHOUT ABATEMENT OF THE
CONSIDERATION.


 


4.7.                              WITH RESPECT TO TAX YEARS PRIOR TO THE TAX
YEAR IN WHICH THE CLOSING OCCURS, TRANSFERORS ARE HEREBY AUTHORIZED TO INITIATE,
CONTINUE AND CONTROL THE PROGRESS OF, AND TO MAKE ALL DECISIONS WITH RESPECT TO,
ANY PROCEEDING OR PROCEEDINGS NOW PENDING OR WHICH MAY BE BROUGHT FOR THE
REDUCTION OF THE ASSESSED VALUATION OF THE PROPERTY, AND, IN ITS SOLE
DISCRETION, TO TRY OR SETTLE THE SAME, PROVIDED, HOWEVER, THAT TRANSFERORS SHALL
TAKE NO ACTION WITHOUT ACQUIRER’S CONSENT IF SUCH ACTION RESULTS IN ANY CHANGE
TO ANY ASSESSMENT OF THE PROPERTY FOR ANY PERIOD FROM AND AFTER THE CLOSING
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  WITH RESPECT TO
THE TAX YEAR IN WHICH THE CLOSING OCCURS (A) FOR WHICH TRANSFERORS HAVE
HERETOFORE INITIATED ANY TAX CERTIORARI PROCEEDINGS, (I) TRANSFERORS SHALL TAKE
NO ACTION IN RESPECT THEREOF WITHOUT ACQUIRER’S CONSENT AND (II) ACQUIRER SHALL
IN RESPECT OF SUCH PROCEEDINGS, CONTINUE, CONTROL AND MAKE ALL DECISIONS WITH
RESPECT THERETO FROM AND AFTER THE CLOSING, (B) IF NO TAX CERTIORARI PROCEEDINGS
HAVE HERETOFORE BEEN INITIATED WITH RESPECT THERETO (I) TRANSFERORS SHALL NOT
INITIATE ANY SUCH PROCEEDINGS WITHOUT ACQUIRER’S CONSENT, AND (II) FROM AND
AFTER THE CLOSING, ACQUIRER MAY INITIATE, CONTINUE, CONTROL AND MAKE ALL
DECISIONS WITH RESPECT TO, ANY SUCH TAX CERTIORARI PROCEEDINGS, PROVIDED,
HOWEVER, ANY DECISION OR SETTLEMENTS WITH RESPECT TO THE TAX YEAR IN WHICH THE
CLOSING OCCURS SHALL ONLY BE MADE WITH THE CONSENT OF TRANSFERORS AND ACQUIRER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BY EITHER OF THE
PARTIES.  ALL NET TAX REFUNDS AND CREDITS ATTRIBUTABLE TO ANY TAX YEAR PRIOR TO
THE TAX YEAR IN WHICH THE CLOSING OCCURS SHALL BELONG TO AND BE THE PROPERTY OF
TRANSFERORS.  ALL NET TAX REFUNDS AND CREDITS ATTRIBUTABLE TO ANY TAX YEAR
SUBSEQUENT TO THE TAX YEAR IN WHICH THE CLOSING OCCURS SHALL BELONG TO AND BE
THE PROPERTY OF ACQUIRER.  ALL NET TAX REFUNDS AND CREDITS ATTRIBUTABLE TO THE
TAX YEAR IN WHICH THE CLOSING OCCURS SHALL BE DIVIDED BETWEEN TRANSFERORS AND
ACQUIRER IN ACCORDANCE WITH THE APPORTIONMENT OF TAXES PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, AFTER DEDUCTING THEREFROM A PRO RATA SHARE OF ALL
EXPENSES, INCLUDING, WITHOUT LIMITATION, COUNSEL FEES AND DISBURSEMENTS AND
CONSULTANT’S FEES, INCURRED IN OBTAINING SUCH REFUND, THE ALLOCATION OF SUCH
EXPENSES TO BE BASED UPON THE TOTAL REFUND OBTAINED IN SUCH PROCEEDING AND IN
ANY OTHER PROCEEDING SIMULTANEOUSLY INVOLVED IN THE TRIAL OR SETTLEMENT.  EACH
PARTY AGREES TO COOPERATE WITH THE OTHER IN CONNECTION WITH THE PROSECUTION OF
ANY SUCH PROCEEDINGS AND TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING
DATE, AS MAY BE NECESSARY TO CARRY OUT THE INTENTION OF THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, THE DELIVERY TO SUCH PARTY, PROMPTLY AFTER
REQUEST, OF ANY RELEVANT BOOKS AND RECORDS, INCLUDING RECEIPTED TAX BILLS AND
CANCELLED CHECKS USED IN PAYMENT OF SUCH TAXES, THE EXECUTION OF ANY AND ALL
CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT NECESSARY FOR THE
COLLECTION OF SUCH REFUND.  THE PROVISIONS OF THIS SECTION 4.7 SHALL SURVIVE THE
CLOSING WITHOUT REGARD TO THE LIMITATION SET FORTH IN SECTION 4.12 BELOW.


 


4.8.                              THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANING IN THIS AGREEMENT: (I) SIX MADISON, L.P., A NEW YORK LIMITED
PARTNERSHIP; 625 PARTNERS, L.P., A NEW YORK LIMITED

 

12

--------------------------------------------------------------------------------


 


PARTNERSHIP; SIX ASSOCIATES GP CO., LLC, A NEW YORK LIMITED LIABILITY COMPANY;
625 GP, L.P., A NEW YORK LIMITED PARTNERSHIP; AND 625 GP, INC., A NEW YORK
CORPORATION (EACH OF THE FIVE PRECEDING ENTITIES IS AN “INTERMEDIATE ENTITY”;
AND COLLECTIVELY ARE THE “INTERMEDIATE ENTITIES”) AND (II) ANY DISCLOSED OR
UNDISCLOSED OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE, BENEFICIARY, SHAREHOLDER,
PARTNER, PRINCIPAL, MEMBER, MANAGER, PARENT, SUBSIDIARY OR OTHER AFFILIATE OF
TRANSFERORS, PARTNERSHIP AND THE INTERMEDIATE ENTITIES (ALL OF THE FOREGOING
(INCLUDING, WITHOUT LIMITATION, THE PARTNERSHIP AND THE INTERMEDIATE ENTITIES
THEMSELVES) ARE INDIVIDUALLY, A “TRANSFERORS’ AFFILIATE” AND COLLECTIVELY,
“TRANSFERORS’ AFFILIATES”).


 


4.9.                              IF ANY OF THE ITEMS SUBJECT TO APPORTIONMENT
UNDER THE FOREGOING PROVISIONS OF THIS SECTION 4 CANNOT BE APPORTIONED AT THE
CLOSING BECAUSE OF THE UNAVAILABILITY OF THE INFORMATION NECESSARY TO COMPUTE
SUCH APPORTIONMENT, OR IF ANY ERRORS OR OMISSIONS IN COMPUTING APPORTIONMENTS AT
THE CLOSING ARE DISCOVERED SUBSEQUENT THERETO, THEN SUCH ITEM SHALL BE
REAPPORTIONED AND SUCH ERRORS AND OMISSIONS CORRECTED AS SOON AS PRACTICABLE
AFTER THE CLOSING DATE AND THE PROPER PARTY REIMBURSED.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL APPORTIONMENTS SHALL BE MADE IN ACCORDANCE WITH
THE “CUSTOMS IN RESPECT TO TITLE CLOSINGS” ADOPTED BY THE REAL ESTATE BOARD OF
NEW YORK, INC.


 


4.10.                        OTHER THAN TENANT SECURITY DEPOSITS, ALL CASH, CASH
EQUIVALENTS, SECURITIES, BANK ACCOUNTS AND FUNDS, INCLUDING, WITHOUT LIMITATION,
ALL ESCROW ACCOUNTS HELD BY OR FOR THE BENEFIT OF THE LENDER PERTAINING TO THE
PROPERTY, MORTGAGE LOAN, PARTNERSHIP, THE INTERMEDIATE ENTITIES AND THE COMPANY
INCLUDING, WITHOUT LIMITATION MONIES DEPOSITED BY PARTNERSHIP WITH LENDER
PURSUANT TO THE COLLATERAL TRUST AGREEMENT, SECURITY AGREEMENT AND CONTROL
AGREEMENT (TAX ESCROW ACCOUNT), COLLATERAL TRUST AGREEMENT, SECURITY AGREEMENT
AND CONTROL AGREEMENT (REVLON RESERVE FUND), COLLATERAL TRUST AGREEMENT,
SECURITY AGREEMENT AND CONTROL AGREEMENT (ANTICIPATED TI FUND) AND COLLATERAL
TRUST AGREEMENT, SECURITY AGREEMENT AND CONTROL AGREEMENT (BASIC BUILDING WORK
FUND), EACH DATED AS OF OCTOBER 10, 2003, EACH AMONG PARTNERSHIP, LENDER AND
L.J. MELODY & COMPANY OF TEXAS, L.P. (COLLECTIVELY, THE “COLLATERAL TRUST
AGREEMENTS”) (THE “LENDER’S ESCROWS”) ARE NOT BEING SOLD PURSUANT TO THIS
AGREEMENT, NOR SHALL SAME BE CONTRIBUTED TO THE COMPANY.  IF AFTER THE CLOSING
THERE SHALL BE ANY CASH, CASH EQUIVALENTS, SECURITIES (OTHER THAN TENANT
SECURITY DEPOSITS) WHICH ARE HELD OR OWNED BY THE PARTNERSHIP, INTERMEDIATE
ENTITIES OR THE COMPANY AND HAVE NOT BEEN DISTRIBUTED TO OR CREDITED TO
TRANSFERORS IN ACCORDANCE WITH THE SECTION 4, ACQUIRER SHALL PROMPTLY UPON
NOTICE REQUEST THAT PARTNERSHIP OR COMPANY OR LENDER TRANSFER SUCH ASSETS TO
TRANSFERORS OR SUCH PARTY OR PARTIES AS TRANSFERORS SHALL DESIGNATE, WITHOUT
REPRESENTATION OR WARRANTY BY, OR RECOURSE TO, ACQUIRER, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED THAT AT ALL TIMES BEFORE AND AFTER THE CLOSING,
TRANSFERORS SHALL HAVE SOLE OWNERSHIP AND ABSOLUTE RIGHT TO USE, OPERATE AND/OR
DISPOSE OF ANY OR ALL OF SAME.  IF ANY MONIES HELD IN LENDER’S ESCROWS WILL NOT
BE RELEASED BY LENDER TO TRANSFERORS AT OR PRIOR TO THE CLOSING, TRANSFERORS
SHALL RECEIVE PAYMENT IN FULL AT THE CLOSING FROM ACQUIRER OF ALL SUCH AMOUNTS;
PROVIDED THAT ACQUIRER HAS RECEIVED CONFIRMATION THAT SUCH AMOUNTS ARE BEING
HELD BY LENDER FOR THEIR INTENDED PURPOSES.  THE PROVISIONS OF THIS SECTION 4.10
SHALL SURVIVE THE CLOSING WITHOUT REGARD TO THE LIMITATION SET FORTH IN SECTION
4.12 BELOW.


 


4.11.                        TRANSFERORS SHALL DELIVER TO ACQUIRER AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE A PROPOSED SCHEDULE OF ALL
APPORTIONMENT’S AND ADJUSTMENTS TO BE MADE IN CONNECTION WITH THE SALE OF THE
PROPERTY AS CONTEMPLATED HEREIN.

 

13

--------------------------------------------------------------------------------


 


4.12.                        EXCEPT AS SET FORTH IN SECTIONS 4.3, 4.7, 4.8 AND
4.10, THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE CLOSING FOR A PERIOD OF
ONE YEAR FOLLOWING THE CLOSING DATE.


 


4.13.                        (A)                                  TRANSFERORS
AND THE PARTNERSHIP AGREE TO CAUSE TO BE TERMINATED THAT CERTAIN AGREEMENT (THE
“GIANOS MANAGEMENT AGREEMENT”), DATED AS OF MAY 17, 2001, BETWEEN THE
PARTNERSHIP AND H.B. GIANOS PERTAINING TO THE MANAGEMENT OF THE BUILDING (IT
SHOULD BE NOTED THAT THIS IS THE DOUBLE SPACED AGREEMENT BETWEEN THE PARTIES) AT
OR PRIOR TO CLOSING AND TO PAY OR CAUSE TO BE PAID ALL AMOUNTS DUE IN CONNECTION
WITH THE TERMINATION OF THE GIANOS MANAGEMENT AGREEMENT AT OR PRIOR TO CLOSING.


 

(B)                                 TRANSFERORS AND THE PARTNERSHIP AGREE TO
CAUSE TO BE TERMINATED THAT CERTAIN AGREEMENT, DATED MAY 17, 2001, BETWEEN THE
PARTNERSHIP AND H.B. GIANOS (THE “GIANOS LEASING AGREEMENT”), PERTAINING TO
EXCLUSIVE LEASING AGENCY FOR THE BUILDING (IT SHOULD BE NOTED THIS IS THE SINGLE
SPACED AGREEMENT BETWEEN THE PARTIES) AT OR PRIOR TO THE CLOSING.  TRANSFERORS
AND THE PARTNERSHIP AGREE TO CAUSE TO BE PAID TO H.B. GIANOS AT OR PRIOR TO THE
CLOSING (A) ALL AMOUNTS DUE FOR COMMISSIONS IN RESPECT OF ALL LEASES IN PLACE ON
THE DATE HEREOF, OTHER THAN COMMISSIONS DUE AND PAYABLE UNDER THE GIANOS LEASING
AGREEMENT ON ACCOUNT OF THE EXERCISE BY TENANTS UNDER LEASES, AFTER THE DATE
HEREOF, OF ANY OPTION SET FORTH IN SUCH LEASES TO RENEW OR EXTEND THE TERM OF,
OR EXPAND THE PREMISES DEMISED UNDER, SUCH LEASES AND (B) COMMISSIONS DUE UNDER
THE LEASES TO DAVIES, WARD, PAGE & SMITH AND STUART WEITZMAN WHICH HAVE BEEN
“EARNED” BUT ARE NOT YET DUE AND PAYABLE; PROVIDED, HOWEVER, THAT TRANSFERORS’
OBLIGATION WITH RESPECT TO THE PAYMENT OF COMMISSIONS ON ACCOUNT OF THE DAVIES,
WARD LEASE UNDER SECTION 9.1(A)(XVI) OF THIS AGREEMENT AND THIS SECTION 4.13
SHALL NOT EXCEED $110,000 IN THE AGGREGATE.  ACQUIRER, COMPANY AND SL GREEN
REALTY CORP. WILL ENTER INTO AN AGREEMENT (THE “GIANOS ASSUMPTION AND
INDEMNIFICATION AGREEMENT”) IN THE FORM SET FORTH ON EXHIBIT U ATTACHED HERETO
AND MADE A PART HEREOF AT CLOSING IN FAVOR OF PARTNERSHIP AND TRANSFERORS
PURSUANT TO WHICH ACQUIRER, COMPANY AND SL GREEN REALTY CORP. ASSUMES, AND
INDEMNIFIES AND HOLDS HARMLESS PARTNERSHIP AND TRANSFERORS AGAINST ALL
OBLIGATIONS WITH RESPECT TO THE PAYMENT OF ALL SO-CALLED “UNEARNED” COMMISSIONS
(I.E. COMMISSIONS WHICH ARE CONTINGENT UPON THE HAPPENING OF A FUTURE EVENT,
SUCH AS, FOR EXAMPLE, THE EXERCISE OF A RENEWAL OPTION) AND THOSE PAYMENT
OBLIGATIONS UNDER SECTIONS 5(B), 8(A), 8(B), 9(A) AND 9(C) OF THE GIANOS LEASING
AGREEMENT DUE AND PAYABLE AFTER SUCH TERMINATION FROM AND AFTER THE CLOSING. 
TRANSFERORS, AT NO COST AND EXPENSE TO TRANSFERORS SHALL REASONABLY COOPERATE
WITH ACQUIRER WITH RESPECT TO ALL MATTERS RELATING TO THE GIANOS LEASING
AGREEMENT.

 

(C)                                  TRANSFERORS AND PARTNERSHIP AGREE TO CAUSE
THE C&W AGREEMENT (AS HEREINAFTER DEFINED) TO BE TERMINATED AT OR PRIOR TO
CLOSING.  ACQUIRER AGREES TO ASSUME PARTNERSHIP’S OBLIGATIONS UNDER THAT CERTAIN
AGREEMENT, DATED SEPTEMBER 2001, BETWEEN PARTNERSHIP AND CUSHMAN & WAKEFIELD,
INC. AS AMENDED BY LETTER AGREEMENT, DATED DECEMBER 10, 2003, BETWEEN THE
PARTNERSHIP AND CUSHMAN & WAKEFIELD, INC. (AS MODIFIED, THE “C&W AGREEMENT”) AT
CLOSING SOLELY WITH RESPECT TO, AND TO INDEMNIFY AND HOLD HARMLESS PARTNERSHIP
AND TRANSFERORS AGAINST ALL OBLIGATIONS, LOSS, LIABILITY, EXPENSE AND COST UNDER
THE C&W AGREEMENT SOLELY ON ACCOUNT OF, ANY COMMISSIONS THAT MAY BECOME DUE AND
PAYABLE AFTER THE DATE HEREOF IN RESPECT OF LEASES ENTERED INTO AFTER THE DATE
HEREOF AND THE EXERCISE, AFTER THE DATE HEREOF, OF ANY OPTION SET FORTH IN ANY
LEASES (WHETHER SUCH LEASES WERE ENTERED INTO PRIOR OR AFTER THE DATE HEREOF) TO
RENEW OR EXTEND THE TERM OF, OR EXPAND THE PREMISES DEMISED UNDER, SUCH LEASES.

 

14

--------------------------------------------------------------------------------


 

(D)                                 TRANSFERORS AND PARTNERSHIP AGREE TO CAUSE
THE INSIGNIA AGREEMENT (AS HEREINAFTER DEFINED) TO BE TERMINATED AT OR PRIOR TO
CLOSING (IF IT HAS NOT ALREADY EXPIRED BY ITS TERMS).  ACQUIRER AGREES TO
INDEMNIFY AND HOLD HARMLESS PARTNERSHIP AND TRANSFERORS AGAINST ALL OBLIGATIONS,
LOSS, LIABILITY, EXPENSE AND COST UNDER THAT CERTAIN AGREEMENT, DATED MAY 11,
2000, BETWEEN THE PARTNERSHIP AND INSIGNIA/ESG INC. AS AMENDED BY LETTER
AGREEMENT, DATED NOVEMBER 1, 2000, NOVEMBER 15, 2000, JANUARY 9, 2001, FEBRUARY
2, 2001 AND FEBRUARY 12, 2001 EACH BETWEEN THE PARTNERSHIP AND INSIGNIA/ESG INC.
(AS MODIFIED, THE “INSIGNIA AGREEMENT”), WHICH INSIGNIA AGREEMENT EXPIRED MARCH
31, SOLELY ON ACCOUNT OF ANY COMMISSIONS THAT MAY BECOME DUE AND PAYABLE AFTER
THE DATE HEREOF IN RESPECT OF LEASES ENTERED INTO AFTER THE DATE HEREOF AND THE
EXERCISE, AFTER THE DATE HEREOF, OF ANY OPTION SET FORTH IN ANY LEASES (WHETHER
SUCH LEASES WERE ENTERED INTO PRIOR OR AFTER THE DATE HEREOF) TO RENEW OR EXTEND
THE TERM OF, OR EXPAND THE PREMISES DEMISED UNDER, SUCH LEASES.

 

(E)                                  ACQUIRER AGREES TO ASSUME PARTNERSHIP’S
OBLIGATIONS TO PAY THE BROKERS SET FORTH ON EXHIBIT H AND H-1 WITH RESPECT TO,
AND TO INDEMNIFY AND HOLD HARMLESS PARTNERSHIP AND TRANSFERORS AGAINST ALL
OBLIGATIONS, LOSS, LIABILITY, EXPENSE AND COST ON ACCOUNT OF, ANY COMMISSIONS
THAT MAY BECOME DUE AND PAYABLE AFTER THE DATE HEREOF IN RESPECT OF THE
EXERCISE, AFTER THE DATE HEREOF, OF ANY OPTION SET FORTH IN THE LEASES TO RENEW
OR EXTEND THE TERM OF, OR EXPAND THE PREMISES DEMISED UNDER, SUCH LEASES;
PROVIDED, HOWEVER, THAT ACQUIRER SHALL NOT HAVE ANY PAYMENT AND INDEMNIFICATION
OBLIGATIONS WITH RESPECT TO THE BROKERS SET FORTH IN EXHIBIT H-1 (I) IN RESPECT
OF EXTENSION AND RENEWAL OPTIONS, UNLESS IN CONNECTION WITH THE EXERCISE OF SUCH
RIGHT A COMMISSION HAS BEEN EARNED AND IS PAYABLE TO SUCH BROKER AS A RESULT OF
THE EXERCISE OF SUCH EXTENSION OR RENEWAL RIGHT, IT BEING UNDERSTOOD AND AGREED
THAT IN NO EVENT SHALL ACQUIRER’S PAYMENT OBLIGATIONS WITH RESPECT TO THE
BROKERS SET FORTH ON EXHIBIT H-1 IN CONNECTION WITH THE EXERCISE OF SUCH RIGHT
EXCEED AN AMOUNT EQUAL TO THE COMMISSION THAT WOULD BE DUE AND OWING BASED UPON
THE FIXED RENT PAYABLE BY THE RELATED TENANT DURING SUCH EXTENSION OR RENEWAL
TERM COMPUTED IN ACCORDANCE WITH THE RATES AND TERMS SET FORTH IN SCHEDULE 1 AT
THE PERCENTAGE LEVEL THAT WOULD HAVE BEEN APPLIED IF SUCH EXTENSION OR RENEWAL
TERM HAD BEEN PART OF THE ORIGINAL TERM OF SUCH LEASE AND (II) IN RESPECT OF
EXPANSION OPTIONS, UNLESS IN CONNECTION WITH THE EXERCISE OF SUCH RIGHT A
COMMISSION HAS BEEN EARNED AND PAYABLE TO SUCH BROKER AS A RESULT OF THE
EXERCISE OF SUCH EXPANSION RIGHT, IT BEING UNDERSTOOD AND AGREED THAT IN NO
EVENT SHALL ACQUIRER’S PAYMENT OBLIGATIONS WITH RESPECT TO THE BROKERS SET FORTH
ON EXHIBIT H-1 IN CONNECTION WITH THE EXERCISE OF SUCH RIGHT EXCEED THE AMOUNT
OF THE COMMISSION THAT WOULD BE DUE AND OWING BASED UPON THE FIXED RENT PAYABLE
BY THE RELATED TENANT FOR THE EXPANSION SPACE DURING THE TERM THEREOF COMPUTED
IN ACCORDANCE WITH THE RATES AND TERMS SET FORTH IN SCHEDULE 1 AT THE PERCENTAGE
LEVEL THAT WOULD HAVE APPLIED IF SUCH EXPANSION SPACE WAS SEPARATELY LEASED TO
SUCH TENANT.  ACQUIRER AGREES TO ASSUME PARTNERSHIPS OBLIGATIONS TO PAY CUSHMAN
& WAKEFIELD WITH RESPECT TO AND INDEMNIFY AND HOLD HARMLESS PARTNERSHIP AND
TRANSFEROR AGAINST ALL OBLIGATIONS, LOSS, LIABILITY EXPENSES AND COST ON ACCOUNT
OF ANY COMMISSIONS THAT MAY BECOME DUE AND PAYABLE AS A RESULT OF THE FAILURE OF
THE TENANT UNDER THE PIERRE DEUX LEASE TO EXERCISE ITS TERMINATION OPTION.  THE
PROVISIONS OF THIS SECTION 4.13 SHALL SURVIVE THE CLOSING WITHOUT REGARD TO THE
LIMITATION IN SECTION 4.12.

 


SECTION 5.                                            CLOSING. 


 


5.1.                              THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICE OF
TRANSFERORS’ COUNSEL JENKENS & GILCHRIST PARKER


 

15

--------------------------------------------------------------------------------


 


CHAPIN LLP, 405 LEXINGTON AVENUE, NEW YORK, NEW YORK 10174 AT 10:00 A.M. ON THE
EARLIER TO OCCUR OF (A) THE DATE WHICH IS TEN (10) DAYS AFTER (I) LENDER
NOTIFIES ACQUIRER THAT LENDER HAS CONSENTED TO THE ASSUMPTION OF THE MORTGAGE
LOAN BY ACQUIRER, AND (II) ACQUIRER AND LENDER HAVE AGREED UPON THE TERMS AND
CONDITIONS OF ANY INSTRUMENTS AND DOCUMENTS TO BE ENTERED INTO BY ACQUIRER IN
CONNECTION WITH ITS ASSUMPTION OF THE MORTGAGE LOAN (PROVIDED THAT ACQUIRER
SHALL BE GOVERNED BY THE PROVISION OF SECTION 3.1 OF THIS AGREEMENT IN THE
DETERMINATION OF THE INSTRUMENTS AND DOCUMENTS IT IS REQUIRED TO ACCEPT, THE
“ASSUMPTION DOCUMENTS”), AND (B) OCTOBER 28, 2004.  AS USED IN THIS AGREEMENT,
THE TERM “CLOSING DATE” SHALL MEAN THE DATE WHEN THE CLOSING OCCURS.


 


5.2.                              ACQUIRER’S OR COMPANY’S TITLE INSURANCE
PREMIUMS, SURVEY FEES, ENGINEERING, INSPECTION AND OTHER DUE DILIGENCE EXPENSES,
ESCROW FEES, MORTGAGE RECORDING TAXES AND FEES, ACQUIRER’S LEGAL FEES, AND FEES
AND EXPENSES OF ANY AND ALL FINANCING PROVIDED TO ACQUIRER IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREIN (OTHER THAN IN RESPECT OF THE MORTGAGE LOAN
WHICH IS GOVERNED BY SECTION 3.1 HEREIN) AND OTHER CLOSING EXPENSES (EXCEPT AS
PROVIDED IN THIS AGREEMENT) SHALL BE THE SOLE RESPONSIBILITY OF, AND BE PAID BY,
ACQUIRER.  TRANSFERORS SHALL PAY THE FEES OF TRANSFERORS’ COUNSEL.


 


SECTION 6.                                            TRANSFERORS’ AND
PARTNERSHIP’S COVENANTS. 


 


6.1.                              AFTER THE DATE OF THIS AGREEMENT, THE
TRANSFERORS AND PARTNERSHIP SHALL NOT, WITHOUT THE ACQUIRER’S PRIOR WRITTEN
CONSENT IN EACH INSTANCE WHICH CONSENT MAY BE WITHHELD OR DENIED IN ACQUIRER’S
SOLE DISCRETION ON OR PRIOR TO OCTOBER 28, 2004 AND WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED AFTER OCTOBER 28, 2004 (IF THE
CLOSING HAS NOT OCCURRED BY SUCH DATE), AND AFTER OCTOBER 28, 2004 ACQUIRER
SHALL GIVE OR DENY SUCH CONSENT AND PROVIDE THE REASONS FOR SUCH DENIAL, WITHIN
FIVE (5) BUSINESS DAYS OF REQUEST FOR CONSENT, ENTER INTO A NEW LEASE FOR SPACE
IN THE BUILDING OR RENEW OR EXTEND ANY EXISTING LEASE (EXCEPT PURSUANT TO THE
EXERCISE BY A TENANT OF A RENEWAL OR EXTENSION OPTION CONTAINED IN SUCH TENANT’S
EXISTING LEASE) OR OTHERWISE MODIFY OR TERMINATE ANY LEASE OR CONSENT TO ANY
SUBLET OR ASSIGNMENT UNDER ANY LEASE (UNLESS SUCH CONSENT IS REQUIRED BY THE
TERMS OF THE LEASE AND IN THE EVENT THE LEASE PROVIDES FOR A REASONABLENESS
STANDARD PARTNERSHIP SHALL CONSULT WITH ACQUIRER BUT PARTNERSHIP SHALL MAKE THE
FINAL DETERMINATION).  THE TRANSFERORS SHALL FURNISH THE ACQUIRER WITH ALL
INFORMATION REGARDING SUCH PROPOSED NEW LEASES, RENEWALS AND EXTENSIONS
REASONABLY NECESSARY TO ENABLE THE ACQUIRER TO MAKE INFORMED DECISIONS. 
TRANSFERORS SHALL DELIVER TO THE ACQUIRER A TRUE AND COMPLETE COPY OF EACH SUCH
LEASE, RENEWAL AND EXTENSION AGREEMENT, IF ANY, PROMPTLY AFTER THE EXECUTION AND
DELIVERY THEREOF.  TRANSFERORS SHALL KEEP ACCURATE RECORDS OF ALL OF THE
FOLLOWING TYPES OF EXPENSES (COLLECTIVELY, “EXPENSES”) INCURRED IN CONNECTION
WITH ANY LEASE FOR SPACE AT THE PROPERTY, OR ANY MODIFICATION, EXTENSION OR
RENEWAL OF AN EXISTING LEASE WHERE THE LEASE DOES NOT PROVIDE FOR ITS EXTENSION
OR RENEWAL, ENTERED INTO AFTER THE DATE HEREOF WITH THE CONSENT OF ACQUIRER (A
“NEW LEASE”):  (A) BROKERAGE COMMISSIONS AND FEES TO EFFECT SUCH LEASING
TRANSACTION, (B) EXPENSES INCURRED FOR REPAIRS, IMPROVEMENTS, EQUIPMENT,
PAINTING, DECORATING, PARTITIONING AND OTHER ITEMS TO SATISFY THE TENANT’S
REQUIREMENTS WITH REGARD TO SUCH LEASING TRANSACTION, (C) REIMBURSEMENTS TO THE
TENANT FOR THE COST OF ANY OF THE ITEMS DESCRIBED IN THE PRECEDING CLAUSE (B),
(D) REASONABLE LEGAL FEES FOR SERVICES IN CONNECTION WITH THE PREPARATION OF
DOCUMENTS AND OTHER SERVICES RENDERED IN CONNECTION WITH THE EFFECTUATION OF THE
LEASING TRANSACTION, (E) RENT CONCESSIONS RELATING TO THE DEMISED SPACE, AND (F)
EXPENSES INCURRED FOR THE PURPOSE OF SATISFYING OR TERMINATING THE OBLIGATIONS
OF A TENANT UNDER A NEW LEASE TO THE LANDLORD

 

16

--------------------------------------------------------------------------------


 


UNDER ANOTHER LEASE (WHETHER OR NOT SUCH OTHER LEASE COVERS SPACE IN THE
BUILDING). IF, PRIOR TO THE CLOSING, TRANSFERORS SHALL HAVE OBTAINED ACQUIRER’S
WRITTEN APPROVAL OF THE EXPENSES, WHICH APPROVAL AFTER OCTOBER 28, 2004 (IF THE
CLOSING HAS NOT OCCURRED BY SUCH DATE) SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, ACQUIRER SHALL BE RESPONSIBLE THEREFOR AS FOLLOWS:  AT THE CLOSING, THE
ACQUIRER SHALL REIMBURSE THE TRANSFERORS FOR ALL EXPENSES (EXCEPT FOR RENTAL
CONCESSIONS RELATING TO THE DEMISED SPACE) THERETOFORE PAID FOR BY THE
TRANSFERORS OR PARTNERSHIP, IF ANY.  EACH PARTY SHALL MAKE AVAILABLE TO THE
OTHER ALL RECORDS, BILLS, VOUCHERS AND OTHER DATA IN SUCH PARTY’S CONTROL
VERIFYING SUCH EXPENSES AND THE PAYMENT THEREOF.


 

Notwithstanding anything to the contrary contained in this Agreement,
Transferors shall not institute summary proceedings against any tenant or
terminate any Lease or apply any tenant security deposits as a result of a
default by the tenant thereunder prior to the Closing Date.  Transferors make no
representations and assume no responsibility with respect to the continued
occupancy of the Property or any part thereof by any tenant.  Acquirer agrees
that it shall not be grounds for Acquirer’s refusal to close the transactions
contemplated by this Agreement that any tenant is a holdover tenant or in
default under its Lease on the Closing Date and Acquirer shall accept title to
the Membership Interests subject to such holding over or default without credit
against, or reduction of, the Consideration (so long as same is not a breach of
any representations by Transferors under this Agreement).  From and after the
date hereof and prior to Closing, Partnership shall (a) continue to perform each
and all of its obligations under the Mortgage Loans and (b) operate the Property
in substantially the same manner that it did prior to the date hereof, provided,
however, that after the date hereof, Partnership shall not without Acquirer’s
prior written consent, which shall not be unreasonably withheld, and shall be
given or denied with the reasons for denial, within five (5) business days of
request for consent, enter into new Contracts which are not terminable on thirty
(30) days notice or less without penalty or premium.

 


SECTION 7.                                            PERMITTED ENCUMBRANCES. 


 


7.1.                              TRANSFERORS SHALL ASSIGN AND ACQUIRER SHALL
ACCEPT THE MEMBERSHIP INTERESTS, AND THE STATE OF THE TITLE TO THE PROPERTY,
SUBJECT TO THE FOLLOWING (COLLECTIVELY, THE “PERMITTED ENCUMBRANCES”):


 

(A)                                  THE MATTERS SET FORTH IN THE SCHEDULE OF
PERMITTED EXCEPTIONS ANNEXED HERETO AND MADE A PART HEREOF AS EXHIBIT I;

 

(B)                                 THE LEASES;

 

(C)                                  THE CONTRACTS;

 

(D)                                 THE GROUND LEASE; AND

 

(E)                                  THE MORTGAGE LOAN, NOTE, MORTGAGE AND OTHER
LOAN DOCUMENTS.

 


7.2.                              ACQUIRER HAS ORDERED, RECEIVED AND DELIVERED
TO TRANSFERORS’ COUNSEL A COMMITMENT FOR AN OWNER’S LEASEHOLD TITLE INSURANCE
POLICY WITH RESPECT TO THE LEASEHOLD ESTATE (TITLE NO. LT040266 EFFECTIVE DATE:
JUNE 1, 2004) (THE “TITLE COMMITMENT”) FROM LAWYERS TITLE INSURANCE CORPORATION
(THE “TITLE COMPANY”).  ACQUIRER SHALL ACCEPT SUCH TITLE AS THE TITLE

 

17

--------------------------------------------------------------------------------


 


COMPANY IS WILLING TO APPROVE AND INSURE, SUBJECT ONLY TO THE PERMITTED
ENCUMBRANCES AND TO STANDARD PRINTED EXCEPTIONS IN AN ALTA FORM OF POLICY AT
STANDARD RATES.  IF THE TITLE COMMITMENT INDICATES THE EXISTENCE OF ANY LIENS,
ENCUMBRANCES OR OTHER DEFECTS OR EXCEPTIONS IN OR TO TITLE TO THE PROPERTY OTHER
THAN THE PERMITTED ENCUMBRANCES (COLLECTIVELY, THE “UNACCEPTABLE ENCUMBRANCES”)
SUBJECT TO WHICH ACQUIRER IS UNWILLING TO ACCEPT TITLE AND ACQUIRER GIVES
TRANSFERORS NOTICE OF THE SAME WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE THIS
AGREEMENT IS FULLY EXECUTED AND DELIVERED TO ACQUIRER, TRANSFERORS SHALL
UNDERTAKE TO ELIMINATE SAME SUBJECT TO SECTION 7.3 BELOW.  ACQUIRER HEREBY
WAIVES ANY RIGHT ACQUIRER MAY HAVE TO ADVANCE AS OBJECTIONS TO TITLE OR AS
GROUNDS FOR ACQUIRER’S REFUSAL TO CLOSE THIS TRANSACTION ANY UNACCEPTABLE
ENCUMBRANCE WHICH ACQUIRER DOES NOT NOTIFY TRANSFERORS OF WITHIN SUCH FIVE (5)
BUSINESS DAY PERIOD UNLESS (A) SUCH UNACCEPTABLE ENCUMBRANCE WAS FIRST RAISED BY
THE TITLE COMPANY SUBSEQUENT TO THE DATE OF THE TITLE COMMITMENT OR ACQUIRER
SHALL OTHERWISE FIRST DISCOVER SAME OR BE ADVISED OF SAME SUBSEQUENT TO THE DATE
OF THE TITLE COMMITMENT, AND (B) ACQUIRER SHALL NOTIFY TRANSFERORS OF THE SAME
WITHIN FIVE (5) BUSINESS DAYS AFTER ACQUIRER FIRST BECOMES AWARE OF SUCH
UNACCEPTABLE ENCUMBRANCE (FAILURE TO SO NOTIFY TRANSFERORS SHALL BE DEEMED TO BE
A WAIVER BY ACQUIRER OF ITS RIGHT TO RAISE SUCH UNACCEPTABLE ENCUMBRANCE AS AN
OBJECTION TO TITLE OR AS A GROUND FOR ACQUIRER’S REFUSAL TO CLOSE THIS
TRANSACTION).  TRANSFERORS, IN THEIR SOLE DISCRETION, MAY ADJOURN THE CLOSING
ONE OR MORE TIMES FOR UP TO SIXTY (60) DAYS IN THE AGGREGATE IN ORDER TO
ELIMINATE UNACCEPTABLE ENCUMBRANCES.  IF TRANSFERORS ARE UNABLE (SUBJECT TO
SECTION 7.3 BELOW) TO ELIMINATE ALL UNACCEPTABLE ENCUMBRANCES NOT WAIVED BY
ACQUIRER ON OR BEFORE THE CLOSING DATE, AS THE SAME MAY BE ADJOURNED IN
ACCORDANCE WITH THE PRECEDING SENTENCE, OR ARRANGE FOR THE TITLE COMPANY TO OMIT
SUCH UNACCEPTABLE ENCUMBRANCES FROM ACQUIRER’S TITLE COMMITMENT, ACQUIRER SHALL
ELECT ON THE CLOSING DATE, AS THE SAME MAY BE ADJOURNED, EITHER TO (I) TERMINATE
THIS AGREEMENT BY NOTICE GIVEN TO TRANSFERORS PURSUANT TO SECTION 19.1, IN WHICH
EVENT THE PROVISIONS OF SECTION 19.1 SHALL APPLY OR (II) ACCEPT THE MEMBERSHIP
INTERESTS NOTWITHSTANDING SUCH UNACCEPTABLE ENCUMBRANCES AND RECEIVE NO CREDIT
AGAINST, OR REDUCTION OF, THE CONSIDERATION.


 


7.3.                              NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS SECTION 7 OR ELSEWHERE IN THIS AGREEMENT, TRANSFERORS SHALL NOT BE
OBLIGATED TO BRING ANY ACTION OR PROCEEDING, MAKE ANY PAYMENTS OR OTHERWISE
INCUR ANY EXPENSE IN ORDER TO ELIMINATE UNACCEPTABLE ENCUMBRANCES NOT WAIVED BY
ACQUIRER, EXCEPT THAT TRANSFERORS SHALL SATISFY (A) ALL MORTGAGES OR SECURITY
INTERESTS CREATED OR ASSUMED BY TRANSFERORS PRIOR TO THE CLOSING DATE OTHER THAN
THE MORTGAGE (“TRANSFERORS’ MORTGAGES”), (B) VOLUNTARY LIENS (AS HEREINAFTER
DEFINED), (C) MECHANIC’S LIENS AND JUDGMENTS WHICH CAN BE SATISFIED BY THE
PAYMENT OF LIQUIDATED AMOUNTS, THE AMOUNT TRANSFERORS SHALL BE REQUIRED TO PAY
OR INCUR IN THE AGGREGATE TO SATISFY ALL SUCH MECHANIC’S LIENS AND JUDGMENTS
SHALL NOT EXCEED $2,500,000 (THE “C LIENS”) AND (D) ANY OTHER LIENS SECURED BY
OR AFFECTING THE PROPERTY OR THE MEMBERSHIP INTERESTS, WHICH CAN BE SATISFIED BY
PAYMENT OF LIQUIDATED AMOUNTS, (THE “LIQUID LIENS”), THE AMOUNT TRANSFERORS
SHALL BE REQUIRED TO PAY OR INCUR IN THE AGGREGATE TO SATISFY ALL SUCH LIQUID
LIENS SHALL NOT EXCEED $1,000,000.  IN THE EVENT THE AMOUNT NECESSARY TO SATISFY
ALL LIQUID LIENS AT CLOSING IS IN EXCESS OF $1,000,000 OR THE AMOUNT NECESSARY
TO SATISFY ALL C LIENS AT CLOSING IS IN EXCESS OF $2,500,000, THEN ACQUIRER MAY
ELECT TO ACCEPT TITLE SUBJECT TO ALL LIQUID LIENS OR C LIENS, AS APPLICABLE, AND
RECEIVE A CREDIT AGAINST THE CONSIDERATION IN THE AMOUNT OF $1,000,000 OR
$2,500,000, AS APPLICABLE, AT THE CLOSING AND IF ACQUIRER SO ELECTS, TRANSFERORS
SHALL HAVE NO OBLIGATION TO SATISFY ANY LIQUID LIENS OR C LIENS, AS APPLICABLE,
ACQUIRER SHALL ACCEPT TITLE SUBJECT TO ALL LIQUID LIENS OR C LIENS, AS
APPLICABLE, AND SHALL RECEIVE NO CREDIT AGAINST, OR REDUCTION OF, THE
CONSIDERATION OTHER THAN A

 

18

--------------------------------------------------------------------------------


 


CREDIT IN THE AMOUNT OF $1,000,000 OR $2,500,000, AS APPLICABLE.  WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING PROVISIONS OF THIS SECTION 7.3, FOR THE
PURPOSES OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 7.2 AND
19.1), TRANSFERORS’ FAILURE OR REFUSAL TO BRING ANY ACTION OR PROCEEDING, TO
MAKE ANY PAYMENTS OR TO OTHERWISE INCUR ANY EXPENSE (EXCEPT FOR TRANSFERORS’
OBLIGATION TO SATISFY TRANSFERORS’ MORTGAGES AND VOLUNTARY LIENS AND TO ALSO
SATISFY LIQUID LIENS, AT A COST NOT TO EXCEED IN THE AGGREGATE $1,000,000 AND TO
ALSO SATISFY C LIENS, AT A COST NOT TO EXCEED $2,500,000) IN ORDER TO ELIMINATE
UNACCEPTABLE ENCUMBRANCES NOT WAIVED BY ACQUIRER SHALL BE DEEMED AN INABILITY OF
TRANSFERORS TO ELIMINATE SUCH UNACCEPTABLE ENCUMBRANCES AND SHALL NOT BE A
DEFAULT BY TRANSFERORS HEREUNDER (WILLFUL OR OTHERWISE).  AS USED HEREIN, THE
TERM “VOLUNTARY LIENS” SHALL MEAN ANY LIENS WHICH TRANSFERORS INTENTIONALLY
PLACE ON THE BUILDING INCLUDING, WITHOUT LIMITATION, TAXES.


 


7.4.                              ACQUIRER, IF REQUEST IS MADE PRIOR TO THE
CLOSING, AGREES TO PROVIDE AT THE CLOSING SEPARATE UNENDORSED CERTIFIED OR
OFFICIAL BANK CHECKS PAYABLE TO THE ORDER OF SUCH PARTIES AS ARE DESIGNATED BY
TRANSFERORS, AGGREGATING THE AMOUNT OF THE CONSIDERATION BALANCE PAYABLE
PURSUANT TO SECTION 2.1.3, IN ORDER TO FACILITATE THE SATISFACTION OR RELEASE OF
ANY SUCH LIENS OR ENCUMBRANCES. SIMILARLY, AT TRANSFERORS’ ELECTION, UNPAID
LIENS FOR TAXES, WATER AND SEWER CHARGES AND ASSESSMENTS, WHICH ARE THE
OBLIGATION OF TRANSFERORS TO SATISFY AND DISCHARGE SHALL NOT BE OBJECTIONS TO
TITLE, BUT THE AMOUNT THEREOF, PLUS INTEREST AND PENALTIES THEREON, IF ANY,
COMPUTED TO THE THIRD (3RD) BUSINESS DAY AFTER THE CLOSING DATE, SHALL BE
DEDUCTED FROM THE CONSIDERATION BALANCE PAYABLE PURSUANT TO SECTION 2.1.3 AND
SHALL BE ALLOWED TO ACQUIRER, SUBJECT TO THE PROVISIONS FOR APPORTIONMENT OF
TAXES, WATER AND SEWER CHARGES AND ASSESSMENTS CONTAINED HEREIN.


 


SECTION 8.                                            VIOLATIONS. 


 


8.1.                              (A) ALL NOTICES OF VIOLATIONS OF LAWS,
ORDINANCES, ORDERS OR REQUIREMENTS ISSUED BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE PROPERTY (COLLECTIVELY, THE “VIOLATIONS”) WHICH
PARTNERSHIP HAS ACTUALLY RECEIVED PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT
PARTNERSHIP SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DISCHARGE, REMOVE OR
CAUSE TO BE REMOVED ON OR BEFORE THE CLOSING DATE (SUBJECT TO THE PROVISIONS
BELOW OF THIS SECTION 8.1) AND PARTNERSHIP SHALL HAVE NO OBLIGATIONS TO TRY TO
COMPLY WITH, DISCHARGE, REMOVE OR OTHERWISE CURE ANY OTHER VIOLATIONS.  IF THE
AMOUNT REQUIRED TO BE SPENT TO COMPLY WITH, DISCHARGE OR REMOVE VIOLATIONS WHICH
TRANSFERORS ARE OBLIGATED TO CURE HEREUNDER SHALL EXCEED $250,000 IN THE
AGGREGATE OR CANNOT BE REMOVED BY COMMERCIALLY REASONABLE EFFORTS PRIOR TO
CLOSING WITHOUT ADJOURNMENT, THEN PARTNERSHIP MAY ELECT TO GIVE NOTICE TO
ACQUIRER THAT IT WILL NOT CURE THE VIOLATIONS (THE “NON-CURE NOTICE”).


 

(b)                                 If Partnership gives the Non-Cure Notice to
Acquirer, then, Acquirer shall accept title to the Property subject to such
Violations, with a credit for an amount equal to the reasonably estimated cost
of curing the Violations but in no event exceeding $250,000 in the aggregate
against the Consideration due at Closing, but without any other credit against
or reduction of the Consideration and Transferors shall have no obligation to
comply with, discharge or remove Violations.

 

19

--------------------------------------------------------------------------------


 


SECTION 9.                                            REPRESENTATIONS AND
WARRANTIES. 


 


9.1.                              (A)                                  AS A
MATERIAL INDUCEMENT TO ACQUIRER TO ENTER INTO THIS AGREEMENT AND CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, PARTNERSHIP REPRESENTS AND WARRANTS TO
ACQUIRER AS FOLLOWS:


 

(I)                                     PARTNERSHIP IS A DULY FORMED AND VALIDLY
EXISTING LIMITED PARTNERSHIP ORGANIZED UNDER THE LAWS OF THE STATE OF NEW YORK;

 

(II)                                  PARTNERSHIP HAS THE FULL LEGAL RIGHT,
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL DOCUMENTS NOW
OR HEREAFTER TO BE EXECUTED BY PARTNERSHIP PURSUANT TO THIS AGREEMENT, TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO PERFORM ITS OBLIGATIONS
HEREUNDER AND UNDER SAID DOCUMENTS;

 

(III)                               PARTNERSHIP IS CURRENTLY PAYING AN ANNUAL
BASE RENT OF $4,612,500 UNDER THE GROUND LEASE.  THE GROUND LEASE IS IN FULL
FORCE AND EFFECT AND HAS NOT BEEN MODIFIED OR AMENDED EXCEPT AS SET FORTH IN
EXHIBIT B.  THE COPY OF THE GROUND LEASE AND ALL AMENDMENTS AND MODIFICATIONS
WHICH HAS BEEN INITIALED BY REPRESENTATIVES OF THE TRANSFERORS AND THE ACQUIRER
FOR IDENTIFICATION AND DELIVERED BY THE TRANSFERORS TO THE ACQUIRER IS A TRUE
AND COMPLETE COPY OF THE GROUND LEASE AND ALL AMENDMENTS THERETO.  THERE IS
PRESENTLY EXISTING NO DEFAULT BEYOND ALL APPLICABLE GRACE, NOTICE AND CURE
PERIODS UNDER THE GROUND LEASE AND NO EVENT WHICH HAS OCCURRED AND IS CONTINUING
AND NO CONDITION WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR
BOTH, WOULD CONSTITUTE A DEFAULT BEYOND ALL APPLICABLE GRACE, NOTICE AND CURE
PERIODS UNDER THE GROUND LEASE.  THE PARTNERSHIP SHALL PERFORM ALL OBLIGATIONS
TO BE PERFORMED OR OBSERVED ON THE PART OF THE TENANT UNDER THE GROUND LEASE
PRIOR TO THE CLOSING AND NOT INCONSISTENT WITH THIS AGREEMENT;

 

(IV)                              THE MORTGAGE LOAN, NOTE, MORTGAGE AND OTHER
LOAN DOCUMENTS ARE THE ONLY DOCUMENTS EVIDENCING AND/OR SECURING THE MORTGAGE
LOAN AND ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN MODIFIED OR AMENDED
EXCEPT AS SET FORTH IN EXHIBIT J ATTACHED HERETO AND MADE A PART HEREOF.  THERE
IS NO EVENT OF DEFAULT (AS DEFINED IN THE MORTGAGE) UNDER THE MORTGAGE LOAN,
NOTE, MORTGAGE AND OTHER LOAN DOCUMENTS AND NO EVENT WHICH HAS OCCURRED AND IS
CONTINUING AND NO CONDITION WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE MORTGAGE LOAN,
NOTE, MORTGAGE AND LOAN DOCUMENTS.  THE PARTNERSHIP SHALL PERFORM ALL
OBLIGATIONS TO BE PERFORMED OR OBSERVED ON THE PART OF THE BORROWER UNDER THE
MORTGAGE LOAN, NOTE, MORTGAGE AND LOAN DOCUMENTS PRIOR TO THE CLOSING AND NOT
INCONSISTENT WITH THIS AGREEMENT.  SET FORTH ON EXHIBIT K IS A TRUE AND COMPLETE
SCHEDULE OF ALL LENDER ESCROWS AND THE BALANCES THEREOF AS OF AUGUST 11, 2004;

 

(V)                                 ALL INSTALLMENTS OF INTEREST AND PRINCIPAL
AND ALL OTHER SUMS REQUIRED TO BE PAID UNDER THE TERMS OF THE MORTGAGE LOAN HAVE
BEEN PAID AND THE PRESENT BALANCE SECURED THEREBY IS AS OF THE DATE HEREOF
$102,000,000;

 

(VI)                              THERE ARE NO LEASES, LICENSES, OR OTHER
OCCUPANCY AGREEMENTS OR ANY AMENDMENTS OR MODIFICATIONS THEREOF AFFECTING ANY
PORTION OF THE PROPERTY ON THE DATE HEREOF (EXCLUDING THE GROUND LEASE), EXCEPT
FOR THE LEASES LISTED ON EXHIBIT F ATTACHED HERETO AND MADE A PART HEREOF;

 

20

--------------------------------------------------------------------------------


 

(VII)                           PARTNERSHIP HAS MADE AVAILABLE FOR REVIEW BY
ACQUIRER TRUE AND COMPLETE COPIES OF THE LEASES AND GUARANTIES;

 

(VIII)                        THERE ARE NO UNION, SERVICE, MAINTENANCE OR SUPPLY
AGREEMENTS AFFECTING THE PROPERTY EXCEPT FOR THE CONTRACTS LISTED ON EXHIBIT G
ATTACHED HERETO AND MADE A PART HEREOF;

 

(IX)                                PARTNERSHIP HAS DELIVERED TO ACQUIRER TRUE
AND COMPLETE COPIES OF ALL OF THE CONTRACTS;

 

(X)                                   THERE IS NO PENDING OR, TO PARTNERSHIP’S
ACTUAL KNOWLEDGE, THREATENED (IN WRITING DELIVERED TO PARTNERSHIP), LITIGATION
OR OTHER LEGAL PROCEEDING AFFECTING PARTNERSHIP, THE PROPERTY OR IN CONNECTION
WITH THE LEASES AS OF THE DATE HEREOF OR THE CONTRACTS, OR CONDEMNATION OR
ENVIRONMENTAL PROCEEDINGS WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE
PROPERTY OR PREVENT PARTNERSHIP OR TRANSFERORS FROM CONSUMMATING THE TRANSACTION
CONTEMPLATED HEREBY;

 

(XI)                                THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY, AND CONSTITUTES A VALID AND LEGALLY BINDING AGREEMENT
OF PARTNERSHIP AND TRANSFERORS, ENFORCEABLE AGAINST PARTNERSHIP AND TRANSFERORS
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER LAWS AFFECTING GENERALLY THE ENFORCEABILITY OF
CREDITORS’ RIGHTS AND BY LIMITATIONS ON THE AVAILABILITY OF EQUITABLE REMEDIES;

 

(XII)                             NEITHER PARTNERSHIP NOR ANY OF TRANSFERORS IS
A “FOREIGN PERSON” AS SUCH TERM IS DEFINED IN SECTION 1445 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), NOR WILL THE SALE TRANSACTION
HEREIN CONTEMPLATED BE SUBJECT TO THE WITHHOLDING REQUIREMENTS OF SECTION 1445
OF THE CODE;

 

(XIII)                          WITH RESPECT TO THE LEASES:

 

(A)                              NO MODIFICATIONS, NO RENEWAL, EXTENSION OR
TERMINATION OPTIONS HAVE BEEN GRANTED TO THE TENANTS UNDER THE LEASES OTHER THAN
AS SET FORTH IN THE LEASES;

 

(B)                                AS OF THE DATE HEREOF, THE RENT AND
ADDITIONAL RENT SET FORTH IN THE LEASES IS BEING COLLECTED IN ACCORDANCE WITH
THE TERMS OF THE LEASES AND AS OF THE DATE HEREOF, THERE ARE NO ARREARAGES
EXCEPT AS SET FORTH ON EXHIBIT M AND EXCEPT FOR THE RELATED CLAIM (AS DEFINED
BELOW IN SECTION 12.1(DD)) AND AS OF THE DATE HEREOF NO RENT HAS BEEN PRE-PAID
FOR A PERIOD IN EXCESS OF ONE MONTH OF THE DATE THE SAME IS DUE AND PAYABLE
EXCEPT AS SET FORTH ON EXHIBIT N, AND THERE EXISTS NO UNPAID RENTAL CONCESSIONS
OR ABATEMENTS OF RENTAL OR TENANT IMPROVEMENT ALLOWANCES OR OBLIGATIONS TO
PERFORM LANDLORD’S WORK THAT HAS NOT BEEN COMPLETED (“TENANT IMPROVEMENT COSTS”)
UNDER THE LEASES, OTHER THAN AS MAY BE REQUIRED UNDER THE LEASES IN THE FUTURE
IN CONNECTION WITH THE EXERCISE BY THE PERTINENT TENANT OF AN OPTION TO RENEW,
EXTEND OR EXPAND AFTER THE DATE HEREOF AND OTHER THAN UNDER THE DAVIES, WARD,
PHILIPS & VINEBERG LLP

 

21

--------------------------------------------------------------------------------


 

LEASE (THE “DAVIES WARD TI”), WHICH DAVIES WARD TI IS IN THE AMOUNT OF $125,000
AND SHALL BE CREDITED TO ACQUIRER UPON CLOSING.

 

(C)                                PARTNERSHIP HAS NOT, AS OF THE EFFECTIVE DATE
OF THIS AGREEMENT, SENT ANY WRITTEN NOTICE TO ANY OF THE TENANTS UNDER THE
LEASES CLAIMING THAT ANY TENANT IS IN DEFAULT, WHICH DEFAULT REMAINS UNCURED
EXCEPT AS MAY BE SET FORTH ON EXHIBIT O.  TO PARTNERSHIP’S ACTUAL KNOWLEDGE, (I)
NO TENANT IS IN DEFAULT OF ANY MATERIAL NON-MONETARY OBLIGATION UNDER ITS LEASE
AND (II) PARTNERSHIP IS NOT IN DEFAULT UNDER ANY LEASE;

 

(D)                               THERE ARE NO SECURITY DEPOSITS OTHER THAN
THOSE, IF ANY, SET FORTH IN THE LEASES;

 

(E)                                 TO THE ACTUAL KNOWLEDGE OF PARTNERSHIP,
PARTNERSHIP HAS NOT RECEIVED ANY NOTICE FROM ANY ISSUING BANK THAT A LETTER OF
CREDIT BEING HELD AS SECURITY IS NOT BEING RENEWED;

 

(F)                                 PARTNERSHIP HAS NOT PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE ENCUMBERED THE LEASES OR ANY INTEREST IN THE LEASES
EXCEPT FOR ANY SUCH MATTER AS SHALL BE RELEASED AT CLOSING OR EXCEPT IN
CONNECTION WITH THE MORTGAGE LOAN, NOTE, MORTGAGE AND OTHER LOAN DOCUMENTS;

 

(G)                                AS OF THE DATE HEREOF, THE LEASES ARE IN FULL
FORCE AND EFFECT; AND

 

(H)                               PROMPTLY FOLLOWING THE DATE HEREOF,
PARTNERSHIP SHALL AUTHORIZE AND INSTRUCT ITS ACCOUNTANTS TO GRANT ACCESS TO
ACQUIRER’S ACCOUNTANTS TO HISTORIC WORK PAPERS REQUIRED FOR AN AUDIT UNDER
SECTION 3.05 AND 3-14 OF REGULATION S-X UNDER THE SECURITIES EXCHANGE ACT OF
1934.

 

(XIV)                         PARTNERSHIP HAS DELIVERED SHALL DELIVER TO
ACQUIRER AN ACCURATE AND COMPLETE RENT ROLL SET FORTH ON EXHIBIT P ATTACHED
HERETO AND MADE A PART HEREOF INDICATING THE AMOUNTS CURRENTLY BEING BILLED AND
COLLECTED FROM THE TENANTS UNDER THE LEASES AS OF THE DATE OF THE RENT ROLL;

 

(XV)                            A TRUE AND COMPLETE LIST OF ALL EMPLOYEES
PRESENTLY EMPLOYED BY PARTNERSHIP AT THE PROPERTY IS SET FORTH ON EXHIBIT Q
ATTACHED HERETO AND MADE A PART HEREOF, AND THE INFORMATION CONTAINED THEREIN
CONCERNING SUCH EMPLOYEES IS ACCURATE IN ALL MATERIAL RESPECTS AS OF THE DATE
HEREOF, AND, EXCEPT AS OTHERWISE SET FORTH IN SUCH SCHEDULE, NONE OF SUCH
EMPLOYEES ARE COVERED BY A UNION CONTRACT; FROM AND AFTER THE DATE HEREOF,
TRANSFERORS SHALL NOT, EXCEPT IF REQUIRED PURSUANT TO THE EXPRESS TERMS OF ANY
OF THE UNION AGREEMENTS OR ANY RENEWAL OR AMENDMENT THEREOF WHICH IS RENEWED ON
AN INDUSTRY-WIDE BASIS (Y) HIRE ANY NEW EMPLOYEES (EXCEPT TO REPLACE EXISTING
PERSONNEL WITH THE CONSENT OF ACQUIRER WHICH SHALL NOT BE UNREASONABLY WITHHELD)
OR (Z) INCREASE THE SALARY, WAGES OR OTHER BENEFITS OF ANY OF THE EMPLOYEES,
WITHOUT THE CONSENT OF ACQUIRER, WHICH CONSENT MAY BE WITHHELD OR DENIED IN
ACQUIRER’S SOLE DISCRETION;

 

22

--------------------------------------------------------------------------------


 

(XVI)                         ALL BROKERAGE COMMISSIONS ARISING BY REASON OF THE
LEASES (“COMMISSIONS”), HAVE BEEN FULLY PAID EXCEPT AS SET FORTH ON EXHIBIT R,
OTHER THAN AS MAY BE REQUIRED UNDER THE LEASES IN THE FUTURE IN CONNECTION WITH
THE EXERCISE BY THE PERTINENT TENANT OF AN OPTION TO RENEW, EXTEND OR EXPAND
AFTER THE DATE HEREOF AND OTHER THAN WITH RESPECT TO THE DAVIES, WARD, PHILIPS &
VINEBERG LLP LEASE (THE “DAVIES WARD COMMISSIONS”), WHICH DAVIES WARD
COMMISSIONS SHALL BE CREDITED TO ACQUIRER UPON CLOSING; PROVIDED, HOWEVER, THAT
TRANSFERORS OBLIGATION WITH RESPECT TO THE DAVIES WARD COMMISSIONS UNDER THIS
SECTION 9.1(A)(XVI) AND SECTION 4.13 SHALL NOT EXCEED $110,000.  EXHIBIT H SETS
FORTH THE SOLE BROKERAGE AGREEMENTS (“BROKERAGE AGREEMENTS”) RELATING TO THE
BUILDING IN EFFECT ON THE DATE HEREOF OF WHICH THE PARTNERSHIP HAS A COPY AND
TRUE AND COMPLETE COPIES OF WHICH HAVE BEEN DELIVERED TO ACQUIRER.  EXHIBIT H-1
SETS FORTH THE ONLY BROKERS WITH WHOM THERE MAY BE AGREEMENTS RELATING TO THE
BUILDING WHICH MAY BE IN EFFECT ON THE DATE HEREOF OF WHICH PARTNERSHIP HAS
ACTUAL KNOWLEDGE BUT NOT A COPY;

 

(XVII)                      THE PARTNERSHIP HAS NO ASSETS WHICH ARE NOT RELATED
TO THE GROUND LEASE, THE BUILDING OR THE PROPERTY;

 

(XVIII)                   ATTACHED HERETO AS EXHIBIT S ARE TRUE AND COMPLETE
COPIES OF CERTIFICATES OF INSURANCE EVIDENCING ALL PROPERTY INSURANCE MAINTAINED
IN RESPECT OF THE BUILDING.  SUCH INSURANCE IS IN FULL FORCE AND EFFECT AND ALL
PREMIUMS THEREFOR HAVE BEEN FULLY PAID THROUGH THE STATED TERM OF SUCH POLICIES;

 

(XIX)                           THE PERSONS IDENTIFIED ON EXHIBIT T ATTACHED
HERETO AND MADE A PART HEREOF AS (A) THE “PARTNERS” OF THE PARTNERSHIP ARE ALL
OF THE PARTNERS OF THE PARTNERSHIP; (B) THE “PARTNERS” OF SIX MADISON, L.P. ARE
ALL OF ITS PARTNERS; (C) THE “PARTNERS” OF 625 PARTNERS, L.P. ARE ALL ITS
PARTNERS; (D) THE “MEMBERS” OF SIX ASSOCIATES GP CO., LLC ARE ALL OF ITS
MEMBERS; (E) THE “PARTNERS” OF 625 GP, L.P. ARE ALL OF ITS PARTNERS; AND (F) THE
“SHAREHOLDER” OF 625 GP, INC. IS ITS SOLE SHAREHOLDER;

 

(XX)                              TRANSFERORS HAVE ADVISED ACQUIRER THAT
TRANSFERORS HAVE BEEN UNABLE TO LOCATE THE DOCUMENTS DESCRIBED IN PARAGRAPHS
B-9, I-11, O-18, S-9 OF EXHIBIT F (THE “MISSING LEASE DOCUMENTS”) AFTER HAVING
MADE REASONABLE EFFORTS TO DO SO.  ACCORDINGLY, TRANSFERORS JOINTLY AND
SEVERALLY, REPRESENT AND WARRANT TO ACQUIRER THAT THE MISSING LEASE DOCUMENTS DO
NOT EFFECT ANY MATERIAL MODIFICATION, AMENDMENT OR SUPPLEMENT OF ANY OF THE
ECONOMIC TERMS OF SUCH LEASES WHICH RESULTS IN SUCH LEASE BEING MATERIALLY LESS
FAVORABLE TO THE LANDLORD THAN THE LEASE DESCRIBED ON EXHIBIT F.  TRANSFERORS
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO LOCATE THE MISSING LEASE DOCUMENTS
AND, IF SUCCESSFUL, SHALL PROMPTLY PROVIDE THE SAME TO ACQUIRER; AND

 

(XXI)                           NEITHER OF THE PARTNERSHIP NOR TRANSFERORS HAVE
COLLECTED ANY PORTION OF THE RELATED CLAIM.  IN THE EVENT PARTNERSHIP OR
TRANSFERORS COLLECT ANY PORTION OF THE RELATED CLAIM, THE SAME SHALL BE CREDITED
TO ACQUIRER AT CLOSING OR IF COLLECTED THEREAFTER PROMPTLY PAID OVER TO
ACQUIRER.  THIS SECTION 9.1(A)(XXI) SHALL SURVIVE THE CLOSING WITHOUT LIMITATION
AS TO TIME.

 

(B)                                 THE TRANSFERORS SEVERALLY, BUT NOT JOINTLY,
REPRESENT AND WARRANT TO ACQUIRER THAT (I) EACH TRANSFEROR AND INTERMEDIATE
ENTITY HAS GOOD AND VALID TITLE TO THE INTERESTS IN THE PARTNERSHIP, LIMITED
LIABILITY COMPANY, AND/OR CORPORATION (EACH AN “INTEREST”; COLLECTIVELY

 

23

--------------------------------------------------------------------------------


 

THE “INTERESTS”) SET FORTH ON EXHIBIT T ATTACHED HERETO AND MADE A PART HEREOF,
FREE AND CLEAR OF ANY AND ALL LIENS, PLEDGES, ENCUMBRANCES, CHARGES, AGREEMENTS
OR CLAIMS OF ANY KIND WHATSOEVER (EXCEPT SECURITY INTERESTS GIVEN BY CERTAIN OF
THE PARTNERS OF 625 PARTNERS, L.P. TO 625 PARTNERS, L.P. WHICH SECURITY
INTERESTS WILL BE TERMINATED AS OF THE CLOSING), (II) EACH TRANSFEROR HAS THE
FULL LEGAL RIGHT, POWER, AUTHORITY AND CAPACITY TO ENTER INTO AND PERFORM THIS
AGREEMENT, (III) THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BIND OBLIGATION
OF EACH TRANSFEROR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS EXCEPT AS SUCH
ENFORCEABILITY MAYBE LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER LAWS AFFECTING
GENERALLY THE ENFORCEABILITY OF CREDITORS’ RIGHTS AND BY LIMITATIONS ON THE
AVAILABILITY OF EQUITABLE REMEDIES; AND (IV) NO TRANSFEROR IS A PARTY TO SUBJECT
TO OR BOUND BY, ANY AGREEMENT, JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE OF
ANY COURT OR GOVERNMENTAL BODY WHICH COULD PREVENT HIS PERFORMANCE OF THIS
AGREEMENT.

 

(C)                                  THE PARTNERSHIP AND THE TRANSFERORS,
SEVERALLY, BUT NOT JOINTLY (EXCEPT AS INDICATED BELOW), REPRESENT AND WARRANT TO
ACQUIRER AS FOLLOWS:

 

(I)                                     THE PARTNERSHIP AND EACH OF THE
INTERMEDIATE ENTITIES IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF NEW YORK AND HAS THE POWER AND AUTHORITY TO OWN
ITS ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED;

 

(II)                                  THE PARTNERSHIP HAS DELIVERED TO ACQUIRER
COPIES OF THE PARTNERSHIP’S BALANCE SHEETS AS OF DECEMBER 31, 2001, DECEMBER 31,
2002, DECEMBER 31, 2003, RESPECTIVELY, AND THE RELATED STATEMENTS OF INCOME AND
CHANGES IN FINANCIAL POSITION FOR EACH OF THE FISCAL YEARS THEN ENDED, INCLUDING
THE RESPECTIVE NOTES THERETO, TOGETHER WITH REPORTS THEREON.  EACH OF THE
FOREGOING FINANCIAL STATEMENTS IS IN ACCORDANCE WITH THE BOOKS AND RECORDS OF
THE PARTNERSHIP (AS ADJUSTED IN ACCORDANCE WITH THE PARTNERSHIP’S REGULAR
PRACTICE) AS OF THE DATES AND FOR THE PERIODS INDICATED, HAS BEEN PREPARED ON A
BASIS CONSISTENT WITH THE IMMEDIATELY PRECEDING FISCAL PERIOD, AND FAIRLY
PRESENTS THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL
POSITION OF THE PARTNERSHIP AS OF THE DATE AND FOR THE PERIOD INDICATED;

 

(III)                               SINCE DECEMBER 31, 2003, THERE HAS NOT BEEN
ANY MATERIAL ADVERSE CHANGE IN THE PARTNERSHIP’S OR INTERMEDIATE ENTITIES’
BUSINESS, PROPERTIES, OR OPERATIONS AS OF THE DATE HEREOF AND NEITHER
PARTNERSHIP NOR INTERMEDIATE ENTITIES HAVE INCURRED ANY LIABILITIES OTHER THAN
IN THE ORDINARY COURSE OF THEIR RESPECTIVE BUSINESSES;

 

(IV)                              THE PARTNERSHIP AND THE INTERMEDIATE ENTITIES
HAVE FILED ALL FEDERAL, STATE, LOCAL AND OTHER TAX RETURNS AND REPORTS WHICH ARE
REQUIRED TO BE FILED BY IT OR OBTAINED APPROPRIATE EXTENSIONS THEREFOR.  TRUE
AND COMPLETE COPIES OF ALL SUCH INCOME TAX RETURNS FOR THE PAST THREE (3) FISCAL
YEARS OF THE PARTNERSHIP AND THE INTERMEDIATE ENTITIES HAVE BEEN DELIVERED OR
MADE AVAILABLE TO ACQUIRER.  THE PARTNERSHIP AND THE INTERMEDIATE ENTITIES HAVE
PAID ALL TAXES DUE AND PAYABLE AS SHOWN ON SUCH RETURNS OR HAS ESTABLISHED ON
ITS BOOKS AND RECORDS ADEQUATE RESERVES WITH RESPECT THERETO.  THE FEDERAL
INCOME TAX RETURNS OF THE PARTNERSHIP OR THE INTERMEDIATE ENTITIES HAVE NEVER
BEEN AUDITED BY THE INTERNAL REVENUE SERVICE.  NO WAIVER OF ANY STATUTE OF
LIMITATIONS WITH RESPECT TO ANY TAXABLE YEAR HAS BEEN EXECUTED BY THE
PARTNERSHIP OR ANY OF THE INTERMEDIATE ENTITIES;

 

(V)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE CONTEMPLATED DISTRIBUTION OF THE MEMBERSHIP INTERESTS BY THE PARTNERSHIP
AND THE INTERMEDIATE

 

24

--------------------------------------------------------------------------------


 

ENTITIES (AS HEREINAFTER DEFINED) TO THEIR EQUITY HOLDERS AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, WITH OR WITHOUT THE GIVING OF NOTICE OR
THE LAPSE OF TIME, OR BOTH, WILL NOT (I) VIOLATE ANY PROVISION OF THE
PARTNERSHIP AGREEMENT OR THE ORGANIZATIONAL DOCUMENTATION OF THE INTERMEDIATE
ENTITIES, (II) VIOLATE, CONFLICT WITH, RESULT IN THE BREACH OR TERMINATION OF,
CONSTITUTE A DEFAULT UNDER, ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN
THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR
ASSETS OF THE PARTNERSHIP OR THE INTERMEDIATE ENTITIES PURSUANT TO ANY
INDENTURE, MORTGAGE, DEED OF TRUST, OR OTHER AGREEMENT OR INSTRUMENT TO WHICH
THE PARTNERSHIP IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY
BE BOUND, THE CONSEQUENCE OF ANY OF WHICH WOULD BE MATERIAL ADVERSE EFFECT ON
THE PARTNERSHIP EXCEPT FOR THE MORTGAGE LOAN NOTE, MORTGAGE AND OTHER LOAN
DOCUMENTS (WITH RESPECT TO WHICH MORTGAGE LOAN, NOTE, MORTGAGE AND OTHER LOAN
DOCUMENTS, PARTNERSHIP, TRANSFERORS AND ACQUIRER ACKNOWLEDGING, HOWEVER, THAT
THE CONSENT OF LENDER WILL BE REQUIRED PURSUANT TO SECTION 3.1 HEREIN), (III)
VIOLATE ANY STATUTE, RULE OR REGULATION APPLICABLE TO THE PARTNERSHIP;

 

(VI)                              THERE IS NO LAWSUIT OR PROCEEDING THREATENED
AGAINST THE PARTNERSHIP OR THE INTERMEDIATE ENTITIES WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT UPON THE PARTNERSHIP OR THE INTERMEDIATE ENTITIES;

 

(VII)                           THERE IS NO INVESTIGATION PENDING AND THERE IS
NO PROCEEDING IN BANKRUPTCY OR IN THE NATURE OF BANKRUPTCY, OR, TO THE KNOWLEDGE
OF ANY OF THE TRANSFERORS, THREATENED AGAINST THE PARTNERSHIP OR THE
INTERMEDIATE ENTITIES, AND NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR
DECLARATION, FILING OR REGISTRATION WITH, ANY GOVERNMENTAL OR REGULATORY
AUTHORITY IS REQUIRED TO BE OBTAINED OR MADE BY OR ON BEHALF OF THE PARTNERSHIP
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR
ANY INSTRUMENT CONTEMPLATED HEREBY OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

(VIII)                        A TRUE AND CORRECT COPY OF THE PARTNERSHIP
AGREEMENT FOR THE PARTNERSHIP AND THE RESPECTIVE PARTNERSHIP AGREEMENTS,
ARTICLES OF INCORPORATION, BYLAWS AND OPERATING AGREEMENTS FOR EACH OF THE
INTERMEDIATE ENTITIES HAS BEEN DELIVERED TO ACQUIRER.

 

(IX)                                CONSUMMATION OF THE INTERIM TRANSACTIONS,
AND THE CONTRIBUTION OR SALE, AS APPLICABLE, OF TITLE TO THE BUILDING BY EACH OF
THE TRANSFERORS, WILL NOT CREATE OR GIVE RISE TO ANY LIEN, CLAIM, CHARGE,
ENCUMBRANCE OR OTHER OBJECTION TO TITLE TO THE BUILDING OR ANY INTEREST THEREIN
WHICH WILL REMAIN AS A TITLE EXCEPTION FOLLOWING THE CLOSING AND ALL INTERESTS
ISSUED IN CONNECTION THEREWITH SHALL BE VALIDLY ISSUED IN ACCORDANCE WITH
APPLICABLE ORGANIZATIONAL DOCUMENTS, FULL PAID FOR AND NON-ASSESSABLE; AND

 

(X)                                   UPON CONSUMMATION OF THE CLOSING, ACQUIRER
WILL OWN 100% OF THE MEMBERSHIP INTERESTS REPRESENTING 100% OF THE LEGAL AND
BENEFICIAL OWNERSHIP INTERESTS IN THE COMPANY, WHICH MEMBERSHIP INTERESTS BEING
ASSIGNED TO ACQUIRER AT THE CLOSING SHALL BE FULLY PAID FOR AND NON-ASSESSABLE;
EACH TRANSFEROR REPRESENTS AND WARRANTS FOR ITSELF ONLY THAT IT HAS NOT PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED ITS MEMBERSHIP INTEREST.

 

(D)                                 IN ORDER TO INDUCE ACQUIRER TO ISSUE THE OP
UNITS REQUIRED TO BE ISSUED HEREUNDER, CONTRIBUTORS HEREBY ACKNOWLEDGE AND
CONFIRM THEIR UNDERSTANDING THAT THE ISSUANCE BY ACQUIRER OF THE OP UNITS IS
INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER (THE “1933 ACT”).  IN
FURTHERANCE THEREOF, CONTRIBUTORS REPRESENT AND WARRANT TO ACQUIRER AS FOLLOWS:

 

25

--------------------------------------------------------------------------------


 

(I)                                     CONTRIBUTORS ARE ACQUIRING THE OP UNITS
SOLELY FOR THEIR OWN RESPECTIVE ACCOUNTS FOR THE PURPOSE OF INVESTMENT AND NOT
AS A NOMINEE OR AGENT FOR ANY OTHER PERSON AND NOT WITH A VIEW TO, OR FOR OFFER
OR SALE IN CONNECTION WITH, ANY DISTRIBUTION OF ANY THEREOF.  CONTRIBUTORS
ACKNOWLEDGE AND AGREE THAT THE RECIPIENT OF THE OP UNITS IS NOT PERMITTED TO
OFFER, TRANSFER, SELL, ASSIGN, PLEDGE, ENCUMBER, HYPOTHECATE, OR OTHERWISE
DISPOSE OF ANY OF THE OP UNITS EXCEPT AS PERMITTED IN (Y) THIS AGREEMENT OR (Z)
THE PARTNERSHIP AGREEMENT.

 

(II)                                  CONTRIBUTORS ARE KNOWLEDGEABLE,
SOPHISTICATED AND EXPERIENCED IN BUSINESS AND FINANCIAL MATTERS, AND FULLY
UNDERSTAND THE LIMITATIONS ON TRANSFER DESCRIBED IN THIS AGREEMENT AND THE
PARTNERSHIP AGREEMENT.  CONTRIBUTORS ARE ABLE TO BEAR THE ECONOMIC RISK OF
HOLDING THE OP UNITS FOR AN INDEFINITE PERIOD AND ARE ABLE TO AFFORD THE
COMPLETE LOSS OF ITS INVESTMENT IN THE OP UNITS.

 

(III)                               CONTRIBUTORS HAVE BEEN ADVISED AND
ACKNOWLEDGE THAT (W) THE OP UNITS MAY NOT BE TRANSFERRED OR REDEEMED, EXCEPT IN
ACCORDANCE WITH THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT AND CONTRIBUTORS
WILL CONTINUE TO BEAR THE ECONOMIC RISK OF THEIR RESPECTIVE INVESTMENTS IN THE
OP UNITS DURING THE PERIOD OF OWNERSHIP, (X) IT IS NOT ANTICIPATED THAT THERE
WILL BE ANY PUBLIC MARKET FOR THE OP UNITS AT ANY TIME, (Y) RULE 144 PROMULGATED
UNDER THE 1933 ACT MAY NOT BE AVAILABLE WITH RESPECT TO THE SALE OF ANY
SECURITIES OF ACQUIRER AND ACQUIRER HAS MADE NO COVENANT, AND MAKES NO COVENANT,
TO MAKE RULE 144 AVAILABLE WITH RESPECT TO THE SALE OF ANY SECURITIES OF
ACQUIRER AND (Z) A NOTATION SHALL BE MADE IN THE APPROPRIATE RECORDS OF ACQUIRER
INDICATING THAT THE OP UNITS ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET
FORTH IN THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT.

 

(IV)                              EACH OF CONTRIBUTORS IS AN “ACCREDITED
INVESTOR” (AS SUCH TERM IS DEFINED IN RULE 501 (A) OF REGULATION D UNDER THE
1933 ACT).

 


9.2.                              (A)                                  AS USED
IN THIS AGREEMENT, THE WORDS “PARTNERSHIP’S KNOWLEDGE” OR “TRANSFERORS’
KNOWLEDGE” OR WORDS OF SIMILAR IMPORT SHALL BE DEEMED TO MEAN, AND SHALL BE
LIMITED TO, THE ACTUAL (AS DISTINGUISHED FROM IMPLIED, IMPUTED OR CONSTRUCTIVE)
KNOWLEDGE OF STEVEN D. ROBINSON, THE PERSON CHARGED WITH THE MANAGEMENT
RESPONSIBILITY FOR THE PROPERTY.  THE PARTNERSHIP AND EACH OF THE TRANSFERORS
HEREBY AGREE THAT STEVEN D. ROBINSON SHALL HAVE THE RIGHT TO EXERCISE ALL
RIGHTS, GIVE AND RECEIVE ALL NOTICES AND EXECUTE ANY AND ALL DOCUMENTATION ON
THEIR BEHALF IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY AND MATTERS
ARISING OUT OF THIS AGREEMENT.


 

(B)                                 IF AT OR PRIOR TO THE CLOSING, ACQUIRER
SHALL HAVE ACTUAL KNOWLEDGE OR IS DEEMED TO HAVE KNOWN (AS HEREINAFTER DEFINED)
(WHETHER THROUGH ITS OWN EFFORTS, BY NOTICE FROM PARTNERSHIP, TRANSFERORS, OR
OTHERWISE) THAT ANY OF THE REPRESENTATIONS OR WARRANTIES MADE HEREIN BY
PARTNERSHIP OR TRANSFERORS ARE UNTRUE, INACCURATE OR INCORRECT AND SHALL GIVE
TRANSFERORS NOTICE THEREOF AT OR PRIOR TO THE CLOSING, THEN TRANSFERORS MAY
ELECT BY NOTICE TO ACQUIRER TO ADJOURN THE CLOSING ONE OR MORE TIMES FOR UP TO
SIXTY (60) DAYS IN THE AGGREGATE IN ORDER TO CURE OR CORRECT SUCH UNTRUE,
INACCURATE OR INCORRECT REPRESENTATION OR WARRANTY.  IF THE DAMAGES ARISING FROM
SUCH BREACH OF ANY SUCH REPRESENTATION OR WARRANTY ARE EQUAL TO OR LESS THAN
$250,000, ACQUIRER SHALL NEVERTHELESS BE DEEMED TO, AND SHALL, WAIVE SUCH
MISREPRESENTATION AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT
ANY REDUCTION OR CREDIT AGAINST THE CONSIDERATION.  IF THE DAMAGES ARISING FROM
SUCH BREACH OF ANY SUCH REPRESENTATION OR WARRANTY ARE MORE THAN $250,000,
ACQUIRER, AS ITS SOLE REMEDY IN RESPECT THEREOF, SHALL ELECT EITHER (X) TO

 

26

--------------------------------------------------------------------------------


 

WAIVE SUCH MISREPRESENTATIONS AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY WITHOUT ANY REDUCTION OF OR CREDIT AGAINST THE CONSIDERATION, OR (Y) TO
TERMINATE THIS AGREEMENT BY NOTICE GIVEN TO TRANSFERORS ON OR PRIOR TO THE
CLOSING DATE, IN WHICH EVENT THIS AGREEMENT SHALL BE TERMINATED AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS, OBLIGATIONS OR LIABILITIES HEREUNDER,
EXCEPT (I) AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 10, 13 AND 18 AND (II)
THAT ACQUIRER SHALL BE ENTITLED TO A RETURN OF THE EARNEST MONEY (TOGETHER WITH
ALL INTEREST ACCRUED THEREON, IF ANY).

 

(C)                                  NOTWITHSTANDING ANYTHING CONTAINED IN
SECTION 9.2(B) OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, ACQUIRER HEREBY
EXPRESSLY WAIVES, RELINQUISHES AND RELEASES ANY RIGHT OR REMEDY AVAILABLE TO IT
AT LAW, IN EQUITY OR UNDER THIS AGREEMENT TO MAKE A CLAIM AGAINST TRANSFERORS OR
PARTNERSHIP FOR DAMAGES THAT ACQUIRER MAY INCUR, OR TO RESCIND THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, AS THE RESULT OF ANY OF TRANSFERORS’
OR PARTNERSHIP’S REPRESENTATIONS OR WARRANTIES BEING UNTRUE, INACCURATE OR
INCORRECT, IF (I) ACQUIRER HAS ACTUAL KNOWLEDGE THAT SUCH REPRESENTATION OR
WARRANTY WAS UNTRUE, INACCURATE OR INCORRECT AT THE TIME OF THE CLOSING AND
ACQUIRER NEVERTHELESS CLOSES TITLE HEREUNDER, OR (II) ACQUIRER’S DAMAGES AS A
RESULT OF A REPRESENTATION OR WARRANTY BEING UNTRUE, INACCURATE OR INCORRECT ARE
LESS THAN $250,000.  ACQUIRER SHALL BE “DEEMED TO HAVE KNOWN” THAT A
REPRESENTATION OR WARRANTY WAS UNTRUE, INACCURATE OR INCORRECT AT THE TIME OF
THE CLOSING TO THE EXTENT THAT ANY EXHIBIT ATTACHED TO THIS AGREEMENT OR
DOCUMENT REFERRED TO THEREIN OR ANY LEASE CONTAINS INFORMATION WHICH IS
INCONSISTENT WITH SUCH REPRESENTATION OR WARRANTY.

 

(D)                                 THE REPRESENTATIONS AND WARRANTIES OF
PARTNERSHIP AND TRANSFERORS SET FORTH IN SECTION 9.1 ABOVE SHALL BE TRUE,
ACCURATE AND CORRECT IN ALL MATERIAL RESPECTS UPON THE EFFECTIVE DATE OF THIS
AGREEMENT AS SET FORTH ON THE SIGNATURE PAGE HEREOF, SHALL BE DEEMED TO BE
REPEATED ON AND AS OF THE CLOSING DATE (EXCEPT AS THEY RELATE ONLY TO AN EARLIER
DATE, INCLUDING THE DATE HEREOF) AND SHALL SURVIVE THE CLOSING FOR A PERIOD OF
ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE CLOSING DATE (OR SUCH OTHER DATE AS
MAY BE EXPRESSLY PROVIDED FOR HEREIN), EXCEPT THAT THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 9.1(A)(I), (II), (XI) AND (XIX) AND IN SECTION
9.1(B) AND 9.1(C) (EXCEPT FOR CLAUSE (II)) SHALL SURVIVE THE CLOSING WITHOUT
LIMITATION AS TO TIME, AND NO ACTION OR CLAIM BASED THEREON SHALL BE COMMENCED
AFTER THE APPLICABLE PERIOD.  IN THE EVENT TRANSFERORS DELIVER TRANSFERORS
CERTIFICATIONS PURSUANT TO SECTION 12.2, SUCH TRANSFERORS CERTIFICATIONS SHALL
CONSTITUTE REPRESENTATIONS AND WARRANTIES WHICH SHALL SURVIVE THE CLOSING FOR A
PERIOD OF FIVE HUNDRED FORTY (540) DAYS FOLLOWING THE CLOSING DATE.  CLAIMS BY
ACQUIRER AGAINST PARTNERSHIP AND TRANSFERORS BASED ON A BREACH OF ANY SUCH
REPRESENTATION OR WARRANTY IN THIS AGREEMENT (“ACQUIRER’S CLAIMS”) SHALL BE MADE
BY ONE OR MORE NOTICES TO PARTNERSHIP AND TRANSFERORS, WHICH NOTICES SHALL SET
FORTH IN REASONABLE DETAIL THE NATURE AND THE ESTIMATED AMOUNT OF THE CLAIM OR
CLAIMS AND THE REPRESENTATION AND WARRANTY OR REPRESENTATIONS AND WARRANTIES
CLAIMED TO BE BREACHED.  THE INITIAL NOTICE OF EACH ACQUIRER’S CLAIM MAY ONLY BE
GIVEN ON OR PRIOR TO THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD AS TO
WHICH DATE TIME SHALL BE OF THE ESSENCE AND ANY ACQUIRER’S CLAIM FOR WHICH
NOTICE HAS NOT BEEN GIVEN

 

27

--------------------------------------------------------------------------------


 

BY SUCH DATE AND FOR WHICH REASONABLE DETAIL REGARDING THE NATURE AND THE
ESTIMATED AMOUNT OF THE CLAIM OR CLAIMS AND THE REPRESENTATION AND WARRANTY OR
REPRESENTATIONS AND WARRANTIES CLAIMED TO BE BREACHED HAS NOT BEEN GIVEN BY SUCH
DATE SHALL BE DEEMED TO HAVE BEEN WAIVED AND SHALL LAPSE AND PARTNERSHIP AND
TRANSFERORS SHALL HAVE NO LIABILITY THEREFOR.  THE INITIAL NOTICE OF EACH
ACQUIRER’S CLAIM PERTAINING TO THE TRANSFERORS CERTIFICATIONS MAY ONLY BE GIVEN
ON OR BEFORE THE DATE WHICH IS FIVE HUNDRED FORTY (540) DAYS AFTER THE CLOSING
DATE AS TO WHICH DATE TIME SHALL BE OF THE ESSENCE AND ANY ACQUIRER’S CLAIM
RELATING TO TRANSFERORS CERTIFICATIONS FOR WHICH NOTICE HAS NOT BEEN GIVEN BY
SUCH DATE AND FOR WHICH REASONABLE DETAIL REGARDING THE NATURE AND THE ESTIMATED
AMOUNT OF TIME CLAIM OR CLAIMS AND THE REPRESENTATION AND WARRANTY CLAIMED TO BE
BREACHED HAS NOT BEEN GIVEN BY SUCH DATE SHALL BE DEEMED TO HAVE BEEN WAIVED AND
SHALL LAPSE AND PARTNERSHIP AND TRANSFERORS SHALL HAVE NO LIABILITY THEREFOR. 
TRANSFEROR SHALL HAVE NO LIABILITY TO ACQUIRER WITH RESPECT TO ACQUIRER’S CLAIMS
PERTAINING TO BREACHES OF REPRESENTATIONS AND WARRANTIES OF WHICH ACQUIRER HAD
ACTUAL KNOWLEDGE OR WAS DEEMED TO HAVE KNOWN AT THE TIME OF CLOSING PURSUANT TO
SECTION 9.2(C).

 

(E)                                  IN THE EVENT TRANSFERORS SHALL NOT DELIVER
TRANSFERORS CERTIFICATIONS, NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE AGGREGATE LIABILITY OF THE TRANSFERORS AND PARTNERSHIP ARISING
PURSUANT TO OR IN CONNECTION WITH THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 9.1 OF THIS AGREEMENT SHALL NOT EXCEED $4,000,000.  TRANSFERORS SHALL
DEPOSIT $4,000,000 WITH ESCROW AGENT AT THE CLOSING (THE “LIABILITY CAP
ESCROW”), TO BE HELD IN ESCROW IN ACCORDANCE WITH THE TERMS SET FORTH IN AN
ESCROW AGREEMENT TO BE ENTERED INTO BY THE PARTIES AT THE CLOSING, WHICH
AGREEMENT SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT V AND
MADE A PART HEREOF (THE “LIABILITY CAP ESCROW AGREEMENT”).  IN THE EVENT
TRANSFERORS SHALL NOT DELIVER TRANSFERORS CERTIFICATIONS, AFTER THE CLOSING,
ACQUIRER’S SOLE RECOURSE AND PARTNERSHIP’S AND TRANSFERORS’ SOLE LIABILITY IN
THE EVENT OF AN ACQUIRER’S CLAIM OR IN EVENT OF A BREACH OF THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS AGREEMENT SHALL BE LIMITED TO THE LIABILITY CAP
ESCROW.  ALL INTEREST ON THE LIABILITY CAP ESCROW SHALL BE THE PROPERTY OF
TRANSFERORS AND SHALL NOT BE SUBJECT TO ACQUIRER’S CLAIM AND SHALL BE PAID TO
TRANSFERORS, AS PROVIDED IN THE LIABILITY CAP ESCROW AGREEMENT.  IF TRANSFERORS
SHALL NOT DELIVER TRANSFERORS CERTIFICATIONS AND ACQUIRER DOES NOT ASSERT A
ACQUIRER’S CLAIM ON OR BEFORE THE DATE THAT IS ONE HUNDRED EIGHTY (180) DAYS
AFTER THE DATE OF CLOSING, ESCROW AGENT SHALL DISBURSE THE LIABILITY CAP ESCROW,
TOGETHER WITH ALL INTEREST THEREON, TO TRANSFERORS.  IF TRANSFERORS SHALL NOT
DELIVER TRANSFERORS CERTIFICATIONS AND ACQUIRER MAKES AN ACQUIRER’S CLAIM ON OR
BEFORE THE DATE THAT IS ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF CLOSING,
ESCROW AGENT SHALL DISBURSE THE PORTION OF THE LIABILITY CAP ESCROW IN EXCESS OF
THE SUM OF THE AGGREGATE AMOUNT OF ALL ACQUIRER’S CLAIMS TO TRANSFERORS, AND THE
PORTION OF THE LIABILITY CAP ESCROW IN AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT
OF ALL ACQUIRER’S CLAIMS SHALL NOT BE DISBURSED UNTIL FINAL DISPOSITION OF THE
BREACH ASSERTED BY SUCH CLAIM NOTICE, UPON WHICH ESCROW AGENT SHALL DISBURSE THE
LIABILITY CAP ESCROW, TOGETHER WITH ALL INTEREST THEREON, IN ACCORDANCE WITH
SUCH FINAL DISPOSITION.

 

(F)                                    IN THE EVENT TRANSFERORS SHALL DELIVER
TRANSFERORS CERTIFICATIONS PURSUANT TO SECTION 12.2, NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE AGGREGATE LIABILITY OF THE TRANSFERORS AND
PARTNERSHIP ARISING PURSUANT TO OR IN CONNECTION WITH THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 9.1 OF THIS AGREEMENT SHALL NOT EXCEED
$4,500,000.  TRANSFERORS SHALL DEPOSIT $4,500,000 WITH ESCROW AGENT AT THE
CLOSING (THE “ENHANCED LIABILITY CAP ESCROW”) IN LIEU OF THE $4,000,000 IN
9.1(E) ABOVE, TO BE HELD IN ESCROW IN ACCORDANCE WITH THE TERMS SET FORTH IN THE
LIABILITY CAP ESCROW AGREEMENT.  AFTER THE CLOSING, ACQUIRER’S SOLE RECOURSE AND
PARTNERSHIP’S AND TRANSFEROR’S SOLE LIABILITY IN THE EVENT OF AN ACQUIRER’S
CLAIM OR IN EVENT OF A BREACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT SHALL BE LIMITED TO THE ENHANCED LIABILITY CAP ESCROW.  ALL
INTEREST ON THE ENHANCED LIABILITY CAP ESCROW SHALL BE THE PROPERTY OF
TRANSFERORS AND SHALL NOT BE SUBJECT TO ACQUIRER’S CLAIM AND SHALL BE PAID TO
TRANSFERORS, AS PROVIDED IN THE LIABILITY CAP ESCROW AGREEMENT.  IF ACQUIRER
DOES NOT ASSERT A ACQUIRER’S CLAIM ON OR BEFORE THE DATE THAT IS ONE HUNDRED
EIGHTY

 

28

--------------------------------------------------------------------------------


 

(180) DAYS AFTER THE DATE OF CLOSING, ESCROW AGENT SHALL DISBURSE THE PORTION OF
THE LIABILITY CAP ESCROW EQUAL TO $2,250,000, TOGETHER WITH ALL INTEREST
THEREON, TO TRANSFERORS AND THE BALANCE OF THE LIABILITY CAP ESCROW SHALL REMAIN
IN ESCROW SUBJECT TO THE TERMS OF THE LIABILITY CAP ESCROW AGREEMENT.  IF
ACQUIRER DOES MAKE AN ACQUIRER’S CLAIM ON OR BEFORE THE DATE THAT IS ONE HUNDRED
EIGHTY (180) DAYS AFTER THE DATE OF CLOSING, ESCROW AGENT SHALL DISBURSE THE
PORTION OF THE LIABILITY CAP ESCROW EQUAL TO THE EXCESS, IF ANY, OF $4,500,000
OVER THE SUM OF $2,250,000 PLUS THE AGGREGATE AMOUNT OF ALL ACQUIRER’S CLAIMS TO
TRANSFERORS, AND THE PORTION OF THE ENHANCED LIABILITY CAP ESCROW IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ALL ACQUIRER’S CLAIMS PLUS $2,250,000 SHALL NOT
BE DISBURSED UNTIL FINAL DISPOSITION OF THE BREACH ASSERTED BY SUCH CLAIM
NOTICE, UPON WHICH ESCROW AGENT SHALL DISBURSE THE ENHANCED LIABILITY CAP
ESCROW, TOGETHER WITH ALL INTEREST THEREON, IN ACCORDANCE WITH SUCH FINAL
DISPOSITION.  ON THE FIRST BUSINESS DAY THAT IS FIVE HUNDRED FORTY (540) DAYS
AFTER THE DATE OF CLOSING, ESCROW AGENT SHALL DISBURSE THE PORTION OF THE
REMAINING BALANCE OF THE ENHANCED LIABILITY CAP ESCROW IN EXCESS OF THE SUM OF
THE AGGREGATE AMOUNT OF ALL ACQUIRER’S CLAIMS TO TRANSFERORS, AND THE PORTION OF
THE REMAINING BALANCE OF THE ENHANCED LIABILITY CAP ESCROW IN AN AMOUNT EQUAL TO
THE AGGREGATE AMOUNT OF ALL ACQUIRER’S CLAIMS SHALL NOT BE DISBURSED UNTIL FINAL
DISPOSITION OF THE BREACH ASSERTED BY SUCH CLAIM NOTICE, UPON WHICH ESCROW AGENT
SHALL DISBURSE THE REMAINING BALANCE OF THE ENHANCED LIABILITY CAP ESCROW,
TOGETHER WITH ALL INTEREST THEREON, IN ACCORDANCE WITH SUCH FINAL DISPOSITION. 
THE PROVISIONS OF THIS SECTION 9.2 SHALL SURVIVE THE CLOSING.

 


9.3.                              AS A MATERIAL INDUCEMENT TO TRANSFERORS TO
ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, ACQUIRER AND SLG, A MARYLAND CORPORATION (THE “REIT”), HEREBY SEVERALLY
MAKE TO TRANSFERORS THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION
9.3, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AS OF THE DATE HEREOF IN
ALL MATERIAL RESPECTS AND SHALL BE TRUE ON THE CLOSING DATE IN ALL MATERIAL
RESPECTS.


 

(A)                                  THE ACQUIRER IS DULY FORMED AND IN GOOD
STANDING AS A LIMITED PARTNERSHIP OF THE STATE OF DELAWARE.  THE REIT IS A
CORPORATION DULY ORGANIZED IN THE STATE OF MARYLAND AND IS THE SOLE GENERAL
PARTNER OF THE PARTNERSHIP.

 

(B)                                 THE ACQUIRER HAS OR, AS APPLICABLE, SHALL
HAVE AT THE CLOSING, ALL REQUISITE PARTNERSHIP POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS IT IS CURRENTLY BEING CONDUCTED, TO ACCEPT TITLE TO THE
MEMBERSHIP INTERESTS AS HEREIN CONTEMPLATED AND TO EXECUTE, DELIVER AND PERFORM
THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED AND DELIVERED IN REGARD TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO PERFORM FULLY ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE ACQUIRER OF THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED AND DELIVERED IN
REGARD TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY PARTNERSHIP ACTION ON THE PART OF THE ACQUIRER,
AND THE TRANSFEREE SHALL, UPON REQUEST OF CONTRIBUTOR, DELIVER EVIDENCE OF SUCH
AUTHORITY AT OR PRIOR TO THE CLOSING.

 

(C)                                  THIS AGREEMENT HAS BEEN, AND ALL DOCUMENTS
TO BE EXECUTED AND DELIVERED IN REGARD TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE PARTNERSHIP AGREEMENT WILL BE AT OR PRIOR TO
CLOSING, DULY EXECUTED AND DELIVERED BY THE ACQUIRER, AND (ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER PARTIES HERETO AND THERETO)
THIS AGREEMENT AND THE PARTNERSHIP AGREEMENT CONSTITUTE, AND ALL DOCUMENTS TO BE

 

29

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED IN REGARD TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WHEN SO EXECUTED AND DELIVERED WILL CONSTITUTE, LEGAL, VALID
AND BINDING OBLIGATIONS OF THE ACQUIRER AND THE REIT, IF A PARTY THERETO,
ENFORCEABLE AGAINST THE ACQUIRER AND THE REIT, IF A PARTY THERETO, IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN
EQUITY).

 

(D)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, NOR COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF ON THE PART OF
ACQUIRER OR THE REIT AS APPLICABLE, AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, WILL VIOLATE ANY STATUTE, LICENSE, DECREE, ORDER OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, OR WILL, AT THE CLOSING DATE, BREACH,
CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH ACQUIRER OR THE REIT
IS A PARTY, OR BY WHICH EITHER OF THEM IS OR MAY BE BOUND, OR CONSTITUTE A
DEFAULT THEREUNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON, OR GIVE TO OTHERS ANY INTEREST OR
RIGHTS IN, THE UNITS TO BE ISSUED TO TRANSFERORS.

 

(E)                                  NEITHER ACQUIRER NOR THE REIT HAS (I) MADE
A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (II) FILED ANY VOLUNTARY
PETITION IN BANKRUPTCY OR SUFFERED THE FILING OF AN INVOLUNTARY PETITION BY
PARTNERSHIP’S OR THE REIT’S CREDITORS, (III) SUFFERED THE APPOINTMENT OF A
RECEIVER TO TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL OF PARTNERSHIP’S OR THE
REIT’S ASSETS, (IV) SUFFERED THE ATTACHMENT, OR OTHER JUDICIAL SEIZURE OF ALL,
OR SUBSTANTIALLY ALL, OF ACQUIRER’S OR THE REIT’S ASSETS, (V) ADMITTED IN
WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY COME DUE, OR (VI) MADE AN OFFER
OF SETTLEMENT, EXTENSION OR COMPROMISE TO ITS CREDITORS GENERALLY.

 

(F)                                    THE PARTNERSHIP AGREEMENT OF THE ACQUIRER
DELIVERED TO TRANSFERORS IS A TRUE AND COMPLETE COPY THEREOF.

 

(G)                                 THE OP UNITS TO BE ISSUED TO TRANSFERORS
HEREUNDER SHALL BE DULY AUTHORIZED FOR ISSUANCE TO CONTRIBUTOR AND, UPON SUCH
ISSUANCE, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND WILL NOT BE
SUBJECT TO ANY PREEMPTIVE RIGHTS UPON THEIR ISSUANCE.

 

(H)                                 NO CONSENT, WAIVER, APPROVAL OR
AUTHORIZATION OF, OR FILING, REGISTRATION OR QUALIFICATION WITH, OR NOTICE TO,
ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO BE MADE,
INCLUDING, BUT NOT LIMITED TO, ANY GOVERNMENTAL BODIES, AGENCIES, TENANTS,
PARTNERS OR LENDERS, IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT WHICH SHALL NOT HAVE BEEN OBTAINED PRIOR TO THE CLOSING.

 

(I)                                     ACQUIRER QUALIFIES, AND COVENANTS THAT
IT SHALL CONTINUE TO OPERATE ITS BUSINESS IN A MANNER TO QUALIFY, AS A
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES.

 

(J)                                     UNLESS AND UNTIL THE BOARD OF DIRECTORS
OF THE REIT DETERMINES THAT IT IS NOT IN THE BEST INTEREST OF THE REIT TO
QUALIFY AS A REAL ESTATE INVESTMENT TRUST UNDER THE CODE, THE REIT COVENANTS
THAT IT SHALL CONTINUE TO OPERATE ITS BUSINESS IN A MANNER TO QUALIFY AS A REAL
ESTATE INVESTMENT TRUST UNDER THE CODE.

 

30

--------------------------------------------------------------------------------


 

(K)                                  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR
INVESTIGATIONS PENDING BEFORE ANY COURT OR GOVERNMENTAL AUTHORITY, OR, TO THE
BEST OF ACQUIRER’S KNOWLEDGE, CONTEMPLATED OR THREATENED, WHICH WOULD HAVE A
MATERIAL ADVERSE IMPACT ON THE TRANSACTION CONTEMPLATED HEREBY.

 

(L)                                     ACQUIRER IS ACQUIRING THE MEMBERSHIP
INTERESTS FOR ITS OWN ACCOUNT FOR PURPOSES OF INVESTMENT AND NOT WITH VIEW TO
EFFECTING A PUBLIC DISTRIBUTION THEREOF, SUBJECT TO ITS RIGHTS, IF ANY, TO SELL
OR OTHERWISE TRANSFER THE MEMBERSHIP INTERESTS PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER APPLICABLE SECURITIES LAWS.

 


9.4.                              THE REPRESENTATIONS AND WARRANTIES OF ACQUIRER
SET FORTH IN THIS AGREEMENT SHALL BE TRUE, ACCURATE AND CORRECT IN ALL MATERIAL
RESPECTS UPON THE EFFECTIVE DATE OF THIS AGREEMENT AS SET FORTH ON THE SIGNATURE
PAGE HEREOF, SHALL BE DEEMED TO BE REPEATED ON AND AS OF THE CLOSING DATE
(EXCEPT AS THEY RELATE ONLY TO AN EARLIER DATE) AND SHALL SURVIVE THE CLOSING OR
EARLIER TERMINATION OF THIS AGREEMENT.


 


SECTION 10.                                      DISCLAIMER; AS IS. 


 


10.1.                        AS A MATERIAL INDUCEMENT TO TRANSFERORS AND
PARTNERSHIP TO EXECUTE THIS AGREEMENT, ACQUIRER AGREES TO ACCEPT THE MEMBERSHIP
INTERESTS AND ACKNOWLEDGES THAT EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
TITLE TO THE PROPERTY IS, ON AN “AS-IS-WHERE-IS AND WITH ALL FAULTS” BASIS. THIS
AGREEMENT, AS WRITTEN, CONTAINS ALL THE TERMS OF THE AGREEMENT ENTERED INTO
BETWEEN THE PARTIES AS OF THE DATE HEREOF, AND ACQUIRER ACKNOWLEDGES, EXCEPT AS
SET FORTH IN THIS AGREEMENT, THAT NEITHER PARTNERSHIP, NOR TRANSFERORS NOR ANY
OF TRANSFERORS’ AFFILIATES, NOR ANY OF THEIR AGENTS OR REPRESENTATIVES, NOR THE
BROKER (AS DEFINED BELOW IN SECTION 13.1) HAS MADE ANY REPRESENTATIONS, OR HELD
OUT ANY INDUCEMENTS TO ACQUIRER, AND TRANSFERORS HEREBY SPECIFICALLY DISCLAIMS
ANY REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OTHER THAN THOSE
SPECIFICALLY SET FORTH IN THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ACQUIRER HAS NOT RELIED ON ANY REPRESENTATIONS OR WARRANTIES, AND
NEITHER PARTNERSHIP NOR TRANSFERORS NOR TRANSFERORS’ AFFILIATES, NOR ANY OF
THEIR AGENTS OR REPRESENTATIVES HAS OR IS WILLING TO MAKE ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
AS TO (A) THE STATUS OF TITLE TO THE PROPERTY; (B) THE LEASES OR THE RENT ROLL,
(C) THE CONTRACTS OR THE SCHEDULE OF CONTRACTS; (D) ANY SURVEY OF THE PROPERTY;
(E) THE CURRENT OR FUTURE REAL ESTATE TAX LIABILITY, ASSESSMENT OR VALUATION OF
THE PROPERTY; (F) THE POTENTIAL QUALIFICATION OF THE PROPERTY FOR ANY AND ALL
BENEFITS CONFERRED BY ANY LAWS WHETHER FOR SUBSIDIES, SPECIAL REAL ESTATE TAX
TREATMENT, INSURANCE, MORTGAGES, OR ANY OTHER BENEFITS, WHETHER SIMILAR OR
DISSIMILAR TO THOSE ENUMERATED; (G) THE COMPLIANCE OF THE PROPERTY IN ITS
CURRENT OR ANY FUTURE STATE, WITH APPLICABLE LAWS, ORDINANCES, ORDERS OR
REQUIREMENTS, OR ANY VIOLATIONS THEREOF, INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO ENVIRONMENTAL OR ZONING MATTERS AND THE ABILITY TO OBTAIN A CHANGE
IN THE ZONING OR A VARIANCE IN RESPECT TO THE PROPERTY’S NON-COMPLIANCE, IF ANY,
WITH SAID ZONING LAWS, ORDINANCES, ORDERS OR REQUIREMENTS; (H) THE AVAILABILITY
OF ANY FINANCING FOR THE PURCHASE, ALTERATION, REHABILITATION OR OPERATION OF
THE PROPERTY FROM ANY SOURCE, INCLUDING, BUT NOT LIMITED TO ANY GOVERNMENTAL
AUTHORITY OR ANY LENDER; (I) THE CURRENT OR FUTURE USE OF THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, THE PROPERTY’S USE FOR COMMERCIAL, MANUFACTURING
OR GENERAL OFFICE PURPOSES; (J) THE PRESENT AND FUTURE CONDITION AND OPERATING
STATE OF ANY PERSONAL PROPERTY AND THE PRESENT OR FUTURE STRUCTURAL AND PHYSICAL
CONDITION OF THE BUILDING OR THEIR SUITABILITY FOR REHABILITATION OR RENOVATION,
OR THE NEED FOR EXPENDITURES FOR

 

31

--------------------------------------------------------------------------------


 


CAPITAL IMPROVEMENTS, REPAIRS OR REPLACEMENTS THERETO; (K) PARTNERSHIP OR
TRANSFERORS’ COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, ENVIRONMENTAL PERMITS
OR REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY AND ANY VIOLATIONS THEREOF; (1)
THE VIABILITY OR FINANCIAL CONDITION OF ANY TENANT; (M) THE STATUS OF THE
LEASING MARKET IN WHICH THE PROPERTY IS LOCATED; (N) THE ACTUAL OR PROJECTED
INCOME OR OPERATING EXPENSES OF THE PROPERTY; (O) THE NATURE AND EXTENT OF ANY
RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION,
CONDITION OR OTHERWISE; (P) THE CONDITION OF THE GROUND WATER, SURFACE WATER OR
SOIL OF THE PROPERTY; (Q) THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDOUS MATERIALS
(AS DEFINED BELOW IN SECTION 10.3(B)) THEREON (INCLUDING, WITHOUT LIMITATION,
ASBESTOS OR ASBESTOS CONTAINING MATERIALS) OR EMANATING FROM THE PROPERTY; OR
(R) ANY ENVIRONMENTALLY HAZARDOUS MATERIALS GENERATED FROM THE PROPERTY AND
DISPOSED OF OFF-SITE.


 


10.2.                        ACQUIRER INTENDS TO MAKE FULL AND COMPLETE
INVESTIGATIONS, EXAMINATIONS AND INSPECTIONS OF THE PROPERTY AND ALL PROPERTY
INFORMATION (AS DEFINED BELOW IN SECTION 18.5). ACQUIRER ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND WITHOUT DIMINISHING THE
REPRESENTATIONS, IF ANY, OF PARTNERSHIP AND TRANSFERORS EXPRESSLY SET FORTH IN
THIS AGREEMENT (A) THE PROPERTY INFORMATION MADE AVAILABLE TO ACQUIRER AND
ACQUIRER’S REPRESENTATIVES (AS DEFINED BELOW IN SECTION 18.5) BY PARTNERSHIP,
TRANSFERORS OR TRANSFERORS’ AFFILIATES, OR ANY OF THEIR AGENTS OR
REPRESENTATIVES MAY HAVE BEEN PREPARED BY THIRD PARTIES AND MAY NOT BE THE WORK
PRODUCT OF PARTNERSHIP, TRANSFERORS AND/OR ANY OF TRANSFERORS’ AFFILIATES; (B)
NEITHER PARTNERSHIP, NOR TRANSFERORS NOR ANY OF TRANSFERORS’ AFFILIATES HAS MADE
ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF, OR HAS ANY KNOWLEDGE OF, THE
ACCURACY OR COMPLETENESS OF THE PROPERTY INFORMATION; (C) THE PROPERTY
INFORMATION MADE AVAILABLE TO ACQUIRER AND ACQUIRER’S REPRESENTATIVES IS MADE
AVAILABLE TO EACH OF THEM AT THE REQUEST, AND FOR THE CONVENIENCE OF, ACQUIRER;
(D) ACQUIRER IS RELYING SOLELY ON ITS OWN INDEPENDENT INVESTIGATIONS,
EXAMINATIONS AND INSPECTIONS OF THE PROPERTY AND THOSE OF ACQUIRER’S
REPRESENTATIVES AND IS NOT RELYING IN ANY WAY ON THE PROPERTY INFORMATION MADE
AVAILABLE BY PARTNERSHIP, TRANSFERORS OR ANY OF TRANSFERORS’ AFFILIATES, OR ANY
OF THEIR AGENTS OR REPRESENTATIVES; (E) PARTNERSHIP AND TRANSFERORS’ DISCLAIM
ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE ACCURACY OR COMPLETENESS
OF THE PROPERTY INFORMATION AND ACQUIRER RELEASES PARTNERSHIP, TRANSFERORS AND
TRANSFERORS’ AFFILIATES, AND THEIR AGENTS AND REPRESENTATIVES, FROM ANY AND ALL
LIABILITY WITH RESPECT THERETO; AND (F) ANY FURTHER DISTRIBUTION OF THE PROPERTY
INFORMATION IS SUBJECT TO SECTION 18. ACQUIRER HAS INSPECTED THE PROPERTY, IS
THOROUGHLY ACQUAINTED WITH AND ACCEPTS ITS CONDITION, AND HAS REVIEWED, TO THE
EXTENT NECESSARY IN ITS DISCRETION, ALL THE PROPERTY INFORMATION. PARTNERSHIP,
TRANSFERORS AND TRANSFERORS’ AFFILIATES SHALL NOT BE LIABLE OR BOUND IN ANY
MANNER BY ANY ORAL OR WRITTEN “SETUPS” OR INFORMATION PERTAINING TO THE PROPERTY
OR THE RENTS MADE AVAILABLE BY PARTNERSHIP, TRANSFERORS AND TRANSFERORS’
AFFILIATES, THEIR AGENTS OR REPRESENTATIVES, ANY REAL ESTATE BROKER, INCLUDING,
WITHOUT LIMITATION, THE BROKER, OR OTHER PERSON OR ENTITY.


 


10.3.                        (A)  ACQUIRER AND ANYONE CLAIMING BY, THROUGH OR
UNDER ACQUIRER, HEREBY FULLY RELEASES PARTNERSHIP, TRANSFERORS AND TRANSFERORS’
AFFILIATES, AND ALL OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES, AND AGENTS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL
CLAIMS THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST THE RELEASEES FOR ANY
COSTS, LOSSES, LIABILITIES, DAMAGES, EXPENSES, DEMANDS, ACTIONS OR CAUSES OF
ACTION, WHETHER FORESEEN OR UNFORESEEN, ARISING OUT OF OR RELATED TO (I) ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS ON OR IN THE PROPERTY, (II) THE PAST,
PRESENT, OR FUTURE PRESENCE OF ENVIRONMENTALLY HAZARDOUS MATERIALS

 

32

--------------------------------------------------------------------------------


 


(AS DEFINED BELOW IN SECTION 10.3(B)) ON OR IN THE PROPERTY, (III) COMPLIANCE OR
NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS (AS DEFINED BELOW IN SECTION
10.3(B)), (IV) THE OFF-SITE PRESENCE OF ENVIRONMENTALLY HAZARDOUS MATERIALS
GENERATED AT THE PROPERTY OR (V) SUBJECT TO THE TERMS OF THIS AGREEMENT, ANY
OTHER CONDITIONS AFFECTING THE PROPERTY. IN FURTHERANCE OF THE FOREGOING
RELEASE, ACQUIRER HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES WHATSOEVER,
EXPRESS OR IMPLIED, ACQUIRER MAY HAVE AGAINST THE RELEASEES ARISING OUT OF OR
RESULTING FROM THE MATTERS SET FORTH IN THE FOREGOING CLAUSES (I) THROUGH (V),
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RESCIND THIS AGREEMENT AND SEEK
DAMAGES FOR NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, AND THAT IN CONNECTION WITH
SUCH MATTERS, ACQUIRER SHALL LOOK SOLELY TO PARTNERSHIP’S AND TRANSFERORS’
PREDECESSORS OR TO SUCH CONTRACTORS AND CONSULTANTS AS MAY HAVE CONTRACTED FOR
WORK IN CONNECTION WITH THE PROPERTY FOR ANY REDRESS OR RELIEF.  THE WAIVERS AND
RELEASES SET FORTH IN THIS SECTION 10 SHALL SURVIVE THE CLOSING OR EARLIER
TERMINATION OF THIS AGREEMENT.


 

(B)                                 AS USED HEREIN, THE TERM “ENVIRONMENTALLY
HAZARDOUS MATERIALS” SHALL INCLUDE, WITHOUT LIMITATION, (I) THOSE SUBSTANCES
WHICH ARE DEFINED AS “HAZARDOUS SUBSTANCES”, “EXTREMELY HAZARDOUS SUBSTANCES”,
“POLLUTANTS”, “CONTAMINANTS”, “HAZARDOUS MATERIALS”, “HAZARDOUS WASTE”, “TOXIC
POLLUTANTS”, “TOXIC SUBSTANCES”, “REGULATED SUBSTANCES”, “RESTRICTED OR SPECIAL
WASTES” OR OTHER SIMILAR DESIGNATIONS, OR OTHERWISE ARE OR SHALL BECOME LISTED,
REGULATED OR ADDRESSED, IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, 42 U.S.C. § 9601, ET SEQ.; THE RESOURCE
CONSERVATION AND RECOVERY ACT, 42 U.S.C. § 6901, ET SEQ.; THE TOXIC SUBSTANCES
CONTROL ACT, 15 U.S.C. § 2601, ET SEQ.; THE CLEAN AIR ACT, 42 U.S.C. § 7501, ET
SEQ., THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ., THE OCCUPATIONAL HEALTH AND
SAFETY ACT, 29 U.S.C. § 655 ET SEQ.; ALL AS AMENDED, OR ANY OTHER FEDERAL, STATE
OR LOCAL STATUTE, LAW, ORDINANCE, RESOLUTION, CODE, RULE, REGULATION, ORDER OR
DECREE REGULATING, RELATING TO, OR IMPOSING LIABILITY OR STANDARDS OF CONDUCT
FOR ENVIRONMENTAL PROTECTION (COLLECTIVELY, THE “ENVIRONMENTAL LAWS”), (II)
PETROLEUM OR CRUDE OIL OTHER THAN PETROLEUM AND PETROLEUM PRODUCTS WHICH ARE
CONTAINED WITHIN REGULARLY OPERATED MOTOR VEHICLES, (III) ASBESTOS OR ASBESTOS
CONTAINING MATERIALS AND (IV) ENVIRONMENTALLY HAZARDOUS MATERIALS PRESENT ON THE
PROPERTY DUE TO OFF-SITE DISPOSAL OF SAME WHETHER OR NOT GENERATED AT THE
PROPERTY.

 


SECTION 11.                                      CONDITIONS TO CLOSING. 


 


11.1.                        ACQUIRER’S OBLIGATION UNDER THIS AGREEMENT TO
PURCHASE THE MEMBERSHIP INTERESTS IS SUBJECT TO THE FULFILLMENT OF EACH OF THE
FOLLOWING CONDITIONS, SUBJECT, HOWEVER, TO THE PROVISIONS OF SECTION 11.3:


 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
PARTNERSHIP AND TRANSFERORS CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE EXCEPT TO THE EXTENT THEY RELATE ONLY
TO AN EARLIER DATE (BUT SHALL BE TRUE AT CLOSING AS TO SUCH DATE);

 

(B)                                 THE STATE OF THE TITLE TO THE LEASEHOLD
ESTATE SHALL BE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND TITLE COMPANY SHALL BE WILLING TO INSURE ACQUIRER PURSUANT TO AN ALTA 1992
OWNER’S POLICY AT REGULAR RATES SUBJECT ONLY TO THE PERMITTED EXCEPTIONS AND THE
STANDARD PRINTED EXCEPTIONS IN SUCH ALTA FORM OF POLICY, AND TRANSFERORS SHALL
HAVE DELIVERED ALL DOCUMENTS (DULY EXECUTED) WHICH TRANSFERORS ARE REQUIRED TO
DELIVER PURSUANT TO THE TERMS OF THIS AGREEMENT;

 

33

--------------------------------------------------------------------------------


 

(C)                                  THE CONDITIONS PRECEDENT TO CLOSING IN
RESPECT OF TENANT ESTOPPELS (AS DEFINED BELOW IN SECTION 12.L(O)) AS PROVIDED
FOR IN SECTION 12.2 BELOW HAVE BEEN FULFILLED;

 

(D)                                 THE LENDER’S STATEMENT CONTEMPLATED BY
SECTION 12.1(S) HEREIN AND THE CONSENT BY THE LENDER PURSUANT TO SECTION 3.1 TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL EACH HAVE BEEN DELIVERED
TO ACQUIRER AND ACQUIRER AND LENDER SHALL HAVE AGREED UPON THE ASSUMPTION
DOCUMENTS SUBJECT TO ACQUIRER’S OBLIGATIONS UNDER SECTION 3.1;

 

(E)                                  TRANSFEROR SHALL HAVE DELIVERED TO ACQUIRER
AN ESTOPPEL CERTIFICATE FROM THE LESSOR UNDER THE GROUND LEASE IN THE FORM
REQUIRED THEREIN WHICH DOES NOT MATERIALLY CONFLICT WITH THE ACCURACY OF THE
REPRESENTATIONS MADE BY THE PARTNERSHIP IN SECTION 9.1(A)(III) HEREIN; AND

 

(f)                                    Transferors shall have made all payments
and delivered all documents (duly executed) to be made or delivered by
Transferors under this Agreement, and otherwise shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement to be performed or complied with by Transferors at or
prior to Closing.

 


11.2.                        TRANSFERORS’ OBLIGATION UNDER THIS AGREEMENT TO
SELL THE MEMBERSHIP INTERESTS TO ACQUIRER IS SUBJECT TO SATISFACTION OF EACH OF
THE FOLLOWING CONDITIONS:


 

(a)                                  all representations and warranties of
Acquirer contained herein shall be true and correct in all material respects as
of the Closing Date, except to the extent they relate only to an earlier date;

 

(b)                                 Acquirer shall have made all payments and
delivered all documents (duly executed) to be made or delivered by Acquirer and
SL Green Realty Corp. as set forth in this Agreement, and otherwise shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Acquirer at or prior to Closing;

 

(c)                                  the consent of the Lender pursuant to
Section 3.1 to the transaction contemplated by this Agreement; and

 

(d)                                 the execution, acknowledgement and delivery
by Acquirer and SL Green Realty Corp. of the Gianos Assumption and Indemnity
Agreement and the Indemnification Agreement (if the Guarantors are not released
by Lender under the Environmental Indemnification and the Guaranty).

 


11.3.                        IF ANY CONDITION CONTAINED IN SECTIONS 11.1 AND
11.2 IS NOT SATISFIED, THE PARTY ENTITLED TO THE SATISFACTION OF SUCH CONDITION
AS A CONDITION TO ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREUNDER SHALL HAVE AS ITS SOLE REMEDY HEREUNDER THE RIGHT TO ELECT TO (A)
WAIVE SUCH UNSATISFIED CONDITION WHEREUPON THE SALE OF THE MEMBERSHIP INTERESTS
SHALL CLOSE AS PROVIDED IN THIS AGREEMENT OR (B) TERMINATE THIS AGREEMENT. IN
THE EVENT SUCH PARTY ELECTS TO TERMINATE THIS AGREEMENT, THIS AGREEMENT SHALL BE
TERMINATED AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS, OBLIGATION OR
LIABILITIES HEREUNDER, EXCEPT (I) AS OTHERWISE EXPRESSLY

 

34

--------------------------------------------------------------------------------


 


PROVIDED IN SECTIONS 10, 13 AND 18 AND EXCEPT (II) THAT ACQUIRER SHALL BE
ENTITLED TO A RETURN OF THE EARNEST MONEY (TOGETHER WITH ALL INTEREST ACCRUED
THEREON, IF ANY).


 


SECTION 12.                                      DOCUMENTS AND PAYMENTS TO BE
DELIVERED AT CLOSING. 


 


12.1.                        AT THE CLOSING, TRANSFERORS SHALL DELIVER THE
FOLLOWING TO ACQUIRER:


 

(A)                                  THE CERTIFICATE OF FORMATION OF THE COMPANY
IN THE FORM SET FORTH ON EXHIBIT W ATTACHED HERETO AND MADE A PART HEREOF DULY
EXECUTED BY AN AUTHORIZED PERSON AND DULY FILED WITH THE APPROPRIATE
GOVERNMENTAL AUTHORITY IN ITS STATE OF INCORPORATION;

 

(B)                                 THE LIMITED LIABILITY COMPANY
AGREEMENT/OPERATING AGREEMENT OF THE COMPANY IN THE FORM SET FORTH ON EXHIBIT C
ATTACHED HERETO AND MADE A PART HEREOF EXECUTED BY THE PARTNERSHIP AS ITS SOLE
MEMBER AND ALL OTHER DOCUMENTS NECESSARY TO EFFECT THE INTERIM TRANSACTIONS;

 

(C)                                  EVIDENCE THAT THE COMPANY IS AUTHORIZED TO
DO BUSINESS IN NEW YORK IF COMPANY IS ORGANIZED IN A JURISDICTION OTHER THAN NEW
YORK;

 

(D)                                 AN ASSIGNMENT AND ASSUMPTION OF THE GROUND
LEASE (THE “ASSIGNMENT AND ASSUMPTION OF GROUND LEASE”) SUBSTANTIALLY IN THE
FORM SET FORTH ON EXHIBIT X ATTACHED HERETO AND MADE A PART HEREOF EXECUTED AND
ACKNOWLEDGED AND IN PROPER FORM FOR RECORDING BETWEEN PARTNERSHIP, AS ASSIGNOR,
AND THE COMPANY, AS ASSIGNEE, AND AN ORIGINAL COUNTERPART DULY EXECUTED AND
ACKNOWLEDGED SHALL BE DELIVERED TO THE TITLE COMPANY FOR RECORDING AND AN
ORIGINAL COUNTERPART DULY EXECUTED AND ACKNOWLEDGED SHALL BE DELIVERED TO THE
LESSOR UNDER THE GROUND LEASE IN THE MANNER PROVIDED IN THE GROUND LEASE;

 

(E)                                  A CERTIFIED OR OFFICIAL BANK CHECK TO THE
ORDER OF THE RECORDING OFFICER OF THE COUNTY IN WHICH THE ASSIGNMENT AND
ASSUMPTION OF GROUND LEASE IS TO BE RECORDED FOR THE AMOUNT OF THE TRANSFER TAX,
IF ANY, TO BE PAID IN ACCORDANCE WITH ARTICLE 31 OF THE TAX LAW OF THE STATE OF
NEW YORK.  AT TRANSFERORS’ OPTION, ACQUIRER SHALL PAY ALL OF THE SAME AND SHALL
RECEIVE A CREDIT FOR SUCH AMOUNT ON ACCOUNT OF THE CASH PORTION OF THE
CONSIDERATION DUE AT CLOSING;

 

(F)                                    A CERTIFIED OR OFFICIAL BANK CHECK TO THE
ORDER OF THE FINANCE ADMINISTRATOR OF THE CITY OF NEW YORK FOR THE AMOUNT OF THE
REAL PROPERTY TRANSFER TAX , IF ANY, IMPOSED BY TITLE II OF CHAPTER 46 OF THE
ADMINISTRATIVE CODE OF THE CITY OF NEW YORK, TOGETHER WITH THE RETURN REQUIRED
BY THE SAID STATUTE AND THE REGULATIONS ISSUED PURSUANT TO THE AUTHORITY
THEREOF, DULY SIGNED AND SWORN TO BY PARTNERSHIP AND COMPANY IN CONNECTION WITH
THE ASSIGNMENT AND ASSUMPTION OF GROUND LEASE.  AT TRANSFERORS’ OPTION, ACQUIRER
SHALL PAY ALL THE SAME AND RECEIVE A CREDIT FOR SUCH AMOUNT ON ACCOUNT OF THE
CASH PORTION OF THE CONSIDERATION DUE AT CLOSING.  TRANSFERORS HEREBY, JOINTLY
AND SEVERALLY, INDEMNIFY ACQUIRER AGAINST ALL CLAIMS FOR TRANSFER TAX
LIABILITIES (AS HEREINAFTER DEFINED).  AS USED HEREIN, “TRANSFER TAX
LIABILITIES” MEANS ANY ADDITIONAL REAL ESTATE OR REAL PROPERTY TRANSFER TAXES
WHICH MAY BE CLAIMED OR ASSESSED AFTER THE CLOSING IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
BY REASON OF ANY OF THE INTERIM TRANSACTIONS, IN WHOLE OR IN PART, TOGETHER WITH
ALL INTEREST AND PENALTIES IMPOSED IN CONNECTION THEREWITH AND ALL DAMAGES,
LOSSES, LIABILITIES, CLAIMS, COSTS OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES,

 

35

--------------------------------------------------------------------------------


 

EXPENSES, DISBURSEMENTS AND COURT COSTS) SUFFERED OR INCURRED BY THE ACQUIRER BY
REASON OF SUCH CLAIM OR ASSESSMENT;

 

(G)                                 PARTNERSHIP AND COMPANY SHALL EXECUTE AND
DELIVER ALL AFFIDAVITS, STATEMENTS AND RETURNS REQUIRED TO BE DELIVERED WITH
RESPECT TO THE ASSIGNMENT AND ASSUMPTION OF GROUND LEASE PURSUANT TO ARTICLE 31
OF THE NEW YORK STATE TAX LAW;

 

(H)                                 AN ASSIGNMENT AND ASSUMPTION OF LEASES (THE
“ASSIGNMENT AND ASSUMPTION OF LEASES “) SUBSTANTIALLY IN THE FORM SET FORTH ON
EXHIBIT Y, ATTACHED HERETO AND MADE A PART HEREOF, PURSUANT TO WHICH PARTNERSHIP
SHALL ASSIGN TO COMPANY, WITHOUT RECOURSE OR WARRANTY WHATSOEVER, EXCEPT AS SET
FORTH IN THIS AGREEMENT, AND COMPANY SHALL ASSUME, WITH RESPECT TO EVENTS FIRST
OCCURRING OR CONDITIONS FIRST EXISTING AFTER THE CLOSING, ALL OF PARTNERSHIP’S
RIGHT, TITLE AND INTEREST IN AND TO THE LEASES AND THE SECURITY DEPOSITS
THEREUNDER IN PARTNERSHIP’S POSSESSION, IF ANY AND COMPANY SHALL DULY EXECUTE
AND DELIVER THE ASSIGNMENT AND ASSUMPTION OF LEASES AT THE CLOSING;

 

(I)                                     AN ASSIGNMENT AND ASSUMPTION OF
CONTRACTS (“ASSIGNMENT AND ASSUMPTION OF CONTRACTS”) SUBSTANTIALLY IN THE FORM
SET FORTH ON EXHIBIT Z ATTACHED HERETO AND MADE A PART HEREOF, PURSUANT TO WHICH
PARTNERSHIP SHALL ASSIGN TO COMPANY, WITHOUT RECOURSE AND WARRANTY WHATSOEVER,
EXCEPT AS SET FORTH IN THIS AGREEMENT, AND COMPANY SHALL ASSUME WITH RESPECT TO
EVENTS FIRST OCCURRING OR CONDITIONS FIRST EXISTING AFTER THE CLOSING, ALL THE
PARTNERSHIP’S RIGHT, TITLE AND INTEREST TO THE CONTRACTS, INCLUDING, WITHOUT
LIMITATION, ALL UNION CONTRACTS (SUBJECT TO AND EXCEPT AS PROVIDED IN SECTION 22
HEREIN), AND COMPANY SHALL DULY EXECUTE AND DELIVER THE ASSIGNMENT AND
ASSUMPTION OF CONTRACTS AT THE CLOSING;

 

(J)                                     PARTNERSHIP’S CHECK PAYABLE TO COMPANY
IN AN AMOUNT EQUAL TO THE CASH SECURITY DEPOSITS, IF ANY, HELD BY PARTNERSHIP
UNDER THE LEASES.  ANY SECURITY DEPOSIT IN TRANSFERABLE FORM OTHER THAN CASH
SHALL BE TRANSFERRED TO ACQUIRER, AT TRANSFERORS’ COST AND EXPENSE, BY WAY OF
APPROPRIATE INSTRUMENTS OF TRANSFER OR ASSIGNMENT AT CLOSING; IF ANY SUCH
ASSIGNMENT CANNOT PRACTICABLY BE COMPLETED BY CLOSING, THEN AT CLOSING, ACQUIRER
AND TRANSFERORS SHALL COOPERATE TO CONSUMMATE SUCH TRANSFER AFTER THE CLOSING
AND TRANSFERORS AGREE, AT THE WRITTEN REQUEST OF ACQUIRER AFTER THE CLOSING, TO
“DRAW DOWN” OR CAUSE TO BE “DRAWN DOWN” SUCH NON-CASH SECURITY DEPOSIT ON BEHALF
OF ACQUIRER, PROVIDED IN EACH SUCH INSTANCE PRIOR TO SUCH “DRAW DOWN” ACQUIRER
ENTERS INTO AN AGREEMENT IN FORM REASONABLY REQUESTED BY PARTNERSHIP TO
INDEMNIFY AND HOLD HARMLESS PARTNERSHIP AND TRANSFERORS FROM ALL LIABILITY,
LOSS, COST AND EXPENSE IN CONNECTION WITH SUCH “DRAW DOWN”;

 

(K)                                  NOTICES TO THE TENANTS OF THE BUILDING
ADVISING THE TENANTS OF THE ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND
DIRECTING THAT RENTS AND OTHER PAYMENTS THEREAFTER BE SENT TO COMPANY, OR AS
COMPANY MAY DIRECT, AND OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO EACH
PARTY HERETO AND SUFFICIENT IN THE JUDGMENT OF EACH PARTY TO SATISFY ALL LEGAL
REQUIREMENTS, IF ANY, FOR SUCH NOTICE AND TO RELIEVE PARTNERSHIP OF ALL
LIABILITY RELATING TO THE SECURITY DEPOSITS, IF ANY, HELD UNDER THE LEASES;

 

(L)                                     A BILL OF SALE CONVEYING, TRANSFERRING
AND SELLING TO COMPANY, WITHOUT RECOURSE OR WARRANTY WHATSOEVER, ALL RIGHT,
TITLE AND INTEREST OF PARTNERSHIP IN AND TO ALL PERSONAL PROPERTY.  COMPANY
ACKNOWLEDGES THAT THE PERSONAL PROPERTY HAS NO VALUE AND THAT SAID BILL OF SALE
IS BEING PROVIDED AS AN ACCOMMODATION TO COMPANY.  PARTNERSHIP SHALL PREPARE AND

 

36

--------------------------------------------------------------------------------


 

FILE ANY REQUIRED SALES TAX RETURN IN CONNECTION WITH THE PERSONAL PROPERTY AND
THE PARTNERSHIP SHALL PAY THE SALES TAX DUE THEREON, IF ANY.  AT THE CLOSING,
COMPANY SHALL (I) EXECUTE AND DELIVER SUCH BILL OF SALE AND SALES TAX RETURN TO
PARTNERSHIP AND (II) DELIVER TO PARTNERSHIP AN UNENDORSED CERTIFIED CHECK
PAYABLE TO THE ORDER OF THE APPROPRIATE COLLECTION OFFICER IN THE AMOUNT OF THE
SALES TAX DUE WITH SUCH RETURN;

 

(M)                               A NON-FOREIGN AFFIDAVIT STATING THAT
PARTNERSHIP IS NOT A “FOREIGN PERSON” WITHIN THE MEANING OF SECTION 1445 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE REGULATIONS PROMULGATED
THEREUNDER (THE “FIRPTA PROVISIONS”);

 

(N)                                 ALL LEASES (AND ALL LEASE FILES) EXCEPT FOR
THE MISSING LEASE DOCUMENTS, AND, TO THE EXTENT IN PARTNERSHIP’S OR ITS MANAGING
AGENT’S POSSESSION ON THE CLOSING DATE, CONTRACTS AND OTHER DOCUMENTS AND
RECORDS RELATING TO THE PROPERTY; AND

 

(O)                                 INTENTIONALLY OMITTED.

 

(P)                                 AN ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP
INTERESTS (THE “ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS”) IN THE FORM
SET FORTH IN EXHIBIT AA ATTACHED HERETO AND MADE A PART HEREOF FROM EACH
TRANSFEROR.

 

(Q)                                 THE CONSENT OF THE LENDER PURSUANT TO
SECTION 3.1 TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(R)                                    A WRITTEN STATEMENT EXECUTED BY THE
LANDLORD UNDER THE GROUND LEASE CONTAINING THE STATEMENTS PRESCRIBED BY
PARAGRAPH TWENTY-SEVENTH OF THE GROUND LEASE.

 

(S)                                  A WRITTEN STATEMENT EXECUTED BY THE LENDER
STATING (I) THE AMOUNT OF UNPAID PRINCIPAL AND INTEREST UNDER THE MORTGAGE LOAN,
AND (II) THAT TO THE KNOWLEDGE OF THE LENDER, THERE ARE NO DEFAULTS UNDER THE
MORTGAGE LOAN;

 

(T)                                    SUCH INSTRUMENTS AS ARE NECESSARY AND
REASONABLY REQUIRED BY ACQUIRER OR THE TITLE COMPANY TO EVIDENCE THE AUTHORITY
AND GOOD STANDING OF COMPANY, PARTNERSHIP, INTERMEDIATE ENTITIES AND SUCH
TRANSFERORS WHICH ARE NOT INDIVIDUAL PERSONS TO EXECUTE THE INSTRUMENTS TO BE
EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN AND EVIDENCING
THAT THE EXECUTION IS THE OFFICIAL ACT AND DEED OF THE COMPANY, PARTNERSHIP
INTERMEDIATE ENTITY OR SUCH TRANSFERORS WHICH ARE NOT INDIVIDUAL PERSONS AND THE
IDENTITY OF THE INCUMBENT OFFICERS SIGNING THE INSTRUMENTS ON BEHALF OF COMPANY,
PARTNERSHIP OR INTERMEDIATE ENTITY.

 

(U)                                 A CERTIFIED OR OFFICIAL BANK CHECK TO THE
ORDER OF THE NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE IN CONNECTION
WITH THE ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS FOR THE AMOUNT OF THE
TRANSFER TAX TO BE PAID IN ACCORDANCE WITH ARTICLE 31 OF THE TAX LAW OF THE
STATE OF NEW YORK.  AT TRANSFERORS’ OPTION, ACQUIRER SHALL PAY ALL OF THE SAME
AND SHALL RECEIVE A CREDIT FOR SUCH AMOUNT ON ACCOUNT OF THE CASH PORTION OF THE
CONSIDERATION DUE AT CLOSING;

 

(V)                                 A CERTIFIED OR OFFICIAL BANK CHECK TO THE
ORDER OF THE FINANCE ADMINISTRATOR OF THE CITY OF NEW YORK FOR THE AMOUNT OF THE
REAL PROPERTY TRANSFER TAX

 

37

--------------------------------------------------------------------------------


 

IMPOSED BY TITLE II OF CHAPTER 46 OF THE ADMINISTRATIVE CODE OF THE CITY OF NEW
YORK, TOGETHER WITH THE RETURN REQUIRED BY THE SAID STATUTE AND THE REGULATIONS
ISSUED PURSUANT TO THE AUTHORITY THEREOF, DULY SIGNED AND SWORN TO BY
TRANSFERORS IN CONNECTION WITH THE ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP
INTERESTS.  AT TRANSFERORS’ OPTION, ACQUIRER SHALL PAY ALL THE SAME AND RECEIVE
A CREDIT FOR SUCH AMOUNT ON ACCOUNT OF THE CASH PORTION OF THE CONSIDERATION DUE
AT CLOSING;

 

(W)                               TRANSFERORS SHALL EXECUTE AND DELIVER ALL
AFFIDAVITS, STATEMENTS AND RETURNS REQUIRED TO BE DELIVERED WITH RESPECT TO THE
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS PURSUANT TO ARTICLE 31 OF THE
NEW YORK STATE TAX LAW;

 

(X)                                   NON-FOREIGN AFFIDAVITS STATING THAT EACH
OF TRANSFERORS IS NOT A “FOREIGN PERSON” WITHIN THE MEANING OF SECTION 1445 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE REGULATIONS PROMULGATED
THEREUNDER (THE “FIRPTA PROVISIONS”);

 

(Y)                                 INTENTIONALLY OMITTED;

 

(Z)                                   CUSTOMARY TITLE AFFIDAVITS WHICH MAY BE
REQUIRED BY THE TITLE COMPANY (INCLUDING, WITHOUT LIMITATION, CERTIFICATES THAT
THE LEASES AND RELATED DOCUMENTS DESCRIBED IN EXHIBIT I, ITEMS 16, 17, 18 AND 19
NO LONGER AFFECT THE PROPERTY);

 

(AA)                            A TERMINATION OF ALL PROPERTY MANAGEMENT
AGREEMENTS AND LEASING AGENCY AGREEMENTS;

 

(BB)                          CONTRIBUTORS SHALL EXECUTE AND DELIVER (A) THE
RECIPIENT AGREEMENT, (B) TWO (2) COUNTERPARTS OF THE PARTNERSHIP AGREEMENT (THE
“COUNTERPART OP SIGNATURE PAGE”), AND (C) ALL OTHER DOCUMENTS REQUIRED BY THE
RECIPIENT AGREEMENT;

 

(CC)                            ALL OTHER DOCUMENTS TRANSFERORS ARE REQUIRED TO
DELIVER PURSUANT TO THE PROVISIONS OF THIS AGREEMENT AND REASONABLY REQUIRED TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(DD)                          AN ASSIGNMENT OF ALL ARREARS UNDER THE LEASE AND
OTHER RELATED DOCUMENTS DESCRIBED IN PARAGRAPHS X AND Y ON EXHIBIT F (THE
“RELATED LEASE”) IN RESPECT OF THE INCREASE IN ADDITIONAL RENT PAYABLE UNDER THE
RELATED LEASE AS A RESULT OF THE INCREASE IN RENT PAYABLE UNDER THE GROUND LEASE
(THE “RELATED CLAIM”) PURSUANT TO AN ASSIGNMENT AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO TRANSFERORS AND ACQUIRER (WHICH ASSIGNMENT AGREEMENT
SHALL, IN ALL EVENTS, CONTAIN TRANSFERORS AGREEMENT TO REASONABLY COOPERATE WITH
ACQUIRER, AT NO COST OR EXPENSE TO TRANSFERORS, IN CONNECTION WITH THE
CALCULATION AND COLLECTION OF SUCH ARREARAGE.

 

Not earlier than ten (10) days prior to the Closing and in all events prior to
the Closing, a written demand in connection with the Related Claim prepared in
accordance with the provisions of the Related Lease, duly executed by the
Partnership in form and substance reasonably satisfactory to Transferors and
Acquirer, which demand shall be made in accordance with the provisions of this
Related Lease.

 

38

--------------------------------------------------------------------------------


 


12.2.                        (A)                                  TRANSFERORS’
OBLIGATION IN RESPECT OF OBTAINING TENANT ESTOPPELS SHALL BE TO (I) REQUEST, AND
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, TENANT ESTOPPELS FROM ALL TENANTS
AND (II) USE COMMERCIAL REASONABLE EFFORTS TO OBTAIN TENANT ESTOPPELS (WHICH
TENANT ESTOPPELS MUST BE IN THE FORM ATTACHED HERETO AS EXHIBIT BB) FROM TENANTS
OCCUPYING NOT LESS THAN 65% OF THE RENTED SQUARE FOOTAGE OF THE BUILDING WHICH
IS LEASED ON THE DATE OF THIS AGREEMENT TO TENANTS (THE “REQUIRED AMOUNT”),
WHICH TENANT ESTOPPELS DO NOT MATERIALLY CONTRADICT THE INFORMATION SET FORTH IN
THE REPRESENTATIONS MADE BY TRANSFERORS IN SECTION 9.1 OF THIS AGREEMENT (AS
APPLICABLE TO EACH LEASE).  THE RECEIPT BY ACQUIRER OF THE REQUIRED AMOUNT OF
TENANT ESTOPPELS IN FORM AND SUBSTANCE REQUIRED HEREBY SHALL BE A CONDITION
PRECEDENT TO ACQUIRER’S OBLIGATIONS TO CLOSE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT UNLESS TRANSFERORS ALTERNATIVELY COMPLY WITH THE PROVISION OF
SECTION 12.2(B).  PARTNERSHIP AND TRANSFERORS SHALL DELIVER ALL TENANT ESTOPPELS
RECEIVED FROM TENANTS TO ACQUIRER PROMPTLY UPON RECEIPT.


 

(B)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, SO LONG AS TRANSFERORS OBTAIN TENANT ESTOPPELS FROM TENANTS
OCCUPYING NOT LESS THAN 40% OF THE RENTED SQUARE FOOTAGE OF THE BUILDING WHICH
IS LEASED ON THE DATE OF THIS AGREEMENT TO TENANTS (THE “MINIMUM AMOUNT”), WHICH
TENANT ESTOPPELS DO NOT MATERIALLY CONTRADICT INFORMATION SET FORTH IN THE
REPRESENTATIONS MADE BY TRANSFERORS IN SECTION 9.1 OF THIS AGREEMENT (AS
APPLICABLE TO EACH LEASE), THEN TRANSFERORS SHALL DELIVER TO ACQUIRER AT THE
CLOSING IN LIEU OF ANY TENANT ESTOPPELS WHICH WERE NOT OBTAINED FROM TENANTS A
LETTER CERTIFICATION TO ACQUIRER SETTING FORTH THE INFORMATION REQUIRED TO BE
SET FORTH IN THE TENANT ESTOPPEL WHICH INFORMATION DOES NOT MATERIALLY
CONTRADICT THE INFORMATION SET FORTH IN THE REPRESENTATIONS MADE BY TRANSFERORS
IN SECTION 9.1 (HEREIN REFERRED TO AS “TRANSFERORS’ CERTIFICATION”) BUT ONLY FOR
SO MANY TENANTS AS NECESSARY TO COVER THE DIFFERENCE BETWEEN CLAUSES (X) AND (Y)
BELOW.  THE RECEIPT BY ACQUIRER OF THE MINIMUM AMOUNT OF TENANT ESTOPPELS IN
FORM AND SUBSTANCE REQUIRED HEREBY TOGETHER WITH TRANSFERORS’ CERTIFICATIONS IN
FORM AND SUBSTANCE REQUIRED HEREBY FOR TENANTS OCCUPYING SQUARE FOOTAGE NOT LESS
THAN THE DIFFERENCE BETWEEN (X) 65% OF THE RENTED SQUARE FOOTAGE OF THE BUILDING
WHICH IS LEASED TO TENANTS ON THE DATE OF THIS AGREEMENT, AND (Y) THE PERCENTAGE
OF THE RENTED SQUARE FOOTAGE OF THE BUILDING WHICH IS LEASED TO TENANTS ON THE
DATE OF THIS AGREEMENT FOR WHICH TENANT ESTOPPELS WHICH DO NOT MATERIALLY
CONTRADICT THE INFORMATION SET FORTH IN SECTION 9.1 OF THIS AGREEMENT (AS
APPLICABLE TO EACH LEASE) HAVE BEEN OBTAINED SHALL BE DEEMED TO SATISFY THE
CONDITION PRECEDENT TO ACQUIRER’S OBLIGATIONS TO CLOSE THE TRANSACTIONS SET
FORTH IN SECTION 12.2.

 


12.3.                        AT THE CLOSING, ACQUIRER SHALL EXECUTE, ACKNOWLEDGE
AND/OR DELIVER, AS APPLICABLE, THE FOLLOWING TO TRANSFERORS:


 

(A)                                  THE CASH COMPONENT OF THE CONSIDERATION
PAYABLE AT CLOSING PURSUANT TO SECTION 2.1.3, AS INCREASED OR REDUCED FOR
CLOSING ADJUSTMENTS, APPORTIONMENTS AND CREDITS, IF ANY, AS PROVIDED IN THIS
AGREEMENT;

 

(B)                                 THE PARTNERSHIP UNITS CONSTITUTING THE
PARTNERSHIP COMPONENT OF THE CONSIDERATION PAYABLE AT CLOSING PURSUANT TO
SECTION 2.1.3 AND DOCUMENTATION EVIDENCING THE ISSUANCE OF PARTNERSHIP UNITS TO
CONTRIBUTORS, AND THE ADMISSION OF CONTRIBUTORS AS A PARTNER OF ACQUIRER;

 

(C)                                  THE ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP
INTEREST EXECUTED BY ACQUIRER AS SET FORTH IN SECTION 12.1(U) ABOVE;

 

39

--------------------------------------------------------------------------------


 

(D)                                 WRITTEN INSTRUCTIONS TO ESCROW AGENT TO
RELEASE THE EARNEST MONEY (INCLUDING INTEREST EARNED THEREON) FOR DISBURSEMENT
TO TRANSFERORS;

 

(E)                                  SUCH INSTRUMENTS AS ARE NECESSARY AND
REASONABLY REQUIRED BY TRANSFERORS OR TITLE COMPANY TO EVIDENCE THE GOOD
STANDING AND AUTHORITY OF ACQUIRER IN DISBURSING THE CONSIDERATION AND EXECUTING
THE INSTRUMENTS TO BE EXECUTED IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREIN AND EVIDENCE THAT THE EXECUTION OF SUCH INSTRUMENTS IS THE OFFICIAL ACT
AND DEED OF ACQUIRER, AND THE IDENTITY OF THE INCUMBENT OFFICERS;

 

(F)                                    SUCH PAYMENTS AND DOCUMENTATION AS MAY BE
REQUIRED BY THE LENDER IN CONNECTION WITH LENDER’S CONSENT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE ASSUMPTION OF THE MORTGAGE LOAN BY THE
COMPANY AND THE RELEASE OF THE GUARANTORS, EACH AS SET FORTH IN SECTION 3.1;

 

(G)                                 THE RETURN REQUIRED BY THE REAL PROPERTY
TRANSFER TAX IMPOSED BY TITLE II OF CHAPTER 46 OF THE ADMINISTRATIVE CODE OF THE
CITY OF NEW YORK, AND THE REGULATIONS ISSUED PURSUANT TO THE AUTHORITY THEREOF,
DULY SIGNED AND SWORN TO BY ACQUIRER IN CONNECTION WITH THE ASSIGNMENT AND
ASSUMPTION OF MEMBERSHIP INTEREST;

 

(H)                                 ACQUIRER SHALL EXECUTE AND DELIVER ALL
AFFIDAVITS, STATEMENTS AND RETURNS REQUIRED TO BE DELIVERED WITH RESPECT TO THE
ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST PURSUANT TO ARTICLE 31 OF THE
NEW YORK STATE TAX LAW;

 

(I)                                     A LEASE AGREEMENT BETWEEN COMPANY, AS
LANDLORD, AND                  , AS TENANT (THE “SUITE 10B TENANT”), FOR SUITE
10B ON TENTH (10TH) FLOOR OF BUILDING (THE “SUITE 10B LEASE”) IN THE FORM
ATTACHED AS EXHIBIT L AND MADE A PART HEREOF, IF, AND ONLY IF, THE SUITE 10B
LEASE HAS BEEN EXECUTED AND DELIVERED BY THE SUITE 10B TENANT, IT BEING
ACKNOWLEDGED AND AGREED THAT ACQUIRER’S SOLE OBLIGATION IN RESPECT OF THE SUITE
10B LEASE, AND THE SOLE CONDITION TO TRANSFERORS’ OBLIGATION TO SELL THE
MEMBERSHIP INTERESTS TO ACQUIRER IN RESPECT OF THE SUITE 10B LEASE, SHALL BE FOR
ACQUIRER TO OFFER TO LEASE SUITE 10B TO THE SUITE 10B TENANT IN THE FORM SET
FORTH ON EXHIBIT L AND TO EXECUTE AND DELIVER THE SUITE 10B LEASE IF EXECUTED
AND DELIVERED BY THE SUITE 10B TENANT AND IT IS FURTHER ACKNOWLEDGED AND AGREED
THAT THE EXECUTION OF THE SUITE 10B LEASE IS SOLELY AT THE OPTION OF THE SUITE
10B TENANT AND IT SHALL NOT BE A CONDITION TO ACQUIRER’S OBLIGATION TO BUY THE
MEMBERSHIP INTERESTS FROM TRANSFERORS THAT THE SUITE 10B LEASE BE EXECUTED BY
THE SUITE 10B TENANT;

 

(J)                                     EACH OF THE AGREEMENTS CONTEMPLATED BY
SECTION 4.13 OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE GIANOS
ASSUMPTION AND INDEMNITY AGREEMENT WHICH SHALL ALSO BE EXECUTED BY THE COMPANY
AND SLG;

 

(K)                                  THE INDEMNIFICATION AGREEMENT, WHICH SHALL
ALSO BE EXECUTED BY THE COMPANY AND SLG, IF GUARANTORS ARE NOT RELEASED BY
LENDER UNDER THE ENVIRONMENTAL INDEMNITY AND GUARANTY; AND

 

(L)                                     ALL OTHER DOCUMENTS REQUIRED TO BE
DELIVERED BY ACQUIRER PURSUANT TO THIS AGREEMENT AND SUCH OTHER DOCUMENTS AS THE
TRANSFERORS OR THE TITLE COMPANY DEEMS REASONABLY REQUIRED TO EFFECTUATE THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

40

--------------------------------------------------------------------------------


 


SECTION 13.                                      BROKERS.


 


13.1.                        TRANSFERORS AND ACQUIRER EACH REPRESENT AND WARRANT
TO THE OTHER THAT IT HAS NOT DEALT WITH ANY BROKER, AGENT OR FINDER IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION DESCRIBED HEREIN, AND THAT IT
KNOWS OF NO PERSON OR ENTITY WHO HAS CLAIMED, MAY HAVE THE RIGHT TO CLAIM OR IS
ENTITLED TO A COMMISSION OR COMPENSATION IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTION DESCRIBED HEREIN, OTHER THAN CUSHMAN & WAKEFIELD, INC. (THE
“BROKER”)


 


13.2.                        THE COMMISSION, IF ANY, (THE “COMMISSION”) DUE TO
BROKER IN CONNECTION WITH THIS TRANSACTION SHALL BE PAID BY ACQUIRER.


 


13.3.                        ACQUIRER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
TRANSFERORS AND TRANSFERORS’ AFFILIATES, AND TRANSFERORS AND THE PARTNERSHIP
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS ACQUIRER, FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES, DAMAGES, LIABILITIES (INCLUDING,
WITHOUT LIMITATION, STRICT LIABILITY), COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS), WHETHER FORESEEN OR UNFORESEEN,
ASSERTED AGAINST OR INCURRED BY THE OTHER (IN THE CASE OF TRANSFERORS, INCURRED
BY TRANSFERORS AND/OR ANY TRANSFERORS’ AFFILIATE) IN CONNECTION WITH OR ARISING
OUT OF (A) ANY CLAIM OR CLAIMS BY ANY BROKER, AGENT, FINDER OR OTHER PERSON
(EXCLUDING THE BROKER WITH RESPECT TO TRANSFERORS’ AGREEMENT OF INDEMNIFICATION,
BUT INCLUDING, WITH RESPECT TO ACQUIRER’S AGREEMENT OF INDEMNIFICATION UNDER
THIS SECTION 13.3, ANY CLAIM BY BROKER FOR ANY COMMISSION) FOR FEES, COMMISSIONS
OR OTHER COMPENSATION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT IF SUCH CLAIM OR CLAIMS ARE BASED IN WHOLE OR IN PART ON DEALINGS OR
AGREEMENTS WITH THE INDEMNIFYING PARTY OR (B) A BREACH OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS OF THE INDEMNIFYING PARTY CONTAINED IN THIS SECTION 13.
THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS SECTION 13 SHALL
SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.


 


SECTION 14.                                      ASSIGNMENT. 


 


14.1.                        EXCEPT AS SET FORTH HEREIN, ACQUIRER MAY NOT ASSIGN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON OR ENTITY
WITHOUT THE PRIOR WRITTEN CONSENT OF TRANSFERORS, WHICH CONSENT MAY BE WITHHELD
IN TRANSFERORS’ SOLE AND ABSOLUTE DISCRETION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 14, ACQUIRER MAY, WITHOUT THE CONSENT OF
TRANSFERORS, ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND DELEGATE ALL OR ANY
PORTION OF ITS OBLIGATIONS HEREUNDER TO ONE OR MORE AFFILIATES (AS HEREINAFTER
DEFINED) OF ACQUIRER, TO WHOM THE MEMBERSHIP INTERESTS SHALL BE ASSIGNED IN
ACCORDANCE WITH THIS AGREEMENT (SUCH ASSIGNEE, A “DESIGNEE”).  IN CONNECTION
WITH ANY SUCH ASSIGNMENT OR DESIGNATION, SUCH DESIGNEE SHALL ASSUME IN WRITING
SUCH OF ACQUIRER’S OBLIGATIONS UNDER THIS AGREEMENT AS HAS BEEN ASSIGNED TO SUCH
DESIGNEE, HOWEVER, ACQUIRER SHALL NOT BE RELEASED FROM ANY OF ITS OBLIGATIONS
IMPOSED UPON IT HEREUNDER; INCLUDING, WITHOUT LIMITATION, THAT NO SUCH
ASSIGNMENT SHALL RELIEVE ACQUIRER FROM ITS OBLIGATIONS (I) TO ISSUE TO
CONTRIBUTORS THE OP UNITS AT CLOSING AND (II) TO INDEMNIFY CONTRIBUTORS FOR
INCOME TAX LIABILITY (AS HEREINAFTER DEFINED) ARISING UNDER SECTION 24. 
DESIGNEE SHALL SUCCEED TO THE RIGHTS, REMEDIES AND INDEMNIFICATIONS TO WHICH
ACQUIRER IS ENTITLED HEREUNDER, TO THE EXTENT OF THE RIGHTS, REMEDIES AND
INDEMNIFICATIONS ASSIGNED TO DESIGNEE AND TO THE EXTENT THE FOREGOING SURVIVE
THE CLOSING.  ACQUIRER SHALL ADVISE LENDER OF THE NAME AND ORGANIZATIONAL
STRUCTURE OF ANY DESIGNEE PRIOR TO THE ASSIGNMENT OF THIS AGREEMENT.  FOR
PURPOSES OF THIS SECTION 14, THE CAPITALIZED TERM “AFFILIATE” MEANS (A) WITH
RESPECT TO THE

 

41

--------------------------------------------------------------------------------


 


MEMBERSHIP INTERESTS BEING TRANSFERRED BY CONTRIBUTORS, ANY LIMITED LIABILITY
COMPANY OR OTHER ENTITY IN WHICH ACQUIRER OWNS, DIRECTLY OR INDIRECTLY (THROUGH
ONE OR MORE ENTITIES, EACH OF WHICH IS A DISREGARDED ENTITY FOR FEDERAL INCOME
TAX PURPOSES), ALL OF THE BENEFICIAL INTERESTS, AND WHICH IS A DISREGARDED
ENTITY FOR FEDERAL INCOME TAX PURPOSES AND (B) WITH RESPECT TO THE MEMBERSHIP
INTERESTS BEING TRANSFERRED BY THE TRANSFERORS OTHER THAN CONTRIBUTORS, ANY
ENTITY IN RESPECT OF WHICH ACQUIRER DIRECTLY OR INDIRECTLY POSSESSES DAY-TO-DAY
MANAGEMENT AUTHORITY.  NO CONSENT GIVEN BY TRANSFEROR TO ANY TRANSFER OR
ASSIGNMENT OF ACQUIRER’S RIGHTS OR OBLIGATIONS HEREUNDER, TO THE EXTENT REQUIRED
HEREUNDER, SHALL BE CONSTRUED AS A CONSENT TO ANY OTHER TRANSFER OR ASSIGNMENT
OF ACQUIRER’S RIGHTS OR OBLIGATIONS HEREUNDER.  ANY ASSIGNMENT IN VIOLATION OF
THIS SECTION 14 SHALL BE VOID AND OF NO FORCE OR EFFECT, IPSO FACTO, AB INITIO.


 


SECTION 15.                                      CASUALTY; CONDEMNATION. 


 


15.1.                        DAMAGE OR DESTRUCTION:  IF A “MATERIAL” PART (AS
HEREINAFTER DEFINED) OF THE PROPERTY IS DAMAGED OR DESTROYED BY FIRE OR OTHER
CASUALTY, TRANSFERORS SHALL NOTIFY ACQUIRER OF SUCH FACT AND ACQUIRER SHALL HAVE
THE OPTION TO TERMINATE THIS AGREEMENT UPON NOTICE TO TRANSFERORS GIVEN NOT
LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF TRANSFERORS’ NOTICE.  IF THIS
AGREEMENT IS SO TERMINATED, THE PROVISIONS OF SECTION 15.3 SHALL APPLY. IF
ACQUIRER DOES NOT ELECT TO TERMINATE THIS AGREEMENT, OR IF THERE IS DAMAGE TO OR
DESTRUCTION OF AN “IMMATERIAL” PART (“IMMATERIAL” IS HEREIN DEEMED TO BE ANY
DAMAGE OR DESTRUCTION WHICH IS NOT “MATERIAL”, AS SUCH TERM IS HEREINAFTER
DEFINED) OF THE PROPERTY, ACQUIRER SHALL PURCHASE THE MEMBERSHIP INTERESTS AS
PROVIDED IN THIS AGREEMENT AND, AT THE CLOSING, THE PARTNERSHIP SHALL PAY OVER
TO THE COMPANY THE PROCEEDS OF ANY INSURANCE COLLECTED BY THE PARTNERSHIP AND
SHALL ASSIGN AND TRANSFER TO THE COMPANY ALL RIGHT, TITLE AND INTEREST OF THE
PARTNERSHIP IN AND TO ANY UNCOLLECTED INSURANCE PROCEEDS WHICH THE COMPANY MAY
BE ENTITLED TO RECEIVE FROM SUCH DAMAGE OR DESTRUCTION, PLUS THE AMOUNT OF ANY
DEDUCTIBLE UNDER THE PROPERTY INSURANCE POLICY.  THE PARTNERSHIP’S DUTIES
HEREUNDER TO TRANSFER THE INSURANCE PROCEEDS TO THE COMPANY AND TO ASSIGN ALL
RIGHT, TITLE AND INTEREST OF THE PARTNERSHIP IN AND TO ANY UNCOLLECTED INSURANCE
PROCEEDS WHICH THE PARTNERSHIP MAY BE ENTITLED TO RECEIVE AS A RESULT OF SUCH
DAMAGE OR DESTRUCTION ARE EXPRESSLY SUBJECT AND SUBORDINATE TO THE RIGHTS OF THE
LANDLORD UNDER THE GROUND LEASE AND THE LENDER UNDER THE MORTGAGE AND THE RIGHTS
OF SUCH OTHER PARTIES SHALL NOT AFFECT THE ACQUIRER’S OBLIGATIONS HEREUNDER.  A
“MATERIAL” PART OF THE PROPERTY SHALL BE DEEMED TO HAVE BEEN DAMAGED OR
DESTROYED IF THE COST OF REPAIR OR REPLACEMENT SHALL BE $5,000,000 OR MORE AS
REASONABLY ESTIMATED BY AN INDEPENDENT ARCHITECT SELECTED BY THE REAL ESTATE
BOARD OF NEW YORK.


 


15.2.                        CONDEMNATION: IF, PRIOR TO THE CLOSING DATE, ALL OR
ANY “SIGNIFICANT” PORTION (AS HEREINAFTER DEFINED) OF THE PROPERTY IS TAKEN BY
EMINENT DOMAIN OR CONDEMNATION (OR IS THE SUBJECT OF A PENDING OR CONTEMPLATED
TAKING WHICH HAS NOT BEEN CONSUMMATED), TRANSFERORS’ SHALL NOTIFY ACQUIRER OF
SUCH FACT AND THE ACQUIRER SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT
UPON NOTICE TO THE TRANSFERORS GIVEN NOT LATER THAN FIVE (5) DAYS AFTER RECEIPT
OF THE TRANSFERORS’ NOTICE. IF THIS AGREEMENT IS SO TERMINATED, THE PROVISIONS
OF SECTION 15.3 SHALL APPLY. IF THE ACQUIRER DOES NOT ELECT TO TERMINATE THIS
AGREEMENT, OR IF AN “INSIGNIFICANT” PORTION (“INSIGNIFICANT” IS HEREIN DEEMED TO
BE ANY TAKING WHICH IS NOT “SIGNIFICANT”, AS SUCH TERM IS HEREIN DEFINED) OF THE
PROPERTY IS TAKEN BY EMINENT DOMAIN OR CONDEMNATION AT THE CLOSING, THE
PARTNERSHIP SHALL ASSIGN AND TURNOVER, AND THE COMPANY SHALL BE ENTITLED TO
RECEIVE AND KEEP, ALL AWARDS OR OTHER

 

42

--------------------------------------------------------------------------------


 


PROCEEDS FOR SUCH TAKING BY EMINENT DOMAIN OR CONDEMNATION.  THE PARTNERSHIP’S
DUTIES HEREUNDER TO ASSIGN AND TURN OVER ALL AWARDS OR OTHER PROCEEDS FOR SUCH
TAKING BY EMINENT DOMAIN OR CONDEMNATION ARE EXPRESSLY SUBJECT AND SUBORDINATE
TO THE RIGHTS OF THE LANDLORD UNDER THE GROUND LEASE AND THE LENDER UNDER
MORTGAGE AND THE RIGHTS OF SUCH PARTIES SHALL NOT AFFECT THE ACQUIRER’S
OBLIGATIONS HEREUNDER.  A “SIGNIFICANT” PORTION INCLUDES ANY PORTION OF THE
BUILDING.


 


15.3.                        IF ACQUIRER ELECTS TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 15.1 OR 15.2, THIS AGREEMENT SHALL BE TERMINATED AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS, OBLIGATIONS OR LIABILITIES AGAINST OR TO
THE OTHER, EXCEPT (A) AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 10, 13 AND 18
AND (B) THAT ACQUIRER SHALL BE ENTITLED TO A RETURN OF THE EARNEST MONEY
(TOGETHER WITH ALL INTEREST ACCRUED THEREON, IF ANY).


 


15.4.                        TRANSFERORS’ SHALL NOTIFY ACQUIRER PROMPTLY UPON
TRANSFERORS’ KNOWLEDGE OF THE OCCURRENCE OF ANY DAMAGE, DESTRUCTION OR TAKING
WITH RESPECT TO THE PROPERTY.


 


SECTION 16.                                      INTENTIONALLY OMITTED.


 


SECTION 17.                                      INTENTIONALLY OMITTED. 


 


SECTION 18.                                      PROPERTY INFORMATION AND
CONFIDENTIALITY. 


 


18.1.                        ACQUIRER AGREES THAT, PRIOR TO THE CLOSING, ALL
PROPERTY INFORMATION SHALL BE KEPT STRICTLY CONFIDENTIAL AND SHALL NOT, WITHOUT
THE PRIOR CONSENT OF TRANSFERORS, BE DISCLOSED BY ACQUIRER OR ACQUIRER’S
REPRESENTATIVES, IN ANY MANNER WHATSOEVER, IN WHOLE OR IN PART (EXCEPT TO THE
EXTENT REQUIRED BY LAW OR SUCH INFORMATION IS PART OF A PUBLIC RECORD), AND WILL
NOT BE USED BY ACQUIRER OR ACQUIRER’S REPRESENTATIVES, DIRECTLY OR INDIRECTLY,
FOR ANY PURPOSE OTHER THAN EVALUATING THE PROPERTY.  PRIOR TO THE DELIVERY OR
DISCLOSURE OF ANY PROPERTY INFORMATION TO ACQUIRER’S REPRESENTATIVES AT ANY TIME
PRIOR TO THE CLOSING, ACQUIRER AGREES TO CAUSE ACQUIRER’S REPRESENTATIVES TO
AGREE TO BE BOUND BY THE TERMS OF THIS SECTION 18.  THE FOREGOING SHALL NOT
PROHIBIT ACQUIRER (A) FROM DISCLOSING TO, AND DISCUSSING THE PROPERTY
INFORMATION WITH, ITS ATTORNEYS, ACCOUNTANTS, PROFESSIONAL CONSULTANTS OR
POTENTIAL LENDERS OR POTENTIAL FINANCIAL PARTNERS OR INVESTORS OR THEIR
RESPECTIVE COUNSEL OR OTHER REPRESENTATIVES, OR (B) FROM COMPLYING WITH
APPLICABLE LAWS OR BY REGULATORY OR JUDICIAL PROCESS OR PURSUANT TO ANY
REGULATION PROMULGATED BY EITHER THE SECURITIES AND EXCHANGE COMMISSION, THE NEW
YORK STOCK EXCHANGE OR ANY OTHER PUBLIC SECURITIES EXCHANGE.


 


18.2.                        EXCEPT AS SET FORTH BELOW, TRANSFERORS AND ACQUIRER
COVENANT AND AGREE NOT TO COMMUNICATE THE TERMS OR ANY ASPECT OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY TO ANY PERSON OR ENTITY AND TO HOLD, IN
THE STRICTEST CONFIDENCE, THE PROPERTY INFORMATION WHICH IS SUPPLIED BY
TRANSFEROR TO ACQUIRER OR BY ACQUIRER TO TRANSFEROR, WITHOUT THE EXPRESS WRITTEN
CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT EITHER PARTY MAY, WITHOUT
CONSENT, DISCLOSE THE TERMS HEREOF AND THE TRANSACTIONS CONTEMPLATED HEREBY TO
ITS RESPECTIVE ADVISORS, CONSULTANTS, OFFICERS, DIRECTORS, PRINCIPALS, POTENTIAL
FINANCIAL PARTNERS OR INVESTORS OR THEIR RESPECTIVE COUNSEL OR OTHER
REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND POTENTIAL LENDERS (THE “TRANSACTION
PARTIES”) SO LONG AS ANY SUCH TRANSACTION PARTIES TO WHOM DISCLOSURE IS MADE
SHALL ALSO AGREE TO KEEP ALL SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE WITH
THE TERMS HEREOF.  THE FOREGOING CONFIDENTIALITY OBLIGATIONS SHALL NOT (A) APPLY
TO THE EXTENT THAT ANY SUCH INFORMATION IS A MATTER OF PUBLIC RECORD OR IS
PROVIDED IN OTHER SOURCES READILY AVAILABLE TO THE REAL ESTATE INDUSTRY OTHER
THAN AS A RESULT OF DISCLOSURE BY TRANSFEROR OR ACQUIRER, AS APPLICABLE OR (B)

 

43

--------------------------------------------------------------------------------


 


PROHIBIT ACQUIRER, PARTNERSHIP OR TRANSFERORS FROM COMPLYING WITH APPLICABLE
LAWS AND/OR ANY REGULATORY OR JUDICIAL PROCESS OR PURSUANT TO ANY REGULATION
PROMULGATED BY EITHER THE SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK STOCK
EXCHANGE OR ANY OTHER PUBLIC SECURITIES EXCHANGE.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 18, AT ANY TIME AFTER THE DATE HEREOF, ACQUIRER MAY,
IF ACQUIRER IN ITS REASONABLE DISCRETION DEEMS IT TO BE NECESSARY TO COMPLY WITH
LAW, RULES OR REGULATIONS OR THE REQUIREMENTS OF A SECURITIES SELF REGULATORY
ORGANIZATION, ISSUE A PRESS RELEASE OR OTHER PUBLIC DISCLOSURE ACKNOWLEDGING
THAT ACQUIRER IS UNDER CONTRACT TO PURCHASE THE PROPERTY, THE ANTICIPATED
CLOSING DATE, AND CONTAINING SUCH OTHER INFORMATION WHICH ACQUIRER REASONABLY
BELIEVES TO BE REQUIRED TO BE DISCLOSED.


 


18.3.                        EACH PARTY SHALL INDEMNIFY AND HOLD THE OTHER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES,
DAMAGES, LIABILITIES (INCLUDING, WITHOUT LIMITATION, STRICT LIABILITY), COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS),
WHETHER FORESEEN OR UNFORESEEN, SUFFERED OR INCURRED BY SUCH OTHER PARTY AND
ARISING OUT OF OR IN CONNECTION WITH A BREACH BY THE OTHER PARTY OF THE
PROVISIONS OF THIS SECTION 18.


 


18.4.                        IN THE EVENT THIS AGREEMENT IS TERMINATED, ACQUIRER
SHALL PROMPTLY DELIVER TO TRANSFERORS ALL ORIGINALS AND COPIES OF THE PROPERTY
INFORMATION IN THE POSSESSION OF ACQUIRER AND ACQUIRER’S REPRESENTATIVES (EXCEPT
FOR WORK PRODUCT IF PREPARED BY ACQUIRER OR ITS REPRESENTATIVES).


 


18.5.                        AS USED IN THIS AGREEMENT, THE TERM “PROPERTY
INFORMATION” SHALL MEAN (I) ALL INFORMATION AND DOCUMENTS IN ANY WAY RELATING TO
THE PROPERTY, THE OPERATION THEREOF OR THE SALE THEREOF (INCLUDING, WITHOUT
LIMITATION, LEASES AND CONTRACTS) MADE AVAILABLE TO ACQUIRER OR ITS DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, PARTNERS, BROKERS, AGENTS OR OTHER
REPRESENTATIVES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS, ACCOUNTANTS,
CONTRACTORS, CONSULTANTS, ENGINEERS AND FINANCIAL ADVISORS (COLLECTIVELY,
“ACQUIRER’S REPRESENTATIVES”), BY PARTNERSHIP, TRANSFERORS OR ANY OF
TRANSFERORS’ AFFILIATES, OR THEIR REPRESENTATIVES, INCLUDING, WITHOUT
LIMITATION, THEIR AGENTS, CONTRACTORS, ENGINEERS, ATTORNEYS, ACCOUNTANTS,
CONSULTANTS, BROKERS OR ADVISORS, AND (II) ALL ANALYSES, COMPILATIONS, DATA,
STUDIES, REPORTS OR OTHER INFORMATION OR DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, LEASES AND CONTRACTS) PREPARED OR OBTAINED BY ACQUIRER OR ACQUIRER’S
REPRESENTATIVES CONTAINING OR BASED, IN WHOLE OR IN PART, ON MY SUCH FURNISHED
INFORMATION OR THE INVESTIGATIONS, OR OTHERWISE REFLECTING THEIR REVIEW OR
INVESTIGATION OF THE PROPERTY.


 


18.6.                        IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO
TRANSFERORS AND ACQUIRER, TRANSFERORS AND ACQUIRER SHALL HAVE THE RIGHT TO SEEK
EQUITABLE RELIEF, INCLUDING, WITHOUT LIMITATION, INJUNCTIVE RELIEF OR SPECIFIC
PERFORMANCE AGAINST ACQUIRER OR ACQUIRER’S REPRESENTATIVES OR PARTNERSHIP OR
TRANSFERORS OR TRANSFERORS’ AFFILIATES, AS APPLICABLE, IN ORDER TO ENFORCE THE
PROVISIONS OF THIS SECTION 18.  THE PROVISIONS OF THIS SECTION 18 ARE IN
ADDITION TO, NOT IN LIMITATION OF, ANY OTHER CONFIDENTIALITY AGREEMENT
PARTNERSHIP, TRANSFERORS AND ACQUIRER OR THEIR AFFILIATES MAY HAVE ENTERED INTO
OR MAY IN THE FUTURE ENTER INTO.


 


18.7.                        THE PROVISIONS OF THIS SECTION 18 SHALL SURVIVE THE
CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.

 

44

--------------------------------------------------------------------------------


 


SECTION 19.                                      REMEDIES. 


 


19.1.                        IF THE CLOSING FAILS TO OCCUR BY REASON OF
TRANSFERORS’ INABILITY (SUBJECT TO SECTION 7.3) TO PERFORM ITS OBLIGATIONS
HEREUNDER OR TRANSFERORS’ FAILURE TO PERFORM A CONDITION PRECEDENT WHICH IN
EITHER CASE DOES NOT OTHERWISE CONSTITUTE A DEFAULT IN THE PERFORMANCE OF THEIR
OBLIGATIONS HEREUNDER, THEN ACQUIRER, AS ITS SOLE REMEDY FOR SUCH INABILITY, MAY
TERMINATE THIS AGREEMENT BY NOTICE TO TRANSFERORS. IF ACQUIRER SO ELECTS TO
TERMINATE THIS AGREEMENT, THEN THIS AGREEMENT SHALL BE TERMINATED AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS, OBLIGATIONS OR LIABILITIES HEREUNDER,
EXCEPT (A) AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 10, 13 AND 18 AND (B)
ACQUIRER SHALL BE ENTITLED TO, RETURN OF THE EARNEST MONEY (TOGETHER WITH ALL
INTEREST ACCRUED THEREON, IF ANY).  EXCEPT AS SET FORTH IN THIS SECTION 19.1,
ACQUIRER HEREBY EXPRESSLY WAIVES, RELINQUISHES AND RELEASES ANY OTHER RIGHT OR
REMEDY AVAILABLE TO IT AT LAW, IN EQUITY OR OTHERWISE BY REASON OF TRANSFERORS’
INABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


19.2.                        IN THE EVENT OF A DEFAULT HEREUNDER BY ACQUIRER OR
IF THE CLOSING FAILS TO OCCUR SOLELY BY REASON OF ACQUIRER’S FAILURE OR REFUSAL
TO PERFORM ITS OBLIGATIONS HEREUNDER, THEN TRANSFERORS SOLE REMEDY SHALL BE TO
TERMINATE THIS AGREEMENT BY NOTICE TO ACQUIRER. IF TRANSFERORS SO ELECT TO
TERMINATE THIS AGREEMENT, THEN THIS AGREEMENT SHALL BE TERMINATED AND
TRANSFERORS MAY RETAIN THE EARNEST MONEY (TOGETHER WITH ALL INTEREST ACCRUED
THEREON, IF ANY) AS LIQUIDATED DAMAGES FOR ALL LOSS, DAMAGE AND EXPENSES
SUFFERED BY TRANSFERORS, AND NOT AS A PENALTY, IT BEING AGREED THAT TRANSFERORS’
DAMAGES ARE IMPOSSIBLE TO ASCERTAIN, AND NEITHER PARTY SHALL HAVE ANY FURTHER
RIGHTS, OBLIGATIONS OR LIABILITIES HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SECTIONS 10, 13 AND 18.  IN AGREEING TO SUCH LIQUIDATED DAMAGES,
ACQUIRER ACKNOWLEDGES THAT THE AMOUNT OF TRANSFERORS’ ACTUAL DAMAGES BY REASON
OF ACQUIRER’S DEFAULT WILL BE SUBSTANTIAL AND WOULD BE DIFFICULT, IF NOT
IMPOSSIBLE, TO ASCERTAIN, AND THE AMOUNT PROVIDED FOR HEREIN IS A REASONABLE
ESTIMATE OF SUCH DAMAGES.  EXCEPT AS SET FORTH IN THIS SECTION 19.2 AND SECTION
18.6, TRANSFERORS HEREBY EXPRESSLY WAIVES, RELINQUISHES AND RELEASES ANY OTHER
RIGHT OR REMEDY AVAILABLE TO IT AT LAW, IN EQUITY OR OTHERWISE BY REASON OF
ACQUIRER’S DEFAULT HEREUNDER OR ACQUIRER’S FAILURE OR REFUSAL TO PERFORM ITS
OBLIGATIONS HEREUNDER.


 

RETENTION OF THE EARNEST MONEY AND ACCRUED INTEREST THEREON BY TRANSFERORS IS
NOT INTENDED AS A FORFEITURE OR PENALTY, BUT INSTEAD IS INTENDED TO COMPENSATE
TRANSFERORS FOR THE DAMAGES IT WILL SUFFER AS A RESULT OF SUCH DEFAULT BY
ACQUIRER, WHICH DAMAGES SHALL BE, IN PART, A RESULT OF THE REMOVAL OF THE
PROPERTY AND MEMBERSHIP INTERESTS FROM THE MARKET AND THE BUSINESS OPPORTUNITIES
LOST THEREBY. IN AGREEING TO SUCH LIQUIDATED DAMAGES, ACQUIRER ACKNOWLEDGES THAT
THE AMOUNT OF TRANSFERORS’ ACTUAL DAMAGES BY REASON OF ACQUIRER’S DEFAULT WILL
BE SUBSTANTIAL BUT WOULD BE BY DIFFICULT TO ASCERTAIN, AND THE AMOUNT PROVIDED
FOR HEREIN IS A REASONABLE ESTIMATE OF SUCH DAMAGES. IN ADDITION, ACQUIRER
DESIRES TO HAVE A LIMITATION PUT ON ITS POTENTIAL LIABILITY TO TRANSFERORS IN
THE EVENT ACQUIRER SHOULD SO DEFAULT IN THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER. ACCORDINGLY, IN ORDER TO INDUCE TRANSFERORS TO WAIVE ALL OF THE
REMEDIES IT MIGHT OTHERWISE HAVE IN THE EVENT OF A DEFAULT BY ACQUIRER, ACQUIRER
HAS PROPOSED, AND TRANSFERORS HAS ACCEPTED, THE CONCEPT OF LIQUIDATED

 

45

--------------------------------------------------------------------------------


 

DAMAGES AS SET FORTH HEREIN, WITH THE AMOUNT THEREOF HAVING BEEN THE SUBJECT OF
SPECIFIC AGREEMENT BETWEEN THE PARTIES. NOTWITHSTANDING THE FOREGOING, IF,
CONTRARY TO THE AGREEMENT OF ACQUIRER AND TRANSFERORS AS SET FORTH HEREIN,
ACQUIRER SHALL CONTEST THIS PROVISION (AS OPPOSED TO CONTESTING WHO IS ENTITLED
TO THE EARNEST MONEY) AND ANY COURT OF COMPETENT JURISDICTION SHALL RULE IN AN
ACTION BETWEEN ACQUIRER AND TRANSFERORS THAT TRANSFERORS MAY NOT RETAIN THE
AFORESAID AMOUNTS AS LIQUIDATED DAMAGES FOR ACQUIRER’S DEFAULT, THEN TRANSFERORS
SHALL BE ENTITLED TO SEEK ALL OF ITS RIGHTS AND REMEDIES AVAILABLE AT LAW OR
EQUITY.  TRANSFERORS AND ACQUIRER SPECIFICALLY ACKNOWLEDGE THEIR ACCEPTANCE AND
APPROVAL OF THE FOREGOING LIQUIDATED DAMAGES PROVISION AND AGREE TO EXECUTE SUCH
DOCUMENTS AS THE ESCROW AGENT MAY REQUIRE TO RELEASE THE EARNEST MONEY AND
ACCRUED INTEREST THEREON TO TRANSFERORS IN THE EVENT OF A DEFAULT BY ACQUIRER.

 


19.3.                        AS A CONDITION PRECEDENT TO ACQUIRER EXERCISING ANY
RIGHT IT MAY HAVE TO BRING AN ACTION FOR SPECIFIC PERFORMANCE AS THE RESULT OF
TRANSFERORS’ DEFAULT, ACQUIRER MUST COMMENCE SUCH AN ACTION WITHIN NINETY (90)
DAYS OF THE OCCURRENCE OF SUCH DEFAULT. ACQUIRER AGREES THAT ITS FAILURE TO
TIMELY COMMENCE SUCH AN ACTION FOR SPECIFIC PERFORMANCE WITHIN SUCH NINETY (90)
DAY PERIOD SHALL BE DEEMED A WAIVER BY IT OF ITS RIGHT TO COMMENCE SUCH AN
ACTION.


 


SECTION 20.                                      NOTICES. 


 


20.1.                        ALL NOTICES, ELECTIONS, CONSENTS, APPROVALS,
DEMANDS, OBJECTIONS, REQUESTS OR OTHER COMMUNICATIONS REQUIRED OR DESIRED TO BE
GIVEN PURSUANT TO, UNDER OR BY VIRTUE OF THIS AGREEMENT MUST BE IN WRITING,
ADDRESSED TO THE PARTY TO BE NOTIFIED AT THE ADDRESS SET FORTH BELOW AND SENT
(A) BY FIRST CLASS U. S. CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND WITH
RETURN RECEIPT REQUESTED OR (B) BY DEPOSITING THE SAME INTO THE CUSTODY OF A
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE SUCH AS U.S. EXPRESS MAIL OR
FEDERAL EXPRESS. ALL SUCH NOTICES, ELECTIONS, CONSENTS, APPROVALS, DEMANDS,
OBJECTIONS, REQUESTS OR OTHER COMMUNICATIONS SENT IN COMPLIANCE WITH THE
PROVISIONS HEREOF MAY BE GIVEN BY SUCH PARTY’S ATTORNEY AND SHALL BE DEEMED
GIVEN AND RECEIVED ON (I) THE SECOND BUSINESS DAY FOLLOWING THE DATE IT IS
DEPOSITED IN THE U. S. MAIL OR (II) THE DATE IT IS DELIVERED TO THE OTHER PARTY
IF SENT BY U.S. EXPRESS MAIL, FEDERAL EXPRESS OR OTHER NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE.  FROM TIME TO TIME EITHER PARTY MAY DESIGNATE
ANOTHER ADDRESS OR ADDRESSES FOR ALL PURPOSES OF THIS AGREEMENT BY A NOTICE
GIVEN TO ALL OTHER PARTIES IN ACCORDANCE WITH THE PROVISIONS HEREOF. FOR
PURPOSES OF THIS SECTION 20.1, THE ADDRESSES OF THE PARTIES SHALL BE AS FOLLOWS:

 

46

--------------------------------------------------------------------------------


 

If to Partnership or Transferors, then to Partnership or Transferors at the
following address:

 

c/o Hon. Steven D. Robinson

9999 Collins Avenue

No. 26B

Bal Harbour, Florida  33154-1839

 

With a copy to:

 

c/o Hon. Steven D. Robinson

625 Madison Avenue Associates, L.P.

625 Madison Avenue

Suite 10B

New York, New York  10022

 

and

 

Jenkens & Gilchrist Parker Chapin LLP

405 Lexington Avenue

New York, New York 10174

Attention: Joel A. Poretsky, Esq.

 

If to Acquirer, then to Acquirer at the following address:

 

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York  10170

Attention: Marc Holliday

 

With a copy to:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York  10170

Attention: Andrew S. Levine, Esq.

 

and

 

Solomon and Weinberg LLP

685 Third Avenue

30th Floor

New York, New York 10017

Attention: Craig H. Solomon, Esq.

 

47

--------------------------------------------------------------------------------


 

If to Escrow Agent:

 

Jenkens & Gilchrist Parker Chapin LLP

405 Lexington Avenue

New York, New York 10174

Attention: Joel A. Poretsky, Esq.

 


SECTION 21.                                      MISCELLANEOUS. 


 

(A)                                  ALL PRIOR STATEMENTS, UNDERSTANDINGS,
REPRESENTATIONS AND AGREEMENTS BETWEEN THE PARTIES, ORAL OR WRITTEN, ARE
SUPERSEDED BY AND MERGED IN THIS AGREEMENT, WHICH ALONE FULLY AND COMPLETELY
EXPRESSES THE AGREEMENT BETWEEN THEM IN CONNECTION WITH THIS TRANSACTION AND THE
PROPERTY.

 

(B)                                 THIS AGREEMENT SHALL (I) NOT BE ALTERED,
AMENDED, CHANGED, WAIVED, TERMINATED OR OTHERWISE MODIFIED IN ANY RESPECT UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY OR ON BEHALF OF THE PARTY TO BE
CHARGED; (II) BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND TO THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS; AND (III) BE GIVEN A FAIR AND REASONABLE CONSTRUCTION IN ACCORDANCE
WITH THE INTENTIONS OF THE PARTIES HERETO, AND WITHOUT REGARD TO OR AID OF
CANONS REQUIRING CONSTRUCTION AGAINST TRANSFERORS OR THE PARTY DRAFTING THIS
AGREEMENT, THE RESPECTIVE LEGAL COUNSEL OF THE PARTIES HERETO HAVING REVIEWED
THIS AGREEMENT.  IF THERE SHALL BE MORE THAN ONE PERSON OR ENTITY COMPRISING
ACQUIRER, THE OBLIGATIONS OF ACQUIRER HEREUNDER SHALL BE JOINT AND SEVERAL.

 

(C)                                  EXCEPT FOR PROVISIONS HEREIN STATED TO
SURVIVE CLOSING, ALL OF PARTNERSHIP AND TRANSFERORS’ REPRESENTATIONS,
WARRANTIES, COVENANTS, INDEMNITIES AND AGREEMENTS HEREIN SHALL MERGE IN THE
DOCUMENTS AND AGREEMENTS EXECUTED AT THE CLOSING AND SHALL NOT SURVIVE THE
CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.

 

(D)                                 NEITHER THIS AGREEMENT NOR ANY MEMORANDUM
THEREOF SHALL BE RECORDED AND ANY ATTEMPTED RECORDATION HEREOF SHALL BE VOID AND
SHALL CONSTITUTE A MATERIAL DEFAULT.

 

(E)                                  NO FAILURE OR DELAY OF EITHER PARTY IN THE
EXERCISE OF ANY RIGHT GIVEN TO SUCH PARTY HEREUNDER OR THE WAIVER BY ANY PARTY
OF ANY CONDITION HEREUNDER FOR ITS BENEFIT (UNLESS THE TIME SPECIFIED HEREIN FOR
EXERCISE OF SUCH RIGHT HAS EXPIRED) SHALL CONSTITUTE A WAIVER OF ANY OTHER OR
FURTHER RIGHT NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT PRECLUDE
OTHER OR FURTHER EXERCISE THEREOF OR ANY OTHER RIGHT. NO WAIVER BY EITHER PARTY
OF ANY BREACH HEREUNDER OR FAILURE OR REFUSAL BY THE OTHER PARTY TO COMPLY WITH
ITS OBLIGATIONS SHALL BE DEEMED A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH,
FAILURE OR REFUSAL TO SO COMPLY.

 

(F)                                    THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.

 

(G)                                 EACH OF THE EXHIBITS AND SCHEDULES REFERRED
TO HEREIN AND ATTACHED HERETO IS INCORPORATED HEREIN BY THIS REFERENCE. THE
CAPTION HEADINGS IN THIS AGREEMENT ARE FOR

 

48

--------------------------------------------------------------------------------


 

CONVENIENCE ONLY AND ARE NOT INTENDED TO BE A PART OF THIS AGREEMENT AND SHALL
NOT BE CONSTRUED TO MODIFY, EXPLAIN OR ALTER ANY OF THE TERMS, COVENANTS OR
CONDITIONS HEREIN CONTAINED.

 

(H)                                 IN ADDITION TO THE ACTS AND DEEDS RECITED
HEREIN AND CONTEMPLATED TO BE PERFORMED, EXECUTED AND DELIVERED BY EACH PARTY,
EACH PARTY SHALL PERFORM, EXECUTE AND DELIVER OR CAUSE TO BE PERFORMED, EXECUTED
AND DELIVERED AT OR AFTER THE CLOSING, ANY AND ALL FURTHER ACTS, DEEDS AND
ASSURANCES AS THE OTHER PARTY OR THE TITLE COMPANY MAY REASONABLY REQUIRE TO
CONSUMMATE THE TRANSACTION CONTEMPLATED HEREIN INCLUDING, WITHOUT LIMITATION,
ANY FILING WITH OR SUBMISSION TO OF DOCUMENTS, STATEMENTS OR OTHER SUBMISSIONS
IN CONNECTION WITH MATTERS RELATING TO THE TRANSACTION CONTEMPLATED HEREIN AND
THE CLOSING (E.G., TRANSFER TAXES, ENVIRONMENTAL CLEARANCES, ETC.). THE
PROVISIONS OF THIS SECTION 21.1(H) SHALL SURVIVE THE CLOSING.

 

(I)                                     THIS AGREEMENT SHALL BE INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
SITUATED WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS, AND PARTNERSHIP,
TRANSFERORS AND ACQUIRER HEREBY AGREE TO SUBMIT TO PERSONAL JURISDICTION IN SUCH
STATE IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

(J)                                     PARTNERSHIP, TRANSFERORS AND ACQUIRER
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT.

 

(K)                                  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
UNENFORCEABLE OR INVALID, THE SAME SHALL NOT AFFECT THE REMAINING PROVISIONS OF
THIS AGREEMENT AND TO THIS END THE PROVISIONS OF THIS AGREEMENT ARE INTENDED TO
BE AND SHALL BE SEVERABLE.

 

(L)                                     NEITHER THIS AGREEMENT, NOR THE
TRANSMITTAL OF THIS AGREEMENT TO ACQUIRER, IS OR SHALL BE DEEMED AN OFFER BY
TRANSFERORS TO ENTER INTO THIS AGREEMENT, OR BINDING UPON TRANSFERORS, UNLESS
AND UNTIL THIS AGREEMENT IS FULLY EXECUTED AND DELIVERED BY AND BETWEEN ALL OF
THE PARTIES HERETO.

 

(M)                               BY ITS EXECUTION HEREOF, PARTNERSHIP,
TRANSFERORS AND ACQUIRER EACH ACKNOWLEDGES THAT THIS IS A LEGAL DOCUMENT AND
EACH HAS OBTAINED THE ADVICE OF ITS OWN LEGAL COUNSEL REGARDING THE TRANSACTION
CONTEMPLATED HEREIN, EXAMINATION OF TITLE AND ALL OTHER MATTERS SET FORTH IN
THIS AGREEMENT.

 

(N)                                 IF THE LAST DAY OF THE PERIOD PRESCRIBED
HEREIN FOR THE GIVING OF ANY NOTICE, ELECTION, CONSENT, APPROVAL,  DEMAND,
OBJECTION OR REQUEST OR THE SUBMISSION OF ANY DOCUMENTS BY ANY PARTY HEREUNDER
SHALL FALL ON A SATURDAY, SUNDAY OR ANY DAY OBSERVED AS A PUBLIC HOLIDAY BY THE
FEDERAL GOVERNMENT OR THE STATE IN WHICH THE PROPERTY IS SITUATED, THEN SUCH
PERIOD SHALL BE DEEMED TO BE EXTENDED TO THE IMMEDIATELY FOLLOWING DAY WHICH IS
NOT A SATURDAY, SUNDAY OR SUCH PUBLIC HOLIDAY.

 

(O)                                 THIS AGREEMENT IS FOR THE SOLE BENEFIT OF
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, AND NO
OTHER PERSON OR ENTITY SHALL BE ENTITLED TO RELY UPON OR RECEIVE ANY BENEFIT
FROM THIS AGREEMENT OR ANY TERM HEREOF.

 

49

--------------------------------------------------------------------------------


 


SECTION 22.                                      UNION AGREEMENTS; OTHER
EMPLOYEE MATTERS.  ACQUIRER SHALL, TO THE EXTENT REQUIRED BY LAW, OFFER
EMPLOYMENT TO AND/OR HIRE SO MANY OF THE EMPLOYEES DESCRIBED IN EXHIBIT CC (THE
“UNION EMPLOYEES”) AS ACQUIRER DEEMS NECESSARY TO MAINTAIN THE BUILDING. 
TRANSFERORS SHALL, NO LESS THAN TWENTY (20) DAYS BEFORE THE CLOSING, PROVIDE TO
ACQUIRER A FULL AND ACCURATE LIST OF THE UNION EMPLOYEES COVERED BY THE 2002
COMMERCIAL BUILDING AGREEMENT BETWEEN THE REALTY ADVISORY BOARD ON LABOR
RELATIONS INCORPORATED AND LOCAL 32B-32J SERVICE EMPLOYEES INTERNATIONAL UNION,
AFL-CIO, EFFECTIVE JANUARY 1, 2002 THROUGH DECEMBER 31, 2004 AND THE 2004
ENGINEER AGREEMENT BETWEEN THE REALTY ADVISORY BOARD ON LABOR RELATIONS
INCORPORATED AND LOCAL 94-94A-94B, INTERNATIONAL UNION OF OPERATING ENGINEERS,
AFL-CIO, EFFECTIVE JANUARY 1, 2004 THROUGH DECEMBER 31, 2006 (COLLECTIVELY, THE
“UNION AGREEMENTS”) AS OF THAT DATE WITH NAME, ADDRESS, DATE OF HIRE AND
EMPLOYMENT CLASSIFICATION.  TRANSFERORS SHALL ALSO (X) POST AT THE PROPERTY, AND
(Y) PROVIDE A COPY TO LOCAL 32B-32J SERVICE EMPLOYEES INTERNATIONAL UNION,
AFL-CIO, AND LOCAL 94-94A-94B, INTERNATIONAL UNION OF OPERATING ENGINEERS,
AFL-CIO, A NOTICE SETTING FORTH THE UNION EMPLOYEES’ RIGHTS UNDER THE DISPLACED
BUILDING SERVICE WORKERS ACT, SECTION 22-505 OF THE ADMINISTRATIVE CODE OF THE
CITY OF NEW YORK, WITH THE AFOREMENTIONED LIST OF UNION EMPLOYEES.  TRANSFERORS
SHALL PAY ALL TERMINATION, SEVERANCE AND ACCRUED VACATION PAYMENTS AND ALL OTHER
PAYMENTS AND BENEFITS ARISING UNDER THE UNION AGREEMENTS, RELATING TO THE PERIOD
BEFORE AND ON THE CLOSING DATE DUE TO THOSE UNION EMPLOYEES THAT ACQUIRER FAILS
TO OFFER EMPLOYMENT TO (THE “TERMINATION PAYMENTS”).  AT CLOSING, ACQUIRER SHALL
REIMBURSE TRANSFERORS FOR THE TERMINATION PAYMENTS WHICH CAN BE QUANTIFIED AT
CLOSING AND, IN FURTHERANCE OF SUCH OBLIGATION, ACQUIRER SHALL ESTABLISH AT
CLOSING AN ESCROW ACCOUNT TO BE HELD BY ESCROW AGENT PURSUANT TO AN ESCROW
AGREEMENT IN FORM REASONABLY ACCEPTABLE TO ACQUIRER, TRANSFERORS AND ESCROW
AGENT CONTAINING FUNDS EQUAL TO THE ANTICIPATED AMOUNT OF TERMINATION PAYMENTS
WHICH CAN NOT BE QUANTIFIED AT CLOSING.  NOTWITHSTANDING THE ESTABLISHMENT OF
SUCH ESCROW ACCOUNT, ACQUIRER SHALL INDEMNIFY AND HOLD TRANSFERORS HARMLESS FROM
ANY LIABILITY, CLAIMS, ACTIONS, DAMAGES, JUDGMENTS, PENALTIES, COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, RELATED TO THE FACT THAT
ACQUIRER HAS NOT ACCEPTED, ADOPTED OR ASSUMED THE UNION AGREEMENTS OR THAT
ACQUIRER HAS NOT OFFERED EMPLOYMENT TO ALL OF THE UNION EMPLOYEES.  THIS SECTION
22 SHALL SURVIVE THE CLOSING WITHOUT LIMITATION AS TO TIME.


 

Section 23.                                      Tax Deferred Exchange.
Acquirers and its Designee may elect to acquire title to all or a portion of the
Membership Interests other than the Contributed Interests (the “Non-Contributed
Portion”) as part of a tax deferred exchange (an “Exchange”) pursuant to Section
1031 of the Code, as amended (“Section 1031”), and in connection therewith,
Acquirer may assign all or a portion of its rights under this Agreement with
respect to the Non-Contributed Portion, and/or cause all or any portion of the
Earnest Money or the Cash Component to be paid by a “Qualified Intermediary” (as
defined in regulations relating to Section 1031), or may direct that any
assignments of such of the Membership Interests which are to be the subject of
an Exchange be executed in the name of the party designated as the “exchangeor”
thereunder, or take such actions as may be necessary to effectuate an Exchange. 
Transferors agree to accept payment by such Qualified Intermediary as a payment
by Acquirer, and provided that Transferors incur no material liability, material
cost or material obligation as the result of any transaction, document or
instrument to be executed and delivered in connection with the Exchange, agree
to cooperate, at Acquirer’s sole cost and expense, with such Exchange.

 

50

--------------------------------------------------------------------------------


 

Section 24.                                      No Property Disposition.  Other
than pursuant to a Permitted Transfer (as hereinafter defined) or as otherwise
set forth below, Acquirer or its Designee covenants that it shall not sell,
transfer, distribute or otherwise dispose of the Property in a manner that would
cause the recognition of taxable gain allocable to Contributors under Section
704(c) of the Code with respect to the Contributed Interests (“Built-in Gain”)
for the period (the “Restricted Period”) beginning immediately after the Closing
and expiring seven (7) years after the Closing.  As used herein, “Permitted
Transfer” means any one or more of the following:

 

(a)                                  the execution and delivery of a purchase
and sale agreement for all or any portion of (i) the Property or (ii) the
Membership Interests, provided that a transfer of federal income tax ownership
of the Property or of the Membership Interests does not occur prior to the
expiration of the Restricted Period;

 

(b)                                 a transfer of federal income tax ownership
of the Property or of the Membership Interests, including, without limitation, a
transfer qualifying as an Exchange under Section 1031 or other tax free exchange
permitted under the Code (i) that does not result in the recognition of Built-in
Gain by Contributors prior to the expiration of the Restricted Period or (ii)
after the expiration of the Restricted Period;

 

(c)                                  a contested or uncontested foreclosure sale
of fee title to the Property, a contested or uncontested sale of fee title to
the Property pursuant to any “power of sale” afforded the holder of the Mortgage
Loan or any replacement thereof under applicable law or a transfer of fee title
in lieu of either of the foregoing, in each case occasioned by the occurrence of
one or more bona fide defaults thereunder, which transfer Acquirer or its
Designee may, in Acquirer’s or its Designee’s sole and absolute discretion,
cause to be made;

 

(d)                                 a Uniform Commercial Code public or private
sale of the Membership Interests by the holder of any mezzanine indebtedness or
a transfer of such ownership interests in lieu of such public or private sale,
in each case occasioned by the occurrence of one or more bona fide defaults
thereunder, which transfer Acquirer or its Designee may, in Acquirer’s or its
Designee’s sole and absolute discretion, cause the holder of such Membership
Interests to make;

 

(e)                                  a transfer of federal income tax ownership
of all or any portion of the Property and/or the Membership Interests in a
voluntary bankruptcy or an involuntary bankruptcy against the owner of the
Property or the holder of the Membership Interests, or Acquirer or its Designee,
whether pursuant to a plan of reorganization under Chapter 11 of the Bankruptcy
Code, in liquidation pursuant to Chapter 7 of the Bankruptcy Code, a sale
pursuant to Section 363 of the Bankruptcy Code, or otherwise;

 

(f)                                    a casualty or condemnation of all or any
portion of the Property;

 

(g)                                 any termination of the Ground Lease in
accordance with the terms thereof; and/or

 

(h)                                 any of the Interim Transactions or transfers
of Membership Interests contemplated by this Agreement.

 

51

--------------------------------------------------------------------------------


 

In addition to Permitted Transfers, prior to expiration of the Restricted
Period, Acquirer or its Designee may transfer the Property or the Membership
Interests, provided that Acquirer or its Designee pays to Contributors an amount
equal to the federal, state and local income tax that would be payable by an
individual resident of New York City (or such other city of which any of the
Contributors, as applicable, is a resident in the year of such transfer),
calculated at the highest effective federal, state and local income tax rates
(the “Income Tax Liability”) by reason of recognition of Built-in Gain prior to
expiration of the Restricted Period allocated to Contributors under Section
704(c) of the Code (as reduced by any special basis adjustment of a Contributor
under Section 743 of the Code relating thereto) upon such disposition in a
taxable transaction.  The provisions of this Section 24 shall survive the
Closing through the expiration of the Restricted Period or other payment of any
Income Tax Liability, if later.

 

Section 25.                                      Certain Tax Information.

 

(a)                                  At least fifteen (15) days prior to the
Closing, Contributors have delivered to Acquirer schedules showing for each of
the Contributors the adjusted tax basis as of December 31, 2003 of the
Contributed Interests held by each thereof and its components (including any
special basis adjustment of a Contributor under Section 743 of the Code relating
thereto), for federal income tax purposes, as well as related schedules of
depreciation and depreciation lives and methods (the “Tax Schedules”).  Promptly
after they become available, Contributors shall provide revised Tax Schedules
updated through the Closing.  The amount of Built-in Gain as of the Closing
shall be no greater than $22,000,000.

 

(b)                                 Contributors acknowledge and agree that
Acquirer will rely on the information contained in the Tax Information and other
information furnished pursuant to clause (a) in determining the potential amount
of Built-in Gain with respect to which Acquirer or its Designee may be liable to
pay Income Tax Liability pursuant to Section 24 in the event of a disposition of
the Property or the Membership Interests which is not a Permitted Transfer.  The
liability of Acquirer or its Designee shall be limited to the amounts calculated
pursuant to the Tax Information provided pursuant to this Agreement,
notwithstanding that the actual amount of Built-in Gain recognized may be
greater than the amount thereof calculated based upon the information so
provided.  However, if the amount of actual Built-in Gain recognized is less
than the amount so calculated, the liability of Acquirer or its Designee shall
be based upon the actual amount thereof.

 

Section 26.                                      Debt Maintenance.

 

26.1                           Acquirer covenants that, during the Restricted
Period either (a) there shall remain outstanding under the Mortgage Loan (or
other nonrecourse indebtedness secured by a mortgage on the Property or
nonrecourse indebtedness secured by interests in a Pass-Through Entity (as
defined below) that owns the Property) having a principal amount of at least
$22,000,000 or (b) Acquirer shall make available to Contributors the opportunity
to either (i) provide a “bottom-dollar” guarantee of $22,000,000 in the
aggregate (as to all Contributors) of nonrecourse indebtedness encumbering
property (including interests in entities) that is owned by Acquirer or by any
Pass-Through Entity in which Acquirer owns, directly or indirectly (through one
or more Pass-Through Entities), an interest (the choice of such property and any
changes in such choice during the Restricted Period, to be at the sole and
absolute discretion of

 

52

--------------------------------------------------------------------------------


 

Acquirer), (ii) indemnify Acquirer or SLG on a “bottom-dollar” basis for
liability with respect to $22,000,000 in the aggregate (as to all Contributors)
of a recourse obligation of Acquirer (the choice of such obligation to be at the
sole discretion of Acquirer) or (iii) undertake “deficit restoration
obligations” in the amount of $22,000,000 in the aggregate (as to all
Contributors) with respect to their interests in Acquirer.  A “Pass-Through
Entity” shall mean an entity which either is a disregarded entity or is treated
as a partnership for federal income tax purposes.

 

26.2                           Acquirer shall be entitled to satisfy its
obligation under Section 26.1 above through any combination of the alternatives
described in clauses (a) and (b) thereof and, in its sole discretion, may vary
such alternatives from time to time.  In the case of a guarantee, indemnity or
deficit restoration obligation pursuant to clause (b) of Section 26.1, (i)
Acquirer shall have the right to require that such guarantee, indemnity or
deficit restoration obligation terminate at the end of the Restricted Period or
at any time thereafter either automatically or upon the taking of action by
Acquirer to cause such termination and (ii) each Contributor shall have the
right to terminate such guarantee, indemnity or deficit restoration obligation
upon expiration of the Restricted Period, death or other adjustment to tax basis
of his Partnership Units.

 

26.3                           If (a) Acquirer shall violate the terms of
Section 26.1 such that, during the Restricted Period, the sum of (i) the amount
of outstanding debt described in Section 26.1(a) and (ii) any guarantees,
indemnities and deficit restoration obligation made available pursuant to
Section 26.1(b) shall be less than $22,000,000, and (b) as a result Contributors
shall recognize gain under Section 731(a) of the Code during the Restricted
Period due to a deemed distribution under Section 752(b) of the Code (“Deemed
Distribution Gain”)(other than in connection with a Permitted Transfer, except
for a Permitted Transfer described in Section 24(b)(i) above), then Acquirer or
its Designee shall pay to Contributors an amount equal to their respective
Income Tax Liability by reason of the recognition of such gain.

 

26.4                           Notwithstanding anything to the contrary
contained herein, Acquirer and its Designee shall be considered to have
satisfied the covenant under Section 26.1 to the extent that Acquirer makes
available to Contributors the opportunity to enter into a guarantee, indemnity
or deficit restoration obligation pursuant to Section 26.1(b) if Contributors
fail to enter into or effectuate the same within ten (10) days of the
presentation of such opportunity.  In addition, Acquirer and its Designee shall
not have any liability under this Section 26.4 if the IRS successfully asserts
that any guarantee, indemnity or deficit restoration obligation made available
pursuant to Section 26.1(b) is not effective to allocate to Contributors debt
under Treasury Regulation Section 1.752-2.

 

26.5                           The provisions of this Section 26 shall survive
the Closing through the expiration of the Restricted Period or the payment of
any Income Tax Liability, if later.

 

Section 27.                                      Call Option and Redemption
Right.

 

27.1                           Hortense Ginsberg, Rona F. Jaffe and Sylvia G.
Kaplan each by their execution of this Agreement hereby grant to Acquirer or its
Designee the unconditional, irrevocable and indefeasible right and option to
acquire from the estate of such natural person (such natural person, a
“Holder”), upon the death of such Holder, the entire legal and beneficial
interest of such Holder in the OP Units allocated thereto on the Closing Date
pursuant to Section

 

53

--------------------------------------------------------------------------------


 

2.1.3 (the “Optioned Interests”) for the Option Price (as defined below) and on
the terms and conditions hereinafter set forth, if and on the condition that the
estates of such Contributors would be entitled to receive a step-up to fair
market value, for federal income tax purposes, in their respective bases in
their OP Units without the requirement of any recognition of taxable gain (the
“Call Option”).  The Consideration for the Optioned Interests (the “Option
Price”) shall be equal to the product of (a) the number of OP Units constituting
the Optioned Interests being acquired by Acquirer or its Designee and (b) the
average daily closing price on the New York Stock Exchange of the common stock
of SLG for the twenty (20) Trading Days immediately preceding the second (2nd)
Business Day immediately prior to the date on which Acquirer or its Designee
gives the Call Notice (as hereinafter defined).  The Option Price shall be
payable in immediately available funds to the estate of the Holder upon the
consummation of the closing under the Call Option.  The Call Option shall be
exercisable upon Acquirer’s or its Designee’s written notice of exercise to the
Holder’s estate within one (1) year after Acquirer or its Designee receives
written notice of the death of a Holder (the “Call Notice”), which Call Notice
shall set forth a date for the closing of the Call Option and contain a
calculation of the Option Price.  At the closing of the Call Option, the
Optioned Interests shall be assigned by Holder to Acquirer or its Designee, free
and clear of all claims, liens and encumbrances.  Acquirer or its Designee shall
be responsible for the payment of any stamp taxes, transfer taxes or similar
taxes imposed by any state or local governmental authority which may be due and
payable upon the assignment of the Optioned Interests to Acquirer or its
Designee, free and clear of all claims, liens and encumbrances.  Acquirer or its
Designee shall not be responsible for the payment of any federal, state or local
income, gift, estate or similar taxes imposed in connection with the
consummation of the Call Option.  In order to give full effect to the intention
of the parties with respect to the consummation of the Call Option, the Holder
hereby grants to SLG an irrevocable power of attorney, which is coupled with an
interest, to execute and deliver, on behalf of such Holder any and all documents
reasonably required by Acquirer or its Designee to consummate the closing under
the Call Option.  Any transfer made by such Holder of all or any portion of the
Optioned Interests, whether or not such transfer is permitted under the
Partnership Agreement, will be and remain subject to the Call Option.

 

27.2                           With respect to the Contributors, the reference
in the first sentence of Section 8.6(a)(i) of the Partnership Agreement to “two
(2) years” and to “two-year period” shall be amended to be “one (1) year” and
“one-year period,” respectively.

 

27.3                           The provisions of this Section 27 shall survive
the Closing for so long as the Contributors own the OP Units.

 

Section 28.                                      Interpretation of Assignment
and Assumption of Ground Lease.

 

 

28.1                           Notwithstanding anything to the contrary
contained in the Assignment and Assumption of Ground Lease, the form of which is
attached hereto as Exhibit X and is intended to be delivered upon Closing,
Transferors unconditionally and irrevocably acknowledge and agree that
Acquirer’s assumption of Partnership’s obligations under the Ground Lease shall
be limited to, and shall for all purposes of the transactions contemplated
hereby be construed and interpreted solely to apply to, obligations of the
tenant under the Ground Lease first accruing after the effective date of such
Assignment and Assumption of Ground Lease.  In the event that (a) Partnership
shall obtain, for itself, a release from the landlord under

 

54

--------------------------------------------------------------------------------


 

the Ground Lease of the tenant’s obligations under the Ground Lease
notwithstanding Acquirer’s agreement to assume the obligations of the tenant
only to the extent such obligations accrue after the date of Closing, Acquirer,
Partnership and Transferors agree that the Assignment and Assumption of Ground
Lease required to be delivered at Closing shall (i) include all references to
the bracketed words “after the date of delivery of this assignment” and (ii)
exclude the reference to the bracketed words “originating before and” or (b)
Partnership shall not obtain such release, Acquirer, Partnership and Transferors
agree that, at Transferors’ sole election, the Assignment and Assumption of
Ground Lease required to be delivered at Closing shall, provided and on the
express condition that the estoppel certificate delivered by the landlord under
the Ground Lease at Closing confirms that to the landlord’s knowledge there
exist no defaults under the Ground Lease, (i) exclude all references to the
bracketed words “after the date of delivery of this assignment” and (ii) include
the reference to the bracketed words “originating before and”.  In the event
that and only in the event that Transferors make the election pursuant to clause
(b) above to alter the form of the Assignment and Assumption of Ground Lease as
provided in clauses (b)(i) and (b)(ii) above, Partnership and Transferors shall
indemnify and hold harmless Acquirer from and against all loss, liability, cost
and expense arising out of, relating to, or in connection with any claims
asserted against Acquirer by the landlord under the Ground Lease with respect to
periods prior to the date of Closing; provided, however, that each Transferor’s
liability under such indemnification obligation shall be limited to its pro rata
share of Acquirer’s claim for indemnification (as measured by such Transferor’s
percentage ownership of the Company as of the date of Closing.)  The provisions
of this Section 28.1 shall survive the Closing without limitation as to time.

 

Section 29.                                      Non-Assumed Liabilities.

 

 

29.1                           Sellers and Contributors acknowledge and agree
that Acquirer is not assuming any liabilities of any of the Sellers and
Contributors other than (a) as expressly provided in this Agreement and (b) as
provided in connection with the apportionment of those items set forth in
Section 4.1 (collectively, the “Assumed Liabilities”).  Sellers and Contributors
hereby jointly and severally indemnify and hold harmless Acquirer from and
against any and all loss, liability, cost or expense incurred by Acquirer
arising out of, relating to or in connection with the assertion against Acquirer
of any claim on account of any liability of Sellers and Contributors or any of
the Intermediate Entities that is not one of the Assumed Liabilities as a result
of the occurrence of the Interim Transactions.  The provisions of this Section
29.1 shall survive the Closing without limitation as to time.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of August __, 2004.

 

[The next pages are the signature pages]

 

56

--------------------------------------------------------------------------------


 

PURCHASE, SALE AND CONTRIBUTION AGREEMENT

Dated as of August     , 2004

 

SIGNATURE PAGE

 

 

625 MADISON AVENUE ASSOCIATES, L.P.
a New York limited partnership

 

 

 

By:

Six Madison, L.P. its sole General Partner

 

 

 

 

 

By:

Six Associates GP Co. LLC,
its sole General Partner

 

 

 

 

 

By:

 

 

 

 

Steven D. Robinson

 

 

 

Manager

 

 

--------------------------------------------------------------------------------


 

 

THE RELATED COMPANIES, L.P. AS SUCCESSOR-IN-INTEREST TO RELATED MADISON
ASSOCIATES LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

 

PETER D. CUMMINGS, Authorized Signature As President of JRH&W 19 Corporation,
Corporate General Partner of Fisher – NYC Limited Partnership, a Michigan
limited partnership

 

--------------------------------------------------------------------------------


 

 

 

 

 

LAURIE G. RUDEY, individually

 

--------------------------------------------------------------------------------


 

 

TRUST F/B/O LAURIE G. RUDEY
U/W OF ROBERT L. GINSBERG DTD. 5/31/84

 

 

 

By:

 

 

 

 

Laurie G. Rudey, Trustee

 

 

 

 

 

 

 

And

 

 

 

 

 

 

By:

 

 

 

 

John M. Rudey, Trustee

 

 

--------------------------------------------------------------------------------


 

 

 

TRUST F/B/O DAVID A. SNIDER, RACHEL P. SNIDER, SARAH L. SNIDER and JESSICA P.
GINSBERG u/w of MORRIS GINSBERG

 

 

 

By:

 

 

 

 

James M. Snider, M.D., Trustee

 

 

 

 

 

 

 

And

 

 

 

 

 

 

By:

 

 

 

 

Susan Ginsberg Snider, Trustee

 

 

--------------------------------------------------------------------------------


 

 

EXEMPT TRUST f/b/o SUSAN G. SNIDER u/w MORRIS GINSBERG

 

 

 

By:

 

 

 

 

James M. Snider, M.D., Trustee

 

 

 

 

 

 

 

And

 

 

 

 

 

 

By:

 

 

 

 

Louise K Weinberg, Trustee

 

 

--------------------------------------------------------------------------------


 

 

FUND A TRUST u/w of DANIEL R. GINSBERG

 

 

 

By:

 

 

 

 

David Katsky, Trustee

 

 

 

 

 

 

 

And

 

 

 

 

 

 

By:

 

 

 

 

Karyn Ginsberg, Trustee

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

SUSAN G. SNIDER, individually

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

RONA F. JAFFE, individually

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

DEBORAH S. WILLIAMS, individually

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

LOUISE K. WEINBERG, individually

 

 

--------------------------------------------------------------------------------


 

 

STEVEN D. ROBINSON REVOCABLE TRUST DATED AUGUST 18, 1992

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

JM SNIDER IRREVOCABLE INSURANCE TRUST

 

 

 

By:

 

 

 

 

Louise Weinberg, Trustee

 

 

 

 

 

 

By:

 

 

 

 

David A. Snider, Trustee

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

HORTENSE GINSBERG, individually

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

SYLVIA G. KAPLAN, individually

 

 

--------------------------------------------------------------------------------


 

 

TRUST U/W of ELSIE G. ROBINSON

 

 

 

By:

SunTrust Bank, Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

By:

 

 

 

 

Steven D. Robinson, Trustee

 

 

 

 

 

 

 

And

 

 

 

 

 

 

By:

 

 

 

 

Louise K. Weinberg, Trustee

 

 

--------------------------------------------------------------------------------


 

 

THE RELATED COMPANIES, L.P. AS SUCCESSOR-IN-INTEREST TO RELATED MADISON
ASSOCIATES LIMITED PARTNERSHIP

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

ACQUIRER:

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.
a Delaware limited partnership;

 

 

 

By:

SL Green Realty Corp. its sole General Partner

 

 

 

 

 

By:

 

 

 

 

Marc Holliday

 

 

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

ESCROW AGENT:

 

Earnest Money received, subject to collection, and Section 2.3 escrow conditions
accepted.

 

JENKENS & GILCHRIST PARKER CHAPIN LLP

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

A.                                   For purposes of calculating Acquirer’s
liability for commissions under Section 4.13 in respect of the brokerage
agreements set forth in Exhibit H-1, the following shall be excluded from fixed
rent:

 

a) charges, if any, for electric and steam to be supplied to a tenant;

 

b) any payments to be made by a tenant on account of increases in real estate
taxes, labor costs or expenses of maintaining and operating the Property, CPI or
other escalation provisions, overcharge rents, percentage increases in fixed
rent paid in lieu of any of the foregoing, and any other payments made by a
tenant during the term of the related lease which shall be considered to be
“additional rent”; and

 

c) any payments to be made by a tenant on account of work, labor and materials
to be furnished by the landlord excluding initial alteration work performed by
landlord at its expense.

 

d) any moving costs of a tenant paid by the landlord; any lease takeover
payments made by the landlord or costs and expenses assumed by landlord in
connection with a tenant’s lease obligations for space previously rented by it
in premises other than the Property net of any income derived therefrom;

 

e) rent concessions or other rent credits or payments granted or paid to a
tenant; such concessions or rent credits shall be prorated without an interest
factor over the term of the lease for the purpose of computing the commission
due hereunder; and

 

c) any rent paid or credited to a tenant by reason of landlord’s retaining, as
subtenant or otherwise, any portion of the demised premises.

 

B.                                     Commissions shall be calculated using the
following rate schedule:

 

First full year

 

5

%

 

 

 

 

Second year

 

4

%

 

 

 

 

Third year

 

3.5

%

 

 

 

 

Fourth year

 

3.5

%

 

 

 

 

Fifth year

 

3.5

%

 

 

 

 

Sixth year through and including tenth year

 

2.5

%

 

 

 

 

Eleventh year through and including twentieth year

 

2

%

 

 

 

 

Twenty-first year and beyond

 

4

%

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Description of Land)

 

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the easterly side of
Madison Avenue with the northerly side of 58th Street; and

 

RUNNING THENCE easterly along the northerly side of 58th Street, one hundred
fifty (l50) feet;

 

THENCE northerly parallel with Madison Avenue, one hundred (l00) feet five (5)
inches;

 

THENCE easterly and parallel with 58th Street, fifty (50) feet;

 

THENCE northerly and parallel with Madison Avenue, one hundred (l00) feet five
(5) inches to the southerly side of 59th Street;

 

THENCE westerly along the southerly side of 59th Street, two hundred (200) feet
to a point formed by the intersection of the easterly side of Madison Avenue and
the southerly side of 59th Street; and

 

THENCE southerly along the easterly side of Madison Avenue two hundred (200)
feet ten (l0) inches to the point or place of BEGINNING.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Description of Ground Lease)

 

Lease, made as of July 1, 1980, between Mary Hitchcock Childs and Thomas
Parsons, III, as Trustees under the Last Will and Testament of Constance C.
Childs, deceased, Robert Crimmins, William Ewing, Jr. and Henry S. Patterson,
II, as Trustees, under Agreement dated December 22, 1969, and Grace S. Jennings,
as lessor, and 625 Madison Avenue Associates (which subsequently changed its
name to 625 Madison Avenue Associates, L.P.), as lessee, and recorded March 24,
1986 in the Office of the City Register, New York County, New York in Reel 1041
Page 1282 as modified by that certain First Amendment of Lease, made as of April
18, 2001, between 625 Management Committee, as lessor, and Assignor, as lessee,
and recorded April 29, 2002 in the Office of the City Register, New York County,
New York in Reel 3500 Page 1093 and as further modified by that certain Second
Amendment of Lease, made as of October 10, 2003, between 625 Management
Committee, as lessor, and Assignor, as lessee, recorded February 3, 2004 in the
Office of the City Register, New York County, New York under CAFN 2004000064361.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

(Operating Agreement of Green 625 Lessee, LLC)

 

To be in a form mutually satisfactory to Transferors, Partnership and Acquirer
in their reasonable discretion.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

(OP Unit Recipient Agreement)

 

OP UNIT RECIPIENT AGREEMENT

 

THIS OP UNIT RECIPIENT AGREEMENT (this “Agreement”), made as of
                        , 2004, by and between SL GREEN OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, having an office at 420 Lexington Avenue,
New York, New York 10170 (the “Partnership”) and
                                            , a[n]
                                , having an office [residing] at
                                             (“OP Unit Recipient”), which [who]
is contributing its membership interests in and to
                                , a                  limited liability company
(the “Company”), the owner of certain real property located at 625 Madison
Avenue, New York, New York (the “Contributed Assets”) to
                                        , a Delaware limited liability company,
as designee of the Partnership (the “Acquirer”) in exchange for the issuance by
the Partnership of units of limited partner interests (the “Partnership
Interests” or “OP Units”) in the Partnership to OP Unit Recipient, pursuant to
that certain Purchase, Sale and Contribution Agreement, dated as of
                      , 2004, by and between various parties and the Partnership
(the “Contribution Agreement”).

 

In consideration of the Partnership’s agreement to offer and issue Partnership
Interests to OP Unit Recipient (the “Offering”), as contemplated by the
Contribution Agreement OP Unit Recipient agrees and represents to the
Partnership as follows:

 

Section 1.                                          Acceptance of Partnership
Agreement.

 

(a)                                  OP Unit Recipient hereby agrees to receive
from the Partnership the number of OP Units indicated on the counterpart
signature page hereof.  In respect of this Agreement, OP Unit Recipient herewith
delivers to the Partnership (i) two executed original signature pages of this
Agreement, and (ii) a fully completed Investor Information Sheet, Account
Information Sheet and Accredited Investor Questionnaire, attached hereto as
Exhibits A, B and C, respectively, and made a part hereof.

 

(b)                                 OP Unit Recipient acknowledges that the OP
Units will be issued to OP Unit Recipient (although the OP Units will not be
certificated).

 

(c)                                  OP Unit Recipient agrees that, by OP Unit
Recipient’s execution hereof and delivery of the documents described in Section
1(a) above, OP Unit Recipient accepts all of the terms and conditions of the
Partnership Agreement (as defined in the Contribution Agreement), as amended
from time to time, including, without limitation, the power of attorney granted
in Section 15.11 thereof, and upon receipt of and for so long as it is the
holder of OP Units, OP Unit Recipient will continue to be bound by the terms and
conditions of the Partnership Agreement, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

Section 2.                                          Investor Representations and
Warranties.

 

OP Unit Recipient hereby acknowledges, represents and warrants to, and agrees
with the Partnership as follows, which acknowledgments will be true and correct
as of the closing of the transaction whereby the Contributed Assets are
contributed to Acquirer (the “Closing Date”):

 

(a)                                  Authorization.  This Agreement has been
duly executed and delivered by OP Unit Recipient and constitutes a legal, valid
and binding agreement of OP Unit Recipient, enforceable in accordance with its
terms.  OP Unit Recipient represents that it has full power and authority to
enter into this Agreement.

 

(b)                                 Intentionally Omitted.

 

(c)                                  Investor Information.  All information
which OP Unit Recipient has heretofore furnished and furnishes herewith to the
Partnership, including, without limitation, the Investor Questionnaire and the
certification as to OP Unit Recipient’s status as an Accredited Investor, and
any other information with respect to OP Unit Recipient and OP Unit Recipient’s
financial position and business experience is true, correct and complete as of
the date of this Agreement in all material respects, and shall be true, correct
and complete in all material respects as of the date of the acceptance hereof by
the Partnership and the acquisition of the OP Units by OP Unit Recipient, and if
there should be any material change in such information prior to the acquisition
of the OP Units by OP Unit Recipient, OP Unit Recipient will promptly furnish
such revised or corrected information to the Partnership.

 

(c)                                  Accredited Investor.  OP Unit Recipient is
an Accredited Investor, as such term is defined in Regulation D promulgated
under the Securities Act.

 

(d)                                 Investment Experience.  OP Unit Recipient
represents that it has such knowledge and experience in financial and business
matters as to be capable of evaluating alone, or together with its purchaser
representative or personal advisor, the merits and risks of an investment in the
Partnership Interests.  OP Unit Recipient acknowledges that OP Unit Recipient
has the financial ability to bear the economic risk of its investment in the
Partnership (including its possible loss), has adequate means for providing for
its current needs and personal contingencies and has no need for liquidity with
respect to the investment in the Partnership.

 

(e)                                  Purchase Entirely for Own Account.  This
Agreement is made with OP Unit Recipient in reliance upon its representation to
the Partnership, which by OP Unit Recipient’s execution of this Agreement it
hereby confirms, that the Partnership Interests to be received by OP Unit
Recipient will be acquired for investment for OP Unit Recipient’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act (as defined below), and that
it has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, OP Unit Recipient
further represents that it does not have any contract, undertaking,

 

5

--------------------------------------------------------------------------------


 

agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Partnership Interests.

 

(f)                                    Disclosure of Information.  OP Unit
Recipient and/or OP Unit Recipient’s purchaser representative or personal
advisor, as the case may be:

 

(i)                                     has received a copy of the Contribution
Agreement, the Partnership Agreement and the Articles of Incorporation and
Bylaws of SL Green Realty Corp., a Maryland corporation (the “Company”);

 

(ii)                                  has received and read the following
documents filed by the Company with the Securities and Exchange Commission (the
“Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”): (a) the Company’s Annual Report on Form 10-K for its fiscal
years ended December 31, 2000 and December 31, 2001; (b) the Company’s Quarterly
Reports on Form 10-Q for the quarters ended March 31, 2002 and June 30, 2002 and
September 30, 2002 and (c) the Company’s Current Reports on Form 8-K and 8-K/A
filed March 27, 2002, April 24, 2002, May 16, 2002, July 15, 2002, July 25,
2002, August 12, 2002, October 23, 2002, December 13, 2002 and January 13, 2003
[SLG TO UPDATE];

 

(iii)                               has been provided an opportunity to obtain
any additional information requested concerning the Partnership Interests, the
Partnership and the Company;

 

(iv)                              has been provided, by the Company and the
Partnership, with all documents that it has requested relating to an investment
in the OP Units, has been given the opportunity to ask questions of, and receive
answers from, the Company and the Partnership concerning the terms and
conditions of this Agreement, the Partnership Agreement and other matters
pertaining to this investment, and has been given the opportunity to obtain such
additional information necessary to verify the accuracy of the information
provided in order to allow it to evaluate the merits and risks of an investment
in the Partnership to the extent the Company or the Partnership possesses such
information, and has not been furnished with or relied upon any representations
or other information (whether oral or written) other than as set forth in this
Agreement, the Contribution Agreement, or as contained in any documents or
answers to questions furnished to OP Unit Recipient by the Company or the
Partnership; and

 

(v)                                 has evaluated the risks of an investment in
the Partnership Interests and has determined that such investment is suitable
for it and that at this time it can bear the economic risk of the investment.

 

(h)                                 Restrictions on Transfer.

 

(i)                                     OP Unit Recipient understands and
acknowledges that the Partnership Interests have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions thereof which exemption
depends upon, among other things, the bona fide nature of the investment intent
of

 

6

--------------------------------------------------------------------------------


 

OP Unit Recipient as expressed herein and the other representations of OP Unit
Recipient set forth herein.

 

(ii)                                  OP Unit Recipient understands and
acknowledges that none of the Partnership Interests have been registered under
the Securities Act or registered or qualified under the securities laws of any
state and none may be sold, transferred, assigned, pledged or hypothecated
absent an effective registration thereof under such Securities Act or an opinion
of counsel, which opinion is reasonably satisfactory in form and substance to
the Partnership and its counsel, to the effect that such registration is not
required under said Securities Act or such states’ securities laws or that such
transaction complies with the rules promulgated by the Commission under said
Securities Act or such states.  OP Unit Recipient understands and acknowledges
that OP Unit Recipient must bear the economic risks of this investment resulting
from such limitations.

 

(iii)                               OP Unit Recipient understands and
acknowledges that the sale, transfer or other disposition of the Partnership
Interests is restricted by the provisions of the Partnership Agreement and may
only be effectuated in compliance with the terms and conditions thereof.

 

(i)                                     Intentionally Omitted.

 

(j)                                     Investor Awareness.  OP Unit Recipient
acknowledges, agrees and is aware that:

 

(i)                                     no federal or state agency has passed
upon the Partnership Interests or made any finding or determination as to the
fairness of this investment nor any recommendation or endorsement of the
investment;

 

(ii)                                  there are substantial risks of loss of
investment incidental to the purchase of the Partnership Interests;

 

(iii)                               except as provided in the Partnership
Agreement, as amended from time to time, the investment in the Partnership is an
illiquid investment and OP Unit Recipient must bear the economic risk of
investment in the OP Units for an indefinite period of time;

 

(iv)                              the Contribution Agreement and the Partnership
Agreement contains restrictions on transferability of the Partnership Interests;

 

(v)                                 neither the Company, the Partnership, nor
any of their affiliates or representatives has provided OP Unit Recipient with
any investment, tax, legal, regulatory or accounting advice with respect to the
investment in or ownership of Partnership Interests;

 

(vi)                              the representations, warranties, agreements,
undertakings and acknowledgments made by OP Unit Recipient in this Agreement
(including, without limitation, the exhibits hereto) are made with the intent
that they be relied upon by the Partnership and the

 

7

--------------------------------------------------------------------------------


 

Company in determining OP Unit Recipient’s suitability as a purchaser of the
Partnership Interests; and

 

(vii)                           this Agreement may not be cancelled, revoked or
withdrawn by OP Unit Recipient, and this Agreement and the documents submitted
herewith shall survive (A) changes in the transaction, documents and instruments
described in the Contribution Agreement that are not material; and (B) the
death, disability or dissolution of OP Unit Recipient.

 

(k)                                  Intentionally Omitted.

 

(l)                                     Authority.

 

(i)                                     OP Unit Recipient has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by its creditors,
suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets, suffered the attachment or other judicial
seizure of all, or substantially all, of its assets, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.

 

(ii)                                  Neither the execution and delivery of this
Agreement by OP Unit Recipient nor the performance by OP Unit Recipient of the
transactions contemplated hereby will: (a) violate or conflict with any of the
provisions of the partnership agreement or certificate of limited partnership
(or similar organizational and governing documents), if any, of OP Unit
Recipient; (b) violate, result in a breach of, conflict with, result in the
acceleration of, or entitle any party to accelerate the maturity or the
cancellation of the performance of any obligation arising out of any agreement
binding on OP Unit Recipient, or result in the creation or imposition of any
lien, encumbrance, pledge, claim, security interest, demand, easement, covenant,
condition, restriction and encroachment of any kind or nature (collectively,
“Liens”) in or upon any of OP Unit Recipient’s OP Units or constitute a default
(or an event which might, with the passage of time or the giving of notice, or
both, constitute a default) under any mortgage, indenture, deed of trust, lease,
contract, loan or credit agreement, license or other instrument to which OP Unit
Recipient is a party or by which it or any of its assets may be bound or
affected; or (c) violate or conflict with any provision of any statute, law,
rule, regulation, code or ordinance or any judgment, decree, order, writ, permit
or license applicable to OP Unit Recipient or the Contributed Assets.  Other
than those which have been obtained or made prior to the date hereof, no consent
or approval or action of, filing with or notice to any governmental agency or
authority, any creditor, investor, member, partner, shareholder, or
tenant-in-common of OP Unit Recipient is necessary or required for the
execution, delivery and performance by OP Unit Recipient of this Agreement, or
the consummation of the transactions contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

Section 3.                                          Miscellaneous.

 

(a)                                  Modification.  Neither this Agreement nor
any provisions hereof shall be waived, modified, discharged or terminated except
by an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

(b)                                 Notices.  Except as otherwise provided in
this Agreement, all notices, demands, requests, consents, approvals or other
communications (for the purposes of this Section collectively referred to as
“Notices”) required or permitted to be given hereunder or which are given with
respect to this Agreement, in order to constitute effective notice to the other
party, shall be in writing and shall be deemed to have been given when (a)
personally delivered with signed delivery receipt obtained prior to 4 p.m., (b)
upon receipt, when sent by prepaid reputable overnight courier or (c) three (3)
days after the date so mailed if sent postage prepaid by registered or certified
mail, return receipt requested, in each case addressed as follows:

 

If to OP Unit Recipient, to:

 

                                      

                                      

                                      

Attention:

Facsimile:

 

with a copy to:

 

                                              

                                              

                                              

Attention:                                

Facsimile:                                

 

If to the Partnership, to:

 

420 Lexington Avenue

New York, New York 10170

Attention:  Marc Holliday

Andrew S. Levine

Facsimile:  (212) 216-1785

 

9

--------------------------------------------------------------------------------


 

with a copy to:

 

Solomon and Weinberg LLP

685 Third Avenue

New York, New York 10017

Attention:  Craig H. Solomon, Esq.

Facsimile:  (212) 605-0999

 

(c)                                  Binding Effect.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.  If OP Unit Recipient is more than one
person, the obligation of OP Unit Recipient shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and its
heirs, executors, administrators and successors.

 

(d)                                 Third-Party Beneficiaries.  The terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person.

 

(e)                                  Entire Agreement.  This Agreement, the
Contribution Agreement and the Partnership Agreement contain the entire
agreement of the parties with respect to this subscription, and there are no
representations, covenants or other agreements except as stated or referred to
herein or therein.

 

(f)                                    Assignability.  This Agreement is not
transferable or assignable by OP Unit Recipient and any attempted transfer or
assignment shall be void and of no force or effect.

 

(g)                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the conflict of law principles thereof.

 

(h)                                 Gender.  All pronouns contained herein and
any variations thereof shall be deemed to refer to the masculine, feminine or
neuter, singular or plural, as the identity of the parties hereto may require.

 

(i)                                     Counterparts.  This Agreement may be
executed through the use of separate signature pages or in counterparts, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on the parties hereto, notwithstanding that the parties hereto are not
signatories to the same counterpart.

 

(j)                                     Inconsistent Agreements.  In the case of
any conflict or inconsistency between this Agreement and the Contribution
Agreement, the Contribution Agreement shall be deemed controlling.

 

10

--------------------------------------------------------------------------------


 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

OP UNIT RECIPIENT AGREEMENT

COUNTERPART SIGNATURE PAGE

 

 

OP Unit Recipient, desiring to enter into this OP Unit Recipient Agreement for
the subscription of the number of OP Units indicated below, hereby agrees to all
of the terms and provisions of this OP Unit Recipient Agreement and agrees to be
bound by all such terms and provisions.

 

OP Unit Recipient has executed this OP Unit Recipient Agreement as of
                  .
Number of OP Units:                                                    

 

Name of individual or entity:

 

 

By:

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

(Print or Type)

 

 

 

 

Title:

 

 

 

(Print or Type)

 

 

Agreed and Accepted this        day of                           , 2004:

 

SL GREEN OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

By:

SL Green Realty Corp.,
a Maryland corporation

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTOR INFORMATION SHEET

 

Instructions:  Please Print or Type and Complete Fully.  If additional space is
needed for the response to any Item, attach a rider identifying the Item to
which the response is being made.

 

GENERAL INFORMATION

 

 

 

 

 

Name of Purchaser

Name of spouse (if married)

 

 

 

 

 

Tax I.D. Number (if an entity)

Social Security Number (if an individual)

 

 

 

 

 

Date of Formation of Entity

State of Formation

 

 

 

 

 

Telephone Number (Daytime)

 

 

 

 

 

 

Telephone Number (Evening)

 

 

Principal Business Address:

 

 

(P.O. Boxes CANNOT Be Accepted)    (Street)

 

 

 

(P.O. Boxes CANNOT Be Accepted)    (Street)

 

 

 

 

 

(City)

(State)

(Zip)

 

Mailing Address (if different):

 

 

(P.O. Boxes CANNOT Be Accepted)    (Street)

 

 

 

 

 

(City)

(State)

(Zip)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACCOUNT INFORMATION

 

To the extent that you are not acting solely for your own account complete the
following:

You are acting as Agent, Trustee, Partner, Joint Tenant, Tenant in Common or
otherwise (circle appropriate answer).  The names, addresses and telephone
numbers of all other persons that you represent are:

 

 

NOTE:  Upon request of the Company you will be required to provide evidence of
your authority to represent the person(s) named above (i.e., Partnership
Agreement, Trust Agreement, Corporate Resolution, etc.) and if the proposed
purchaser is a corporation, partnership, trust, or other entity, attach evidence
that the proposed investment in the Partnership has been authorized by such
entity (i.e., minutes of meeting, corporate resolution, provisions of
partnership agreement or trust agreement, etc.).

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

OP Unit Recipient is an “Accredited Investor,” based upon the following (check
all that apply):

 

1.                                                  he is a natural person whose
individual net worth, or joint net worth with his or her spouse, at the time of
purchase exceeds $1,000,000; or

 

2.                                                  he is a natural person who
had an individual income in excess of $200,000 in each of the two most recent
years or joint income with that person’s spouse in excess of $300,000 in each of
those years and reasonably expects to reach the same income level in the current
year; or

 

3.                                                  it is a private business
development company as defined in section 202(a)(22) of the Investment Advisors
Act of 1940; or

 

4.                                                  it is either (a) a bank as
defined in section 3(a)(2) of the Securities Act of 1933 (the “Securities Act”),
or a savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; (b) a broker dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; (c) an insurance company as defined in Section
2(13) of the Securities Act, (d) an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
section 2(a)(48) of that Act; (e) a Small Business Investment Company licensed
by the U.S. Small Business Administration under section 301 (c) or (d) of the
Small Business Investment Act of 1958; (f) a plan established and maintained by
a state, its political subdivisions, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000; or (g) an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors; or

 

5.                                                  it is any organization
described in section 501(c)(3) of the Internal Revenue Code, corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; or

 

6.                                                  it is any trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act; or

 

7.                                                  it is a trust with respect
to which the grantor(s) has retained absolute power in his or her sole
discretion to amend or revoke the trust at any time and such grantor(s) is an
accredited investor as indicated in items 1 or 2 above; or

 

14

--------------------------------------------------------------------------------


 

8.                                                  it is an entity in which all
of its equity owners meet one or more of the standards set forth in the
preceding paragraph numbers 1-6, based upon the questionnaires delivered by such
equity owners.

 

OP Unit Recipient agrees that the Company’s counsel, Clifford Chance US LLP
(“CC”) and the Company’s transfer agent,                          (“Transfer
Agent”) may rely on the representations set forth in this letter to the same
extent as if such letter had been addressed to each of them and hereby
indemnifies CC and Transfer Agent (collectively, the “Indemnities”) and holds
each of the Indemnities harmless from and against any and all damages suffered
and liabilities incurred by any of the Indemnities (including costs of
investigation and defense and reasonable attorneys fees) arising out of any
material breach of this agreement or material inaccuracy in the representations
which OP Unit Recipient has made herein.

 

Dated:

Signature:

 

 

Printed Name:

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT E

 

(Indemnification Agreement)

 

ASSUMPTION AND INDEMNIFICATION AGREEMENT

 

 

This ASSUMPTION AND INDEMNIFICATION AGREEMENT (this “Assumption and
Indemnification”) is made as of the        day of           , 2004 by GREEN 625
LESSEE LLC (“Green 625”), a Delaware limited liability company, having an office
at 420 Lexington Avenue, New York, New York 10170, SL GREEN REALTY CORP.
(“SLGRC”), a Maryland corporation, having an office at 420 Lexington Avenue, New
York, New York, 10170 and SL GREEN OPERATING PARTNERSHIP, L.P. (“SLGOP”), a
Delaware limited partnership, having an office at 420 Lexington Avenue, New
York, New York, 10170 (each an “Indemnitor”, collectively, the “Indemnitors”) to
and for the benefit of 625 MADISON AVENUE ASSOCIATES, L.P. (“625 Madison”), a
New York limited partnership, having an office at 625 Madison Avenue, Suite 10B,
New York, New York 10022, SIX MADISON, L.P. (“Six Madison”), a New York limited
partnership, having an office at 625 Madison Avenue, Suite 10B, New York, New
York 10022 and STEVEN D. ROBINSON (“Robinson”), an individual, residing at 9999
Collins Avenue, No. 26B, Bal Harbour, Florida 33154-1839, (each an “Indemnitee”,
collectively, the “Indemnitees”).

 

AGREEMENT

 

WHEREAS, 625 Madison is the owner of the leasehold interest in and to certain
property located in the City, County, and State of New York, having an address
of 625 Madison Avenue, and more particularly described in the Mortgage (as
hereinafter defined) (the “Mortgaged Property”);

 

WHEREAS, SLGOP, of which SLGRC is the sole general partner, has agreed to
indirectly acquire (the “Transfer”), the leasehold interest in the Mortgaged
Property pursuant to that certain Purchase, Sale and Contribution Agreement (the
“Contract”), dated as of August     , 2004, among 625 Madison, certain
beneficial owners of 625 Madison (the “Transferors”) and SLGOP;

 

WHEREAS, pursuant to the Contract and such other documents and instruments as
being entered into as of the date hereof in connection with the closing
contemplated by the Contract (such documents and instruments together with the
Contract are collectively, the “Purchase Documents”), the Transfer is being
effectuated by the contribution of the Mortgaged Property by 625 Madison to
Green 625 in return for all the membership interests (the “Membership
Interests”) in Green 625, immediately subsequent to which the Membership
Interests are being distributed by 625 Madison to the Transferors and
immediately subsequent to which the Membership Interests are being transferred
by the Transferors to SLGOP or its designee;

 

16

--------------------------------------------------------------------------------


 

WHEREAS, Six Madison is the sole general partner of 625 Madison;

 

WHEREAS, Robinson is the manager of Six Associates G.P. Co., LLC, which is the
sole general partner of Six Madison;

 

WHEREAS, 625 Madison obtained a Loan in the principal amount of One Hundred Two
Million Dollars ($102,000,000.00) (as the same may have been modified from time
to time, the “Loan”) from the New York State Teachers’ Retirement System (the
“Lender”), evidenced by a Note Consolidation, Modification and Extension
Agreement, dated as of October 10, 2003, between 625 Madison and Lender (as the
same may have been modified from time to time, the “Note”), secured by a
Consolidation, Modification and Extension of Leasehold Mortgage and Security
Agreement and Fixture Filing, dated as of October 10, 2003, between 625 Madison
and Lender (as the same may have been modified from time to time, the
“Mortgage”) and evidenced and secured by additional documents and instruments
(all the documents and instruments (including, without limitation, the Note and
the Mortgage) defined as the “Loan Documents” in the Mortgage, are collectively,
the “Loan Documents”);

 

WHEREAS, in order to induce the Lender to make the Loan, 625 Madison, Six
Madison and Robinson executed and delivered to the Lender an Environmental
Indemnification Agreement (the “Environmental Indemnity”), dated as of October
10, 2003, and an Indemnification and Guaranty Agreement (the “Guaranty”), dated
as of October 10, 2003;

 

WHEREAS, each of the Indemnitors acknowledges that it has received and reviewed
copies of each of the Environmental Indemnity, the Guaranty, the Loan Documents,
and the Purchase Documents;

 

WHEREAS, in connection with the Transfer, Green 625 will assume the Loan and
Loan Documents, however, 625 Madison is not being released by Lender from its
obligations under the Loan and Loan Documents and Indemnitees are not being
released from their obligations under the Environmental Indemnity and the
Guaranty; and

 

WHEREAS, to induce 625 Madison and Transferors to enter into the Purchase
Documents and to effectuate the Transfer and to allow Green 625 to assume the
Loan without the release of the Indemnitees, the Indemnitors have agreed to
execute and deliver this Assumption and Indemnification to the Indemnitees.

 

NOW, THEREFORE, in order to induce 625 Madison and the Transferors to effectuate
the Transfer, and to induce the Indemnitees to allow the assumption of the Loan
by Green 625 without the release of Indemnitees under the Environmental
Indemnity and the Guaranty and other Loan Documents, and in consideration of the
matters described in the foregoing recitals, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Indemnitors do hereby agree as follows:

 

17

--------------------------------------------------------------------------------


 

1.                                       Assumption.  The Indemnitors hereby
collectively accept and assume and agree to perform, observe and be bound by all
of the obligations, terms, covenants and conditions contained in the
Environmental Indemnity and the Guaranty to be performed or observed on the part
of any Indemnitee as if each Indemnitor was a signatory thereto, provided,
however, that notwithstanding the foregoing, Indemnitors shall have no liability
whatever under this Assumption and Indemnification in respect of any claim
asserted against Indemnitors under the Environment Indemnity or the Guaranty
based upon arising out of, relating to or otherwise in respect of, and the acts
or omissions of any of the Indemnitees between October 10, 2003 and the date
hereof (the “Excluded Conduct”).

 

2.                                       Indemnification. 
(a)                                      The Indemnitors shall jointly and
severally indemnify, defend and hold harmless the Indemnitees from and against
any and all losses, damages, liabilities, claims, demands, actions, suits,
investigations, proceedings, settlements, judgments, awards, arbitrations,
fines, penalties, taxes, fees, charges, costs or expenses, including, without
limitation, attorneys’ fees, disbursements and other expenses and any costs of
investigation, and whether direct or indirect, consequential, incidental, or
otherwise (collectively, “Damages”), which any or all of the Indemnitees incur,
or to which any or all of the Indemnitees become subject, based upon, arising
out of, relating to or otherwise in respect of the Environmental Indemnity
and/or the Guaranty; provided, however, that notwithstanding the foregoing,
Indemnitees shall not be indemnified against Damages and Indemnitors shall not
be required to provide indemnification in respect of any Claim under the
Environmental Indemnity or the Guaranty arising out of, relating to or otherwise
in respect of, the Excluded Conduct.

 

(b)                                 Except as set forth in the proviso in
Section 2 above, the Indemnitors, at their sole cost and expense, will jointly
and severally defend Indemnitors from all Damages and assume the defense with
counsel selected by Indemnitees, which counsel shall be reasonably satisfactory
to Indemnitors.  Indemnitors shall be required to give prior written notice to
Indemnitees prior to the consent to the entry of any judgment or entering into
any settlement.

 

3.                                       No Waiver, Etc.  Each of the
Indemnitors covenants and agrees that his covenants and agreements under this
Assumption and Indemnification shall remain and continue in full force and
effect without regard (i) to any waiver, consent, supplement, modification,
amendment or restatement of any term or provision of the Environmental
Indemnity, the Guaranty, any other indemnity or contribution agreement, the Loan
Documents and the Purchase Documents, or (ii) to any full, partial or
non-exercise of any of Indemnitee’s rights, powers, privileges, remedies and
interests under this Assumption and Indemnification or any of the Purchase
Documents or (iii) the existence of any other indemnity or contribution
agreement.

 

4.                                       Authority.  Each of the Indemnitors
represents, warrants and covenants to the Indemnitees that: (a) each of the
Indemnitors is a duly formed and validly existing entity organized and in good
standing under the laws of the state of its formation, (b) the execution and
delivery of this Assumption and Indemnification by each Indemnitor has been in
all respects authorized and approved by such Indemnitor, to the extent that such
authorization and approval

 

18

--------------------------------------------------------------------------------


 

is required, and each Indemnitor has the full power and authority to execute and
deliver this Assumption and Indemnification and to assume all liability
hereunder, and (c) this Assumption and Indemnification has been duly and validly
executed and delivered by, and constitutes a valid and legally binding agreement
of each of the Indemnitors, enforceable against each of the Indemnitors in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other laws affecting generally the enforceability of
creditors’ rights and by limitations on the availability of equitable remedies.

 

5.                                       Captions.  All section titles or
captions contained in this Assumption and Indemnification are for convenience
only, shall not be deemed a part of this Assumption and Indemnification and
shall not affect the meaning or interpretation of this Assumption and
Indemnification.  All references herein to Sections shall be deemed references
to such parts of this Assumption and Indemnification, unless the context shall
otherwise require.

 

6.                                       Notices.  All notices, consents,
approvals, demand, objections, requests or other communication required or
desired to be given hereunder shall be in writing and given in the manner, and
to the addresses, set forth in Section 20 of the Contract, the terms and
provisions of which, together with the lost full sentence of Section 9.2(a), are
by such references thereto hereby incorporated herein, mutatis mutandis.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Indemnitors has signed this Assumption and
Indemnification Agreement as of the date first above written.

 

 

 

INDEMNITORS:

 

 

 

 

 

GREEN 625 LESSEE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SL GREEN REALTY CORP.,

 

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

SL GREEN REALTY CORP.,
a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

EXHIBIT F

(Schedule of Leases)

 


A.                                   BASCOME, L.L.C.


 


1.                                       LEASE, DATED APRIL 25, 1996.


 


2.                                       GUARANTY, DATED APRIL 25, 1996.


 


3.                                       AMENDMENT TO GUARANTY, DATED NOVEMBER
30, 2000.


 


4.                                       HOLDOVER GUARANTY, DATED APRIL 25,
1996.


 


5.                                       AMENDMENT TO HOLDOVER GUARANTY, DATED
NOVEMBER 30, 2000.


 


6.                                       AMENDMENT OF LEASE, DATED NOVEMBER 30,
2000.


 


7.                                       LETTER, DATED JUNE 27, 2003 FROM TENANT
TO LANDLORD RE: REQUEST TO PAY JUNE 2003 RENT IN JULY 2003.


 


8.                                       SIDE LETTER, DATED AS OF APRIL 25, 1996
BETWEEN LANDLORD AND TENANT RE: INITIAL ALTERATIONS.


 


B.                                     CAXTON ASSOCIATES, L.L.C.


 


1.                                       LEASE, DATED APRIL 12, 2001.


 


2.                                       NONDISTURBANCE AGREEMENT, DATED APRIL
12, 2001 BETWEEN REVLON CONSUMER PRODUCTS CORPORATION AND CAXTON ASSOCIATES,
L.L.C.


 


3.                                       AGREEMENT OF SUBLEASE, DATED AUGUST 24,
2000 BETWEEN LANDLORD AND REVLON CONSUMER PRODUCTS CORPORATION.


 


4.                                       NONDISTURBANCE AGREEMENT, DATED APRIL
12, 2001 BETWEEN LANDLORD AND TENANT.


 


5.                                       SNDA, DATED APRIL 12, 2001 BETWEEN
TENANT, NEW YORK LIFE INSURANCE COMPANY AND LANDLORD.


 


6.                                       LETTER, DATED APRIL 12, 2001 FROM
LANDLORD’S ATTORNEY TO TENANTS ATTORNEY RE: RENTABLE SQUARE FEET FOR TENANT’S
SHARE AND TENANT’S TAX SHARE.


 


7.                                       PROPOSAL TO AMEND LEASE BY TENANT,
DATED MAY 16, 2002.


 

21

--------------------------------------------------------------------------------


 


8.                                       ALTERNATIVE PROPOSAL (WITH 2 DIFFERENT
SCENARIOS) TO AMEND LEASE BY LANDLORD, DATED MAY 23, 2002.


 


9.                                       LETTER AGREEMENT, DATED DECEMBER 20,
2001 BETWEEN LANDLORD AND TENANT (UNSIGNED) [UNABLE TO FIND].


 


C.                                     ERES, LIMITED


 


1.                                       LEASE, DATED APRIL 27, 2000.


 


2.                                       LETTER, DATED JUNE 28, 2000 FROM
LANDLORD TO TENANT RE: COMMENCEMENT DATE.


 


D.                                    FIRMENICH INCORPORATED


 


1.                                       LEASE, DATED MARCH 1, 2001.


 


2.                                       GUARANTY, DATED MARCH 1, 2001.


 


3.                                       NONDISTURBANCE AGREEMENT, DATED MARCH
1, 2001 BETWEEN TENANT AND REVLON CONSUMER PRODUCTS CORPORATION.


 


4.                                       SNDA, DATED MARCH 1, 2001 BETWEEN
TENANT, LANDLORD AND NEW YORK LIFE INSURANCE COMPANY.


 


5.                                       NONDISTURBANCE AGREEMENT, DATED MARCH
1, 2001 BETWEEN LANDLORD AND TENANT.


 


E.                                      STEPHEN KNOLL LTD.


 


1.                                       LEASE, DATED JUNE 5, 1991.


 


2.                                       FIRST AMENDMENT OF LEASE, DATED AS OF
SEPTEMBER, 2000.


 


3.                                       LETTER AGREEMENT, DATED APRIL 15, 2003.


 


4.                                       LETTER, DATED MAY 13, 1996 FROM
LANDLORD TO TENANT REDUCING SECURITY DEPOSIT FROM $50,000 TO $30,000 PER ARTICLE
31 OF LEASE.


 


5.                                       TENANT ESTOPPEL LETTER, DATED
                                           TO NEW YORK LIFE INSURANCE COMPANY.


 


6.                                       LETTER, DATED OCTOBER 3, 1991 FROM
LANDLORD TO TENANT RE: ALTERATION FEE.


 


7.                                       SNDA, DATED JULY 18, 1991 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.

 

22

--------------------------------------------------------------------------------


 


8.                                       LETTER AGREEMENT, DATED JUNE 14, 1991
BETWEEN LANDLORD AND TENANT RE: $225,000 DEPOSIT IN LIEU OF COMPLETION BOND
REFERRED TO IN §3.1(B)(1)(II) OF LEASE (NOT SIGNED BY 625 INVESTMENT
ASSOCIATES).


 


9.                                       LETTER AGREEMENT, DATED JUNE 6, 1991
BETWEEN LANDLORD AND TENANT RE: APPROVAL OF ALTERATIONS TO PREMISES (NOT SIGNED
BY TENANT).


 


10.                                 LETTER, DATED MAY 25, 2000 FROM RELATED
MANAGEMENT CO., LP TO TENANT RE: ELECTION TO RENEW.


 


F.                                      LVMH FASHION GROUP AMERICAS INC.


 


1.                                       LEASE, DATED FEBRUARY 15, 2001.


 


2.                                       FIRST AMENDMENT OF LEASE, DATED APRIL
19, 2001.


 


3.                                       SECOND AMENDMENT OF LEASE, DATED APRIL
16, 2002.


 


4.                                       LETTER, DATED JANUARY 28, 2002 FROM
TENANT TO LANDLORD, RE: LANDLORD’S CONTRIBUTION TO TENANT’S CONSTRUCTION COSTS
IN THE AMOUNT OF $914,360.00.


 


5.                                       LETTER AGREEMENT, DATED FEBRUARY 11,
2002.


 


6.                                       SNDA, DATED FEBRUARY 15, 2001 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


7.                                       NONDISTURBANCE AGREEMENT, DATED
FEBRUARY 15, 2001 BETWEEN TENANT AND LANDLORD.


 


8.                                       NONDISTURBANCE AGREEMENT, DATED
FEBRUARY 15, 2001 BETWEEN TENANT AND REVLON CONSUMER PRODUCTS CORPORATION.


 


9.                                       LETTER, DATED JUNE 26, 2001 FROM
LANDLORD TO TENANT RE: RENOVATIONS TO BATHROOMS/LOBBY SATISFACTORY PER PARAGRAPH
1&2 OF EXHIBIT H OF LEASE.


 


10.                                 LETTER, DATED APRIL 22, 2003 FROM TENANT TO
LANDLORD REQUESTING LANDLORD’S CONTRIBUTION.


 


11.                                 LETTER, DATED MAY 23, 2001 FROM LANDLORD TO
TENANT RE: PERMANENT RISER.


 


G.                                     THE NEIMAN MARCUS GROUP INC.


 


1.                                       LEASE, DATED JANUARY 27, 2003.

 

23

--------------------------------------------------------------------------------


 


2.                                       NONDISTURBANCE AGREEMENT, DATED JANUARY
27, 2003 BETWEEN LANDLORD AND TENANT.


 


3.                                       NONDISTURBANCE AGREEMENT, DATED JANUARY
27, 2003 BETWEEN TENANT AND REVLON CONSUMER PRODUCTS CORPORATION.


 


4.                                       LETTER AGREEMENT, DATED FEBRUARY 5,
2003 BETWEEN LANDLORD AND TENANT.


 


H.                                    POLO RALPH LAUREN CORP.


 


1.                                       LICENSE AGREEMENT, DATED JULY 1, 2003.


 


2.                                       LETTER AGREEMENT, DATED JULY 11, 2003.


 


I.                                         PAGE & SMITH


 


1.                                       LEASE, DATED JUNE 12, 1984.


 


2.                                       LETTER AGREEMENT, DATED JUNE 26, 1986.


 


3.                                       ASSIGNMENT AND ASSUMPTION OF LEASE,
DATED JUNE 26, 1986.


 


4.                                       LETTER AGREEMENT, DATED MARCH 31, 1987.


 


5.                                       THIRD AMENDMENT, DATED SEPTEMBER 30,
1987.


 


6.                                       FOURTH AMENDMENT, DATED FEBRUARY 14,
1992.


 


7.                                       FIFTH AMENDMENT, DATED DECEMBER 9,
2003.


 


8.                                       CONSENT TO ASSIGNMENT, DATED JANUARY
14, 1999.


 


9.                                       CONSENT TO ASSIGNMENT OF TENANT, DATED
JUNE 27, 1986 BY NEW YORK LIFE INSURANCE COMPANY


 


10.                                 LETTER AGREEMENT, DATED FEBRUARY 25, 1992
BETWEEN TENANT AND LANDLORD RE: EFFECTIVE DATE OF FOURTH AMENDMENT.


 


11.                                 CONSENT TO THE ASSIGNMENT OF STOCK OF TENANT
BETWEEN LANDLORD AND TENANT, DATED                , 1998 (NOT SIGNED OR DATED)
[UNABLE TO FIND].


 


12.                                 MEMO, DATED FEBRUARY 12, 1996 FROM ANDREW
O’BRIEN TO GIANOS & BRODSKY RE: IRS SEIZURE OF PREMISES.


 


13.                                 FIVE DAY DEMAND FOR RENT, DATED FEBRUARY 9,
1996.

 

24

--------------------------------------------------------------------------------


 


14.                                 FIVE DAY DEMAND FOR RENT, DATED MAY 2, 1995.


 


15.                                 LETTER, DATED MARCH 1, 1995 FROM SZOLD &
BRAHDREN PC DEMANDING RENT FROM TENANT.


 


16.                                 AFFIDAVIT OF DEFAULT, DATED AUGUST 4, 1995.


 


17.                                 STIPULATION OF SETTLEMENT, DATED AUGUST 17,
1995.


 


J.                                        GRANDMELA (PAPER MOON RESTAURANT)


 


1.                                       LEASE, DATED SEPTEMBER 5, 1988.


 


2.                                       AMENDMENT OF LEASE, DATED SEPTEMBER 5,
1988.


 


3.                                       SECOND AMENDMENT, DATED MARCH 18, 1991.


 


4.                                       THIRD AMENDMENT, DATED JANUARY 1, 1993.


 


5.                                       FOURTH AMENDMENT, DATED MARCH 30, 1995.


 


6.                                       FIFTH AMENDMENT, DATED FEBRUARY 1,
1997.


 


7.                                       SIXTH AMENDMENT, DATED JUNE 18, 2003.


 


8.                                       SEVENTH AMENDMENT, DATED JUNE 14, 2004.


 


9.                                       LETTER AGREEMENT, DATED JANUARY 1, 1993
BETWEEN TENANT AND LANDLORD RE: AMENDING HOUSE ACCOUNT.


 


10.                                 LETTER AGREEMENT, DATED DECEMBER 1, 1994
BETWEEN TENANT AND LANDLORD RE: AMENDING HOUSE ACCOUNT LETTER AGREEMENT.


 


11.                                 MANAGEMENT AGREEMENT, DATED FEBRUARY 1, 1997
BETWEEN TENANT AND FRANCO P. LATTANZI.


 


12.                                 LETTER, DATED OCTOBER 28, 1991 BY BANCO
BILBAO VIZCAYA TO LANDLORD AMENDING THE DATE OF THE LETTER OF CREDIT FROM
OCTOBER 3, 1989 TO JUNE 30, 1992.


 


13.                                 TENANT ESTOPPEL, DATED
                         TO NEW YORK LIFE INSURANCE COMPANY.


 


14.                                 LETTER, DATED OCTOBER 31, 1989 FROM RELATED
MANAGEMENT CORP. TO UTILITIES RESEARCH ASSOCIATES, INC. RE: SEPARATE ELECTRIC
BILLS.


 


15.                                 LETTER AGREEMENT, DATED AUGUST 3, 1989 RE:
CONSTRUCTION WORK (NOT SIGNED BY TENANT).

 

25

--------------------------------------------------------------------------------


 


16.                                 CANCELLATION LETTER OF LETTER OF CREDIT,
DATED JUNE 18, 2003 TO BANCO BILBAO.


 


17.                                 LETTER, DATED MARCH 19, 1997 FROM FRENDEL
BROWN & WEISSMAN TO ANDREW O’BRIEN RE: FINANCIAL STATEMENTS.


 


18.                                 LETTER FROM TENANT, DATED JANUARY 10, 1989
RE: RENT COMMENCEMENT DATE.


 


19.                                 APPROVAL LETTER, DATED JANUARY 18, 1989 FROM
LANDLORD TO TENANT.


 


20.                                 LETTER, DATED NOVEMBER 28, 1988 FROM RELATED
MANAGEMENT CORP. RE: OCCUPANCY DATE.


 


21.                                 LETTER DATED, OCTOBER 7, 1991 BETWEEN
LANDLORD & TENANT APPROVING ALTERATION OF RESTAURANT.


 


K.                                    PAPER MOON EXPRESS


 


1.                                       LEASE, DATED FEBRUARY 1, 1997.


 


2.                                       GUARANTY, DATED FEBRUARY 1, 1997.


 


3.                                       ASSIGNMENT AND ASSUMPTION OF LEASE,
DATED MAY 14, 1997.


 


4.                                       CONSENT TO SUBLEASE, DATED NOVEMBER 13,
2002.


 


5.                                       AMENDMENT OF LEASE, DATED NOVEMBER 12,
2002.


 


6.                                       SECOND AMENDMENT OF LEASE, DATED JUNE
14, 2004.


 


7.                                       MANAGEMENT AGREEMENT, DATED FEBRUARY 1,
1997 BETWEEN PMX PRODUCTS, INC. AND FRANCO P. LATTANZI.


 


8.                                       SUBLEASE, DATED NOVEMBER 12, 2002
BETWEEN PMX PRODUCTS, INC. AND VAGHI, L.L.C.


 


9.                                       LETTER, DATED SEPTEMBER 13, 2002 FROM
PMX PRODUCTS, INC. TO LANDLORD RE: SUBLEASE.


 


10.                                 LETTER DATED, AUGUST 21, 1997 FROM LANDLORD
TO PAOLO LANTANZI RE: CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE.


 


11.                                 DEFAULT NOTICE, DATED JUNE 4, 2003.


 


L.                                      STUART WEITZMAN RETAIL, INC.


 


1.                                       LEASE, DATED JANUARY 6, 1995.

 

26

--------------------------------------------------------------------------------


 


2.                                       GUARANTY, DATED JANUARY 6, 1995.


 


3.                                       LETTER AGREEMENT, DATED FEBRUARY 17,
1995.


 


4.                                       ALTERATIONS GUARANTY, DATED APRIL 7,
1995.


 


5.                                       LETTER AGREEMENT, DATED JUNE 17, 1996.


 


6.                                       FIRST AMENDMENT OF LEASE, DATED
NOVEMBER     , 2003.


 


7.                                       LETTER AGREEMENT, DATED DECEMBER 26,
2003.


 


8.                                       VIOLATION NOTICE, DATED JULY 11, 2003.


 


9.                                       MEMO, DATED FEBRUARY 6, 1998 RE:
REVISIONS TO LEASE TERMS DUE TO TENANT EXERCISING “ACCELERATED FIXED EXPIRATION
DATE” OPTION.


 


10.                                 LETTER, DATED JUNE 17, 1996 FROM TENANT TO
LANDLORD EXERCISING FIXED EXPIRATION DATE.


 


11.                                 LETTER, DATED SEPTEMBER 18, 1995 RE:
CANCELLATION OF WORKERS COMPENSATION INSURANCE.


 


12.                                 LETTER, DATED JULY 17, 1995 FROM CITIBANK,
N.A. RE: AMENDED LETTER OF CREDIT.


 


13.                                 DEFAULT NOTICE, DATED JULY 19, 1995 RE: HOLE
IN STORE FRONT.


 


14.                                 LETTER, DATED FEBRUARY 8, 1995 FROM
PROSKAUER ROSE LLP TO LANDLORD STATING LENDER (NEW YORK LIFE INSURANCE COMPANY)
WILL NOT ENTER INTO SNDA WITH TENANT.


 


15.                                 LETTER, DATED FEBRUARY 3, 1995 RE:
OCCUPANCY.


 


16.                                 MEMO, DATED AUGUST 2, 1995 FROM ANDY O’BRIEN
TO KATHY RE: SUBMETER CHANGE.


 


M.                                 SYNERGY HOUSE, L.L.C. (SWAROVSKI LANDLORD
MADISON, LLC)


 


1.                                       LEASE, DATED OCTOBER 31, 2003.


 


2.                                       GUARANTY, DATED OCTOBER 31, 2003.


 


N.                                    ALES GROUP USA, INC.


 


1.                                       LEASE, DATED MAY 2, 1989.


 


2.                                       AMENDMENT OF LEASE, DATED JUNE 30,
1995.

 

27

--------------------------------------------------------------------------------


 


3.                                       TENANT ACCEPTANCE LETTER, DATED AUGUST
6, 1992.


 


4.                                       TENANT ESTOPPEL CERTIFICATE, DATED
           EXECUTED BY ALES GROUP USA, INC.


 


O.                                    VERY LTD (AU BAR)


 


1.                                       LEASE, DATED MAY 11, 1987.


 


2.                                       FIRST AMENDMENT OF LEASE, DATED
NOVEMBER 16, 1987.


 


3.                                       SECOND AMENDMENT, DATED DECEMBER 18,
1987.


 


4.                                       THIRD AMENDMENT, DATED JANUARY 6, 1988.


 


5.                                       FOURTH AMENDMENT, DATED APRIL 19, 1988.


 


6.                                       FIFTH AMENDMENT, DATED JANUARY 1, 1993.


 


7.                                       SIXTH AMENDMENT, DATED JANUARY 13,
1996.


 


8.                                       SEVENTH AMENDMENT, DATED APRIL 15,
1998.


 


9.                                       EIGHTH AMENDMENT, DATED APRIL 14, 2003.


 


10.                                 NINTH AMENDMENT, DATED FEBRUARY 2, 2004.


 


11.                                 AGREEMENT, DATED MARCH 23, 1987 RE: DESIGNER
AGREEMENT (INTERIOR).


 


12.                                 LETTER, DATED FEBRUARY 9, 1998 FROM TENANT
RE: PROPOSED RENT EXTENSION.


 


13.                                 LETTER, DATED NOVEMBER 28, 1994 FROM RELATED
MANAGEMENT CORP. TO VERY, LTD RE: REJECTION OF CONVERSION OF AU BAR TO A TOPLESS
CLUB.


 


14.                                 FIRST AMENDMENT TO CONSULTING AGREEMENT AND
SECOND AMENDMENT SECURITY DEPOSIT AND ESCROW AGREEMENT, DATED APRIL 19, 1988.


 


15.                                 CONSULTING AGREEMENT, DATED MAY 11, 1987.


 


16.                                 SECURITY DEPOSIT AND ESCROW AGREEMENT, DATED
MAY 11, 1987.


 


17.                                 FIRST AMENDMENT TO SECURITY DEPOSIT AND
ESCROW AGREEMENT, DATED NOVEMBER 16, 1987.


 


18.                                 AMENDMENT OF LEASE, DATED JUNE 1, 1992
[UNABLE TO FIND].

 

28

--------------------------------------------------------------------------------


 


P.                                      DUANE READE CORP.


 


1.                                       LEASE, DATED MARCH 8, 1988.


 


2.                                       FIRST AMENDMENT OF LEASE, DATED OCTOBER
31, 1996.


 


3.                                       LANDLORD ESTOPPEL CERTIFICATE
(UNSIGNED).


 


4.                                       20 DAY NOTICE TO CURE, DATED JANUARY
19, 1999.


 


5.                                       LETTER, DATED MAY 23, 1994 RE:
ELECTRICITY CHARGE INCREASED TO $3,062.93.


 


6.                                       LETTERS, DATED MARCH 31, 1989 AND JUNE
30, 1992 RE: CONSENT OF TRANSFER OF DUANE READE INTEREST.


 


7.                                       FIRST AMENDMENT TO LEASE, DATED OCTOBER
31, 1987.


 


Q.                                    COOPER, BROWN & BEHRLE, P.C.


 


1.                                       LEASE, DATED APRIL 9, 2003.


 


2.                                       GUARANTY, DATED APRIL 9, 2003.


 


R.                                     DAVIES WARD PHILLIPS & VINEBERG


 


1.                                       LEASE, DATED MAY 17, 2001.


 


2.                                       GUARANTY, DATED MAY 17, 2001.


 


3.                                       AMENDMENT OF LEASE, DATED JANUARY 3,
2003.


 


4.                                       SECOND AMENDMENT, DATED MARCH 17, 2003.


 


5.                                       THIRD AMENDMENT, DATED JANUARY 1, 2004.


 


6.                                       AMENDMENT OF GUARANTY, DATED JANUARY 1,
2004.


 


7.                                       SNDA, DATED MAY 17, 2001 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


8.                                       SNDA, DATED MARCH 24, 2004 BETWEEN
LANDLORD, TENANT AND NEW YORK STATE TEACHER’S RETIREMENT SYSTEM.


 


9.                                       AMENDMENT OF SNDA, DATED MAY     , 2003
BETWEEN LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.

 

29

--------------------------------------------------------------------------------


 


10.                                 LETTER, DATED SEPTEMBER 10, 2002 FROM TENANT
TO LANDLORD RE: EXPANSION OF PREMISES PROPOSAL.


 


11.                                 NON DISTURBANCE AGREEMENT, DATED MAY 17,
2001 BY REVLON CONSUMER PRODUCTS CORPORATION.


 


12.                                 AGREEMENT OF SUBLEASE, MAY 17, 2001 BETWEEN
REVLON CONSUMER PRODUCTS CORPORATION AND 625 MADISON AVENUE ASSOCIATES.


 


13.                                 PARTIAL SURRENDER & MODIFICATION OF SUBLEASE
AGREEMENT, DATED MAY 17, 2001, BETWEEN REVLON CONSUMER PRODUCTS CORPORATION &
FOR TELEVISION SALES.


 


14.                                 FIFTH AMENDMENT TO LEASE, DATED MAY 17,
2001, BETWEEN 625 MADISON AVENUE, ASSOCIATES AND REVLON CONSUMER PRODUCTS
CORPORATION.


 


S.                                      FRATELLI ROSSETTI 625, INC.


 


1.                                       LEASE, DATED DECEMBER 31, 1995.


 


2.                                       GUARANTY, DATED DECEMBER 31, 1995.


 


3.                                       AMENDMENT OF LEASE, DATED NOVEMBER 1,
1998.


 


4.                                       SECOND AMENDMENT, DATED APRIL 20, 2001.


 


5.                                       LETTER AGREEMENT, DATED SEPTEMBER 25,
1995.


 


6.                                       LETTER AGREEMENT, DATED JULY 24, 1998.


 


7.                                       LETTER AGREEMENT, DATED FEBRUARY 24,
1999.


 


8.                                       ASSIGNMENT & ASSUMPTION OF LEASE, DATED
FEBRUARY 24, 1999 FROM FRATELLI ROSSETTI 625 INC. TO FRATELLI ROSSETTI NEW YORK,
LTD.


 


9.                                       SDNA, DATED NOVEMBER 30, 1996 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY [UNABLE TO FIND].


 


10.                                 LETTER AGREEMENT, DATED MARCH     , 1998
LANDLORD TO TENANT RE: LEASE AGREEMENT (UNSIGNED).


 


11.                                 MECHANICS LIEN BY ALLRAN ELECTRIC, DATED
AUGUST 26, 1999 IN THE AMOUNT OF $18,166.80.


 


12.                                 LETTER AGREEMENT, DATED MARCH 30, 2000 FROM
TENANT TO LANDLORD RE: MECHANIC’S LIEN (PETER MARINO ARCHITECT).

 

30

--------------------------------------------------------------------------------


 


13.                                 STIPULATION OF SETTLEMENT, DATED MAY 4, 1998
ISSUED BY CIVIL COURT OF NEW YORK COUNTY.


 


T.                                     THE MOUNT SINAI HOSPITAL


 


1.                                       LEASE, DATED MAY 31, 1991.


 


2.                                       LETTER AGREEMENT, DATED MARCH 16, 1992.


 


3.                                       DEFAULT NOTICE, DATED NOVEMBER 16, 2001
RE: RENT.


 


4.                                       MEMORANDUM RE: LEASE RENEWAL, DATED
MARCH 11, 1999 EXTENDING THE TERM FOR 5 YEARS AS PER LEASE.


 


5.                                       LETTER, DATED OCTOBER 14, 1991 FROM
TENANT TO LANDLORD RE: INITIAL ALTERATIONS TO BE COMPLETED.


 


6.                                       SNDA, DATED MAY 31, 1991 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


7.                                       LETTER, DATED OCTOBER 7, 1991 FROM
TENANT TO RELATED MANAGEMENT CORP. RE: COMPLETION BOND FOR ALTERATION WAIVED.


 


8.                                       LETTER, DATED MARCH 28, 1991, FROM
DUANE READE TO LANDLORD AND TENANT RE: NO COMPETITION WITH TENANT.


 


9.                                       LETTER, DATED JUNE 30, 1999 FROM TENANT
TO LANDLORD RE: EXERCISE RENEWAL OPTION.


 


U.                                    PIERRE DEUX


 


1.                                       LEASE, DATED APRIL 1, 2002.


 


2.                                       GUARANTY, DATED APRIL 1, 2002.


 


3.                                       SNDA, DATED APRIL 1, 2002 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


4.                                       MECHANICS LIEN, DATED OCTOBER 14, 2003,
BY INDEPENDENT COMMERCIAL FLOORING SYSTEMS, INC. IN THE AMOUNT OF $4,642.84.


 


V.                                     PILOT GROUP GP LLC


 


1.                                       LICENSE AGREEMENT, DATED APRIL 25,
2003.


 


2.                                       GUARANTY, DATED APRIL 25, 2003.

 

31

--------------------------------------------------------------------------------


 


W.                                WACHOVIA SECURITIES, LLC


 


1.                                       LEASE, DATED JUNE     , 1986.


 


2.                                       AMENDMENT OF LEASE, DATED DECEMBER 29,
1994.


 


3.                                       CONSENT TO SUBLEASE, DATED AUGUST 8,
1992.


 


4.                                       ASSIGNMENT AND ASSUMPTION OF LEASE
BETWEEN PRUDENTIAL SECURITIES INCORPORATED (“ASSIGNOR”) AND WACHOVIA SECURITIES,
LLC, (“ASSIGNEE”), DATED JULY 1, 2003.


 


5.                                       CONSENT TO ASSIGNMENT, DATED JULY 1,
2003.


 


6.                                       LETTER, DATED JANUARY 22, 1998 FROM
LANDLORD TO TENANT ALLOWING TENANT TO INSTALL ONE ANTENNAE ON ROOF AND
INCREASING ADDITIONAL RENT BY $1,000.


 


7.                                       LETTER, DATED MAY 4, 2001 FROM TENANT
TO LANDLORD RE: CHANGE OF NOTICE ADDRESS FOR TENANT.


 


8.                                       LETTER, DATED OCTOBER 27, 1995 FROM
LANDLORD TO TENANT ALLOWING TENANT TO USE $25,000 CONTRIBUTION FOR CONSTRUCTION
RELATED ITEMS.


 


X.                                    RELATED PARTNERS 5TH & 9TH FLOOR


 


1.                                       LEASE, DATED DECEMBER 31, 1995.


 


2.                                       FIRST AMENDMENT OF LEASE, DATED JUNE
12, 1997.


 


3.                                       SECOND AMENDMENT, MAY 18, 2001.


 


4.                                       GUARANTY, DATED DECEMBER 31, 1995.


 


5.                                       SNDA, DATED MARCH 19, 1986 BETWEEN
LANDLORD, TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


6.                                       SECOND AMENDMENT TO LEASE, DATED JULY
22, 1988.


 


7.                                       THIRD AMENDMENT TO LEASE, DATED JUNE 1,
1989.


 


8.                                       FIRST AMENDMENT TO LEASE, DATED
FEBRUARY 24, 1988.


 


9.                                       LEASE, DATED JANUARY 1, 1986.


 


10.                                 LICENSE AGREEMENT, DATED JANUARY 1, 1995 RE:
SECOND FLOOR USAGE.


 


11.                                 LICENSE AGREEMENT, DATED MARCH 31, 1993 RE:
BASEMENT AREA.

 

32

--------------------------------------------------------------------------------


 


12.                                 LETTER, DATED OCTOBER 4, 2001 FROM LANDLORD
TO TENANT RE: TERMINATION OF LEASE FOR SPACE A (BASEMENT).


 


Y.                                     RELATED 12TH FLOOR


 


1.                                       LICENSE AGREEMENT, DATED OCTOBER 10,
2002.


 


2.                                       AMENDMENT TO LICENSE AGREEMENT, DATED
MAY 27, 2004.


 


Z.                                     SCOTTS HALLMARK


 


1.                                       LEASE, DATED MARCH 1, 1995.


 


2.                                       GUARANTY, DATED MARCH 1, 1995.


 


AA.                         SPRINT SPECTRUM L.P.


 


1.                                       LICENSE AGREEMENT, DATED JANUARY 24,
2000.


 


2.                                       AMENDMENT TO PCS SITE AGREEMENT, DATED
JULY     , 2000.


 


BB.                             STUDIO 59


 


1.                                       LEASE, DATED APRIL 27, 1984.


 


2.                                       LETTER AGREEMENT, DATED OCTOBER 2,
1984.


 


3.                                       SECOND AMENDMENT, DATED SEPTEMBER     ,
1987.


 


4.                                       THIRD AMENDMENT, DATED APRIL 1, 1992.


 


5.                                       FOURTH AMENDMENT, DATED MAY 1, 1993.


 


6.                                       FIFTH AMENDMENT, DATED NOVEMBER 19,
1993.


 


7.                                       SIXTH AMENDMENT, DATED OCTOBER 1, 2001.


 


8.                                       ASSIGNMENT AND ASSUMPTION OF LEASE,
DATED OCTOBER 1, 2001.


 


9.                                       GUARANTY, DATED OCTOBER 1, 2001.


 


10.                                 LETTER, DATED MARCH 18, 1992 RE: CHANGE OF
NOTICE ADDRESS FOR 625 MADISON AVE. ASSOCIATES.


 


11.                                 LETTER, DATED JUNE 29, 1992 FROM LANDLORD TO
TENANT RE: ELECTRICAL VIOLATION TO BE CURED.

 

33

--------------------------------------------------------------------------------


 


12.                                 MEMO, DATED FEBRUARY 12, 1992 FROM RELATED
MANAGEMENT CORP. RE: TEMPORARY RENT REDUCTION FROM 5,000 TO 4,500 FOR ONE YEAR.


 


13.                                 LETTER, DATED DECEMBER 14, 2000 RE: PROPOSED
SURRENDER AGREEMENT.


 


14.                                 PROPOSED SURRENDER AGREEMENT, DATED DECEMBER
    , 2000 BETWEEN LANDLORD AND TENANT.


 


CC.                             MCI METRO ACCESS TRANSMISSION SERVICES, INC.


 


1.                                       EQUIPMENT PLACEMENT AGREEMENT, DATED
JULY 31, 1995.


 


2.                                       FIRST AMENDMENT OF EQUIPMENT PLACEMENT
AGREEMENT, DATED DECEMBER 15, 2000.


 


3.                                       ORDER FIXING DATE AND TIME FOR MCI TO
REJECT OR ASSUME LEASES ISSUED BY U.S. BANKRUPTCY COURT SOUTHERN DISTRICT OF
N.Y. — DATE EXTENDED THROUGH 9/22/03.


 


4.                                       LETTER, DATED NOVEMBER 2, 1995 FROM
LANDLORD TO TENANT RE: ADDITIONAL RENT CHARGE OF $19.67/MONTH FOR EXHAUST FAN.


 


DD.                           625 PARTNERS, L.P.


 


1.                                       LEASE, DATED FEBRUARY 24, 1988.


 


2.                                       FIRST AMENDMENT, DATED MARCH 1, 1988.


 


3.                                       SECOND AMENDMENT, DATED JULY 22, 1988.


 


4.                                       THIRD AMENDMENT, DATED DECEMBER     ,
1995.


 


EE.                               NORTH AMERICA WATCH CORP.


 


1.                                       LEASE, DATED DECEMBER     , 1995.


 


2.                                       SUBLEASE, DATED APRIL 15, 2002.


 


3.                                       GUARANTY, DATED APRIL 15, 2002.


 


4.                                       LETTER, DATED JULY 10, 2002 FROM TENANT
TO LANDLORD RE: CHANGE OF ADDRESS FOR NOTICE.


 


5.                                       CONSENT TO SUBLEASE, DATED APRIL 15,
2002, BETWEEN 625 MADISON AVENUE ASSOCIATES, MOVADO GROUP AND RELATED MANAGEMENT
CORP.


 


6.                                       AGREEMENT OF LEASE (GROUND FLOOR AND
BASEMENT), DATED AUGUST 8, 1988 BETWEEN 625 MADISON AVENUE ASSOCIATES AND MOVADO
MUSEUM DESIGNS.

 

34

--------------------------------------------------------------------------------


 


7.                                       SNDA, DATED MARCH     , 1989 BETWEEN
NEW YORK LIFE INSURANCE COMPANY AND MOVADO MUSEUM DESIGN INTERNATIONAL LTD.


 


8.                                       LETTER, DATED DECEMBER 20, 1994, FROM
TENANT TO RELATED MANAGEMENT CORP. RE: TENANT WILL VACATE PREMISES JANUARY 7,
1995.


 


9.                                       LETTER AGREEMENT, DATED NOVEMBER 1,
1994 FROM 625 MADISON AVENUE ASSOCIATES TO TENANT.


 


10.                                 LETTER AGREEMENT, DATED FEBRUARY 24, 1995
FROM 625 MADISON AVENUE ASSOCIATES TO TENANT.


 


11.                                 LETTER, DATED OCTOBER 18, 1994 FROM NORTH
AMERICAN WATCH TO RELATED MANAGEMENT CORP. RE: TERM OF LICENSE EXTENDED TO 5
P.M. ON JANUARY 8, 1995.


 


12.                                 AGREEMENT OF GUARANTEE, DATED AUGUST 8, 1988
BETWEEN LANDLORD AND TENANT.


 


13.                                 LICENSE AGREEMENT, DATED JULY 9, 1994
BETWEEN TENANT AND LANDLORD.


 


14.                                 TENANT ACCEPTANCE, DATED MAY 22, 1989 FROM
MOVADO MUSEUM DESIGNS INTERNATIONAL LTD.


 


15.                                 LETTER, DATED NOVEMBER 30, 1988 FROM RELATED
MANAGEMENT CORP. TO MUSEUM DESIGNS INTERNATIONAL LTD. RE: RECEIPT OF PERFORMANCE
BOND.


 


FF.                               AJILON LLC


 


1.                                       LEASE, DATED JANUARY 13, 2003.


 


2.                                       NONDISTURBANCE AGREEMENT, DATED JANUARY
13, 2003 BETWEEN REVLON CONSUMER PRODUCTS CORPORATION, AS SUPERIOR LESSOR, AND
AJILON, AS TENANT.


 


GG.                             BACCARAT, INC.


 


1.                                       LEASE, DATED SEPTEMBER 1, 2003.


 


2.                                       AMENDMENT OF LEASE, DATED APRIL 1,
1995.


 


3.                                       LETTER AGREEMENT, DATED APRIL 1, 1995
BETWEEN BACCARAT, INC. AND 625 MADISON AVENUE ASSOCIATES GIVING 20% DISCOUNT TO
LANDLORD AND WARRANTY THAT NO BROKERAGE COMMISSION PAYABLE TO ORIGINAL LEASE
BROKER.


 


4.                                       LETTERS, DATED APRIL, 6, 1995, MARCH
29, 1995, MARCH 24, 1995 AND MARCH 23, 1995 AND CONCERNING REAL ESTATE
REPRESENTATION AGREEMENT.

 

35

--------------------------------------------------------------------------------


 


5.                                       DEFAULT NOTICE, DATED DECEMBER 3, 2001.


 


6.                                       DEFAULT NOTICE, DATED JANUARY 15, 2002.


 


7.                                       LETTER, DATED JANUARY 19, 1996,
AUTHORIZING PLACEMENT OF PLANTERS IN FRONT OF TENANTS SPACE.


 


8.                                       SNDA, DATED SEPTEMBER 1, 1993, BETWEEN
TENANT AND NEW YORK LIFE INSURANCE COMPANY.


 


9.                                       LETTER, DATED JANUARY 14, 1992
DISCUSSING TERMS OF LEASE RE: PERCENTAGE RENT BETWEEN 1993 AND 2001.


 


10.                                 CONSENT TO SUBLEASE (INES DE LA FRESSANGE
USA AS SUBTENANT), DATED MAY     , 1996.


 


HH.                           JIM’S SHOE REPAIR


 

1.                                       Lease, dated April 17, 1984.

 

2.                                       Amendment of Lease Letter Agreement,
dated October 1, 1984.

 

3.                                       Second Amendment, dated November 30,
1984.

 

4.                                       Third Amendment, dated October 30,
1987.

 

5.                                       Fourth Amendment, dated February 27,
1992.

 

6.                                       Fifth Amendment, dated April 1, 1992.

 

7.                                       Sixth Amendment, dated March 1, 1993.

 

8.                                       Seventh Amendment, dated March 1, 1994.

 

9.                                       Eighth Amendment, dated March 1, 1995.

 

10.                                 Ninth Amendment, dated March 1, 1996.

 

11.                                 Tenth Amendment, dated September 1, 1997.

 

12.                                 Eleventh Amendment, dated February 28, 2002.

 

13.                                 Letter, dated January 22, 1986 re: increase
in rent due to porters’ wages.

 

36

--------------------------------------------------------------------------------


 


II.                                     R. M. WILLIAMS PTY. LTD.


 

1.                                       Lease, dated September 1, 1999.

 

2.                                       Letter Agreement, dated July 21, 2000.

 

3.                                       Letter, dated October 14, 2003 re:
change of ownership of RM Williams Holding Corp. (an Australian entity).

 


JJ.                                   OREN’S DAILY ROAST


 


1.                                       LEASE, DATED FEBRUARY 28, 1992.


 


2.                                       GUARANTEE, DATED FEBRUARY 28, 1992.


 


3.                                       LETTER AGREEMENT, DATED MARCH 10, 1992.


 


4.                                       TENANT ACCEPTANCE LETTER, DATED AUGUST
4, 1992 BY PERCIVAL COFFEE COMPANY, INC.


 


5.                                       LETTER, DATED JUNE 26, 1992 RE: INITIAL
ALTERATIONS BETWEEN PERCIVAL COFFEE COMPANY, INC. AND 625 MADISON AVENUE
ASSOCIATES.


 


KK.                           GLOPAM, INC. (DR. GARY OSTROW)


 


1.                                       LEASE, DATED JUNE 1, 1992.


 


2.                                       LETTER AGREEMENT, DATED SEPTEMBER 30,
1992.


 


3.                                       AMENDMENT OF LEASE, DATED AUGUST 22,
2002.


 


4.                                       AMENDMENT TO INSURANCE POLICY, DATED
AUGUST 18, 2000.


 


5.                                       LETTER, DATED JULY 27, 2000 FROM
RELATED MANAGEMENT CO. TO DR. OSTROW RE: REDUCTION OF POLICY.


 


6.                                       REDUCTION OF LIFE INSURANCE POLICY,
DATED JULY 24, 1996.


 


7.                                       REDUCTION OF LIFE INSURANCE POLICY,
DATED APRIL 20, 1995.


 


8.                                       ASSIGNMENT OF BUSINESS OVERHEAD EXPENSE
POLICY AS COLLATERAL, DATED SEPTEMBER 24, 1992 FROM TENANT TO LANDLORD.


 


9.                                       ASSIGNMENT OF LIFE INSURANCE POLICY AS
COLLATERAL, DATED SEPTEMBER 25, 1992 FROM TENANT TO LANDLORD.

 

37

--------------------------------------------------------------------------------


 


10.                                 LETTER AGREEMENT, DATED JUNE 1, 1992 RE:
LEASE.


 


11.                                 ASSIGNMENT OF LIFE INSURANCE POLICY AS
COLLATERAL, DATED AUGUST 13, 1992.


 


12.                                 ASSIGNMENT OF BUSINESS OVERHEAD EXPENSE
POLICY AS COLLATERAL, DATED AUGUST 13, 1992.


 


13.                                 LETTER, DATED OCTOBER 29, 1992 RE:
ALTERATION FEE FOR ACCOUNT DISCUSSED IN 9/30/92 LETTER.


 


14.                                 LETTER AGREEMENT, DATED JUNE 1, 1992 RE:
INITIAL ALTERATIONS.


 


LL.                               SOLERA CAPITAL LLC


 

1.                                       Lease, dated October 10, 2002.

 

2.                                       Letter Agreement, dated October 23,
2002.

 


MM.                     SWAROVSKI 625 MADISON, LLC


 


1.                                       LEASE, DATED SEPTEMBER 25, 2001.


 


2.                                       GUARANTY, DATED SEPTEMBER 25, 2001.


 


3.                                       LETTER, DATED OCTOBER 30, 2001 BETWEEN
LANDLORD AND TENANT RE: COMMENCEMENT DATE.


 


NN.                           WOLFORD BOUTIQUE


 


1.                                       LEASE, DATED JULY 28, 1992.


 


2.                                       LETTER AGREEMENT, DATED DECEMBER 29,
1998.


 


3.                                       LETTER AGREEMENT, DATED DECEMBER 29,
1998.


 


4.                                       ASSIGNMENT & ASSUMPTION AGREEMENT,
DATED FEBRUARY 18, 1999.


 


5.                                       CONSENT TO ASSIGNMENT, DATED FEBRUARY
    , 1999.


 


6.                                       LETTER AGREEMENT, DATED FEBRUARY 16,
1999.


 


7.                                       LETTER AGREEMENT, DATED FEBRUARY 19,
1999.


 


8.                                       FIRST AMENDMENT OF LEASE, DATED MAY 1,
2000.

 

38

--------------------------------------------------------------------------------


 


9.                                       LETTER, DATED JANUARY 22, 1996 FROM
RELATED MANAGEMENT CORP. STATING THAT TENANT IS IN DEFAULT.


 


10.                                 TENANT ACCEPTANCE LETTER, DATED AUGUST 10,
1992, BY DINA REALTY CORP. D/B/A WOLFORD BOUTIQUE.


 


11.                                 LETTER, DATED JULY 28, 1992 FROM LANDLORD TO
DINA REALTY CORP.


 


12.                                 CERTIFICATION, DATED FEBRUARY 16, 1999 THAT
NO PAYMENTS TO BE RECEIVED BY TENANT.


 


OO.                           SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENTS MADE BETWEEN THE NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM AND THE
FOLLOWING TENANTS:


 


1.                                       AJILON, LLC


 


2.                                       BACCARAT, INC.


 


3.                                       CAXTON ASSOCIATES, L.L.C.


 


4.                                       GLOPAM TOO, INC.


 


5.                                       ERES, LIMITED


 


6.                                       FIRMENICH INCORPORATED


 


7.                                       GRANDEMELA CORP.


 


8.                                       JOSEPH ROCCO AND JOHN ROCCO, D/B/A/
JIM’S SHOE REPAIR


 


9.                                       PERCIVAL COFFEE CO., INC.


 


10.                                 PMX PRODUCTS, INC.


 


11.                                 ARTS DE PROVINCES DES FRANCE, INC., D/B/A
PIERRE DEUX


 


12.                                 RELATED PARTNERS, INC.


 


13.                                 SHS CORP., D/B/A SCOTT’S HALLMARK


 


14.                                 SOLERA CAPITAL, LLC


 


15.                                 STEPHEN KNOLL LTD.


 


16.                                 STUART WEITZMAN RETAIL, INC.

 

39

--------------------------------------------------------------------------------


 


17.                                 ROSARIO ITALIA (D/B/A ROSARIO ITALIA BARBER
SHOP)


 


18.                                 VERY LTD.


 


19.                                 WOLFORD BOUTIQUES, LLC


 


20.                                 THE NEIMAN MARCUS GROUP INC.


 


21.                                 SWAROVSKI 625 MADISON, LLC


 


22.                                 THE MOUNT SINAI HOSPITAL


 


PP.                               LEASE ESTOPPEL CERTIFICATES DELIVERED TO THE
NEW YORK STATE             TEACHERS’ RETIREMENT SYSTEM BY THE FOLLOWING TENANTS:


 

1.                                       Ajilon, L.L.C.

 

2.                                       Ales Group U.S.A., Inc.

 

3.                                       Baccarat, Inc.

 

4.                                       Bascome, L.L.C.

 

5.                                       Caxton Associates, L.L.C.

 

6.                                       Cooper Brown & Behrle, P.C.

 

7.                                       Davies, Ward Phillips & Vineberg, Inc.

 

8.                                       Glopam Too, Inc.

 

9.                                       Duane Reade

 

10.                                 Eres, Limited

 

11.                                 Firmenich Incorporated

 

12.                                 Fratelli Rossetti 625, Inc.

 

13.                                 Grandemela Corp.

 

14.                                 Joseph Rocco and John Rocco, d/b/a Jim’s
Shoe Repair

 

15.                                 LVMH Fashion Group Americas Inc., f/k/a
Louis Vuitton N.A., Inc.

 

16.                                 The Mount Sinai Hospital

 

17.                                 The Neiman Marcus Group, Inc.

 

18.                                 Movado Group, Inc., f/k/a North American
Watch Corporation

 

19.                                 Percival Coffee Co, Inc.

 

20.                                 Page & Smith Eyeware, Inc. (not executed)

 

40

--------------------------------------------------------------------------------


 

21.                                 PMX Products, Inc.

 

22.                                 Arts des Provinces de France, Inc., d/b/a
Pierre Deux

 

23.                                 The Pilot Group GP, L.L.C.

 

24.                                 Polo Ralph Lauren

 

25.                                 Wachovia Securities, L.L.C.

 

26.                                 R.M. Williams Pty. Ltd.

 

27.                                 Related Partners, Inc.

 

28.                                 SHS Corp., d/b/a Scott’s Hallmark

 

29.                                 Solera Capital, L.L.C.

 

30.                                 Sprint Spectrum L.P.

 

31.                                 Stephen Knoll Ltd.

 

32.                                 Stuart Weitzman Retail, Inc.

 

33.                                 Rosario Italia (d/b/a Rosario Italia Barber
Shop)

 

34.                                 Swarovski 625 Madison, LLC

 

35.                                 Very, Ltd.

 

36.                                 Wolford Boutiques, LLC

 

41

--------------------------------------------------------------------------------


 

EXHIBIT G

 

(Schedule of Contracts)

 

1.                                       Package Intercept Agreement, dated as
of September 16, 2002, between Archer Management Services, Inc. and Partnership,
as modified by Amendment #1, effective as of September 16, 2002, between Archer
Management Services, Inc. and Partnership, as further modified by Amendment #2,
dated September 24, 2003, effective as of September 16, 2003, between Archer
Management Services, Inc. and Partnership, as further modified by Amendment #3,
effective November 1, 2003, between Archer Management Services, Inc. and
Partnership, as further modified by Letter, dated December 3, 2003, from Oce’
Business Services, Inc. to Partnership.

 

2.                                       Elevator Preventative Maintenance
Agreement, dated February 4, 2000, between New York Elevator Company and Related
Management Co.

 

3.                                       Preventative Maintenance Agreement,
dated March 14, 2002, effective April 1, 2002, between Matrix Mechanical Corp.
and Partnership, as modified by Letter, dated May 25, 2004, from Matrix
Mechanical Corp. to Partnership.

 

4.                                       Planned Maintenance Agreement, dated
March 4, 2004, effective March 1, 2004, between Cummins Metropower, Inc. and
Partnership.

 

5.                                       Equipment Lease, dated as of April 1,
1997, between Sirina Fire Protection Corp. and Related Management.

 

6.                                       Letter Agreement, dated March 13, 2002
and April 29, 2002, effective June 1, 2002, between Signature Metal and Marble
Maintenance, L.L.C. and Partnership.

 

7.                                       Service Contract, dated December 9,
2003, between Nationwide Maintenance, Inc. and Partnership.

 

8.                                       Rental Service Agreement, dated March
16, 1998, between W.H. Christian & Sons, Inc. and Related Management Company.

 

9.                                       Participating Agreement concerning
Central Pension Fund at the International Union of Operating Engineers and
Participating Employers, (undated) effective January 1, 2004, between
Partnership and Local 94 (which did not sign).

 

10.                                 2004 R.A.B. Engineer Agreement Assent, dated
February 18, 2004, effective as of January 1, 2004, between the Partnership and
International Union of Operating Engineers, AFL-CIO to Master Agreement between
Realty Advisory Board on Labor Relations, Inc. and Local 94-94A, International
Union of Operating Engineers, AFL-CIO generally known as 2004 Engineer
Agreement.

 

42

--------------------------------------------------------------------------------


 

11.                                 Letter, dated March 3, 2004, from Andrew
O’Brien on behalf of Partnership to International Union of Operating Engineers
Local Union No. 94, 94A, 94B setting forth the employees covered under the 2004
R.A.B. Agreements and their then hourly rates.

 

12.                                 Electricity Sale Agreement, executed June
18, 2004, between Partnership and Con Edison Solutions.

 

13.                                 Articles of Agreement, dated October 1,
1996, between Partnership and Pritchard Industries, Inc.

 

14.                                 Exterior Scaffold Maintenance Agreement,
dated December 8, 2003, between R&R Scaffolding, Ltd. and 625 Madison
Associates, L.P.

 

15.                                 Central Station Service Contract, dated
December 6, 1990, between AFA Protective Systems, Inc. and Related Management
Corp.

 

43

--------------------------------------------------------------------------------


 

EXHIBIT H

 

(Brokerage Agreements)

 


1.                                       SEPTEMBER 24, 2001 AGREEMENT BETWEEN
CUSHMAN & WAKEFIELD, INC. AND 625 MADISON AVENUE ASSOCIATES, L.P. RE: PEA IN THE
POD RETAIL PREMISES (SWAROVKSI)


2.                                       JANUARY 10, 1995 AGREEMENT BETWEEN
DAVID M. TOFSKY AND 625 MADISON AVENUE ASSOCIATES RE: SCOTT’S HALLMARK


3.                                       MAY 12, 1992 AGREEMENT BETWEEN EDWARD
S. GORDON COMPANY, INC. AND 625 MADISON AVENUE ASSOCIATES RE: DR. GARY OSTROW


4.                                       OCTOBER 27, 1995 AGREEMENT BETWEEN
EDWARD S. GORDON COMPANY, INC. AND 625 MADISON AVENUE ASSOCIATES RE: FRATELLI
ROSSETTI


5.                                       DECEMBER 26, 1990 AGREEMENT BETWEEN
EDWARD S. GORDON COMPANY, INC. AND 625 MADISON AVENUE ASSOCIATES RE: THE MOUNT
SINAI HOSPITAL


6.                                       MAY 6, 1992 AGREEMENT BETWEEN
HARPER-LAWRENCE, INC. AND 625 MADISON AVENUE ASSOCIATES, RE: DR. GARY OSTROW


7.                                       MARCH 12, 2001 AGREEMENT BETWEEN
HELMSLEY-SPEAR, INC. AND INSIGNIA/ESG, INC. RE: FIRMENICH, INCORPORATED, WITH
MARCH 20, 2001 COVER LETTER FROM INSIGNIA/ESG, INC. TO THE RELATED COMPANIES


8.                                       AUGUST 1988 AGREEMENT BETWEEN
INTER-REALTY, LTD. AND 625 MADISON AVENUE ASSOCIATES RE: GRANDEMELA


9.                                       OCTOBER 14, 1994 AGREEMENT BETWEEN
JOSEPH HILTON & ASSOCIATES INCORPORATED AND 625 MADISON AVENUE ASSOCIATES RE:
PRUDENTIAL SECURITIES


10.                                 MARCH 18, 1991 AGREEMENT BETWEEN JUDSON
REALTY, INC. AND 625 MADISON AVENUE ASSOCIATES RE: STEPHEN KNOLL, INC.


11.                                 DECEMBER 1, 1994 AGREEMENT BETWEEN JUDSON
REALTY, INC. AND 625 MADISON AVENUE ASSOCIATES RE: STUART WEITZMAN, INC.


12.                                 JUNE 29, 1993 AGREEMENT BETWEEN KOEPPEL
TENER RIGUARDI, INC. AND 625 MADISON AVENUE ASSOCIATES RE: BACCARAT, INC.


13.                                 JUNE 18, 1992 AGREEMENT BETWEEN THE LANSCO
CORPORATION AND 625 MADISON AVENUE ASSOCIATES RE: WOLFORD HOSIERY


14.                                 NOVEMBER 19, 1991 AGREEMENT BETWEEN MARSHALL
E. FELENSTEIN AND 625 MADISON AVENUE ASSOCIATES RE: ALAN J. BLOOSTEIN AND/OR
OREN BLOOSTEIN (OREN’S DAILY ROAST)


15.                                 JANUARY 30, 1989 AGREEMENT BETWEEN OKADA
INTERNATIONAL CORPORATION AND 625 MADISON AVENUE ASSOCIATES RE: THE ALES GROUP


16.                                 MAY 25, 1989 INVOICE FROM PETER R. FRIEDMAN,
LTD. FOR SERVICES RENDERED RE: THE ALES GROUP


17.                                 OCTOBER 9, 1995 AGREEMENT BETWEEN WILROCK
MANAGEMENT & CONSULTING, INC. AND 625 MADISON AVENUE ASSOCIATES, DATED OCTOBER
9, 1995


18.                                 JANUARY 11, 2001 AGREEMENT BETWEEN CUSHMAN &
WAKEFIELD, INC. AND 625 MADISON AVENUE ASSOCIATES RE: EPISODE STORE RETAIL SPACE
(PIERRE DEUX), WITH JUNE 9, 2001 LETTER AGREEMENT AND JANUARY 9, 2002 LETTER
AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

(Missing Brokerage Agreements)

 

1.                                       Calvin J. Kinzelberg: Pierre Deux Lease

 

2.                                       C.B. Shaw, Inc. Corporate Real Estate:
Davies, Ward, Phillips & Vineberg, Inc. Lease

 

3.                                       Colliers-ABR, Inc.: LVMH 1st Amendment

 

4.                                       Collins-Tuttle and Company: Jim’s Shoe
Repair Lease, Page & Smith Lease,
Studio 59 Lease

 

5.                                       Equis Corporation: Ajilon, LLC Lease

 

6.                                       Felenstein, Koniver & Associates, Inc.:
Wolford Boutique, LLC 1st Amendment

 

7.                                       The Georgetown Company:  Solera
Capital, LLC Lease

 

8.                                       Harper-Lawrence, Inc.:  Bascome, LLC
Lease, The Mount Sinai Hospital Lease

 

9.                                       Insignia/Esg., Inc. (and Edward S.
Gordon Company): Caxton Associate LLC Lease, Davies, Ward, Phillips & Vineberg,
Inc. Lease, Glopam, Inc 1st Amendment, Eres, Limited Lease, LVMH 1st Amendment,
The Neiman Marcus Group Lease,
Baccarat 1st Amendment

 

10.                                 Julien J. Studley, Inc.: Caxton Associates,
LLC Lease, Pilot Group GP, LLC License

 

11.                                 Newmark & Company Real Estate: Davies, Ward,
Phillips & Vineberg, Inc. 3rd Amendment

 

12.                                 Oltreoceano Corporation: Grandemela Lease

 

13.                                 PBS Realty Advisors: North American Watch
Corp. Sublease

 

14.                                 Peter R. Friedman, Ltd.: Grandemela Lease,
Prudential Securities Lease

 

15.                                 Ripco Real Estate: Swarovski 625 Madison,
LLC Lease

 

16.                                 USI Real Estate Advisors, LLC: Cooper, Brown
& Behrle, P.C. Lease

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

(Permitted Exceptions)

 

Purchaser shall take title to the Property subject to:

 

1.                                       Present and future laws, ordinances,
codes, resolutions, requirements, orders and regulations of all municipal,
county, state or federal governments having jurisdiction over the Property and
the use of improvements thereof, including without limitation, if applicable,
rights of governmental authorities to require the removal of any vaults, vault
spaces, areas, chutes or other spaces or projections beyond the building lines
or of any curb cut.

 

2.                                       Encroachments and/or projections of
stoops, stoop areas, cellar steps, window trims, vent pipes, cellar doors, door,
door caps, hedges, railings, steps, columns and column bases, flue pipes, signs,
piers, lin­tels, window sills, fire escapes, ledges, fences, coping, trim and
cornices, if any, upon, under or above any street or high­way, the Property or
any adjoining premises.

 

3.                                       The rights, if any, of any utility
company to maintain lines, pipes, wires, cables, poles and distribution boxes
and equipment in, under, over and upon the Property provided that the same do
not materially interfere with the use of, or materially adversely affect the
value of the Property.

 

4.                                       Any state of facts in addition to or
subsequent to the state of facts disclosed by the Survey (hereinafter defined),
which an accurate survey of the Property would disclose if such additional or
subsequent state of facts do not adversely affect (in other than a de minimis
respect) the continued use of the Property as an office building with ground
floor retail, provided, however, if such survey shows encroachments by (a)
improvements from the Land onto adjoining property, the street, an easement
area, or a restrictive setback area, then such encroachment shall not be deemed
an objection to title if the Title Company will insure that such encroachment
may remain undisturbed so long as the improvement shall stand or (b)
improvements or structures from adjoining property, the street or easement area,
or a restrictive setback area onto the Land, then such encroachment shall not be
deemed an objection to title if it does not adversely affect (in other than a de
minimis respect) the continued use of the Property as an office building with
ground floor retail.

 

5.                                       Rights of tenants (as tenants only)
pursuant to leases set forth on Exhibit F attached to this Agreement to which
this Exhibit I is attached and those New Leases entered into by Partnership in
accordance with Section 6 of this Agreement.

 

6.                                       Any liens, encumbrance, charge or other
matter (including, without limitation, violations of federal, state or municipal
laws, ordinances or requirements), which any tenant under any of the Leases is
by the terms of its lease or occu­pancy agreement required to discharge, remove
or com­ply with.

 

3

--------------------------------------------------------------------------------


 

7.                                       Covenants, restrictions, reservations,
easements and agreements of record in addition to those specifically set forth
in this Exhibit I provided the same are not violated by the structure or
structures presently on the Property do not interfere (in other than a de
minimis respect) with the continued use thereof.

 

8.                                       Consents of record, if any, by
Partnership or any former owner of the Property for the erection of any
structure or structures on, under or above any street or streets on which the
Property may abut.

 

9.                                       Any financing statements or chattel
mortgages entered into by, or arising from, the acts of any tenant under a Lease
and any financing statements or chattel mortgages filed against property no
longer on the Property.

 

10.                                 Such state of facts as are shown by a survey
pre­pared by Earl B. Lovell — S.P. Belcher, Inc. dated 11/17/1955 and most
recently updated by visual inspection on 9/26/2003 by Joseph Nicoletti,
Professional Land Surveyor, P.C. (the “Survey”) including, without limitation:

 


A.                                       STONE, METAL AND GLASS FRONTS, ADDED TO
SIX TO SIXTEEN STORY BUILDING ON PROPERTY, NOT LOCATED, MAY ENCROACH/PROJECT
OVER 58TH AND 59TH STREETS, MADISON AVENUE AND/OR PREMISES ADJOINING ON THE
SOUTH.


 


B.                                      SOUTHERLY MARBLE COVERED COLUMNS HAVE
BEEN COVERED WITH STAINLESS STEEL (NOT LOCATED).


 


C.                                       ENCROACHMENTS ON AND PROJECTIONS OVER
EAST 59TH STREET:


 

Grated area                                    4 feet 0 inches

Iron cellar doors         4 feet 2 inches

 


D.                                      STAND PIPES PROJECT UP TO 0 FEET 9
INCHES OVER EAST 59TH STREET.


 


E.                                       37 TO 39 STORY BUILDING, ONE STORY
BRICK EXTENSION AND SIX-STORY BRICK BUILDING ADDED TO PREMISES ADJOINING ON THE
EAST, NOT LOCATED, MAY ENCROACH ON AND/OR PROJECT OVER THE PROPERTY.


 


F.                                         OLD SOUTHERLY INDEPENDENT WALL OF
FIVE STORY BUILDING ON THE PROPERTY ENCROACHES UP TO 0 FEET ½ OF AN INCH ON
PREMISES ADJOINING ON THE SOUTH.


 


G.                                      AIR CONDITIONERS OF 19 STORY BUILDING ON
PREMISES ADJOINING ON THE SOUTHEAST PROJECT UP TO 1 FOOT 2 INCHES OVER THE
PROPERTY.


 


H.                                      STONE FENCE WALL OF PREMISES ADJOINING
ON THE SOUTHEAST ENCROACHES UP TO 0 FEET ½ OF AN INCH ON THE PROPERTY.


 


I.                                          PRESENT CAT WALK AT ROOF PROJECTS 4
FEET MORE OR LESS OVER PREMISES TO THE EAST.

 

4

--------------------------------------------------------------------------------


 


J.                                          PROJECTION OVER EAST 58TH STREET:


 

Awning                                                   2 feet more or less

 

11.                                 The liens of assessments, real estate taxes,
water meter charges, water frontage charges, sewer taxes, rent and charges
provided the same are apportioned at Closing as herein provided.

 

12.                                 Possible lack of right in Partnership to
maintain vaults, vault lights, coal chutes or excavations beyond any building
lines, whether above or below the sidewalk, any licens­ing statute, ordinance or
regulation and the terms of any license pertaining thereto.

 

13.                                 Variations between the location and
dimensions of Property as shown in the public records as shown on the tax map of
the City of New York, if any.

 

14.                                 Terms, Covenants and Conditions set forth in
Distinctive Street Improvement Maintenance Declaration made by 625 Madison
Avenue Associates dated 5/28/1987 and recorded on 4/28/1988 in Reel 1395 Page
1158.

 

15.                                 Easements and Conditions set forth in Liber
4084 Cp 185 and Liber 4084 Cp 197.

 

16.                                 Terms, covenants, conditions, agreements and
provisions of a Lease by and between John D. Crimmins and Walter J. Salomon
dated 8/5/07 recorded 9/16/07 in Section 5 Liber 142 Cp. 125.

 

With Regard Thereto:

 


A.                                       ASSIGNMENT OF LEASE BY WALTER J.
SALOMON TO FIFTY-NINTH STREET MADISON AVENUE CO. DATED 8/11/08 AND RECORDED
8/29/08 IN SECTION 5 LIBER 142 CP. 164.


 


B.                                      ASSIGNMENT OF LEASE BY FIFTY-NINTH
STREET MADISON AVENUE CO. TO MEYAC REALTY CORPORATION RECORDED 6/17/25 IN LIBER
3482 CP 305.


 


C.                                       TERMS, COVENANTS, CONDITIONS,
AGREEMENTS AND PROVISIONS OF A RENEWAL LEASE BY MARY C. CRIMMINS AND CONSTANCE
C. CHILDS, TRUSTEE UNDER PARAGRAPH 13 OF LAST WILL AND TESTAMENT OF JOHN D.
CRIMMINS, DECEASED TO MEYAC REALTY CORPORATION DATED 2/28/29 AND RECORDED 3/5/29
IN LIBER 3702 CP 195.


 


D.                                      ASSIGNMENT OF LEASE BY MEYAC REALTY
CORPORATION TO 1929 HOLDING CORPORATION DATED 2/28/29 RECORDED 3/5/29 IN LIBER
3702 CP 193.


 


E.                                       ASSIGNMENT OF LEASE BY 1929 HOLDING
CORPORATION TO MADIS REALTY CORPORATION DATED 2/28/29 AND RECORDED 3/5/29 IN
LIBER 3702 CP 194.


 


F.                                         ORDER DIRECTING ASSIGNMENT OF LEASE
DATED 7/14/38 RECORDED 7/27/38 IN LIBER 3989 CP 94.

 

5

--------------------------------------------------------------------------------


 


G.                                      ASSIGNMENT OF LEASE BY ARCHIE F. WINTER,
AS AND ONLY AS TRUSTEE IN PROCEEDINGS UNDER SECTION 77B OF BANKRUPTCY ACT FOR
REORGANIZATION OF MADIS REALTY CORPORATION, DEBTOR TO 625 MADISON AVENUE
CORPORATION, DATED 7/26/38 AND RECORDED 7/27/38 IN LIBER 3989 CP. 88.


 

17.                                 Terms, Covenants, Conditions, Agreements and
Provisions of Lease by and between Barclay-Arrow Holding Corporation to Madis
Realty Corporation dated 2/26/29 and recorded on 3/5/29 in Liber 3702 Cp 209.

 

With Regard Thereto:

 


A.                                       ORDER DIRECTING ASSIGNMENT OF LEASE
DATED 7/14/38 AND RECORDED 7/27/38 IN LIBER 3989 CP 94.


 


B.                                      ASSIGNMENT OF LEASE BY ARCHIE F. WINTER,
AS AND ONLY AS TRUSTEE IN PROCEEDINGS UNDER SECTION 77B OF THE BANKRUPTCY ACT
FOR THE REORGANIZATION OF MADIS REALTY CORPORATION, DEBTOR, TO 625 MADISON
AVENUE CORPORATION, DATED 7/26/38 AND RECORDED 7/27/38 IN LIBER 3989 CP 87.


 


C.                                       AGREEMENT CONSOLIDATING AND EXTENDING
LEASES RECORDED IN LIBER 3702 CP 195 AND LIBER 3702 CP 209 BY AND BETWEEN MARY
C. CRIMMINS, CONSTANCE C. CHILDS, TRUSTEES UNDER PARAGRAPH 13 OF THE LAST WILL
AND TESTAMENT OF JOHN C. CRIMMINS, DECEASED; MARY C. CRIMMINS, CONSTANCE C.
CHILDS, MERCEDES CHALLINOR AND EVELYN PATTERSON, LESSORS, AND 625 MADISON AVENUE
CORPORATION, LESSEE, DATED 7/26/38 AND RECORDED ON 7/27/38 IN LIBER 3989 CP 100.


 


D.                                      ASSIGNMENT OF LEASE BY 625 MADISON
AVENUE CORPORATION TO CALMON J. GINSBERG AND MORRIS GINSBERG DATED 10/1/50 AND
RECORDED 10/5/50 IN LIBER 4694 CP 301.


 


E.                                       MODIFICATION AGREEMENT BY AND BETWEEN
MARY C. CRIMMINS, CONSTANCE C. CHILDS, TRUSTEE UNDER PARAGRAPH 13 OF THE LAST
WILL AND TESTAMENT OF JOHN D. CRIMMINS, DECEASED, AND CALMON J. GINSBERG AND
MORRIS GINSBERG DATED 10/2/50 AND RECORDED ON 10/5/50 IN LIBER 4694 CP 313.


 


F.                                         ASSIGNMENT OF LEASE BY CALMON J.
GINSBERG AND MORRIS GINSBERG TO CALMON J. GINSBERG, MORRIS GINSBERG, YVETTE
ROSENSON, DIANA G. JAFFE, ELSIE G. ROBINSON AND SYLVIA G. KAPLAN DATED 10/2/50
AND RECORDED 10/13/50 IN LIBER 4695 CP 486.


 


G.                                      ASSIGNMENT OF LEASE BY CALMON J.
GINSBERG, MORRIS GINSBERG, YVETTE ROBINSON, DIANA G. JAFFE, ELSIE G. ROBINSON
AND SYLVIA G. KAPLAN TO MADISON-59TH STREET CORP. DATED 6/17/52 AND RECORDED
6/18/52 IN LIBER 4787 CP 564.


 


H.                                      MODIFICATION AGREEMENT BY AND AMONG MARY
C. CRIMMINS, CONSTANCE C. CHILDS, TRUSTEES UNDER PARAGRAPH 13 OF THE LAST WILL
AND TESTAMENT OF JOHN D. CRIMMINS, DECEASED, MADISON-59TH STREET CORP. AND
CALMON J. GINSBERG AND MORRIS GINSBERG DATED 6/14/55 AND RECORDED 6/15/55 IN
LIBER 4927 CP 5.

 

6

--------------------------------------------------------------------------------


 


I.                                          ASSIGNMENT OF LEASE BY MADISON-59TH
STREET CORP. TO 625 MADISON AVENUE ASSOCIATES DATED 9/22/78 AND RECORDED
10/18/78 IN REEL 457 PAGE 58.


 


J.                                          LEASE AGREEMENT MADE BY AND BETWEEN
MARY HITCHCOCK CHILDS AND THOMAS PARSONS III, AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF CONSTANCE CHILDS, DECEASED, ROBERT CRIMMINS, WILLIAM EWING JR.
AND HENRY S. PATTERSON II, AS TRUSTEES UNDER AGREEMENT DATED 12/22/69 AND GRACE
S. JENNINGS WITH 625 MADISON AVENUE ASSOCIATES DATED AS OF 7/1/80 AND RECORDED
ON 3/24/1986 IN REEL 1041 PAGE 1282.


 


K.                                       FIRST AMENDMENT OF LEASE DATED AS OF
4/18/2001 BETWEEN 625 MANAGEMENT COMMITTEE, LESSOR, AND 625 MADISON AVENUE
ASSOCIATES, L.P., LESSEE, RECORDED ON 4/29/2002 IN REEL 3500 PAGE 1093.


 


L.                                          SECOND AMENDMENT OF LEASE DATED AS
OF 10/10/03 BY AND BETWEEN 625 MANAGEMENT COMMITTEE, LESSOR, AND 625 MADISON
AVENUE ASSOCIATES, L.P., LESSEE, AND RECORDED ON 2/3/04 CRFN 2004000064361 IN
THE OFFICE OF THE REGISTER OF THE CITY OF NEW YORK, COUNTY OF NEW YORK.


 

18.                                 Terms, covenants, conditions, agreements and
provisions of a sub-lease by and between Madison-59th Street Corp. and Standard
Brands Incorporated dated 4/2/56 recorded 8/13/56 in Liber 4974 Cp 27.

 

With Respect Thereto:

 


A.                                       NON-DISTURBANCE, SUBORDINATION AND
ATTORNMENT AGREEMENT BY AND BETWEEN NEW YORK LIFE INSURANCE COMPANY AND STANDARD
BRANDS INCORPORATED DATED AS OF 7/20/56 RECORDED 8/16/56 IN LIBER 4974 CP 571.


 


B.                                      UNRECORDED AMENDMENT AND SUPPLEMENT
DATED 6/1/57.


 


C.                                       UNRECORDED AMENDMENT AND SUPPLEMENT
DATED 1/1/59.


 


D.                                      UNRECORDED AMENDMENT AND SUPPLEMENT
DATED 6/6/72.


 


E.                                       MODIFICATION LEASE BY AND BETWEEN
MADISON-59TH STREET CORP. AND STANDARD BRANDS INCORPORATED, A MEMO OF WHICH WAS
DATED 9/26/77 AND RECORDED 10/3/77 IN REEL 412 PAGE 1857.


 

19.                                 Terms, covenants, conditions, agreements and
provisions of an unrecorded sub-lease by and between Madison-59th Street Corp.
and Standard Brands Incorporated.

 

With Respect Thereto:

 


A.                                       MODIFICATION OF LEASE BY AND BETWEEN
MADISON-59TH STREET CORP. AND STANDARD BRANDS INCORPORATED A MEMO OF WHICH WAS
DATED 9/26/77 RECORDED 10/3/77 IN REEL 412 PAGE 1860.

 

7

--------------------------------------------------------------------------------


 

20.                                 Subordination, Non-Disturbance and
Recognition agreement by and between New York Life Company and The Related
Companies Inc. dated as of 3/19/86, recorded 3/24/86 in Reel 1041 Page 1423; and
by reference herein, the unrecorded space lease between said parties.

 

21.                                 Subordination, Non-Disturbance and
Recognition agreement by and between New York Life Insurance Company and The
Mount Sinai Hospital dated as of 5/31/91, recorded 7/31/91 in Reel 1800 Page
2309; and by reference herein, the unrecorded space lease between said parties.

 

22.                                 UCC Financing Statement No. 200311101835658

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/10/2003

 

23.                                 UCC Financing Statement No. 200311101835660

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/10/2003

 

24.                                 UCC Financing Statement No. (CRFN)
2003000460417

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/18/2003

 

25.                                 Assignment of Leases and Rents dated as of
10/10/03 and recorded on 2/3/2004 under CRFN 2004000064364 made between 625
Madison Avenue Associates L.P. and New York State Teachers’ Retirement System. 
(Relates to mortgages #1 through #10, as consolidated listed on Exhibit J
attached hereto)

 

26.                                 Subordination, Non-Disturbance and
Attornment Agreements made between the New York State Teachers’ Retirement
System and the following tenants:

 


A.                                       AJILON, LLC


 


B.                                      BACCARAT, INC.


 


C.                                       CAXTON ASSOCIATES, L.L.C.


 


D.                                      GLOPAM TOO, INC.


 


E.                                       ERES, LIMITED


 


F.                                         FIRMENICH INCORPORATED


 


G.                                      GRANDEMELA CORP.

 

8

--------------------------------------------------------------------------------


 


H.                                      JOSEPH ROCCO AND JOHN ROCCO, D/B/A/
JIM’S SHOE REPAIR


 


I.                                          PERCIVAL COFFEE CO., INC.


 


J.                                          PMX PRODUCTS, INC.


 


K.                                       ARTS DE PROVINCES DES FRANCE, INC.,
D/B/A PIERRE DEUX


 


L.                                          RELATED PARTNERS, INC.


 


M.                                    SHS CORP., D/B/A SCOTT’S HALLMARK


 


N.                                      SOLERA CAPITAL, LLC


 


O.                                      STEPHEN KNOLL LTD.


 


P.                                      STUART WEITZMAN RETAIL, INC.


 


Q.                                      ROSARIO ITALIA (D/B/A ROSARIO ITALIA
BARBER SHOP)


 


R.                                         VERY LTD.


 


S.                                       WOLFORD BOUTIQUES, LLC


 


T.                                         THE NEIMAN MARCUS GROUP INC.


 


U.                                      SWAROVSKI 625 MADISON, LLC


 


V.                                      THE MOUNT SINAI HOSPITAL

 

9

--------------------------------------------------------------------------------


 

EXHIBIT J

 

(Schedule of Loan Documents)

 

a.               Consolidation, Modification and Extension of Leasehold Mortgage
and Security Agreement and Fixture Filing made between 625 Madison Avenue
Associates, L.P. and New York State Teachers’ Retirement System, dated as of
10/10/03 and recorded on 2/3/04 under CRFN 2004000064363.

 

b.              Note Consolidation, Modification and Extension Agreement, dated
as of October 10, 2003, between 625 Madison Avenue Associates, L.P. and New York
State Teachers’ Retirement System.

 

c.               Assignment of Leases and Rents made by 625 Madison Avenue
Associates, L.P. for the benefit of New York State Teachers’ Retirement System,
dated as of 10/10/03 and recorded on 2/3/04 under CRFN 2004000064364.

 

d.              UCC Financing Statement No. 200311101835658

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/10/2003

 

e.               UCC Financing Statement No. 200311101835660

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/10/2003

 

f.                 UCC Financing Statement No. (CRFN) 2003000460417

 

Secured Party:

New York State Teachers’ Retirement System

Debtor:

625 Madison Avenue Associates, L.P.

Filing Date:

11/18/2003

 

g.              Environmental Indemnification Agreement by 625 Madison Avenue
Associates, L.P., Steven D. Robinson and Six Madison, L.P. for the benefit of
New York State Teachers’ Retirement System, dated as of 10/10/03.

 

h.              Indemnification and Guaranty Agreement by 625 Madison Avenue
Associates, L.P., Steven D. Robinson and Six Madison, L.P. for the benefit of
New York State Teachers’ Retirement System, dated as of 10/10/03.

 

i.                  Collateral Trust Agreement, Security Agreement and Control
Agreement (Tax Escrow Agreement) among 625 Madison Avenue Associates, L.P., New
York State Teachers’ Retirement System and L.J. Melody & Company of Texas, L.P.,
dated as of 10/10/03.

 

10

--------------------------------------------------------------------------------


 

j.                  Collateral Trust Agreement, Security Agreement and Control
Agreement (Revlon Reserve Fund) among 625 Madison Avenue Associates, L.P., New
York State Teachers’ Retirement System and L.J. Melody & Company of Texas, L.P.,
dated as of 10/10/03.

 

k.               Collateral Trust Agreement, Security Agreement and Control
Agreement (Anticipated TI Reserve Fund) among 625 Madison Avenue Associates,
L.P., New York State Teachers’ Retirement System and L.J. Melody & Company of
Texas, L.P., dated as of 10/10/03.

 

l.                  Collateral Trust Agreement, Security Agreement and Control
Agreement (Base Building Work Reserve Fund) among 625 Madison Avenue Associates,
L.P., New York State Teachers’ Retirement System and L.J. Melody & Company of
Texas, L.P., dated as of 10/10/03.

 

m.            Multi-Party Blocked Account Agreement among New York State
Teachers’ Retirement System, L.J. Melody & Company of Texas, L.P., individual
and as agent and Banc One, N.A., dated as of 10/10/03.

 

n.              Borrower’s Closing Certificate by 625 Madison Avenue Associates,
L.P., to New York State Teachers’ Retirement System, dated as of 10/10/03.

 

o.              Letter of Subordination by H.B. Gianos to New York State
Teachers’ Retirement System, dated as of 10/10/03.

 

p.              Letter of Subordination of Fee by Six Madison, L.P. to New York
State Teachers’ Retirement System, dated 10/10/03.

 

q.              Letter of Subordination of Fee by MAD-59 Management, LLC to New
York State Teachers’ Retirement System, dated 10/10/03.

 

r.                 Letter Agreement between New York State Teachers’ Retirement
System and 625 Madison Avenue Associates, dated 9/24/03.

 

s.               Letter Agreement between 625 Madison Avenue Associates, L.P.
and New York State Teachers’ Retirement System re: (i) Waiver of Insurance
Escrow and (ii) payment of Neiman Marcus Tenant Improvement Allowance, dated
10/10/03.

 

t.                 Letter Agreement between 625 Madison Avenue Associates, L.P.
and New York State Teachers’ Retirement System, dated as of 10/10/03 re: 
Removal of Violations.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT K

 

(Lender Escrow Schedule)

 

Reserve Balance by Type

 

 

 

 

 

 

 

Other Escrow:

 

$

144,511.45

 

 

 

 

 

Other Escrow:

 

$

13,510,058.43

 

 

 

 

 

Tax Escrow Interest Account:

 

$

2,170,104.88

 

 

 

 

 

Total:

 

$

15,824,674.76

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT L

 

(Lease Agreement)

 

13

--------------------------------------------------------------------------------


 

EXHIBIT M

 

(Pending Arrearages)

 

(Arrearages under Leases as of August       , 2004)

 

See attached printout.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT N

 

(Prepaid Rent Under Leases in Excess of One Month)

 

None.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT O

 

(Written Default Notices Given by Seller to Tenants Under Leases Which Remain
Uncured)

 

None.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT P

 

(August     , 2004 Rent Roll)

 

See attached printout.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

(Employees)

 

Andrew O’Brien – Building Manager – Covered by Union Local 94 for Benefits Only

 

Patricia Chennouf – Building Accountant

 

Denise Jacquet – Receptionist and Assistant to Building Manager

 

All Maintenance Employees set forth below are union employees and are in Local
94)

 

Martin Mulligan – Chief Engineer (Local 94)

 

Sean Leonard – Engineer (Local 94)

 

Leo Reynolds – Engineer (Local 94)

 

Mohammed Zaker – Engineer (Local 94)

 

William Howell – Helper (Local 94)

 

18

--------------------------------------------------------------------------------


 

EXHIBIT R

(Unpaid Brokerage Commissions)

 

TENANT

 

BROKER

 

AMOUNT

 

 

 

 

 

 

 

PAGE & SMITH

 

H.B. GIANOS

 

$

6,807.00

 

 

 

 

 

 

 

STUART WEITZMAN

 

H.B. GIANOS

 

105,104.00

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT S

 

(Insurance Certificates)

 

20

--------------------------------------------------------------------------------


 

EXHIBIT T

 

(List of Interests of Transferors)

 

625 Madison Avenue Associates, L.P.

 

Partners

 

Six Madison, L.P.

 

625 Partners, L.P.

 

The Related Companies, L.P., as successor-in-interest to Related Madison
Associates Limited Partnership

 

Six Madison L.P.

 

Partners

 

Six Associates GP Co., LLC.

 

Hortense Ginsberg

 

Laurie G. Rudey

 

Trust f/b/o Laurie G. Rudey u/w of Robert L. Ginsberg dtd 5/31/84

 

Trust f/b/o David A. Snider, Rachel P. Snider, Sarah L. Snider and Jessica P.
Ginsberg u/w of Morris Ginsberg

 

Fund A Trust u/w of Daniel R. Ginsberg

 

Susan Snider

 

Rona F. Jaffe

 

Trust u/w of Elsie Robinson

 

Deborah S. Williams

 

Louise Weinberg

 

JM Snider Irrevocable Insurance Trust

 

21

--------------------------------------------------------------------------------


 

625 Partners L.P.

 

Partners

 

Six GP, L.P.

 

Hortense Ginsberg

 

Laurie G. Rudey

 

Trust f/b/o Laurie G. Rudey u/w of Robert L. Ginsberg dtd 5/31/84

 

Trust f/b/o David A. Snider, Rachel P. Snider, Sarah L. Snider and Jessica P.
Ginsberg u/w of Morris Ginsberg

 

Exempt Trust f/b/o Susan G. Snider u/w of Morris Ginsberg

 

Fund A Trust u/w of Daniel R. Ginsberg

 

Susan Snider

 

Rona F. Jaffe

 

Trust u/w of Elsie Robinson

 

Deborah S. Williams

 

Louise Weinberg

 

Steven D. Robinson Revocable Trust dated August 18, 1992

 

Sylvia G. Kaplan

 

22

--------------------------------------------------------------------------------


 

Six Associates G.P. Co., LLC

 

Members

 

Hortense Ginsberg

 

Laurie G. Rudey

 

Trust f/b/o Laurie G. Rudey u/w of Robert L. Ginsberg dtd 5/31/84

 

Trust f/b/o David A. Snider, Rachel P. Snider, Sarah L. Snider and Jessica P.
Ginsberg u/w of Morris Ginsberg

 

Fund A Trust u/w of Daniel R. Ginsberg

 

Susan Snider

 

Rona F. Jaffe

 

Trust u/w of Elsie Robinson

 

Deborah S. Williams

 

Louise Weinberg

 

JM Snider Irrevocable Insurance Trust

 

625 GP, L.P.

 

Partners

 

625 GP, Inc.

 

Trust u/w of Elsie Robinson

 

625 GP, Inc.

 

Shareholder

 

Steven D. Robinson Revocable Trust dated August 18, 1992

 

23

--------------------------------------------------------------------------------


 

EXHIBIT U

 

ASSUMPTION AND INDEMNIFICATION AGREEMENT

 

This ASSUMPTION AND INDEMNIFICATION AGREEMENT (this “Assumption and
Indemnification”) is made as of the     day of             , 2004 by GREEN 625
LESSEE LLC (“Green 625”), a Delaware limited liability company, having an office
at 420 Lexington Avenue, New York, New York 10170, SL GREEN REALTY CORP.
(“SLGRC”), a Maryland corporation, having an office at 420 Lexington Avenue, New
York, New York, 10170 and SL GREEN OPERATING PARTNERSHIP, L.P. (“SLGOP”), a
Delaware limited partnership, having an office at 420 Lexington Avenue, New
York, New York, 10170 (each an “Indemnitor”, collectively, the “Indemnitors”) to
and for the benefit of 625 MADISON AVENUE ASSOCIATES, L.P. (“625 Madison”), a
New York limited partnership, having an office at 625 Madison Avenue, Suite 10B,
New York, New York 10022, LAURIE G. RUDEY, having an address at 1030 Fifth
Avenue, New York, New York 10021, TRUST F/B/O LAURIE G. RUDEY U/W OF ROBERT L.
GINSBERG DTD 5/31/84, having an address at 1030 Fifth Avenue, New York, New York
10021, TRUST F/B/O DAVID A. SNIDER, RACHEL P. SNIDER, SARAH L. SNIDER AND
JESSICA P. GINSBERG U/W OF MORRIS GINSBERG, having an address at 69 Baxter Road,
Brookline, Massachusetts 02146, EXEMPT TRUST F/B/O SUSAN G. SNIDER U/W OF MORRIS
GINSBERG, having an address at 69 Baxter Road, Brookline, Massachusetts 02146,
FUND A TRUST U/W OF DANIEL R. GINSBERG, having an address at c/o David L.
Katsky, Esq., Esanu, Katsky, Korins & Siger, 605 Third Avenue, New York, New
York 10158, SUSAN G. SNIDER, having an address at 69 Baxter Road, Brookline,
Massachusetts 02146, RONA F. JAFFE, having an address at 201 East 62nd Street,
New York, New York 10021, DEBORAH S. WILLIAMS, having an address at 304
Creekshire Drive, Signal Mountain, Tennessee 37377, LOUISE WEINBERG, having an
address at 208 Eliot Street, Chestnut Hill, Massachusetts 02167, STEVEN D.
ROBINSON REVOCABLE TRUST DATED AUGUST 18, 1992, having an address at 9999
Collins Avenue, No. 26B, Bal Harbour, Florida 33154-1839, and JM SNIDER
IRREVOCABLE INSURANCE TRUST, having an address at 69 Baxter Road, Brookline,
Massachusetts 02146 and HORTENSE GINSBERG, having an address at 1100 Park Avenue
New York, New York 10128, SYLVIA G. KAPLAN, having an address at 1130 Park
Avenue, New York, New York 10128, TRUST U/W OF ELSIE ROBINSON, having an address
at c/o Sun Bank/Miami N.A., 201 Alhambra Circle, 14th Floor, Coral Gables,
Florida 33134, RELATED-MADISON ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address c/o The Related Companies, L.P., 625
Madison Avenue, New York, New York 10022 (each individually a “Transferor” and
collectively the “Transferors”; 625 Madison and Transferors are each
individually an “Indemnitor” and collectively the “Indemnitees”).

 

24

--------------------------------------------------------------------------------


 

AGREEMENT

 

WHEREAS, 625 Madison is the owner of the leasehold interest in and to certain
property located in the City, County, and State of New York, having an address
of 625 Madison Avenue, and more particularly described in the Contract (as
hereinafter defined) (the “Property”);

 

WHEREAS, SLGOP, of which SLGRC is the sole general partner, has agreed to
indirectly acquire (the “Transfer”), the leasehold interest in the Property
pursuant to that certain Purchase, Sale and Contribution Agreement (the
“Contract”), dated as of August     , 2004, among 625 Madison (the
“Transferors”) and SLGOP;

 

WHEREAS, pursuant to the Contract and such other documents and instruments as
being entered into as of the date hereof in connection with the closing
contemplated by the Contract (such documents and instruments together with the
Contract are collectively, the “Purchase Documents”), the Transfer is being
effectuated by the contribution of the Property by 625 Madison to Green 625 in
return for all the membership interests (the “Membership Interests”) in Green
625, immediately subsequent to which the Membership Interests are being
distributed by 625 Madison to the Transferors and immediately subsequent to
which the Membership Interests are being transferred by the Transferors to SLGOP
or its designee;

 

WHEREAS, pursuant to that certain Agreement (the “Gianos Leasing Agreement”),
dated May 17, 2001, between 625 Madison and H.B. Gianos (“Gianos”), 625 Madison
appointed Gianos as its agent in connection with the leasing of the Property (it
should be noted the Gianos Leasing Agreement is the single spaced agreement
between the parties);

 

WHEREAS, each of the Indemnitors acknowledges that it has received and reviewed
copies of the Gianos Leasing Agreement;

 

WHEREAS, 625 Madison is terminating (the “Termination”) the Gianos Leasing
Agreement on the date hereof; however, certain obligations under the Gianos
Leasing Agreement survive the Termination; and

 

WHEREAS, to induce Indemnitees to enter into the Purchase Documents and to
effectuate the Transfer, the Indemnitors have agreed to execute and deliver this
Assumption and Indemnification to the Indemnitees.

 

NOW, THEREFORE, in order to induce Indemnitees to effectuate the Transfer, and
in consideration of the matters described in the foregoing recitals, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Indemnitors do hereby agree as follows:

 


1.                                       ASSUMPTION.  THE INDEMNITORS HEREBY
COLLECTIVELY ACCEPT AND ASSUME AND AGREE TO PERFORM, OBSERVE AND BE BOUND BY ALL
OF THE OBLIGATIONS, TERMS, COVENANTS AND CONDITIONS

 

25

--------------------------------------------------------------------------------


 


CONTAINED IN THE GIANOS LEASING AGREEMENT TO BE PERFORMED OR OBSERVED ON THE
PART OF 625 MADISON AS IF EACH INDEMNITOR WAS A SIGNATORY THERETO WITH RESPECT
TO THE PAYMENT OF ALL SO-CALLED “UNEARNED” COMMISSIONS (I.E. COMMISSIONS WHICH
ARE CONTINGENT UPON THE HAPPENING OF A FUTURE EVENT, SUCH AS, FOR EXAMPLE, THE
EXERCISE OF A RENEWAL OPTION) DUE AND PAYABLE AFTER THE TERMINATION (THE
“ASSUMED OBLIGATIONS”).


 


2.                                       INDEMNIFICATION.  (A)  THE INDEMNITORS
SHALL JOINTLY AND SEVERALLY INDEMNIFY, DEFEND AND HOLD HARMLESS THE INDEMNITEES
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, DEMANDS,
ACTIONS, SUITS, INVESTIGATIONS, PROCEEDINGS, SETTLEMENTS, JUDGMENTS, AWARDS,
ARBITRATIONS, FINES, PENALTIES, TAXES, FEES, CHARGES, COSTS OR EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, DISBURSEMENTS AND OTHER EXPENSES
AND ANY COSTS OF INVESTIGATION, AND WHETHER DIRECT OR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, OR OTHERWISE (COLLECTIVELY, “DAMAGES”), WHICH ANY OR ALL OF THE
INDEMNITEES INCUR, OR TO WHICH ANY OR ALL OF THE INDEMNITEES BECOME SUBJECT,
BASED UPON, ARISING OUT OF, RELATING TO OR OTHERWISE IN RESPECT OF THE ASSUMED
OBLIGATIONS.


 

(b)                                 Indemnitors, at their sole cost and expense,
will jointly and severally defend Indemnitors from all Damages and assume the
defense with counsel selected by Indemnitees, which counsel shall be reasonably
satisfactory to Indemnitors.  Indemnitees, shall be required to give prior
written notice to Indemnitors prior to the consent to the entry of any judgment
or entering into any settlement.

 

3.                                       No Waiver, Etc.  Each of the
Indemnitors covenants and agrees that his covenants and agreements under this
Assumption and Indemnification shall remain and continue in full force and
effect without regard (i) to any waiver, consent, supplement, modification,
amendment or restatement of any term or provision of the Purchase Documents, or
(ii) to any full, partial or non-exercise of any of Indemnitee’s rights, powers,
privileges, remedies and interests under this Assumption and Indemnification or
any of the Purchase Documents.

 

4.                                       Authority.  Each of the Indemnitors
represents, warrants and covenants to the Indemnitees that: (a) each of the
Indemnitors is a duly formed and validly existing entity organized and in good
standing under the laws of the state of its formation, (b) the execution and
delivery of this Assumption and Indemnification by each Indemnitor has been in
all respects authorized and approved by such Indemnitor, to the extent that such
authorization and approval is required, and each Indemnitor has the full power
and authority to execute and deliver this Assumption and Indemnification and to
assume all liability hereunder, and (c) this Assumption and Indemnification has
been duly and validly executed and delivered by, and constitutes a valid and
legally binding agreement of each of the Indemnitors, enforceable against each
of the Indemnitors in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency or other laws affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies.

 

5.                                       Captions.  All section titles or
captions contained in this Assumption and Indemnification are for convenience
only, shall not be deemed a part of this Assumption and

 

26

--------------------------------------------------------------------------------


 

Indemnification and shall not affect the meaning or interpretation of this
Assumption and Indemnification.  All references herein to Sections shall be
deemed references to such parts of this Assumption and Indemnification, unless
the context shall otherwise require.

 

6.                                       Notices.  All notices, consents,
approvals, demand, objections, requests or other communication required or
desired to be given hereunder shall be in writing and given in the manner, and
to the addresses, set forth in Section 20 of the Contract, the terms and
provisions of which, together with all the last full sentence of Section 9.2(a),
are by such references thereto hereby incorporated herein, mutatis mutandis.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Indemnitors has signed this Assumption and
Indemnification Agreement as of the date first above written.

 

 

 

INDEMNITORS:

 

 

 

 

 

GREEN 625 LESSEE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SL GREEN REALTY CORP.,

 

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

SL GREEN REALTY CORP.,
a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

EXHIBIT V

 

(Liability Cap Escrow Agreement)

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of July     ,
2004, by and among JENKENS & GILCHRIST PARKER CHAPIN LLP (“Escrow Agent”),
                                                   (collectively, “Seller”), and
                                                                        
(“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase, Sale and
Contribution Agreement, dated as of July     , 2004 (the “Sale Agreement”); and

 

WHEREAS, pursuant to the Sale Agreement, Seller agreed in accordance with
Section 9.2(e) of the Sale Agreement to deposit a sum (the “Funds”) equal to the
Liability Cap Escrow (as defined in Section 9.2(e) of the Sale Agreement) in
escrow with Escrow Agent, all in accordance with the terms and provisions of the
Sale Agreement; and

 

WHEREAS, Escrow Agent is willing to hold the Funds in escrow on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       All capitalized terms used herein, but
not otherwise defined herein, shall have the meanings ascribed to such terms in
the Sale Agreement.

 

2.                                       Escrow Agent hereby acknowledges
receipt of the Funds to be held in escrow in accordance with the terms and
conditions of this Agreement.  Escrow Agent shall hold the Funds, together with
all interest earned thereon, in its interest bearing escrow account, in
accordance with the following:

 

(a)                                  Escrow Agent shall hold the Funds, together
with all interest earned thereon, in Escrow Agent’s escrow account at
                        . or, alternatively, invest the Funds in U.S. treasury
obligations, and to the extent the Funds are held at                           ,
shall cause the Funds to earn interest at                                 ’s
then prevailing insured money market rates on deposits of similar size.  Escrow
Agent shall have no liability for any fluctuations in the interest rate paid by
                               on the Funds, and is not a guarantor thereof.

 

(b)                                 The Funds shall be held subject to and in
accordance with the terms and conditions of the Sale Agreement, and delivered by
Escrow Agent, together with the interest earned thereon, as determined in
accordance with the Sale Agreement.  If Escrow Agent receives

 

29

--------------------------------------------------------------------------------


 

a written notice signed by both Seller and Purchaser that this Agreement has
been terminated or canceled, Escrow Agent shall deliver the Funds as directed
therein.

 

(c)                                  If Escrow Agent receives (i) a written
request signed by Seller or Purchaser (the “Noticing Party”) stating that the
Noticing Party is entitled to the Funds or (ii) a written request signed by
Purchaser stating that it is entitled to the Funds or any portion thereof
pursuant to the terms and conditions of the Sale Agreement, Escrow Agent shall
mail (by certified mail, return receipt requested) a copy of such request to the
other party hereto (the “Non-Noticing Party”).  The Non-Noticing Party shall
have the right to object to such request for the Funds by written notice of
objection delivered to and received by Escrow Agent ten (10) Business Days after
the date of Escrow Agent’s mailing of such copy to the Non-Noticing Party, but
not thereafter.  If Escrow Agent shall not have so received a written notice of
objection from the Non-Noticing Party, Escrow Agent shall deliver the Funds to
the Noticing Party.  If Escrow Agent shall have received a written notice of
objection within the time herein prescribed, Escrow Agent shall refuse to comply
with any requests or demands on it and shall continue to hold the Funds,
together with any interest earned thereon, until Escrow Agent receives either
(A) a written notice signed by both Seller and Purchaser stating who is entitled
to the Funds, (B) a final determination or award in any arbitration proceeding
conducted pursuant to the Agreement directing disbursement of the Funds in a
specific manner, or (C) a final order of a court of competent jurisdiction
directing disbursement of the Funds in a specific manner, in either of which
events Escrow Agent shall then disburse the Funds in accordance with such notice
or order.  Escrow Agent shall not be or become liable in any way or to any
person for its refusal to comply with any such requests or demands until and
unless it has received a direction of the nature described in clauses (A) (B)
and (C) immediately above.

 

(d)                                 Any notice to Escrow Agent shall be
sufficient only if received by Escrow Agent within the applicable time period
set forth herein.  All mailings and notices from Escrow Agent to Seller and/or
Purchaser, or from Seller and/or Purchaser to Escrow Agent, provided for in this
Agreement shall be addressed to the party to receive such notice at its notice
address set forth in Section 3 hereof (with copies to be similarly sent to the
additional parties therein indicated).

 

(e)                                  Notwithstanding the foregoing, if Escrow
Agent shall have received a written notice of objection as provided for in
subparagraph 2(c) above within the time therein prescribed, or shall have
received at any time before actual disbursement of the Funds, a written notice
signed by either Seller or Purchaser disputing entitlement to the Funds, or
shall otherwise believe in good faith at any time that a disagreement or dispute
has arisen between the parties hereto over entitlement to the Funds (whether or
not litigation has been instituted), Escrow Agent shall have the right, upon
written notice to both Seller and Purchaser, (i) to deposit the Funds with the
Clerk of the Court in which any litigation is pending and/or (ii) to take such
reasonable affirmative steps as it may, at its option, elect in order to
terminate its duties as Escrow Agent, including, without limitation, the
depositing of the Funds with a court of competent jurisdiction and the
commencement of an action for interpleader, the costs thereof to be borne by
whichever

 

30

--------------------------------------------------------------------------------


 

of Seller or Purchaser is the losing party, and thereupon Escrow Agent shall be
released of and from all liability hereunder except for any previous gross
negligence or willful misconduct.

 

(f)                                    Escrow Agent is acting hereunder without
charge as an accommodation to Seller and Purchaser, it being understood and
agreed that Escrow Agent shall not be liable for any error in judgment or any
act done or omitted by it in good faith or pursuant to court order, or for any
mistake of fact or law.  Escrow Agent shall not incur any liability in acting
upon any document or instrument believed thereby to be genuine.  Escrow Agent is
hereby released and exculpated from all liability hereunder, except only for
willful misconduct or gross negligence.  Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party has been authorized to
do so.  Escrow Agent shall not be liable for, and Seller and Purchaser hereby
jointly and severally agree to indemnify Escrow Agent against, any loss,
liability or expense, including reasonable attorney’s fees (either paid to
retained attorneys or representing the fair value of legal services rendered by
Escrow Agent to itself), arising out of any dispute under this Agreement,
including the cost and expense of defending itself against any claim arising
hereunder.  Notwithstanding anything to the contrary herein contained, Purchaser
agrees that Jenkens & Gilchrist Parker Chapin LLP may represent Seller as
Seller’s counsel in any action, suit or other proceeding between Seller and
Purchaser or in which Seller and Purchaser may be involved.

 

3.                                       All notices, certificates and other
communications permitted hereunder shall be in writing and may be served and
given personally or by recognized overnight mail carrier, addressed as follows
and shall be deemed delivered as set forth in the Sale Agreement:

 

If to Seller, to:

 

 

Attention:
Telecopier No.:

 

With a copy to:

 

 

Attention:
Telecopier No.:

 

If to Purchaser, to:

 

 

Attention:
Telecopier No.:

 

31

--------------------------------------------------------------------------------


 

With a copy to:

 

 

Attention:
Telecopier No.:

 

If to Escrow Agent:

 

 

Attention:
Telecopier No.:

 

Each party may, by notice as aforesaid, designate such other person or persons
and/or such other address or addresses for the receipt of notices.  Except as
specified in Section 2 hereof, copies of all notices, certificates or other
communications relating to this Agreement in respect to which Escrow Agent is
not the addressee or sender shall be sent to Escrow Agent in the manner
hereinabove set forth.

 

4.                                       This Agreement shall be binding on and
inure to the benefit of all parties hereto and their respective successors and
permitted assigns and may not be modified or amended orally, but only in writing
signed by all parties hereto.  Neither Seller nor Purchaser may assign its
rights or obligations under this Agreement to any party other than a party to
whom Seller or Purchaser, as applicable, assigns its right, title and interest
in, to and under the Sale Agreement to the extent permitted thereunder and no
permitted assignment by Seller or Purchaser shall be effective unless and until
such party shall have delivered to Escrow Agent (i) written notice of such
assignment and (ii) an assumption agreement with respect to all of the
obligations of the assigning party hereunder.

 

5.                                       The undersigned hereby submit to
personal jurisdiction in the State of New York for all matters, if any, which
shall arise with respect to this Agreement, and waive any and all rights under
the law of any other state or country to object to jurisdiction within the State
of New York or to institute a claim of forum non conveniens with respect to any
court in the State of New York for the purposes of litigation with respect to
this Agreement.

 

6.                                       Each part of this Agreement is intended
to be severable.  If any term, covenant, condition or provision of this
Agreement is held to be unlawful, invalid or unenforceable by a court of
competent jurisdiction, to the extent permitted by law, such illegality,
invalidity or unenforceability shall not affect the remaining provisions of this
Agreement, which shall remain in full force and effect and shall be binding upon
the parties.

 

32

--------------------------------------------------------------------------------


 

7.                                       This Agreement may be executed in any
number of counterparts, each counterpart for all purposes being deemed an
original, and all such counterparts shall together constitute only one and the
same agreement.

 

8.                                       If Purchaser does not make a claim
under the Sale Agreement on or prior to 5:00 PM Eastern Standard Time on the
date that is one hundred eighty (180) days after the date of Closing, Escrow
Agent shall disburse the Funds, together with all interest thereon, to Seller or
as Seller shall direct.  If Purchaser makes a claim in accordance with the Sale
Agreement on or prior to 5:00 PM Eastern Standard time on the date that is one
hundred eighty (180) days after the date of Closing, the Funds shall not be
disbursed until final disposition of the breach asserted in such claim, upon
which Escrow Agent shall disburse the Funds together with all interest earned
thereon, in accordance with such final disposition.

 

9.                                       Nothing herein is intended to modify or
amend the provisions of the Sale Agreement, and in the event of a conflict
between the provisions hereof and the provisions of the Sale Agreement as to
rights or obligations of Purchaser and Seller, the provisions of the Sale
Agreement shall govern.  Seller and Purchaser each agrees that it will not give
any notice or require or make any demands or objections in respect of the Funds
or any part thereof which is contrary to or inconsistent with the provisions of
the Sale Agreement, and the Escrow Agent shall disburse the Funds in accordance
with the provisions of the Sale Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the day and year first written above.

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

 

as Escrow Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT W

 

(Certificate of Formation of the Company)

 

35

--------------------------------------------------------------------------------


 

EXHIBIT X

 

(Assignment and Assumption of Ground Lease)

 

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

 

KNOW ALL MEN BY THESE PRESENTS, that 625 MADISON AVENUE ASSOCIATES, L.P., a New
York limited partnership, having an office at 625 Madison Avenue, Suite 10B, New
York, New York 10022 (the “Assignor”), for good and valuable consideration the
receipt and sufficiency whereof are hereby acknowledged by the parties hereto,
hereby assigns, transfers, delivers, grants, releases and sets over to GREEN 625
LESSEE LLC, a Delaware limited liability company, having an office at 420
Lexington Avenue, New York, New York 10170 (the “Assignee”) the leasehold estate
created by that certain Lease, made as of July 1, 1980, between Mary Hitchcock
Childs and Thomas Parsons, III as Trustees under the Last Will and Testament of
Constance C. Childs, deceased, Robert Crimmins, William Ewing, Jr. and Henry S.
Patterson, II, as Trustees, under Agreement dated December 22, 1969, and Grace
S. Jennings, as lessor, and 625 Madison Avenue Associates (which subsequently
changed its name to 625 Madison Avenue Associates, L.P.), as lessee, and
recorded March 24, 1986 in the Office of the City Register, New York County, New
York in Reel 1041 Page 1282 as modified by that certain First Amendment of
Lease, made as of April 18, 2001, between 625 Management Committee, as lessor,
and Assignor, as lessee, and recorded April 29, 2002 in the Office of the City
Register, New York County, New York in Reel 3500 Page 1093 and as further
modified by that certain Second Amendment of Lease, made as of October 10, 2003,
between 625 Management Committee, as lessor, and Assignor, as lessee, recorded
February 3, 2004 in the Office of the City Register, New York County, New York
under CAFN 2004000064361 (as so modified and amended, the “Ground Lease”).  The
Ground Lease covers all that certain lot, piece or parcel of land described in
on Exhibit A attached hereto and made a part hereof together with the building
and improvements thereon more commonly known as 625 Madison Avenue, New York,
New York.

 

TO HAVE AND TO HOLD the same unto the Assignee, its legal representatives and
successors and assigns, from and after the date hereof for all the rest of the
term of the Ground Lease, subject to the rents, terms, covenants, conditions and
provisions of the Ground Lease.

 

The Assignee hereby accepts and assumes all right, title and interest of
Assignor, to and under the Ground Lease, and the Assignee, for the benefit of
the Assignor and the lessor under the Ground Lease, assumes and covenants and
agrees to perform and observe, on behalf of the Assignee, the legal
representatives and the successors and assigns of the Assignee, all the terms,
covenants and conditions of the Ground Lease to be performed and observed by the
lessee under the Ground Lease [after the date of delivery of this assignment]
and to be bound by all the other provisions of the Ground Lease [after the date
of delivery of this assignment], including all accrued liabilities and
obligations of the Assignor under the Ground Lease and including all liabilities
and obligations of the Assignor [originating before and] accruing after the
effective date of this assignment.

 

36

--------------------------------------------------------------------------------


 

Assignee hereby unconditionally, absolutely and irrevocably agrees to indemnify
and hold Assignor harmless of, from and against any and all costs, claims,
obligations, damages, penalties, causes of action, losses, injuries, liabilities
and expenses, including, without limitation, attorneys’ fees, arising out of, in
connection with or accruing under the Ground Lease on and after the date hereof.

 

The covenants and agreements herein contained of the Assignee shall be binding
upon the Assignee, its legal representatives, successors and assigns.

 

Assignor, in compliance with Section 13 of the New York Lien Law, covenants that
it will receive the consideration for this assignment and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose
of paying the cost of improvement and will apply the same first to the payment
of the cost of the improvement before using any part of the same for any other
purpose.  Except as provided in this paragraph and except as set forth in that
certain Purchase, Sale and Contribution Agreement (the “Contract”), dated as of
August       , 2004 among Assignor, certain beneficial owners of Assignor
(“Transferors”) and SL Green Operating Partnership, L.P. (a beneficial owner of
Assignee), this assignment is made without recourse against Assignor or
Transferor and without any covenants, representations or warranties, express or
implied, by Assignor or Transferors of any kind or nature whatsoever.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have duly executed this
instrument as of the          day of                   , 2004.

 

 

ASSIGNOR:

 

 

 

 

 

625 MADISON AVENUE ASSOCIATES, L.P.

 

 

a New York limited partnership

 

 

 

 

 

By:

Six Madison, L.P. its sole General Partner

 

 

 

 

 

By:

Six Associates GP Co. LLC,

 

 

 

its sole General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Steven D. Robinson

 

 

 

 

Manager

 

 

 

 

ASSIGNEE:

 

 

 

 

 

GREEN 625 LESSEE, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

37

--------------------------------------------------------------------------------


 

STATE OF NEW YORK            )

: ss.

COUNTY OF NEW YORK        )

 

On the          day of                     , 2004, before me, the undersigned,
personally appeared                                           , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

STATE OF NEW YORK            )

: ss.

COUNTY OF NEW YORK        )

 

On the          day of                     , 2004, before me, the undersigned,
personally appeared                                           , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the easterly side of
Madison Avenue with the northerly side of 58th Street; and

 

RUNNING THENCE easterly along the northerly side of 58th Street, one hundred
fifty (l50) feet;

 

THENCE northerly parallel with Madison Avenue, one hundred (l00) feet five (5)
inches;

 

THENCE easterly and parallel with 58th Street, fifty (50) feet;

 

THENCE northerly and parallel with Madison Avenue, one hundred (l00) feet five
(5) inches to the southerly side of 59th Street;

 

THENCE westerly along the southerly side of 59th Street, two hundred (200) feet
to a point formed by the intersection of the easterly side of Madison Avenue and
the southerly side of 59th Street; and

 

THENCE southerly along the easterly side of Madison Avenue two hundred (200)
feet ten (l0) inches to the point or place of BEGINNING.

 

39

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

(Assignment and Assumption of Leases)

 

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS

 

KNOW THAT 625 MADISON AVENUE ASSOCIATES, L.P., a New York limited partnership,
having an address at 625 Madison Avenue, Suite 10B, New York, New York 10022
(“Assignor”), in consideration of the sum of TEN ($10.00) DOLLARS and other good
and valuable consideration in hand paid by GREEN 625 LESSEE LLC, a Delaware
limited liability company, having an address at 420 Lexington Avenue, New York,
New York 10170 (“Assignee”), the receipt and sufficiency whereof is hereby
acknowledged, does hereby convey, grant, transfer, set over and assign to
Assignee all right, title and interest of Assignor in and to:

 


19.                                 EXCEPT AS TO THE CLAIMS AND RIGHTS EXPRESSLY
RESERVED TO ASSIGNOR AND TRANSFERORS (AS HEREINAFTER DEFINED) UNDER SECTION     
OF THAT CERTAIN PURCHASE, SALE AND CONTRIBUTION AGREEMENT (THE “CONTRACT”),
DATED AS OF AUGUST     , 2004, AMONG ASSIGNOR, CERTAIN BENEFICIAL OWNERS OF
ASSIGNOR (“TRANSFERORS”) AND SL GREEN OPERATING PARTNERSHIP, L.P. (A BENEFICIAL
OWNER OF ASSIGNEE), THE LEASES (THE “LEASES”) SET FORTH ON EXHIBIT A ANNEXED
HERETO AND MADE A PART HEREOF WITH REGARD TO THE PREMISES LOCATED IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK AND STATE OF NEW YORK, KNOWN AS 625 MADISON AVENUE,
NEW YORK, NEW YORK (COLLECTIVELY, THE “PREMISES”);


 


20.                                 IN ACCORDANCE WITH SECTION 12.1(J) OF THE
CONTRACT, ALL TENANT SECURITY DEPOSITS (COLLECTIVELY, THE “SECURITY DEPOSITS”)
HELD BY ASSIGNOR OR ITS AGENTS UNDER THE LEASES; AND


 


21.                                 THE COLLATERAL GUARANTEES (THE
“GUARANTEES”), WITH RESPECT TO THE PERFORMANCE OF THE TENANTS’ OBLIGATIONS UNDER
THE RESPECTIVE LEASES, WHICH GUARANTEES ARE MORE PARTICULARLY DESCRIBED ON
EXHIBIT A ANNEXED HERETO AND MADE A PART HEREOF.


 


TO HAVE AND TO HOLD THE SAME UNTO ASSIGNEE, ITS SUCCESSORS AND ASSIGNS FROM THE
DATE HEREOF, SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE LEASES. 
THIS ASSIGNMENT IS MADE WITHOUT RECOURSE AGAINST ASSIGNOR OR TRANSFERORS OF ANY
KIND OR NATURE WHATSOEVER, EXCEPT AS PROVIDED IN THE CONTRACT.


 


THE CONVEYANCE HEREIN IS MADE SUBJECT TO THE LOAN DOCUMENTS (AS DEFINED IN THE
CONTRACT).


 

This Assignment and Assumption is made without covenants, warranty or
representation, express or implied, by Assignor or Transferors of any kind or
nature whatsoever, except as provided in the Contract.

 

40

--------------------------------------------------------------------------------


 

Assignee hereby assumes and will perform and observe all of the terms, covenants
and conditions contained in the Leases on the landlord’s part to be performed
and observed arising on or after the date hereof.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment and Assumption as of this            day of                 , 2004.

 

 

ASSIGNOR

 

 

 

 

 

625 MADISON AVENUE ASSOCIATES, L.P.

 

 

a New York limited partnership

 

 

 

 

 

By:

Six Madison, L.P. its sole General Partner

 

 

 

 

 

By:

Six Associates GP Co. LLC,

 

 

 

its sole General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Steven D. Robinson

 

 

 

 

Manager

 

 

 

 

ASSIGNEE

 

 

 

 

 

GREEN 625 LESSEE, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

41

--------------------------------------------------------------------------------


 

STATE OF NEW YORK            )

: ss.

COUNTY OF NEW YORK        )

 

On the          day of                     , 2004, before me, the undersigned,
personally appeared                                           , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

STATE OF NEW YORK            )

: ss.

COUNTY OF NEW YORK        )

 

On the          day of                     , 2004, before me, the undersigned,
personally appeared                                           , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT

 

43

--------------------------------------------------------------------------------


 

EXHIBIT Z

 

(Assignment and Assumption of Services Contracts)

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

KNOW THAT 625 MADISON AVENUE ASSOCIATES, L.P., a New York limited partnership,
having an address at 625 Madison Avenue, Suite 10B, New York, New York 10022
(“Assignor”), in consideration of the sum of TEN ($10.00) DOLLARS and other good
and valuable consideration in hand paid by GREEN 625 LESSEE LLC, a Delaware
limited liability company, having an address at 420 Lexington Avenue, New York,
New York 10170 (“Assignee”), the receipt and sufficiency whereof is hereby
acknowledged, does hereby convey, grant, transfer, set over and assign to
Assignee all right, title and interest of Assignor in and to:

 


1.                                       THE SERVICE CONTRACTS (THE “SERVICE
CONTRACTS”) SET FORTH ON EXHIBIT A ANNEXED HERETO AND MADE A PART HEREOF WITH
REGARD TO THE PREMISES LOCATED IN THE CITY OF NEW YORK, COUNTY OF NEW YORK AND
STATE OF NEW YORK, KNOWN AS 625 MADISON AVENUE, NEW YORK, NEW YORK
(COLLECTIVELY, THE “PREMISES”);


 


TO HAVE AND TO HOLD THE SAME UNTO ASSIGNEE, ITS SUCCESSORS AND ASSIGNS FROM THE
DATE HEREOF, SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE CONTRACTS. 
THIS ASSIGNMENT IS MADE WITHOUT RECOURSE AGAINST ASSIGNOR OR TRANSFERORS (AS
DEFINED IN THAT CERTAIN PURCHASE, SALE AND CONTRIBUTION AGREEMENT (THE
“CONTRACT”), DATED AS OF AUGUST     , 2004, AMONG ASSIGNOR, CERTAIN BENEFICIAL
OWNERS OF ASSIGNOR (“TRANSFERORS”) AND SL GREEN OPERATING PARTNERSHIP, L.P. (A
BENEFICIAL OWNER OF ASSIGNEE)) OF ANY KIND OR NATURE WHATSOEVER, EXCEPT AS
PROVIDED IN THE CONTRACT.


 

This Assignment and Assumption is made without covenants, warranty or
representation, express or implied, by Assignor or Transferors of any kind or
nature whatsoever, except as provided in the Contract.

 

Assignee hereby assumes and will perform and observe all of the terms, covenants
and conditions contained in the Service Contracts on the Assignor’s part to be
performed and observed arising on or after the date hereof,

 

44

--------------------------------------------------------------------------------


 

EXHIBIT AA

 

(Assignment and Assumption of Membership Interests)

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

 

KNOW ALL MEN BY THESE PRESENTS, that
                                                       (the “Assignor”), in
consideration of the sum of TEN DOLLARS ($10.00) and other good and valuable
consideration in hand paid by SL GREEN OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, having an address at 420 Lexington Avenue, New York, New
York 10170 (“Assignee”), the receipt and sufficiency whereof is hereby
acknowledged, does hereby convey, grant, transfer, set over and assign to
Assignee all of Assignor’s legal and beneficial ownership interest in       % of
the membership interests (the “Membership Interests”) in GREEN 625 LESSEE LLC, a
Delaware limited liability company (the “Company”, including, without
limitation, all of [his, her or its] right, title and interest in the assets,
capital, profits, losses, gains, credits, deductions and other allocations, cash
flow, and other distributions (ordinary and extraordinary) of the Company in
respect of all periods on and after the date hereof.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof. This assignment is made without representation, warranty,
covenant or recourse against Assignor of any kind or nature except as provided
in that certain Purchase, Sale and Contribution Agreement dated as of August
    , 2004, among Assignor, certain other beneficial owners of the Company or
their predecessors-in-interest, 625 Madison Avenue Associates, L.P., a New York
limited partnership, and Assignee.

 

The Assignee hereby accepts the Membership Interest and assumes and covenants
and agrees to perform and observe, on behalf of the Assignee, the legal
representatives and the successors and assigns of the Assignee, all of the
terms, covenants and conditions of the Limited Liability Company Operating
Agreement of the Company dated as of the date hereof first arising on or after
the date hereof.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment and Assumption of Membership Interests as of this      day of
                        , 2004.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By:

 

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT BB

 

(Tenant Estoppel Certificate)

 

LEASE ESTOPPEL CERTIFICATE

 

TO:                            625 Madison Avenue Associates, L.P.
625 Madison Avenue
Suite 10B
New York, New York  10022

 

SL Green Operating Partnership, L.P.
420 Lexington Avenue
New York, New York  10170

 

                                     (“Tenant”) hereby certifies as follows:

 

1.                                       The undersigned is the Tenant under
that certain Lease, dated as of                  (the “Lease”), executed by 625
Madison Avenue Associates, L.P. (“Landlord”), as landlord, and the undersigned,
as tenant, which Lease is in full force and effect and has not been (further)
modified.

 

2.                                       Tenant has paid all Fixed Rent (as
defined in the Lease), additional rent and other items of Rental (as defined in
the Lease) through                       .

 

3.                                       To the best knowledge of Tenant,
Landlord is not in default under the Lease.

 

Dated:  As of                     , 2004

 

 

TENANT:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

46

--------------------------------------------------------------------------------


 

EXHIBIT CC

 

(Union Employees)

 

All Maintenance Employees set forth below are union employees and are in Local
94):

 

Martin Mulligan – Chief Engineer (Local 94)

 

Sean Leonard – Engineer (Local 94)

 

Leo Reynolds – Engineer (Local 94)

 

Mohammed Zaker – Engineer (Local 94)

 

William Howell – Helper (Local 94)

 

47

--------------------------------------------------------------------------------